 


 HR 4318 ENR: Miscellaneous Tariff Bill Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4318 
 
AN ACT 
To amend the Harmonized Tariff Schedule of the United States to modify temporarily certain rates of duty. 
 
 
1.Short title; reference; expired provisions 
(a)Short titleThis Act may be cited as the Miscellaneous Tariff Bill Act of 2018. (b)ReferenceExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision, the reference shall be considered to be made to a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision of the Harmonized Tariff Schedule of the United States. 
(c)Expired provisionsSubchapter II of chapter 99 is amended— (1)by striking heading 9902.01.01 and all headings that follow through the end of such subchapter; and 
(2)by striking U.S. Note 7 and U.S. Notes 13 through 19.  2.Frozen, boiled glutinous cornSubchapter II of chapter 99 is amended by inserting the following new heading: 
 
 
 
 
9902.01.01Frozen, boiled glutinous corn (other than sweet corn), not reduced in size (provided for in subheading 0710.80.70)FreeNo changeNo changeOn or before 12/31/2020. 
3.Mustard seed oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.02Mustard seed oil and its fractions, other than crude, not denatured, not chemically modified (provided for in subheading 1514.99.90)FreeNo changeNo changeOn or before 12/31/2020. 4.Cocoa powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.03Cocoa powder, not containing added sugar or other sweetening matter (provided for in subheading 1805.00.00) FreeNo changeNo changeOn or before 12/31/2020. 
5.Artichokes, in vinegarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.04Artichokes, prepared or preserved by vinegar or acetic acid (provided for in subheading 2001.90.25)7.2%No changeNo changeOn or before 12/31/2020. 6.Pepperoncini, preserved by vinegar, in glass jarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.05Pepperoncini, prepared or preserved by vinegar or acetic acid and presented in glass jars (provided for in subheading 2001.90.38)FreeNo changeNo changeOn or before 12/31/2020. 
7.Pepperoncini, vinegar preserved, not in glass jarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.06Pepperoncini, prepared or preserved by vinegar or acetic acid and presented in containers other than glass jars (provided for in subheading 2001.90.38)FreeNo changeNo changeOn or before 12/31/2020. 8.Minced pimiento stuffed green olivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.07Olives, green in color, stuffed with minced pimiento, the foregoing in brine and presented in glass containers, other than place packed (provided for in subheading 2005.70.25) FreeNo changeNo changeOn or before 12/31/2020. 
9.PimientosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.08Pimientos, prepared or preserved otherwise than by vinegar or acetic acid, not frozen (provided for in subheading 2005.99.50)FreeNo changeNo changeOn or before 12/31/2020. 10.Pepperoncini, other than preserved by vinegarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.09Pepperoncini, prepared or preserved otherwise than by vinegar or acetic acid, not frozen (provided for in subheading 2005.99.55)FreeNo changeNo changeOn or before 12/31/2020. 
11.Artichokes, other than in vinegarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.10Artichokes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen (provided for in subheading 2005.99.80)12.7%No changeNo changeOn or before 12/31/2020. 12.Dried strawberriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.11Strawberries, brined and then oven-dried or tunnel-dried, the foregoing infused with sugar (provided for in subheading 2008.80.00)FreeNo changeNo changeOn or before 12/31/2020. 
13.Edible powder containing conjugated linoleic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.12Edible powder containing conjugated linoleic acid (CAS Nos. 2540–56–9 and 2420–56–6) containing over 10 percent by weight of milk solids (provided for in subheading 2106.90.82)FreeNo changeNo changeOn or before 12/31/2020. 14.Nicotine gumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.13Gum containing nicotine and containing synthetic sweetening agents (e.g., saccharin) instead of sugar (provided for in subheading 2106.90.98)5.8%No changeNo changeOn or before 12/31/2020. 
15.Coconut water juice blendsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.14Coconut water juice blends, not from concentrate, packaged for retail sale (provided for in subheading 2009.90.40)FreeNo changeNo changeOn or before 12/31/2020. 16.Coconut water in paper cartonsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.15Coconut water, not from concentrate, not containing added sugar or other sweetening matter, packaged for retail sale in paper-based cartons (provided for in subheading 2009.89.60)FreeNo changeNo changeOn or before 12/31/2020. 
17.Flavored coconut waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.16Coconut water not from concentrate, flavored, packaged for retail sale (provided for in subheading 2009.89.60) FreeNo changeNo changeOn or before 12/31/2020. 18.Coconut water in PET bottlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.17Coconut water, not from concentrate, not containing added sugar or other sweetening, certified by the importer as from conventionally grown (non-organic) coconuts, packaged for retail sale in 500 milliliter polyethyl-ene terephthalate bottles (provided for in subheading 2009.89.60) FreeNo changeNo changeOn or before 12/31/2020. 
19.Isododecane (CAS 93685–81–5)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.18Light oil fractions containing more than 50 percent by weight of isododecane (CAS No. 93685–81–5) (provided for in subheading 2710.12.90) FreeNo changeNo changeOn or before 12/31/2020. 20.Isohexadecane (CAS No. 93685–80–4)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.19Medium oil fractions containing more than 50 percent by weight of isohexadecane (CAS No. 93685–80–4) (provided for in subheading 2710.19.90)FreeNo changeNo changeOn or before 12/31/2020. 
21.SodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.20Sodium, containing more than 200 ppm of calcium (CAS No. 7440–23–5) (provided for in subheading 2805.11.00)2.5%No changeNo changeOn or before 12/31/2020. 22.Sodium containing not more than 200 ppm of calciumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.21Sodium, containing not more than 200 ppm of calcium (CAS No. 7440-23-5) (provided for in subheading 2805.11.00)0.7%No changeNo changeOn or before 12/31/2020. 
23.Nitrosyl sulfuric acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.22Nitrosylsulfuric acid (CAS. No. 7782–78–7) (provided for in subheading 2811.19.61) FreeNo changeNo changeOn or before 12/31/2020. 24.Hypophosphorous acid 50%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.23Hypophosphorous acid 50% (phosphinic acid) (CAS No. 6303–21–5) (provided for in subheading 2811.19.61) FreeNo changeNo changeOn or before 12/31/2020. 
25.Sulfamic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.24Sulfamic acid (CAS No. 5329–14–6) (provided for in subheading 2811.19.61) FreeNo changeNo changeOn or before 12/31/2020. 26.Hexafluorozirconic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.25Dihydrogen hexafluorozirconate(2-) (Hexafluorozirconic acid) (CAS No. 12021–95–3) (provided for in subheading 2811.19.61)FreeNo changeNo changeOn or before 12/31/2020. 
27.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.26Dioxosilane (Silicon dioxide amorphous) (CAS No. 7631–86–9) entirely spherical micro-spheres of mean particle size of 0.005 mm or smaller, uniform particle size with a uniformity coefficient of 1.65 or less, trace metal impurities less than 70 ppm, specific electrical resistance of 50,000 Ohm cm (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 28.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.27Dioxosilane (Silicon dioxide amorphous) (CAS No. 7631–86–9) entirely spherical micro-spheres of mean particle size of between 0.007 and 0.020 mm, uniform particle size with a uniformity coefficient of 1.65 or less, trace metal impurities less than 70 ppm, specific electrical resistance of 50,000 Ohm cm (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 
29.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.28Dioxosilane (Silicon dioxide amorphous) (CAS No. 7631–86–9) presented in the form of entirely spherical micro-spheres, certified by the importer as having a mean particle size of between 0.046 and 0.054 mm, uniform particle size with a uniformity coefficient of 1.65 or less and specific electrical resistance of 50,000 Ohm cm or more (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 30.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.29Silicon dioxide amorphous, certified by the importer as comprising entirely spherical micro-spheres with mean particle size of 28 to 45 micrometers (µm) and surface area 600 to 800 m²/g (CAS No. 7631–86–9) (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 
31.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.30Amorphous silicon dioxide micro-spheres of mean particle size of 0.050-0.100 mm, and specific electrical resistance of 50,000 Ohm cm or more (CAS No. 7631–86–9) (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 32.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.31Amorphous silicon dioxide micro-spheres of mean particle size 0.003-0.018 mm, linseed oil absorption 30-40 ml/g, surface area less than 80 m²/g, and pore volume less than 0.1 ml/g (CAS No. 7631–86–9) (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2020. 
33.Certain spherical particles of silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.32Entirely spherical silicon dioxide micro-spheres, certified by the importer as having mean particle size of 3 to 18 micrometers (µm), linseed oil absorption 150 to 400 ml/g, microbial count less than 100 cfu/g, mold count less than 100 cfu/g, heavy metals less than 20 ppm, surface area 300 to 800 m²/g and pore volume of 0.8 to 2.5 ml/g (CAS No. 7631–86–9) (provided for in subheading 2811.22.10) FreeNo changeNo changeOn or before 12/31/2020. 34.Thionyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.33Thionyl chloride (CAS No. 7719–09–7) (provided for in subheading 2812.17.00) FreeNo changeNo changeOn or before 12/31/2020. 
35.Green chrome oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.34Chromium(III) oxide (CAS No. 1308–38–9) (provided for in subheading 2819.90.00) FreeNo changeNo changeOn or before 12/31/2020. 36.OxoironSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.35Iron(III) oxide (Pigment red 101) (CAS No. 1309–37–1) (provided for in subheading 2821.10.00) 2.1%No changeNo changeOn or before 12/31/2020. 
37.Hydroxylamine free baseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.36Hydroxylamine (CAS No. 7803–49–8) (provided for in subheading 2825.10.00)2.7%No changeNo changeOn or before 12/31/2020. 38.Hydroxylamine sulphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.37Hydro‑xylamine sulfate (bis(hydro‑xylammonium) sulfate) (CAS No. 10039–54–0) (provided for in subheading 2825.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
39.Hydrazine 64%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.38Hydrazine, 64 percent solution in water (CAS No. 302–01–2) (provided for in subheading 2825.10.00) FreeNo changeNo changeOn or before 12/31/2020. 40.Germanium dioxide (GeO2)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.39Germanium dioxide, powder form (CAS No. 1310–53–8) (provided for in subheading 2825.60.00) FreeNo changeNo changeOn or before 12/31/2020. 
41.Tin (IV) oxide, SnO2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.40Tin(IV) oxide (stannic oxide) (Dioxostannane) (CAS No. 18282-10-5) (provided for in subheading 2825.90.20) FreeNo changeNo changeOn or before 12/31/2020. 42.Ammonium bifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.41Ammonium bifluoride (Ammonium fluoride hydrofluoride (1:1:1)) (CAS No. 1341–49–7) (provided for in subheading 2826.19.10) FreeNo changeNo changeOn or before 12/31/2020. 
43.Sodium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.42Sodium Fluoride (CAS No. 7681–49–4) (provided for in subheading 2826.19.20) FreeNo changeNo changeOn or before 12/31/2020. 44.Stannous fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.43Tin fluoride (CAS No. 7783–47–3) (provided for in subheading 2826.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
45.Sodium hydrogen difluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.44Sodium hydrogen difluoride (CAS No. 1333–83–1) (provided for in subheading 2826.19.90) FreeNo changeNo changeOn or before 12/31/2020. 46.Chromium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.45Chromium(3+) trifluoride (CAS No. 7788–97–8) (provided for in subheading 2826.19.90)FreeNo changeNo changeOn or before 12/31/2020. 
47.Potassium bifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.46Potassium fluoride hydrofluoride (CAS No. 7789–29–9) (provided for in subheading 2826.19.90) FreeNo changeNo changeOn or before 12/31/2020. 48.Potassium fluoroborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.47Potassium fluoroborate (CAS No. 14075–53–7) (provided for in subheading 2826.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
49.Potassium fluotitanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.48Potassium fluotitanate (Dipotassium hexafluorotitanate(2-)) (CAS No. 16919–27–0) (provided for in subheading 2826.90.90) FreeNo changeNo changeOn or before 12/31/2020. 50.Potassium zirconateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.49Potassium zirconate (CAS No.16923–95–8) (provided for in subheading 2826.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
51.Titanium trichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.50Titanium trichloride (CAS No. 7705–07–9) (provided for in subheading 2827.39.30) FreeNo changeNo changeOn or before 12/31/2020. 52.Cobalt chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.51Cobalt chloride (dichlorocobalt hydrate (1:1)) (CAS No. 7791–13–1) (provided for in subheading 2827.39.60) FreeNo changeNo changeOn or before 12/31/2020. 
53.Cesium chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.52Cesium Chloride (CAS No. 7647–17–8) (provided for in subheading 2827.39.90) FreeNo changeNo changeOn or before 12/31/2020. 54.Cesium iodideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.53Cesium iodide (CAS No. 7789–17–5) (provided for in subheading 2827.60.51) FreeNo changeNo changeOn or before 12/31/2020. 
55.Sodium sulfidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.54Sodium sulfide (CAS No. 1313–82–2) (provided for in subheading 2830.10.00) FreeNo changeNo changeOn or before 12/31/2020. 56.Sodium thiosulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.55Sodium Thiosulfate Pentahydrate (Sodium sulfurothioate hydrate (2:1.5)) (CAS No.10102–17–7) (provided for in subheading 2832.30.10) FreeNo changeNo changeOn or before 12/31/2020. 
57.Barium nitrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.56Barium dinitrate (CAS No. 10022–31–8) (provided for in subheading 2834.29.51) FreeNo changeNo changeOn or before 12/31/2020. 58.Sodium hypophosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.57Sodium hypophosphite monohydrate (CAS No. 10039–56–2) (provided for in subheading 2835.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
59.Monopotassium phosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.58Monopotassium phosphate (CAS No. 7778–77–0) (provided for in subheading 2835.24.00) 1.0%No changeNo changeOn or before 12/31/2020. 60.Ammonium polyphosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.59Ammonium polyphosphate (CAS No. 68333–79–9) (provided for in subheading 2835.39.50) FreeNo changeNo changeOn or before 12/31/2020. 
61.Cobalt carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.60Cobalt carbonate (cobalt(2+) carbonate hydrate (1:1:1)) (CAS No. 513–79–1) (provided for in subheading 2836.99.10) FreeNo changeNo changeOn or before 12/31/2020. 62.Zirconium basic carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.61Zirconium basic carbonate (zirconium(4+) dicarbonate) (CAS No. 57219–64–4) (provided for in subheading 2836.99.50)FreeNo changeNo changeOn or before 12/31/2020. 
63.Potassium ferricyanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.62Potassium Ferricyanide (CAS No.13746–66–2) (provided for in subheading 2837.20.10) FreeNo changeNo changeOn or before 12/31/2020. 64.Sodium ferrocyanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.63Sodium Ferrocyanide (CAS No. 13601–19–9) (provided for in subheading 2837.20.51) FreeNo changeNo changeOn or before 12/31/2020. 
65.Potassium ferrocyanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.64Potassium Ferrocyanide (CAS No.14459–95–1) (provided for in subheading 2837.20.51) FreeNo changeNo changeOn or before 12/31/2020. 66.Sodium metasilicateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.65Sodium oxosilanediolate hydrate (2:1:9) (Sodium metasilicate nonahydrate) (CAS No. 13517–24–3) (provided for in subheading 2839.11.00) FreeNo changeNo changeOn or before 12/31/2020. 
67.Potassium tetraborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.66Potassium Tetraborate (CAS No. 12045–78–2) (provided for in subheading 2840.20.00) FreeNo changeNo changeOn or before 12/31/2020. 68.Sodium tungstate dihydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.67Disodium dioxido(dioxo)tungsten (disodium wolframate) (CAS No. 13472–45–2) (provided for in subheading 2841.80.00) FreeNo changeNo changeOn or before 12/31/2020. 
69.Sodium thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.68Sodium thiocyanate (CAS No. 540–72–7) (provided for in subheading 2842.90.10) FreeNo changeNo changeOn or before 12/31/2020. 70.Silver sodium zirconium hydrogenphosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.69Silver sodium zirconium hydrogenphosphate (CAS No. 265647–11–8) (provided for in subheading 2843.29.01) FreeNo changeNo changeOn or before 12/31/2020. 
71.Mixed rare earth oxides known as luminostar UYSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.70Mixtures or coprecipitates of yttrium phosphate (CAS No. 13990–54–0) and cerium phosphate (CAS No. 13454–71–2) (provided for in subheadings 2846.10.00 and 2846.90.80) FreeNo changeNo changeOn or before 12/31/2020. 72.Lanthanum oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.71Lanthanum(III) oxide (CAS No. 1312–81–8) (provided for in subheading 2846.90.80) 2.4%No changeNo changeOn or before 12/31/2020. 
73.Lanthanum carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.72Lanthanum carbonate (CAS No. 54451–24–0) (provided for in subheading 2846.90.80) FreeNo changeNo changeOn or before 12/31/2020. 74.Lutetium oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.73Lutetium oxide (CAS No. 12032–20–1) (provided for in subheading 2846.90.80) 2.2%No changeNo changeOn or before 12/31/2020. 
75.Precursors for phosphorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.74Lanthanum phosphate, cerium terbium-doped (CAS No. 95823–34–0) (provided for in subheading 2846.90.80) FreeNo changeNo changeOn or before 12/31/2020. 76.Yttrium oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.75Yttrium oxides having a purity of at least 99.9 percent (CAS No. 1314–36–9) (provided for in subheading 2846.90.80)FreeNo changeNo changeOn or before 12/31/2020. 
77.Ytterbium trifluoride powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.76Ytterbium trifluoride powder (CAS No. 13760–80–0) with a median particle size of greater than 0.2 microns and less than 0.7 microns (provided for in subheading 2846.90.80) FreeNo changeNo changeOn or before 12/31/2020. 78.Titanium hydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.77Titanium(2+) dihydride (Titanium hydride) (CAS No. 7704-98-5) (provided for in subheading 2850.00.07) FreeNo changeNo changeOn or before 12/31/2020. 
79.Titanium hydride pasteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.78Mixtures containing titanium dihydride pastes of a kind used for coating the interior of low-pressure mercury lamps (CAS No. 7704–98–5) (provided for in subheading 2850.00.07)FreeNo changeNo changeOn or before 12/31/2020. 80.Lithium aluminum hydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.79Lithium tetra‑hydridoaluminate(1-) (Lithium aluminum hydride) (CAS No. 16853–85–3) (provided for in subheading 2850.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
81.CyanamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.80Cyanamide (CAS No. 420-04-2) (provided for in subheading 2853.90.90) FreeNo changeNo changeOn or before 12/31/2020. 82.n-Butyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.81n-Butyl chloride (1-Chlorobutane) (CAS No. 109–69–3) (provided for in subheading 2903.19.60) FreeNo changeNo changeOn or before 12/31/2020. 
83.Hexane, 1,6-dichloro-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.821,6-Dichlorohexane (CAS No. 2163–00–0) (provided for in subheading 2903.19.60) FreeNo changeNo changeOn or before 12/31/2020. 84.Allyl bromideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.83Allyl Bromide (3-bromo-1-propene) (CAS No. 106–95–6) (provided for in subheading 2903.39.20) FreeNo changeNo changeOn or before 12/31/2020. 
85.DCPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.841,6,7,8,9,14,15,16, 17,17,18,18- Dodecachloropentacyclo [12.2.1.16,9 .02,13 .05,10] octadeca-7,15-diene (CAS No. 13560-89-9) (provided for in subheading 2903.89.31) FreeNo changeNo changeOn or before 12/31/2020. 86.MonochlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.85Chlorobenzene (CAS No.108–90–7) (provided for in subheading 2903.91.10) 3.9%No changeNo changeOn or before 12/31/2020. 
87.o-DichlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.86o-Dichlorobenzene (1,2-dichlorobenzene) (CAS No. 95-50-1) (provided for in subheading 2903.91.20) FreeNo changeNo changeOn or before 12/31/2020. 88.p-DichlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.87p-Dichlorobenzene (1,4-dichlorobenzene) (CAS No. 106–46–7) (provided for in subheading 2903.91.30) 2.7%No changeNo changeOn or before 12/31/2020. 
89.1-Chloro-4-(trifluoromethyl) benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.881-Chloro-4-(trifluoromethyl) benzene (CAS No. 98–56–6) (provided for in subheading 2903.99.08) 4.3%No changeNo changeOn or before 12/31/2020. 90.1,2,4-TrichlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.891,2,4-Trichlorobenzene (CAS No. 120–82–1) (provided for in subheading 2903.99.10) 2.9%No changeNo changeOn or before 12/31/2020. 
91.α,α,α-TrichlorotolueneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.90α,α,α-Trichlorotoluene (CAS No. 98–07–7) (provided for in subheading 2903.99.20) FreeNo changeNo changeOn or before 12/31/2020. 92.o-Chlorobenzyl chloride (oCBC)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.912-Chlorobenzyl chloride (CAS No. 611–19–8) (provided for in subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2020. 
93.DichlorotolueneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.92Dichloromethyl-benzene (CAS no. 29797–40–8) (provided for in subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2020. 94.2-Chloro-6-fluorobenzylchorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.931-Chloro-2-chloromethyl-3-fluorobenzene (CAS No. 55117-15-2) (provided for in subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2020. 
95.DEMBBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.942-Bromo-1,3-diethyl-5-methylbenzene (CAS No. 314084–61–2) (DEMBB) (provided for in subheading 2903.99.80) 2.1%No changeNo changeOn or before 12/31/2020. 96.o-ChlorotolueneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.952-Chlorotoluene (CAS No. 95-49-8) (provided for in subheading 2903.99.80)FreeNo changeNo changeOn or before 12/31/2020. 
97.3-MBCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.961-(Chloromethyl)-3-methyl-benzene (CAS No. 620–19–9) (provided for in subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2020. 98.Benzenesulfonyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.97Benzenesulfonyl chloride (CAS No. 98–09–9) (provided for in subheading 2904.10.08) FreeNo changeNo changeOn or before 12/31/2020. 
99.Spinomar LiSS - lithium p-styrenesulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.01.98Lithium p-styrenesulfonate (CAS No. 4551–88–6) (provided for in subheading 2904.10.32) FreeNo changeNo changeOn or before 12/31/2020. 100.Spinomar NaSSSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.99Sodium 4-vinylbenzenesulfonate (CAS No. 2695–37–6) (provided for in subheading 2904.10.37) FreeNo changeNo changeOn or before 12/31/2020. 
101.Para toluene sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.01p-Toluenesulfonic acid (4-methylbenzenesulfonic acid hydrate (1:1)) (CAS No. 6192–52–5) (provided for in subheading 2904.10.37) FreeNo changeNo changeOn or before 12/31/2020. 102.Methanesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.02Methanesulfonic acid (CAS No. 75–75–2) (provided for in subheading 2904.10.50) 0.8%No changeNo changeOn or before 12/31/2020. 
103.Methanesulfonyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.03Methanesulfonyl chloride (CAS No. 124–63–0) (provided for in subheading 2904.10.50) FreeNo changeNo changeOn or before 12/31/2020. 104.4-Chloro3,5dinitrobenzotrifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.044-Chloro-3,5-dinitro-α,α,α-trifluorotoluene (CAS No. 393–75–9) (provided for in subheading 2904.99.15) FreeNo changeNo changeOn or before 12/31/2020. 
105.2-Methyl-5-nitrobenzenesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.052-Methyl-5-nitrobenzenesulfonic acid (CAS No. 121–03–9) (provided for in subheading 2904.99.20) FreeNo changeNo changeOn or before 12/31/2020. 106.Triflic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.06Triflic acid (trifluoromethanesulfonic acid) (CAS No.1493–13–6) (provided for in subheading 2904.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
107.Triflic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.07Triflic anhydride (trifluoromethanesulfonic anhydride) (CAS No. 358–23–6) (provided for in subheading 2904.99.50) FreeNo changeNo changeOn or before 12/31/2020. 108.Potassium perfluoroethyl cyclohexanesulphonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.08Potassium 2,2,3,3,4,4,5,5,6,6-decafluoro-1-(pentafluoroethyl)cyclohexanesulfonate (CAS No. 67584–42–3) (provided for in subheading 2904.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
109.2-Octanol solventSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.092-Octanol (CAS No. 123–96–6) (provided for in subheading 2905.16.00) FreeNo changeNo changeOn or before 12/31/2020. 110.Isostearyl alcoholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.1016-Methyl-1-heptadecanol (Isostearyl alcohol) (CAS No. 27458–93–1) (provided for in subheading 2905.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
111.Sodium methylate powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.11Sodium methylate powder (CAS No. 124–41–4) (provided for in subheading 2905.19.90) FreeNo changeNo changeOn or before 12/31/2020. 112.Magnesium tert-butoxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.12Magnesium bis(2-methyl-2-propanolate) (Magenesium tert-butoxide) (CAS No. 32149–57–8) (provided for in subheading 2905.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
113.Propargyl alcoholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.132-Propyn-1-ol (propargyl alcohol) (CAS No. 107–19–7) (provided for in subheading 2905.29.90) FreeNo changeNo changeOn or before 12/31/2020. 114.Leaf alcoholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.14cis-3-Hexen-1-ol (CAS No. 928–96–1) (provided for in subheading 2905.29.90) FreeNo changeNo changeOn or before 12/31/2020. 
115.Purolan PD-LOSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.151,2-Pentanediol (CAS No. 5343–92–0) (provided for in subheading 2905.39.90) FreeNo changeNo changeOn or before 12/31/2020. 116.2,5-Dimethylhexane-2,5-diolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.162,5-Dimethyl-2,5-hexanediol (CAS No. 110–03–2) (provided for in subheading 2905.39.90) FreeNo changeNo changeOn or before 12/31/2020. 
117.MentholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.17d-Menthol (CAS No. 15356–60–2)(provided for in subheading 2906.11.00) FreeNo changeNo changeOn or before 12/31/2020. 118.α-NaphtholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.19α-Naphthol (CAS No. 90–15–3) (provided for in subheading 2907.15.10) FreeNo changeNo changeOn or before 12/31/2020. 
119.ThymolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.20Thymol (2-isopropyl-5-methylphenol) (CAS No. 89–83–8) (provided for in subheading 2907.19.40) FreeNo changeNo changeOn or before 12/31/2020. 120.Preventol O extra, preventol O extra preservativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.212-Phenylphenol (CAS No. 90–43–7) (provided for in subheading 2907.19.80) FreeNo changeNo changeOn or before 12/31/2020. 
121.Preventol ON extra preservativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.222-Phenylphenol sodium salt (CAS No. 132–27–4) (provided for in subheading 2907.19.80) FreeNo changeNo changeOn or before 12/31/2020. 122.ResorcinolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.23Resorcinol (CAS No. 108–46–3) (provided for in subheading 2907.21.00) FreeNo changeNo changeOn or before 12/31/2020. 
123.Pyrogallic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.24Pyrogallol (Pyrogallic acid) (CAS No. 87–66–1) (provided for in subheading 2907.29.10) FreeNo changeNo changeOn or before 12/31/2020. 124.LeucoquinizarinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.25Leucoquinizarin as 1,4,9,10-tetra‑hydroxyanthracene (CAS No. 476–60–8), 2,3-dihydro-9,10-dihydroxyanthracene-1,4-dione (CAS No. 17648–03–2) or 2,3-dihydro-1,4-dihydroxy-9,10-anthracenedione (CAS No. 40498–13–3) (provided for in subheading 2907.29.90 or 2914.69.90) FreeNo changeNo changeOn or before 12/31/2020. 
125.2,2'-Methylene-bis-(4-methyl-6-tert-butylphenol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.266,6'-Di-tert-butyl-2,2'-methylenedi-p-cresol (CAS No. 119–47–1) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 126.2,2'-(2-methylpropylidene)bis[4,6-dimethyl-phenol]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.272,2'-(2-Methyl-1,1-propanediyl)bis(4,6-dimethylphenol) (CAS No. 33145–10–7) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 
127.4,4'-Butylidenebis(3-methyl-6-tert-butylphenol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.284,4'-(1,1-Butanediyl)bis[5-methyl-2-(2-methyl-2-propanyl)phenol] (CAS No. 85–60–9) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 128.2,5-Bis(1,1-dimethylpropyl)-1,4-benzenediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.292,5-Bis(2-methyl-2-butanyl)-1,4-benzenediol (CAS No. 79–74–3) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 
129.Tris(2’-methyl-4’-hydroxy-5’-t- butylphenyl)butaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.304,4',4''-(1,1,3-Butanetriyl)tris[5-methyl-2-(2-methyl-2-propanyl)phenol] (CAS No. 1843–03–4) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 130.Polymer additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.312,2'-Methylenebis[4-ethyl-6-(2-methyl-2-propanyl)phenol] (CAS No. 88–24–4) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2020. 
131.Ortho nitro phenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.322-Nitrophenol (o-nitrophenol) (CAS No. 88–75–5) (provided for in subheading 2908.99.25) FreeNo changeNo changeOn or before 12/31/2020. 132.3-Trifluoromethyl-4-nitrophenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.333-Trifluoromethyl-4-nitrophenol (CAS No. 88–30–2) (provided for in subheading 2908.99.80) FreeNo changeNo changeOn or before 12/31/2020. 
133.NKTR-118 (PEG)7 mesylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.342,5,8,11,14,17,20-Heptaoxadocosan-22-ol methanesulfonate (CAS No. 477775–57–8) (provided for in subheading 2909.19.60)FreeNo changeNo changeOn or before 12/31/2020. 134.OxyfluorfenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.352-Chloro-α,α,α-trifluoro-p-tolyl-3-ethoxy-4-nitrophenyl ether (Oxyfluorfen) (CAS No. 42874–03–3) (provided for in subheading 2909.30.30)0.8%No changeNo changeOn or before 12/31/2020. 
135.Nitrated aromatic ether or OPNASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.361-Methoxy-2,4-dinitrobenzene (2,4-Dinitroanisole) (CAS No. 119–27–7) (provided for in subheading 2909.30.60) FreeNo changeNo changeOn or before 12/31/2020. 136.Allyl pentaerythritolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.372-(Hydroxymethyl)-2-(prop-2-enoxymethyl) propane-1,3-diol (CAS No. 91648–24–7) (provided for in subheading 2909.49.60) FreeNo changeNo changeOn or before 12/31/2020. 
137.t-Butyl cumyl peroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.38t-Butyl cumyl peroxide ({2-[(2-methyl-2-propanyl)peroxy]-2-propanyl}benzene) (CAS No. 3457–61–2) (provided for in subheading 2909.60.10) FreeNo changeNo changeOn or before 12/31/2020. 138.Dicumyl peroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.39Bis(α,α-dimethylbenzyl) peroxide (dicumyl peroxide) (CAS No. 80–43–3) (provided for in subheading 2909.60.20) FreeNo changeNo changeOn or before 12/31/2020. 
139.Cumene hydroperoxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.402-Phenyl-2-propanyl hydroperoxide (cumene hydroperoxide) (CAS No. 80–15–9) (provided for in subheading 2909.60.20) FreeNo changeNo changeOn or before 12/31/2020. 140.2,5-Dimethyl-2,5-di(tert-butylperoxy)hexaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.412,5-Dimethyl-2,5-bis[(2-methyl-2-propanyl)peroxy]hexane (CAS No. 78–63–7) (provided for in HTS subheading 2909.60.50). FreeNo changeNo changeOn or before 12/31/2020. 
141.Allyl glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.42(2S)-2-[(Allyloxy)methyl]oxirane (CAS No. 106–92–3) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2020. 142.2-Bromo-1,1-dimethoxyethaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.432-Bromo-1,1-dimethoxyethane (CAS No. 7252–83–7) (provided for in subheading 2911.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
143.3,7-Dimethylocta-2,6-dienalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.443,7-Dimethylocta-2,6-dienal (citral) (CAS No. 5392–40–5) (provided for in subheading 2912.19.10) FreeNo changeNo changeOn or before 12/31/2020. 144.GlyoxalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.45Glyoxal (CAS No. 107–22–2) (provided for in subheading 2912.19.30) 0.2%No changeNo changeOn or before 12/31/2020. 
145.4-Propyl benzaldehyde (NPBAL)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.464-Propylbenzaldehyde (CAS No. 28785–06–0) (provided for in subheading 2912.29.60) 2.8%No changeNo changeOn or before 12/31/2020. 146.CyclobutanecarboxaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.47Cyclobutanecarboxaldehyde (CAS No. 2987–17–9) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2020. 
147.4-(1,1-Dimethylethyl)-alpha-m(lysmeral extra)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.482-Methyl-3-[4-(2-methyl-2-propanyl)phenyl]propanal (Lily aldehyde) (CAS No. 80–54–6) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2020. 148.AnisaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.49p-Anisaldehyde (4-methoxybenzaldehyde) (CAS No. 123–11–5) (provided for in subheading 2912.49.10) FreeNo changeNo changeOn or before 12/31/2020. 
149.TBMBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.502-Methoxy-5-(2-methyl-2-propanyl)benzaldehyde (CAS No. 85943–26–6) (provided for in subheading 2912.49.26) FreeNo changeNo changeOn or before 12/31/2020. 150.7-HydroxycitronellalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.517-Hydroxycitronellal (7-Hydroxy-3,7-dimethyloctanal) (CAS No. 107–75–5) (provided for in subheading 2912.49.55) FreeNo changeNo changeOn or before 12/31/2020. 
151.2,4- DisulfobenzaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.522,4-Disulfobenzaldehyde (CAS No. 88-39-1) (provided for in subheading 2913.00.40) FreeNo changeNo changeOn or before 12/31/2020. 152.p-(Trifluoromethyl)benzaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.53p-(Trifluoromethyl)benzaldehyde (CAS No. 455–19–6) (provided for in subheading 2913.00.40) FreeNo changeNo changeOn or before 12/31/2020. 
153.Diethyl ketoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.543-Pentanone (Diethyl ketone) (CAS No. 96–22–0) (provided for in subheading 2914.19.00) 0.2%No changeNo changeOn or before 12/31/2020. 154.(E)-4-(2,6,6-Trimethyl-1-cyclohexen-1-yl)-3-buteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.55(3E)-4-(2,6,6-Trimethyl-2-cyclohexen-1-yl)-3-buten-2-one (CAS No. 79–77–6) (provided for in subheading 2914.23.00) FreeNo changeNo changeOn or before 12/31/2020. 
155.Ionone gamma methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.563-Methyl-4-(2,6,6-trimethylcyclohex-2-enyl)but-3-en-2-one (Methylionone)(CAS No. 1335–46–2) (provided for in subheading 2914.23.00) FreeNo changeNo changeOn or before 12/31/2020. 156.1,3-CyclohexanedioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.571,3-Cyclohexanedione (CAS No. 504–02–9) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2020. 
157.BenzobicyclonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.583-[2-Chloro-4-(methylsulfonyl)benzoyl]-4-(phenylsulfanyl)bicyclo[3.2.1]oct-3-en-2-one (Benzobicyclon) (CAS No. 156963–66–5) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2020. 158.CyclopentanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.59Cyclopentanone (CAS No. 120–92–3) (provided for in subheading 2914.29.50) 1.7%No changeNo changeOn or before 12/31/2020. 
159.BenzophenoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.60Benzophenone (CAS No. 119–61–9) (provided for in subheading 2914.39.90) FreeNo changeNo changeOn or before 12/31/2020. 160.5-Chloro-1-indanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.615-Chloro-1-indanone (CAS No. 42348–86–7) (provided for in subheading 2914.39.90) FreeNo changeNo changeOn or before 12/31/2020. 
161.Methyl acetophenone paraSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.62p-Methylacetophenone (1-(4-Methylphenyl)ethanone) (CAS No. 122–00–9) (provided for in subheading 2914.39.90) FreeNo changeNo changeOn or before 12/31/2020. 162.HydroxylmethylpentanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.631-Hydroxy-2-methylpentan-3-one (CAS No. 27970–79–2) (provided for in subheading 2914.40.90) 1.0%No changeNo changeOn or before 12/31/2020. 
163.UV absorberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.642,4-Dihydroxybenzophenone (CAS No. 131–56–6) (provided for in subheading 2914.50.30) FreeNo changeNo changeOn or before 12/31/2020. 164.Raspberry ketoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.654-(4-Hydroxyphenyl)butan-2-one (raspberry ketone) (CAS No. 5471–51–2) (provided for in subheading 2914.50.30) FreeNo changeNo changeOn or before 12/31/2020. 
165.DMB (4,4-dimethoxy-2-butanone)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.664,4-Dimethoxy-2-butanone (CAS No. 5436–21–5) (provided for in subheading 2914.50.50) FreeNo changeNo changeOn or before 12/31/2020. 166.Amalanthraquine (AAQ)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.672-tert-Amylanthraquinone (2-(2-methyl-2-butanyl)-9,10-anthraquinone) (CAS No. 32588–54–8) (provided for in subheading 2914.69.10) FreeNo changeNo changeOn or before 12/31/2020. 
167.NitroanthraquinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.681-Nitroanthraquinone (1-nitroanthracene-9,10-dione) (CAS No. 82–34–8) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2020. 168.1-(4-Chlorophenyl)-4,4-dimethylpentan-3-oneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.691-(4-Chlorophenyl)-4,4-dimethylpentan-3-one (Alkylketone) (CAS No. 66346–01–8) (provided for in subheading 2914.79.40)3.3%No changeNo changeOn or before 12/31/2020. 
169.1,5-Dichloro-9,10-anthraquinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.701,5-Dichloro-9,10-anthraquinone (CAS No. 82–46–2) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2020. 170.ETFBOSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.71(3E)-4-Ethoxy-1,1,1-trifluorobut-3-en-2-one (CAS No. 59938–06–6) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2020. 
171.3'-Bromo-2,3,4,6'-tetramethoxy-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.72(3-Bromo-6-methoxy-2-methylphenyl)(2,3,4-trimethoxy-6-methylphenyl)methanone (Metrafenone) (CAS No. 220899–03–6) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2020. 172.VerdoxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.73cis-2-tert-Butylcyclohexyl acetate (Argumex) (CAS No. 20298–69–5) (provided for in subheading 2915.39.45) FreeNo changeNo changeOn or before 12/31/2020. 
173.Dichloroacetyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.74Dichloroacetyl chloride (DCAC) (CAS No. 79–36–7) (provided for in subheading 2915.40.50) FreeNo changeNo changeOn or before 12/31/2020. 174.Methyl chloroacetate (MeCA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.75Methyl 2-chloroacetate (CAS No. 96–34–4) (provided for in subheading 2915.40.50) FreeNo changeNo changeOn or before 12/31/2020. 
175.Ethyl monochloroacetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.76Ethyl chloroacetate (CAS No. 105–39–5) (provided for in subheading 2915.40.50) FreeNo changeNo changeOn or before 12/31/2020. 176.Vinyl neodecanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.78Vinyl neodecanoate (vinyl 7,7-dimethyloctanoate) (CAS No. 51000–52–3) (provided for in subheading 2915.90.18) FreeNo changeNo changeOn or before 12/31/2020. 
177.Dilauroyl peroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.79Dilauroyl peroxide (CAS No. 105–74–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2020. 178.Polyglyceryl-3 caprylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.80Triglyceryl octanoate (CAS No. 108777–93–1) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
179.Butyl acrylate (buyl prop-2-enoate),Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.81t-Butyl acrylate (2-methyl-2-propanyl acrylate) (CAS No. 1663–39–4) (provided for in subheading 2916.12.50) 0.1%No changeNo changeOn or before 12/31/2020. 180.Allyl methacrylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.82Allyl methacrylate (CAS No. 96–05–9) (provided for in subheading 2916.14.20) FreeNo changeNo changeOn or before 12/31/2020. 
181.Sorbic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.83(2E,4E)-2,4-Hexadienoic acid (Sorbic acid) (CAS No. 110–44–1) (provided for in subheading 2916.19.20) 2.6%No changeNo changeOn or before 12/31/2020. 182.Crotonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.84(E)-2-Butenoic acid (trans-crotonic acid) (CAS No. 107–93–7) (provided for in subheading 2916.19.30) FreeNo changeNo changeOn or before 12/31/2020. 
183.Pinane hydroperoxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.85Pinane hydro‑peroxide (2,6,6-tri‑methly‑bicyclo[3.1.1]heptyl‑ hydro‑peroxide) (CAS No. 28324–52–9) (provided for in subheading 2916.20.50) FreeNo changeNo changeOn or before 12/31/2020. 184.BifenthrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.862-Methylbiphenyl-3-ylmethyl (1RS,3RS)-3-[(Z)-2-chloro-3,3,3-tri‑fluoroprop-1-enyl]-2,2-dimethyl‑cyclopropanecarboxylate (Bi‑fenthrin) (CAS No. 82657–04–3) (provided for in subheading 2916.20.50) 2.4%No changeNo changeOn or before 12/31/2020. 
185.Benzoyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.87Benzoyl chloride (CAS No. 98–88–4) (provided for in subheading 2916.32.20) 2.0%No changeNo changeOn or before 12/31/2020. 186.4-Nitrobenzoyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.884-Nitrobenzoyl chloride (CAS No.122–04–3) (provided for in subheading 2916.39.03) FreeNo changeNo changeOn or before 12/31/2020. 
187.Methyl cinnamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.89Methyl (2E)-3-phenylacrylate (Methyl cinnamate) (CAS No. 103–26–4) (provided for in subheading 2916.39.21) FreeNo changeNo changeOn or before 12/31/2020. 188.Perkadox PD-50S-psSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.90Bis(2,4-dichlorobenzoyl) peroxide (CAS No. 133–14–2) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2020. 
189.Oxalic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.91Oxalic acid (ethanedioic acid dihydrate) (CAS No. 6153–56–6) (provided for in subheading 2917.11.00) FreeNo changeNo changeOn or before 12/31/2020. 190.Oxalic acid, dimethyl ester (DMO)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.92Dimethyl oxalate (CAS No. 553–90–2) (provided for in subheading 2917.11.00) FreeNo changeNo changeOn or before 12/31/2020. 
191.Sebacic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.93Sebacic acid (CAS No. 111–20–6) (provided for in subheading 2917.13.00) 2.0%No changeNo changeOn or before 12/31/2020. 192.Dimethyl malonate or DMMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.94Dimethyl malonate (CAS No. 108–59–8) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2020. 
193.Itaconic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.95Itaconic acid (2-methylidenebutanedioic acid) (CAS No. 97–65–4) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2020. 194.Himic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.96Himic anhydride (1,2,3,6-tetra‑hydro-3,6-methanophthalic anhydride) (CAS No. 826–62–0) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2020. 
195.4-Sulfo-1,8-napthalic anhydride potassium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.97Potassium 1,3-dioxo-1H,3H-benzo[de]isochromene-6-sulfonate (CAS No. 71501–16–1) (provided in subheading 2917.39.04) FreeNo changeNo changeOn or before 12/31/2020. 196.BPDA-USubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.02.995,5'-Bi-2-benzofuran-1,1',3,3'-tetrone (CAS No. 2420–87–3) (provided for in subheading 2917.39.30) FreeNo changeNo changeOn or before 12/31/2020. 
197.1,4,5,8-Naphthalene tetra-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.01Naphthalene-1,8:4,5-tetra‑carboxylic dianhydride (CAS No. 81–30–1) (provided for in subheading 2917.39.70) FreeNo changeNo changeOn or before 12/31/2020. 198.Pyromellitic dianhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.02Pyromellitic dianhydride (benzene-1,2:4,5-tetra‑carboxylic dianhydride) (CAS No. 89–32–7) (provided for in subheading 2917.39.70) FreeNo changeNo changeOn or before 12/31/2020. 
199.Dimethyl 5-nitroisophthalateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.03Dimethyl 5-nitroisophthalate (CAS No. 13290–96–5) (provided for in subheading 2917.39.70) FreeNo changeNo changeOn or before 12/31/2020. 200.ICLSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.04Isophthaloyl chloride (CAS No. 99–63–8) (provided for in subheading 2917.39.70) FreeNo changeNo changeOn or before 12/31/2020. 
201.TCLSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.05Terephthaloyl chloride (CAS No. 100–20–9) (provided for in subheading 2917.39.70) FreeNo changeNo changeOn or before 12/31/2020. 202.Hydroxypivalic acid neopentyl glycol esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.063-Hydroxy-2,2-dimethylpropyl-3-hydroxy-2,2-dimethylpropionate (CAS No. 1115–20–4) (provided for in subheading 2918.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
203.o-Acetylsalicylic acid (aspirin)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.07o-Acetylsalicylic acid (Aspirin) (CAS No. 50–78–2) (provided for in subheading 2918.22.10) 1.9%No changeNo changeOn or before 12/31/2020. 204.Methyl salSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.08Methyl salicylate (CAS No. 119–36–8) (provided for in subheading 2918.23.20) 2.3%No changeNo changeOn or before 12/31/2020. 
205.pHBASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.094-Hydroxybenzoic acid (CAS No. 99–96–7) (provided for in subheading 2918.29.22) 2.0%No changeNo changeOn or before 12/31/2020. 206.Gallic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.103,4,5-Trihydroxybenzoic acid monohydrate (Gallic acid monohydrate) (CAS No. 5995–86–8) (provided for in subheading 2918.29.30) FreeNo changeNo changeOn or before 12/31/2020. 
207.AntioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.11C7-C9-Alkyl 3-(3,5-di-trans-butyl-4-hydroxyphenyl) propionate (CAS No. 125643–61–0) (provided in subheading 2918.29.65) FreeNo changeNo changeOn or before 12/31/2020. 208.propyl gallateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.12Propyl 3,4,5-trihydroxybenzoate (Propyl gallate) (CAS No. 121–79–9) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 
209.AntioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.13Octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (CAS No. 2082–79–3) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 210.AntioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.14Pentaerythritol tetra‑kis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (CAS No. 6683–19–8) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 
211.Solbrol ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.15Ethyl 4-hydroxybenzoate (CAS No. 120–47–8) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 212.Solbrol MSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.16Methyl 4-hydroxybenzoate (CAS No. 99–76–3) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 
213.Polymer additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.17Hexadecyl 4-hydroxy-3,5-bis(2-methyl-2-propanyl)benzoate (CAS No. 67845–93–6) (provided for in subheading 2918.29.75) FreeNo changeNo changeOn or before 12/31/2020. 214.2-Benzoylbenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.182-Benzoylbenzoic acid (CAS No. 85–52–9) (provided for in subheading 2918.30.30) 3.7%No changeNo changeOn or before 12/31/2020. 
215.Prohexadione calcium (calc)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.19Prohexadione-calcium (Calcium bis(3,5-dioxo-4-propionylcyclohexanecarboxylate)) (CAS No. 127277–53–6) (provided for in subheading 2918.30.90) FreeNo changeNo changeOn or before 12/31/2020. 216.Glyoxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.20Glyoxyl acid (Glyoxylic acid) (CAS No. 298–12–4) (provided for in subheading 2918.30.90) FreeNo changeNo changeOn or before 12/31/2020. 
217.Dichlorprop-pSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.21(+)-(R)-2-(2,4-Dichlorophenoxy)propanoic acid (Dichlorprop-p) (CAS No. 15165–67–0) (provided for in subheading 2918.99.18) FreeNo changeNo changeOn or before 12/31/2020. 218.2,4-DBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.224-(2,4-Dichlorophenoxy) butyric acid (2,4-DB) (CAS No. 94-82-6) (provided for in subheading 2918.99.20)FreeNo changeNo changeOn or before 12/31/2020. 
219.MCPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.232-Methyl-4-chlorophenoxyacetic acid (MCPA) (CAS No. 94–74–6) (provided for in subheading 2918.99.20) 2.5%No changeNo changeOn or before 12/31/2020. 220.LactofenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.241-Ethoxy-1-oxo-2-propanyl 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (Lactofen) (CAS No. 77501–63–4) (provided for in subheading 2918.99.20) 4.0%No changeNo changeOn or before 12/31/2020. 
221.Other carboxylic acid: (Irganox® 245)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.25Triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methyl- phenyl)propionate] (CAS No. 36443–68–2) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 222.4,4ʹ-Oxydiphthalic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.264,4ʹ-Oxydiphthalic anhydride (CAS No. 1823–59–2) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 
223.2-Ethylhexyl 4-methoxycinnamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.272-Ethylhexyl 4-methoxycinnamate (CAS No. 5466–77–3) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 224.MAQ-R Acid (D-HPPA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.28(R)-(+)-2-(4-Hydroxyphenoxy)propionic acid (CAS No. 94050–90–5) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 
225.DEDC - NNSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.294,4’-Oxydibenzoyl chloride (CAS No. 7158–32–9) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 226.ODPA - HAILISubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.305,5'-Oxybis(2-benzofuran-1,3-dione) (CAS No.1823–59–2) (provided for in subheading 2918.99.43) FreeNo changeNo changeOn or before 12/31/2020. 
227.Trinexapac-ethylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.31Ethyl (RS)-4-cyclopropyl(hydroxy)methylene-3,5- dioxocyclohexanecarboxylate (Trinexapac-ethyl) (CAS No. 95266–40–3) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2020. 228.Methoxyacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.32Methyl methoxyacetate (CAS No. 6290–49–9) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
229.ABASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.33(2Z,4E)-5-[(1S)-1-Hydroxy-2,6,6-trimethyl-4-oxo-2-cyclohexen-1-yl]-3-methyl-2,4-pentadienoic acid ((+)-Abscisic acid) (CAS No. 21293–29–8) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2020. 230.1-Methoxyacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.34Methoxyacetic acid (CAS No. 625–45–6) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
231.TetrachlorvinfosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.35(Z)-2-Chloro-1-(2,4,5-trichlorophenyl)vinyl dimethyl phosphate (Tetrachlorvinfos) (CAS No. 22248–79–9) (provided for in subheading 2919.90.30) FreeNo changeNo changeOn or before 12/31/2020. 232.Bis(2,4-dichlorophenyl) chlorophosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.36Bis(2,4-dichlorophenyl) phosphorochloridate (CAS No. 14254–41–2) (provided for in subheading 2919.90.30) FreeNo changeNo changeOn or before 12/31/2020. 
233.Tris(2-ethylhexyl) phosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.37Tris(2-ethylhexyl) phosphate (CAS No. 78–42–2) (provided for in subheading 2919.90.50) FreeNo changeNo changeOn or before 12/31/2020. 234.Tolclofos methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.38O-(2,6-Dichloro-4-methylphenyl) O,O-dimethyl phosphorothioate (Tolclofos methyl) (CAS No. 57018–04–9) (provided for in subheading 2920.19.40) FreeNo changeNo changeOn or before 12/31/2020. 
235.O,O-Diethyl phosphorochloridothioate - DEPCTSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.39O,O-Diethyl phosphorochloridothioate (CAS No. 2524–04–1) (provided for in subheading 2920.19.50) FreeNo changeNo changeOn or before 12/31/2020. 236.Albrite DMHPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.40Dimethyl phosphite (CAS No. 868–85–9) (provided for in subheading 2920.21.00)FreeNo changeNo changeOn or before 12/31/2020. 
237.PropargiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.412-[4-(2-Methyl-2-propanyl)phenoxy]cyclohexyl 2-propyn-1-yl sulfite (Propargite) (CAS No. 2312–35–8) (provided for in subheading 2920.90.10) FreeNo changeNo changeOn or before 12/31/2020. 238.AntioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.42Tris(2,4-di-tert-butylphenyl) phosphite (CAS No. 31570–04–4) (provided for in subheading 2920.90.20) FreeNo changeNo changeOn or before 12/31/2020. 
239.Fosetyl-AlSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.43Aluminum tris(ethyl phosphonate) (Fosetyl-Al) (CAS No. 39148–24–8) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2020. 240.Perkadox 16Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.44Bis(4-t-butylcyclohexyl)peroxydicarbonate (CAS No. 15520–11–3) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2020. 
241.2-ethyl hexyl nitrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.452-Ethylhexyl nitrate (CAS No. 27247–96–7) (provided for in subheading 2920.90.51)FreeNo changeNo changeOn or before 12/31/2020. 242.Dimethyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.46Dimethyl carbonate (CAS No. 616–38–6) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2020. 
243.Diethylhexyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.47Bis(2-ethylhexyl) carbonate (diethylhexyl carbonate) (CAS No. 14858–73–2) (provided for in subheading 2920.90.51)FreeNo changeNo changeOn or before 12/31/2020. 244.2-EthylhexylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.482-Ethylhexylamine (CAS No. 104–75–6) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2020. 
245.DTD amineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.49Ditridecylamine (N-tridecyl-1-tridecanamine) (CAS No. 101012–97–9) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2020. 246.3M™ Fluorinert™ and performance fluidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.50C9-C15 Perfluorocarbon Amines (CAS No. 86508–42–1) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2020. 
247.N,N'-bis(3-aminopropyl)ethylenediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.51N,N'-Bis(3-aminopropyl)ethylenediamine (CAS No. 10563–26–5) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2020. 248.Trimethylhexamethylene diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.522,4,4-Trimethyl-1,6-hexanediamine (CAS No. 25620–58–0) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2020. 
249.N,N-Diethyl-1,3-propanediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.53N,N-Diethyl-1,3-propanediamine (CAS No. 104–78–9) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2020. 250.2,4-DichloroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.542,4-Dichloroaniline (CAS No. 554–00–7) (provided for in subheading 2921.42.18) FreeNo changeNo changeOn or before 12/31/2020. 
251.4 Chloro-2-nitroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.554-Chloro-2-nitroaniline (CAS No. 89–63–4) (provided for in subheading 2921.42.55) FreeNo changeNo changeOn or before 12/31/2020. 252.2-NitroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.562-Nitroaniline (CAS No. 88–74–4) (provided for in subheading 2921.42.55) FreeNo changeNo changeOn or before 12/31/2020. 
253.3,5-DifluroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.573,5-Difluoroaniline (CAS No. 372–39–4) (provided for in subheading 2921.42.65) FreeNo changeNo changeOn or before 12/31/2020. 254.S-N-Alkyl-anilinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.582-Ethyl-N-[(2S)-1-methoxypropan-2-yl]-6-methylaniline (CAS No. 118604–70–9) (provided for in subheading 2921.42.65) 4.0%No changeNo changeOn or before 12/31/2020. 
255.2,6-DichloroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.592,6-Dichloroaniline (CAS No. 608–31–1) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 256.N-Ethyl-N-benzyl aniline CAS 92-59-1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.60N-Benzyl-N-ethylaniline (CAS No. 92–59–1) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 
257.Ethyl benzylaniline sulfonic acid (EBASA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.61α-N-Ethylanilinotoluene-3-sulfonic acid (CAS No. 101-11-1) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 258.p-ChloroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.62p-Chloroaniline (CAS No. 106–47–8) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 
259.Sodium hydrogen 2-aminobenzene-1,4-disulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.63Sodium hydrogen 2-aminobenzene-1,4-disulfonate (CAS No. 24605–36–5) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 260.Ethyl benzyl aniline sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.643-{[Ethyl(phenyl) amino]methyl} benzenesulfonic acid (CAS No. 101–11–1) (provided for in 2921.42.90) FreeNo changeNo changeOn or before 12/31/2020. 
261.TrifluralinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.65α,α,α-Trifluoro-2,6-dinitro-p-toluidine (Trifluralin) (CAS No. 1582–09–8) (provided for in subheading 2921.43.15) 4.0%No changeNo changeOn or before 12/31/2020. 262.EthalfluralinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.66N-Ethyl-N-(2-methyl-2-propenyl)-2,6-dinitro-4-(trifluoromethyl)benzenamine (Ethalfluralin) (CAS No. 55283–68–6) (provided for in subheading 2921.43.22) FreeNo changeNo changeOn or before 12/31/2020. 
263.p-ToluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.67p-Toluidine (CAS No. 106–49–0) (provided for in subheading 2921.43.40) FreeNo changeNo changeOn or before 12/31/2020. 264.BenfluralinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.68N-Butyl-N-ethyl-α,α,α-trifluoro-2,6-dinitro-p-toluidine (Benfluralin) (CAS No. 1861–40–1) (provided for in subheading 2921.43.90) FreeNo changeNo changeOn or before 12/31/2020. 
265.2-Chloro-4-toluidine (2-CAT)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.69o-Chloro-p-toluidine (3-chloro-4-methylaniline) (CAS No. 95–74–9) (provided for in subheading 2921.43.90) FreeNo changeNo changeOn or before 12/31/2020. 266.m-ToluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.70m-Toluidine (CAS No.108–44–1) (provided for in subheading 2921.43.90) FreeNo changeNo changeOn or before 12/31/2020. 
267.o-ToluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.71o-Toluidine (CAS No. 95–53–4) (provided for in subheading 2921.43.90) 5.5%No changeNo changeOn or before 12/31/2020. 268.ButralinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.72N-sec-Butyl-4-(2-methyl-2-propanyl)-2,6-dinitroaniline (Butralin) (CAS No. 33629–47–9) (provided for in subheading 2921.43.90) FreeNo changeNo changeOn or before 12/31/2020. 
269.4-Amino-3-methylbenzenesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.734-Amino-3-methylbenzenesulfonic acid (CAS No. 98–33–9) (provided for in subheading 2921.43.90) FreeNo changeNo changeOn or before 12/31/2020. 270.2, 4-XylidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.742,4-Xylidine (CAS No. 95–68–1) (provided for in subheading 2921.49.10) FreeNo changeNo changeOn or before 12/31/2020. 
271.Mixed xylidinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.75Mixed xylidines (CAS No. 1300–73–8) (provided for in subheading 2921.49.45) FreeNo changeNo changeOn or before 12/31/2020. 272.Dodecyl aniline mixed isomersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.76Dodecylaniline branched isomers (CAS No. 68411–48–3) (provided for in subheading 2921.49.45) FreeNo changeNo changeOn or before 12/31/2020. 
273.FlumetralinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.77N-(2-Chloro-6-fluorobenzyl)-N-ethyl-α,α,α-trifluoro- 2,6-dinitro-p-toluidine (Flumetralin) (CAS No. 62924–70–3) (provided for in subheading 2921.49.45) FreeNo changeNo changeOn or before 12/31/2020. 274.Amino methyl benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.78(1S)-1-Phenylethanamine (CAS No. 618–36–0) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2020. 
275.2-Ethyl-6-methylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.792-Ethyl-6-methylaniline (CAS No. 24549–06–2) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2020. 276.mPDASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.80m-Phenylenediamine (CAS No. 108–45–2) (provided for in subheading 2921.51.10) FreeNo changeNo changeOn or before 12/31/2020. 
277.MPDSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.811,3-Benzenediamine (CAS No. 108–45–2) (provided for in subheading 2921.51.10) 4.0%No changeNo changeOn or before 12/31/2020. 278.4-ADPA (4-aminodiphenylamine)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.82N-Phenyl-p-phenylenediamine (CAS No. 101–54–2) (provided for in subheading 2921.51.50) 4.6%No changeNo changeOn or before 12/31/2020. 
279.4,4 Methylene bis o-chloro anilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.834,4' Methylenebis(2-chloroaniline) (CAS No. 101–14–4) (provided for in subheading 2921.59.08) FreeNo changeNo changeOn or before 12/31/2020. 280.4,4'-Diaminostilbene-2,2'-disulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.844,4'-Diamino-2,2'-stilbenedisulfonic acid (CAS No. 81–11–8) (provided for in subheading 2921.59.20) 1.5%No changeNo changeOn or before 12/31/2020. 
281.TFMBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.852,2'-Bis(trifluoromethyl)-4,4'-biphenyldiamine (CAS No. 341–58–2) (provided for in subheading 2921.59.40) FreeNo changeNo changeOn or before 12/31/2020. 282.Phenol, 2,2'-[[(1S...]bis[6-(1,1-dimethyylethyl)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.862,2'-[[(1S,2S)-1,2-Di‑phenyl-1,2-ethanediyl]‑bis(imino‑methylene)]bis[6-(1,1-di‑meth‑ylethylphenol] (CAS No. 481725–63–7) (provided for in subheading 2921.59.40) FreeNo changeNo changeOn or before 12/31/2020. 
283.ProdiamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.872,6-Dinitro-N,N-dipropyl-4-(trifluoromethyl)-1,3-benzenediamine (Prodiamine) (CAS No. 29091–21–2) (provided for in subheading 2921.59.80) 1.6%No changeNo changeOn or before 12/31/2020. 284.3,3' Dichlorobenzidine dihydrochlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.883,3'-Dichlorobenzidine dihydrochloride (3,3'-Dichloro-4,4'-biphenyldiamine dihydrochloride) (CAS No. 612–83–9) (provided for in subheading 2921.59.80) FreeNo changeNo changeOn or before 12/31/2020. 
285.Tris[2-[[2,4,8,10-tetra-tert-butyldibe (AO 12)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.892-{[2,4,8,10-Tetrakis (2-methyl-2-propanyl) dibenzo[d,f] [1,3,2]dioxaphosphepin-6-yl]oxy}-N,N-bis(2-{[2,4,8,10-tetra‑kis (2-methyl-2-propanyl)dibenzo[d,f] [1,3,2] dioxaphosphepin-6-yl] oxy}ethyl)ethanamine (CAS No. 80410–33–9) (provided for in subheading 2922.19.60) FreeNo changeNo changeOn or before 12/31/2020. 286.Dipropoxy-p-toluidinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.904-Methyl-N,N-dipropoxyaniline (CAS No. 38668–48–3) (provided for in subheading 2922.19.70) FreeNo changeNo changeOn or before 12/31/2020. 
287.PhytosphingosineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.91Phytosphingosine ((2S,3S,4R)-2-amino-1,3,4-octadecanetriol) (CAS No. 13552-11-9) (provided for in subheading 2922.19.96) FreeNo changeNo changeOn or before 12/31/2020. 288.1-(Dimethylamino)-2-propan-ol (N,N-Diemet)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.921-(Dimethylamino)-2-propanol (CAS No. 108–16–7) (provided for in subheading 2922.19.96) FreeNo changeNo changeOn or before 12/31/2020. 
289.Phytosphingosine HClSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.93(2S,3S,4R)-2-Amino-1,3,4-octadecanetriol hydrochloride (Phytosphingosine HCl) (CAS No. 154801–32–8) (provided for in subheading 2922.19.96)FreeNo changeNo changeOn or before 12/31/2020. 290.2-Amino-p-cresolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.942-Amino-4-methylphenol (CAS No. 95–84–1) (provided for in subheading 2922.29.10) 3.7%No changeNo changeOn or before 12/31/2020. 
291.RODA - sunlightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.954,4'-[1,3-Phenylenebis(oxy)]dianiline (CAS No. 2479–46–1) (provided for in subheading 2922.29.61)FreeNo changeNo changeOn or before 12/31/2020. 292.4-Methoxy-2-methyldiphenylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.964-Methoxy-2-methyl-N-phenylaniline (CAS No. 41317–15–1) (provided for in subheading 2922.29.61) FreeNo changeNo changeOn or before 12/31/2020. 
293.4'-Methoxy-2,2',4-trimethyldiphenylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.97N-(2,4-Dimethylphenyl)-4-methoxy-2-methylaniline (CAS No. 41374–20–3) (provided for in subheading 2922.29.61) FreeNo changeNo changeOn or before 12/31/2020. 294.p-Cresidine sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.03.98p-Cresidinesulfonic acid (4-amino-5-methoxy-2-methylbenzenesulfonic acid) (CAS No. 6471–78–9) (provided for in subheading 2922.29.81) FreeNo changeNo changeOn or before 12/31/2020. 
295.2-Methoxy-5-methylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.03.992-Methoxy-5-methylaniline (CAS No. 120–71–8) (provided for in subheading 2922.29.81) FreeNo changeNo changeOn or before 12/31/2020. 296.ODA - WANDASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.014,4'-Oxydianiline (CAS No. 101–80–4) (provided for in subheading 2922.29.81) 1.3%No changeNo changeOn or before 12/31/2020. 
297.Para cresidine-2 sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.024-Amino-5-methoxy-2-methylbenzenesulfonic acid (CAS No. 6471–78–9) (provided for in 2922.29.81) FreeNo changeNo changeOn or before 12/31/2020. 298.L-Lysine hydrate GMP P25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.03l-Lysine hydrate (1:1) (CAS No. 39665–12–8) (provided for in subheading 2922.41.00) FreeNo changeNo changeOn or before 12/31/2020. 
299.4-ChlorophenylglycineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.044-Chlorophenylglycine (CAS No. 6212–33–5) (provided for in subheading 2922.49.30) 0.5%No changeNo changeOn or before 12/31/2020. 300.2-Amino-5-sulfobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.052-Amino-5-sulfobenzoic acid (CAS No. 3577–63–7) (provided for in subheading 2922.49.30) FreeNo changeNo changeOn or before 12/31/2020. 
301.3,4-Diaminobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.063,4-Diaminobenzoic acid (CAS No. 619–05–6) (provided for in subheading 2922.49.30) FreeNo changeNo changeOn or before 12/31/2020. 302.3-Chloroanthranilic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.07Methyl 2-amino-3-chlorobenzoate (CAS No. 77820–58–7) (provided for in subheading 2922.49.30) FreeNo changeNo changeOn or before 12/31/2020. 
303.11 Aminoundecanoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.0811-Aminoundecanoic acid (CAS No. 2432–99–7) (provided for in subheading 2922.49.40) 2.5%No changeNo changeOn or before 12/31/2020. 304.Other oxygen function: amino acids: otherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.09Ethyl 3-amino-4,4,4-trifluorocrotonate (CAS No. 372–29–2) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2020. 
305.Manganese disodium EDTASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.10Manganese(2+) sodium 2,2',2'',2'''-(1,2-ethanediyldinitrilo)tetra‑acetate (1:2:1) (Manganese disodium ethylenediaminetetra‑acetate) (CAS No. 15375–84–5) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2020. 306.Sarcosine, sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.11Sarcosine, sodium salt (sodium (methylamino)acetate) (CAS No. 4316–73–8) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2020. 
307.Copper disodium EDTASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.12Copper(2+) sodium 2,2',2'',2'''-(1,2-ethanediyldinitrilo)tetra‑acetate (1:2:1) (CAS No. 14025–15–1) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2020. 308.Sodium laurimino‑di‑pro‑pinonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.13Sodium 3-[(2-carbo‑xyethyl)(do‑decyl)amino]pro‑panoate (CAS No. 14960–06–6) (pro‑vided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2020. 
309.2-[4-(n-Ethyl-n-(4-methylphenyl)amino)-2-hydroxybeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.142-[4-(N-Ethyl-N-(4-methylphenyl)amino)-2-hydroxybenzoyl] benzoic acid (CAS No. 42530–36–9) (provided for in subheading 2922.50.35) FreeNo changeNo changeOn or before 12/31/2020. 310.2-[4-(Diethylamino)-2-hydroxybenzoyl] benzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.152-[4-(Diethylamino)-2-hydroxybenzoyl] benzoic acid (CAS No. 5809–23–4) (provided for in subheading 2922.50.40)FreeNo changeNo changeOn or before 12/31/2020. 
311.Choline hydroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.16(2-Hydroxyethyl)trimethylammonium hydroxide (Choline hydroxide) (CAS No. 123–41–1) (provided for in subheading 2923.10.00) FreeNo changeNo changeOn or before 12/31/2020. 312.Non-genetically modified lecithin of rapeseedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.17Lecithin derived from non-genetically modified rapeseed (CAS No. 8002–43–5) (provided for in subheading 2923.20.20) FreeNo changeNo changeOn or before 12/31/2020. 
313.Lecithin derived from sunflowerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.18Lecithin derived from non-genetically modified sunflower seeds (CAS No. 8002–43–5) (provided for in subheading 2923.20.20) FreeNo changeNo changeOn or before 12/31/2020. 314.Lecithin derived from soybeanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.19Lecithin derived from non-genetically modified soybean (CAS No. 8002–43–5) (provided for in subheading 2923.20.20) FreeNo changeNo changeOn or before 12/31/2020. 
315.Sarkosyl® OSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.20(Z)-N-Methyl-N-(1-oxo-9-octadecenyl)glycine (N-oleylsarcosine) (CAS No. 110–25–8) (provided for in subheading 2924.19.11) FreeNo changeNo changeOn or before 12/31/2020. 316.N-VinylformamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.21N-Ethenylformamide (N-vinylformamide) (CAS No. 13162–05–5) (provided for in subheading 2924.19.11) 3.3%No changeNo changeOn or before 12/31/2020. 
317.Butanamide, 3-oxoSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.223-Oxobutanamide (acetoacetamide) (CAS No. 5977–14–0) (provided for subheading 2924.19.11)FreeNo changeNo changeOn or before 12/31/2020. 318.Dimethylaminopropyl methacrylamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.23N-[3-(Dimethylamino)propyl]-2-methylacrylamide (CAS No. 5205–93–6) (provided for in subheading 2924.19.11) FreeNo changeNo changeOn or before 12/31/2020. 
319.Tetra-n-butylureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.241,1,3,3-Tetrabutylurea (CAS No. 4559–86–8) (provided for in subheading 2924.19.11) FreeNo changeNo changeOn or before 12/31/2020. 320.DAAMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.25N-(2-Methyl-4-oxo-2-pentanyl)acrylamide (CAS No. 2873–97–4) (provided for in subheading 2924.19.11) FreeNo changeNo changeOn or before 12/31/2020. 
321.Primid QM-1260Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.26N,N,N',N'-Tetrakis(2-hydroxypropyl)-adipamide (CAS No. 57843–53–5) (provided for in subheading 2924.19.80) FreeNo changeNo changeOn or before 12/31/2020. 322.Primid XL-552Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.27N,N,N',N'-Tetrakis(2-2-hydroxyethyl)-adipamide (CAS No. 6334–25–4) (provided for in subheading 2924.19.80) FreeNo changeNo changeOn or before 12/31/2020. 
323.DichlormidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.282,2-Dichloro-N,N-bis(prop-2-enyl)acetamide (Dichlormid) (CAS No. 37764–25–3) (provided for in subheading 2924.19.80) FreeNo changeNo changeOn or before 12/31/2020. 325.DiuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.303-(3,4-Dichlorophenyl)-1,1-dimethylurea (Diuron) (CAS No. 330–54–1) (provided for in subheading 2924.21.16) 0.4%No changeNo changeOn or before 12/31/2020. 
326.LinuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.313-(3,4-Dichlorophenyl)-1-methoxy-1-methylurea (CAS No. 330–55–2) (Linuron) (provided for in subheading 2924.21.16) FreeNo changeNo changeOn or before 12/31/2020. 327.Carboxyamide function compounds (irganox 1098)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.32N,N'-Hexamethylenebis(3,5-di-tert-butyl-4-hydroxyhydrocinnamamide) (3,3'-bis(3,5-di-tert-butyl-4-hydroxyphenyl)-N,N'-hexamethylenedipropionamide) (CAS No. 23128–74–7) (provided for in subheading 2924.29.31) FreeNo changeNo changeOn or before 12/31/2020. 
328.ChlorprophamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.33Isopropyl (3-chlorophenyl)carbamate (Chlorpropham) (CAS No. 101–21–3) (provided for in subheading 2924.29.43) FreeNo changeNo changeOn or before 12/31/2020. 329.PropoxurSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.34Propoxur (2-(1-methylethoxy)phenyl N-methylcarbamate) (CAS No. 114–26–1) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 
330.MetolachlorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.352-Chloro-N-(2-ethyl-6-methyl-phenyl)-N-(1-methoxypropan-2-yl) acetamide (Metolachlor) (CAS No. 51218–45–2) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 331.MetalaxylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.36Methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 
332.ZoxamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.37(RS)-3,5-dichloro-N-(3-chloro-1-ethyl-1-methyl-2-oxopropyl)-p-toluamide (Zoxamide) (CAS No. 156052–68–5) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 333.PhenmediphamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.38[3-(Methoxycarbonylamino)phenyl] N-(3-methylphenyl)carbamate (Phenmedipham) (CAS No. 13684–63–4) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 
334.CarbarylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.391-Naphthylenyl methylcarbamate (Carbaryl) (CAS No. 63–25–2) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 335.FlutolanilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.40N-[3-(1-Methylethoxy)phenyl]-2-(trifluoromethyl)benzamide (CAS No. 66332–96–5) (provided for in subheading 2924.29.47) 1.5%No changeNo changeOn or before 12/31/2020. 
336.CyclanilideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.411-(2,4-Dichlorophenylcarbamoyl)cyclopropancarboxylic acid (Cyclanilide) (CAS No. 113136–77–9) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 337.MefenoxamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.42Methyl N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-D-alaninate (Metalaxyl-M and L-Metalaxyl) (CAS Nos. 70630–17–0 and 69516–34–3) (provided for in subheading 2924.29.47) 4.2%No changeNo changeOn or before 12/31/2020. 
338.S-MetolachlorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.432-Chloro-N-(2-ethyl-6-methylphenyl)-N-[(1S)-2-methoxy-1-methylethyl]acetamide ((S)-Metolachlor) (CAS No. 87392–12–9) (provided for in subheading 2924.29.47) 6.0%No changeNo changeOn or before 12/31/2020. 339.NapropamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.44(RS)-N,N-Diethyl-2-(1-nephthyloxy)propionamide (Napropamide) (CAS No. 15299–99–7) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 
340.MandipropamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.452-(4-Chlorophenyl)-N-{2-[3-methoxy-4-(2-propyn-1-yloxy)phenyl]ethyl}-2-(2-propyn-1-yloxy)acetamide (Mandipropamid) (CAS No. 374726–62–2) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 341.FenhexamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.46N-(2,3-Dichloro-4-hydroxyphenyl)-1-methylcyclohexanecarboxamide (Fenhexamid) (CAS No. 126833–17–8) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 
342.Mandestrobin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.472-{2-[(2,5-Dimethylphenoxy)methyl]phenyl}-2-methoxy-N-methylacetamide (Mandestrobin) (CAS No. 173662–97–0) (provided for in subheading 2924.29.47) FreeNo changeNo changeOn or before 12/31/2020. 343.FOE 5043 hydroxySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.48N-(4-Fluorophenyl)-2-hydroxy-N-(1-methylethyl)acetamide (CAS No. 54041–17–7) (provided for in subheading 2924.29.71) 3.9%No changeNo changeOn or before 12/31/2020. 
344.2-(Trifluoromethyl)benzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.492-(Trifluoromethyl)benzamide (CAS No. 360–64–5) (provided for in subheading 2924.29.71) 4.2%No changeNo changeOn or before 12/31/2020. 345.Intermediate CAS no. 59673–82–4Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.50Methyl 2-amino-4-[(2,5-dichlorophenyl)carbamoyl]benzoate (CAS No. 59673–82–4) (provided for in subheading 2924.29.71) FreeNo changeNo changeOn or before 12/31/2020. 
346.2,5-bis [(1,3-dioxobutyl)amino]benzenesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.512,5-Bis(acetoacetylamino) benzenesulfonic acid (CAS No. 70185–87–4) (provided for in subheading 2924.29.71) FreeNo changeNo changeOn or before 12/31/2020. 347.Methyl-4-trifluoromethoxyphenyl-N-(chl.) carbamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.52Methyl (chlorocarbonyl)[4-(trifluoromethoxy)phenyl]carbamate (CAS No. 173903–15–6) (provided for in subheading 2924.29.71) 2.0%No changeNo changeOn or before 12/31/2020. 
348.2-Chloroacetoacetanilide (AAOCA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.532'-Chloroacetoacetanilide (CAS No. 93–70–9) (provided for in subheading 2924.29.77) FreeNo changeNo changeOn or before 12/31/2020. 349.Acetoacetyl-2,5-dimethoxy-4-chloroanilideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.544'-Chloro-2',5'-dimethoxyacetoacetanilide (CAS No. 4433–79–8) (provided for in subheading 2924.29.77) FreeNo changeNo changeOn or before 12/31/2020. 
350.p-AminobenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.55p-Aminobenzamide (4-Aminobenzamide) (CAS No 2835–68–9) (provided for in subheading 2924.29.77) FreeNo changeNo changeOn or before 12/31/2020. 351.2-Amino-5-cyano-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.562-Amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6) (provided for in subheading 2924.29.77) FreeNo changeNo changeOn or before 12/31/2020. 
352.Trans-N-boc AcidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.57trans-4-{[(2-Methyl-2-propanyl) oxy]carbonyl} cyclohexanecarboxylic acid (CAS No. 53292–89–0) (provided for in subheading 2924.29.95) FreeNo changeNo changeOn or before 12/31/2020. 353.Perkalink 900Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.581,1'-[1,3-Phenylenebis(methylene)]bis(3-methyl-1H-pyrrole-2,5-dione) (CAS No. 119462–56–5) (provided for in subheading 2925.19.42) FreeNo changeNo changeOn or before 12/31/2020. 
354.DodineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.591-Dodecylguanidine acetate (Dodine) (CAS No. 2439–10–3) (provided for in subheading 2925.19.91) FreeNo changeNo changeOn or before 12/31/2020. 355. N,N'-m-PhenylenedimaleimideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.601,1'-(1,3-Phenylene)bis(1H-pyrrole-2,5-dione) (CAS No. 3006–93–7) (provided for in subheading 2925.19.91) FreeNo changeNo changeOn or before 12/31/2020. 
356.1,3-DiphenylguanidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.611,3-Diphenylguanidine (CAS No. 102–06–7) (provided for in subheading 2925.29.60) FreeNo changeNo changeOn or before 12/31/2020. 357.Flumiclorac pentyl esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.62Pentyl [2-chloro-5-(1,3-dioxo-1,3,4,5,6,7-hexahydro-2H-isoindol-2-yl)-4-fluorophenoxy]acetate (Flumiclorac pentyl ester) (CAS No. 87546–18–7) (provided in subheading 2925.29.60) FreeNo changeNo changeOn or before 12/31/2020. 
358.CreatineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.63Creatine (N-carbamimidoyl-N-methylglycine) (CAS No. 57–00–1) (provided for in subheading 2925.29.90) FreeNo changeNo changeOn or before 12/31/2020. 359.CreAMINOSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.64N-Carbamimidoylglycine (Guanidinoacetic acid) (CAS No. 352–97–6) (provided for in subheading 2925.29.90) FreeNo changeNo changeOn or before 12/31/2020. 
360.ChlorothalonilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.652,4,5,6-Tetrachloroisophthalonitrile (Chlorothalonil) (CAS No. 1897–45–6) (provided for in subheading 2926.90.21) 5.0%No changeNo changeOn or before 12/31/2020. 361.2-Methoxlyethyl(RS)-2-(4-tert-(cyflumetafen)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.662-Methoxyethyl 2-cyano-2-[4-(2-methyl-2-propanyl)phenyl]-3-oxo-3-[2-(trifluoromethyl)phenyl]propanoate (Cyflumetafen) (CAS No. 400882–07–7) (provided for in subheading 2926.90.25) FreeNo changeNo changeOn or before 12/31/2020. 
362.Bromoxynil octanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.672,6-Dibromo-4-cyanophenyl octanoate (Bromoxynil octanoate) (CAS No. 1689–99–2) (provided for in subheading 2926.90.25) FreeNo changeNo changeOn or before 12/31/2020. 363.Bromoxynil heptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.682,6-Dibromo-4-cyanophenyl heptanoate (Bromoxynil heptanoate) (CAS No. 56634–95–8) (provided for in subheading 2926.90.25) FreeNo changeNo changeOn or before 12/31/2020. 
364.Cyhalofop-butyl technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.69Butyl (2R)-2-[4-(4-cyano-2-fluorophenoxy)phenoxy]propanoate (Cyhalofop-butyl) (CAS No. 122008–85–9) (provided for in subheading 2926.90.25) FreeNo changeNo changeOn or before 12/31/2020. 365.β-CyfluthrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.70(RS)-α-cyano-4-fluoro-3-phenoxybenzyl(1RS,3RS;1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 2926.90.30) 3.4%No changeNo changeOn or before 12/31/2020. 
366.DeltamethrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.71(S)-α-Cyano-3-phenoxybenzyl (1R,3R)-3- (2,2-dibromovinyl)-2,2-dimethylcyclopropanecarboxylate (Deltamethrin) (CAS No. 52918–63–5) (provided for in subheading 2926.90.30) 1.8%No changeNo changeOn or before 12/31/2020. 367.Cyfluthrin (excluding β-cyfluthrin)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.72Cyano(4-fluoro-3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-di‑methyl‑cyclopropanecarboxylate (Cyfluthrin, excluding β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 2926.90.30) FreeNo changeNo changeOn or before 12/31/2020. 
368.CypermethrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.73Cyano(3-pheno‑xyphenyl)methyl 3-(2,2-di‑chloroethenyl)- 2,2-di‑methylcyclo‑propane‑carbox‑ylate (Cypermethrin) (CAS No. 52315–07–8) (provided for in subheading 2926.90.30) FreeNo changeNo changeOn or before 12/31/2020. 369.EsfenvalerateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.74(S)-Cyano(3-phenoxyphenyl)methyl(S)-4-chloro-α-(1-Methylethyl)benzeneacetate (Esfenvalerate) (CAS No. 66230–04–4) (provided for in subheading 2926.90.30) FreeNo changeNo changeOn or before 12/31/2020. 
370.Alpha-cypermethrin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.75(R)-α-Cyano-3-phen‑oxybenzyl (1S,3S)-3-(2,2-dichlorovinyl)-2,2 dimethyl‑cyclopropanecarboxylate and (S)-α-cyano-3-phenoxy‑benzyl (1R)-cis-3-(2,2-dichlorovinyl)-2,2-dimethyl‑cyclopropanecarboxylate isomers (α-cyper‑methrin technical) (CAS No. 67375–30–8) (provided for in subheading 2926.90.30) FreeNo changeNo changeOn or before 12/31/2020. 371.Zeta-cypermethrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.76(S)-Cyano-(3-pheno‑xyphenyl)methyl (+)cis-3-(2,2 -di‑chloroetheny1)-2,2-dimethyl‑cyclopropanecarboxylate and (S)-cyano-(3-phen‑oxy‑phenyl)methyl (+)trans-3-(2,2-di‑chloro‑etheny1)-2,2-dimethyl‑cyclopropanecarboxylate (Zeta-cypermethrin) (CAS No. 1315501–18–8) (provided for in subheading 2926.90.30)FreeNo changeNo changeOn or before 12/31/2020. 
373.FenpropathrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.78α-Cyano-3-phenoxy‑phenyl 2,2,3,3-tetra‑methyl‑cyclopropanecarboxylate (Fen‑propathrin) (CAS No. 39515–41–8) (provided in subheading 2926.90.30) FreeNo changeNo changeOn or before 12/31/2020. 374.Phthalodinitrile CAS 91–15–6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.791,2 Dicyanobenzene (phthalodinitrile) (CAS No. 91–15–6) (provided for in subheading 2926.90.43) FreeNo changeNo changeOn or before 12/31/2020. 
375.DiphenylacetonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.802, 2-Diphenylacetonitrile (CAS No. 86–29–3) (provided for in subheading 2926.90.48) FreeNo changeNo changeOn or before 12/31/2020. 376.IPNSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.81Isophthalonitrile (1,3-dicyanobenzene) (CAS No. 626–17–5) (as provided for in subheading 2926.90.48) FreeNo changeNo changeOn or before 12/31/2020. 
377.3,4-DifluorobenzonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.823,4-Difluorobenzonitrile (CAS No. 64248–62–0) (provided for in subheading 2926.90.48) FreeNo changeNo changeOn or before 12/31/2020. 378.Aminoazobenzene-p-sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.834-[(4-Aminophenyl)azo]-benzenesulfonic acid (CAS No. 104–23–4) (provided for in subheading 2927.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
379.Methoxyfenozide technical insecticideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.84N-(3,5-Dimethylbenzoyl)-3-methoxy-2-methyl-N-(2-methyl-2-propanyl)benzohydrazide (Methoxyfenozide) (CAS No. 161050–58–4) (provided for in subheading 2928.00.25) 3.2%No changeNo changeOn or before 12/31/2020. 380.Bifenazate technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.85Isopropyl 3-(4-methoxybiphenyl-3-yl)carbazate (Bifenazate) (CAS No. 149877–41–8) (provided for in subheading 2928.00.25) FreeNo changeNo changeOn or before 12/31/2020. 
381.TrifloxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.86Methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 2928.00.25) FreeNo changeNo changeOn or before 12/31/2020. 382.CyflufenamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.87(1Z)-N-{(Z)-[(Cyclopropylmethoxy)imino][2,3-difluoro-6-(trifluoromethyl)phenyl]methyl}-2-phenylethanimidic acid (Cyflufenamid) (CAS No. 180409–60–3) (provided for in subheading 2928.00.25) FreeNo changeNo changeOn or before 12/31/2020. 
383.TebufenozideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.88N-(4-Ethylbenzoyl)-3,5-dimethyl-N-(2-methyl-2-propanyl)benzohydrazide (Tebufenozide) (CAS No. 112410–23–8) (provided for in subheading 2928.00.25) FreeNo changeNo changeOn or before 12/31/2020. 384.CarbonohydrazideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.89Carbonohydrazide (CAS No. 497–18–7) (provided for in subheading 2928.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
385.Tralkoxydim wet cake herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.902-(N-Ethoxypropanimidoyl)-3-hydroxy-5-mesityl-2-cyclohexen-1-one (tralkoxydim) (CAS No. 87820–88–0) (provided for in subheading 2928.00.50) FreeNo changeNo changeOn or before 12/31/2020. 386.DaminozideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.914-(2,2-Dimethylhydrazinyl)-4-oxobutanoic acid (Daminozide) (CAS No. 1596–84–5) (provided for in subheading 2928.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
387.Aminoguanidine bicarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.92Aminoguanidine bicarbonate (CAS No. 2582–30–1) (provided for in subheading 2928.00.50) FreeNo changeNo changeOn or before 12/31/2020. 388.ADHSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.93Adipic dihydrazide (Hexanedihydrazide) (CAS No. 1071–93–8) (provided for in subheading 2928.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
389.Certain organic chemicalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.94Bitolylene diisocyanate (3,3'-dimethylbiphenyl-4,4'-diyl diisocyanate ) (CAS No. 91–97–4) (provided for in subheading 2929.10.20) FreeNo changeNo changeOn or before 12/31/2020. 390.p-ChlorophenylisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.954-Chlorophenyl isocyanate (CAS No.104–12–1) (provided for in subheading 2929.10.80) FreeNo changeNo changeOn or before 12/31/2020. 
391.PhenylisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.96Phenyl isocyanate (CAS No. 103–71–9) (provided for in subheading 2929.10.80) FreeNo changeNo changeOn or before 12/31/2020. 392.PCMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.97Ethyl [4-chloro-2-fluoro-5-[[[[methyl (1-methylethyl)amino] sulfonyl]amino] carbonyl]phenyl] carbamate (CAS No. 874909–61–2) (provided for in subheading 2929.90.15) 5.5%No changeNo changeOn or before 12/31/2020. 
393.NBPTSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.04.98N-Butylthiophosphoric triamide (CAS No. 94317–64–3) (provided in subheading 2929.90.50) FreeNo changeNo changeOn or before 12/31/2020. 394.ThiobencarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.04.99S-4-Chlorobenzyl diethylcarbamothioate) (Thiobencarb) (CAS No. 28249–77–6) (provided in subheading 2930.20.10) FreeNo changeNo changeOn or before 12/31/2020. 
395.EPTCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.01S-Ethyl dipropyl(thiocarbamate) (EPTC) (CAS No. 759–94–4) (provided for in subheading 2930.20.90) FreeNo changeNo changeOn or before 12/31/2020. 396.PhosmetSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.02O,O-Dimethyl S-phthalimidomethyl phosphorodithioate (Phosmet) (CAS No. 732–11–6) (provided for in subheading 2930.90.10) FreeNo changeNo changeOn or before 12/31/2020. 
397.MesotrioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.032-[4-(Methylsulfonyl)-2-nitrobenzoyl]-1,3-cyclohexanedione (Mesotrione) (CAS No. 104206–82–8) (provided for in subheading 2930.90.10) 6.2%No changeNo changeOn or before 12/31/2020. 398.ProfenofosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.04O-4-Bromo-2-chlorophenyl O-ethyl S-propyl phosphorothioate (Profenofos) (CAS 41198–08–7) (provided for in 2930.90.10) FreeNo changeNo changeOn or before 12/31/2020. 
399.ClethodimSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.052-[1-({[(2E)-3-Chloro-2-propen-1-yl]oxy}amino)propylidene]-5-[2-(ethylsulfanyl)propyl]-1,3-cyclohexanedione (Clethodim) (CAS No. 99129–21–2) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2020. 400.TopsinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.06Dimethyl (1,2-phenylenedicarbamothioyl)biscarbamate (Thiophanate methyl) (CAS No. 23564–05–8) (provided for in subheading 2930.90.10) FreeNo changeNo changeOn or before 12/31/2020. 
401.AE 747 etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.072-Chloro-4-(methylsulfonyl)-3-((2,2,2-trifluoroethoxy)methyl) benzoic acid (CAS No. 120100–77–8) (provided for in subheading 2930.90.29) 5.7%No changeNo changeOn or before 12/31/2020. 402.2-(Methylthio)-4-(trifluoromethyl)benzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.082-(Methylthio)-4-(trifluoromethyl)benzoic acid (MTBA) (CAS No. 142994–05–6) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 
403.Optical brightenerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.09Disodium 2,2'-[biphenyl-4,4'-diyldiethene-2,1-diyl]dibenzenesulfonate (CAS No. 27344–41–8) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 404.4,6-Bis(octylthiomethyl)-o- (irganox 1520 L)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.104,6-Bis(octylthiomethyl)-o-cresol (CAS No. 110553–27–0) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 
405.4,4’-Thiobis 2-1,1-dimethylethyl–5-methyl-phenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.114,4'-Sulfanediylbis[5-methyl-2-(2-methyl-2-propanyl)phenol] (CAS No. 96–69–5) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 406.Thio-ether based co-stabilizer for plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.121-(Octadecyldisulfanyl)octadecane (CAS No. 2500–88–1) (provided for in subheading 2930.90.29). FreeNo changeNo changeOn or before 12/31/2020. 
407.Thiobis(6-tert-butyl-4-methylphenol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.132,2'-Sulfanediylbis[4-methyl-6-(2-methyl-2-propanyl)phenol] (CAS No. 90–66–4) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 408.DCDPS, dichlordiphenylsulfoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.14Dichlorodiphenylsulfone (CAS 80–07–9) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2020. 
409.ThiodicarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.15Methyl (1E)-N-[methyl-[methyl-[(E)-1- methylsulfanylethylideneamino] oxycarbonylamino] sulfanylcarbamoyl] oxyethanimidothioate (Thiodicarb) (CAS No. 59669–26–0) (provided for in subheading 2930.90.43) FreeNo changeNo changeOn or before 12/31/2020. 410.Acephate CAS 30560–19–1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.16O,S-Dimethyl acetylphosphoramidothioate (Acephate) (CAS No. 30560–19–1) (provided for in subheading 2930.90.43) 3.2%No changeNo changeOn or before 12/31/2020. 
411.Cadusafos technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.17S,S-Di-sec-butyl O-ethyl phosphorodithioate (Cadusafos) (CAS No. 95465–99–9) (provided for in subheading 2930.90.43) FreeNo changeNo changeOn or before 12/31/2020. 412.MethomylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.18Methyl (1E)-N-[(methylcarbamoyl)oxy]ethanimidothioate (Methomyl) (CAS No. 16752–77–5) (provided for in subheading 2930.90.43)5.0%No changeNo changeOn or before 12/31/2020. 
413.Captan technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.192-[(Trichloromethyl)sulfanyl]-3a,4,7,7a-tetra‑hydro-1H-isoindole-1,3(2H)-dione (Captan) (CAS No. 133–06–2) (provided for in subheading 2930.90.43) FreeNo changeNo changeOn or before 12/31/2020. 414.Thiourea dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.20Thiourea dioxide (Amino(imino) methanesulfinic acid) (CAS No. 1758–73–2) (provided for in subheading 2930.90.49) FreeNo changeNo changeOn or before 12/31/2020. 
415.Thioglycolic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.21Thioglycolic acid (Sulfanylacetic acid) (CAS No. 68–11–1) (provided for in subheading 2930.90.49) FreeNo changeNo changeOn or before 12/31/2020. 416.2-MercaptoethanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.222-Mercaptoethanol (CAS No. 60–24–2) (provided for in subheading 2930.90.91) FreeNo changeNo changeOn or before 12/31/2020. 
417.Pentaerythritol tetrakis (β-laurylthiopropionate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.233-{[3-(Dodecylsulfanyl)propanoyl] oxy}-2,2-bis({[3-(dodecylsulfanyl) propanoyl]oxy} methyl)propyl 3- (dodecylsulfanyl)propanoate) (CAS No. 29598–76–3) (provided for in subheading 2930.90.91) FreeNo changeNo changeOn or before 12/31/2020. 418.BMESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.242-Mercaptoethanol (2-sulfanylethanol) (CAS No. 60–24–2) (provided for in subheading 2930.90.91) FreeNo changeNo changeOn or before 12/31/2020. 
419.Di-tert-nonylpolysulfideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.25Di-tert-nonyl polysulfide (CAS No. 68425–16–1) (provided for in subheading 2930.90.91) FreeNo changeNo changeOn or before 12/31/2020. 420.Allyl isothiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.26Allyl isothiocyanate (CAS No. 57–06–7) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2020. 
421.ACM esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.273-[Butoxy(methyl)phosphoryl]-1-cyanopropyl acetate (CAS No. 167004–78–6) (provided for in subheading 2931.39.00)3.2%No changeNo changeOn or before 12/31/2020. 422.Methylphosphinic acid N-butyl ester (MPE)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.28Butyl methylphosphinate (CAS No. 6172–80–1) (provided for in subheading 2931.39.00).2.8%No changeNo changeOn or before 12/31/2020. 
423.PMIDASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.292,2'-[(Phosphonomethyl)imino]diacetic acid hydrate (1:1) (CAS No. 5994–61–6) (provided for in subheading 2931.39.00)2.5%No changeNo changeOn or before 12/31/2020. 424.TriphenylphosphineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.30Triphenyl phosphine (CAS No. 603–35–0) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2020. 
425.Fenbutatin oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.31Bis[tris(2-methyl-2-phenylpropyl)tin]oxide (Fenbutatin oxide) (CAS No. 13356–08–6) (provided for in subheading 2931.90.26)FreeNo changeNo changeOn or before 12/31/2020. 426.Triphenyltin hydroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.32Triphenyltin hydroxide (CAS No. 76–87–9) (provided for in subheading 2931.90.26)FreeNo changeNo changeOn or before 12/31/2020. 
427.Ultraviolet dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.33(Triethoxysilyl)methyl anthracene-9-carboxylate (CAS No. 313482–99–4) (provided for in subheading 2931.90.30)FreeNo changeNo changeOn or before 12/31/2020. 428.PBA Solid (phenyl boronic acid)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.344-Chloro-2-fluoro-3-methoxyphenylboronic acid (CAS No. 944129–07–1) (provided for in subheading 2931.90.30)4.6%No changeNo changeOn or before 12/31/2020. 
429.Benzene phosphinic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.02.35Phenylphosphinic acid (CAS No. 1779–48–2) (provided for in subheading 2931.90.60)FreeNo changeNo changeOn or before 12/31/2020. 430.Morpholinomethane diphosphonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.36(4-Morpholinylmethylene)bis(phosphonic acid) (CAS No. 32545–75–8) (provided for in subheading 2931.90.60)FreeNo changeNo changeOn or before 12/31/2020. 
431.Glufosinate-ammoniumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.37Ammonium (2RS)-2-amino-4-(methylphosphinato)butyric acid (Glufosinate Ammonium) (CAS No. 77182–82–2) (provided for in subheading 2931.39.00)1.5%No changeNo changeOn or before 12/31/2020. 432.MSMASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.38Sodium hydrogen methylarsonate (CAS No. 2163–80–6) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 
433.THPCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.39Tetrakis (hydroxymethyl)phosphonium chloride (CAS No. 124–64–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 434.THPSSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.40Tetrakis (hydroxymethyl)phosphonium sulfate (CAS No. 55566–30–8) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 
435.GlyphosateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.41N-(Phosphonomethyl) glycine (Glyphosate) (CAS No. 1071–83–6) (provided for in subheading 2931.90.90)3.1%No changeNo changeOn or before 12/31/2020. 436.Metatin katalysatorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.42Bis[(2,2-dimethyloctanoyl)oxy] (dimethyl)stannane (CAS No. 68928–76–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 
437.EthephonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.43(2-Chloroethyl)phosphonic acid (Ethephon) (CAS No.16672–87–0) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 438.Silicone oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.44Dimethyl, methyl (polyethylene oxide acetate-capped) siloxane (CAS No. 70914–12–4) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2020. 
439.DinotefuranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.452-Methyl-1-nitro-3-(tetra‑hydro-2-furanylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) (provided for in subheading 2932.19.51)FreeNo changeNo changeOn or before 12/31/2020. 440.Sorbitan caprylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.463,6-Anhydro-1-O-octanoylhexitol (sorbitan caprylate) (CAS No. 60177–36–8) (provided for in subheading 2932.19.51)FreeNo changeNo changeOn or before 12/31/2020. 
441.CoumaphosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.47O-(3-Chloro-4-methyl-2-oxo-2H-chromen-7-yl) O,O-diethyl phosphorothioate (Coumaphos) (CAS No. 56–72–4) (provided for in subheading 2932.20.10)FreeNo changeNo changeOn or before 12/31/2020. 442.SpiromesifenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.483-Mesityl-2-oxo-1-oxaspiro[4.4] non-3-en-4-yl 3,3-dimethylbutyrate (Spiromesifen) (CAS No. 283594–90–1) (provided for in subheading 2932.20.10)FreeNo changeNo changeOn or before 12/31/2020. 
443.SpirodiclofenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.493-(2,4-Dichlorophenyl)-2-oxo-1-oxaspiro[4.5] dec-3-en-4-yl 2,2-dimethylbutanoate (Spirodiclofen) (CAS No. 148477–71–8) (provided for in subheading 2932.20.10)1.9%No changeNo changeOn or before 12/31/2020. 444.BrodifacoumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.504-Hydroxy-3-(3-(4'-bromo-4-biphenylyl)-1,2,3,4-tetra‑hydro-1-naphthyl)coumarin (Brodifacoum) (CAS No. 56073–10–0) (provided for in subheading 2932.20.10)FreeNo changeNo changeOn or before 12/31/2020. 
445.Emamectin benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.51(4''R)-4''-Deoxy-4''-(methylamino)avermectin b1 benzoate (CAS No. 155569–91–8) (provided for in subheading 3824.99.92 or 2932.20.50)FreeNo changeNo changeOn or before 12/31/2020. 446.Gibberellic AcidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.52Mixtures of gibberellic acid (CAS No. 77–06–5), gibberellin A4 (CAS No. 468–44–0) and gibberellin A7 (CAS No. 510–75–8) (provided for in subheading 2932.20.50)FreeNo changeNo changeOn or before 12/31/2020. 
447.Erythorbic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.53Erythorbic acid ((5R)-5-[(1R)-1,2-dihydroxyethyl]-3,4-dihydroxy-2(5H)-furanone) (CAS No. 89–65–6) (provided for in subheading 2932.20.50)FreeNo changeNo changeOn or before 12/31/2020. 448.Sodium erythorbateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.54Sodium erythorbate (sodium (2R)-2-[(2R)-4,5-dihydroxy-3-oxo-2,3-dihydro-2-furanyl]-2-hydroxyethanolate) (CAS No. 6381–77–7) (provided for in subheading 2932.20.50)FreeNo changeNo changeOn or before 12/31/2020. 
449.EthofumesateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.55(RS)-2-Ethoxy-2,3-dihydro-3,3-dimethylbenzofuran-5-yl methanesulfonate (Ethofumesate) (CAS No. 26225–79–6) (provided for in subheading 2932.99.08)FreeNo changeNo changeOn or before 12/31/2020. 450.Carbosulfan technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.562,2-Dimethyl-2,3-dihydro-1-benzofuran-7-yl [(di‑butyl‑amino)sulfanyl]methyl‑carbamate (Carbo‑sulfan Tech‑nical) (CAS No. 55285–14–8) (provided for in subheading 2932.99.20)FreeNo changeNo changeOn or before 12/31/2020. 
451.HelionalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.573-(1,3-Benzodioxol-5-yl)-2-methylpropanal (Helional) (CAS No. 1205–17–0) (provided for in subheading 2932.99.70)FreeNo changeNo changeOn or before 12/31/2020. 452.Reaction mass of (rel-2R,4R)-tetrahydo (pyranol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.58Reaction mixture of (rel-2R,4R)-tetra‑hydro-4-methyl-2-(2-methylpropyl)-2H-pyran-4-ol and (rel-2R,4S)-tetra‑hydro-4-methyl-2-(2-methylpropyl)-2H-pyran-4-ol (CAS No. 63500–71–0) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
453.Augeo clean plus or augeo filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.59(2-Isobutyl-2-methyl-1,3-dioxolan-4-yl)methanol (CAS No. 5660–53–7) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2020. 454.Frescolat MGASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.606-Isopropyl-9-methyl-1,4-dioxaspiro[4.5]decane-2-methanol (Menthone glyceryl ketal) (CAS No. 63187-91–7) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
455.FenpyroximateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.61tert-Butyl (E)-α-(1,3-dimethyl-5-phenoxypyrazol-4-ylmethyleneamino oxy)-p-toluate (Fenpyroximate (ISO)) (CAS No. 134098–61–6) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 456.PyraclonilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.621-(3-Chloro-4,5,6,7-tetra‑hydropyrazolo[1,5-a]pyridin-2-yl)-5-[methyl(prop-2-ynyl)amino]pyrazole-4-carbonitrile (Pyraclonil) (CAS No. 158353–15–2) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 
457.Pyraflufen-ethylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.63Ethyl 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyrazol-3-yl)-4-fluorophenoxyacetate (Pyraflufen-ethyl) (CAS. No 129630–19–9) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 458.TolfenpyradSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.644-Chloro-3-ethyl-1-methyl-N-[4-(p-tolyloxy)benzyl] pyrazole-5-carboxamide (Tolfenpyrad) (CAS No. 129558–76–5) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 
459.PenflufenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.655-Fluoro-1,3-dimethyl-N-[2-(4-methylpentan-2-yl)phenyl]-1H-pyrazole-4-carboxamide (CAS No. 494793–67–8) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 460.Pyrazole: aromatic pesticide (fipronil)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.66(RS)-5-Amino-1-[2,6-dichloro-4-(trifluoromethyl)phenyl]-4-(trifluoromethysulfinyl)-1H-pyrazole-3-carbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 2933.19.23) 4.4%No changeNo changeOn or before 12/31/2020. 
461.Pyraclostrobin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.67Methyl N-(2-[[1-(4-chlorophenyl)pyrazol-3-yl]oxymethyl]- phenyl)-(N-methoxy)carbamate (Pyraclostrobin) (CAS No. 175013–18–0) (provided for in subheading 2933.19.23) 6.2%No changeNo changeOn or before 12/31/2020. 462.SedaxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.68N-[2-(2-Cyclopropylcyclopropyl)phenyl]-3-(difluoromethyl)-1-methylpyrazole-4-carboxamide (Sedaxane) (CAS No. 874967–67–6) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 
463.SolatenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.69N-[9-(Dichloromethylidene)-1,2,3,4-tetra‑hydro-1,4-methanonaphthalen-5-yl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide (Benzovindiflupyr) (CAS No. 1072957–71–1) (provided for in subheading 2933.19.23)4.0%No changeNo changeOn or before 12/31/2020. 464.FenpyrazamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.70S-Allyl 5-amino-2-isopropyl-4-(2-methylphenyl)-3-oxo-2,3-dihydro-1H-pyrazole-1-carbothioate (Fenpyrazamine) (CAS No. 473798–59–3) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 
465.Technical tolpyralate herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.711-[[1-ethyl-4-[3-(2-methoxyethoxy)-2-methyl-4-(methylsulfonyl)benzoyl]-1H-pyrazol-5-yl]oxy]ethyl methyl carbonate (Tolpyralate) (CAS No. 1101132–67–5) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2020. 466.3-(Difluoromethyl)-1-methyl-N-(3',(xemium tech)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.723-(Difluoromethyl)-1-methyl-N-(3',4',5'-trifluorobiphenyl-2-yl)pyrazole-4-carboxamide (Fluxapyroxad) (CAS No. 907204–31–3) (provided for in subheading 2933.19.37)5.7%No changeNo changeOn or before 12/31/2020. 
467.IprodioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.733-(3,5-Dichlorophenyl)-N-isopropyl-2,4-dioxoimidazolidine-1-carboxamide (Iprodione) (CAS No. 36734–19–7) (provided for in subheading 2933.21.00)2.0%No changeNo changeOn or before 12/31/2020. 468.Triflumizole technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.74(E)-4-Chloro-α,α,α-trifluoro-N-(1-imidazol-1-yl-2-propoxyethylidene)-o-toluidine (Triflumizole) (CAS No. 99387–89–0) (provided for in subheading 2933.29.35)FreeNo changeNo changeOn or before 12/31/2020. 
469.FenamidoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.75(S)-1-Anilino-4-methyl-2-methylthio-4-phenylimidazolin-5-one (Fenamidone) (CAS No. 161326–34–7) (provided for in subheading 2933.29.35)FreeNo changeNo changeOn or before 12/31/2020. 470.Technical cyazofamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.764-Chloro-1-(dimethylaminosulfonyl)-5-(p-tolyl)imidazole-2-carbonitrile (Cyazofamid) (CAS No. 120116–88–3) (provided for in subheading 2933.29.43)FreeNo changeNo changeOn or before 12/31/2020. 
471.1-Methylhydantoin-2-imideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.77Creatinine (2-amino-1-methyl-1,5-dihydro-4H-imidazol-4-one) (CAS No. 60–27–5) (provided for in subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2020. 472.Hindered amine light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.78Bis(2,2,6,6-tetra‑methyl-4-piperidyl) sebacate (CAS No. 52829–07–9) (provided for in subheading 2933.39.20)FreeNo changeNo changeOn or before 12/31/2020. 
473.FluopicolideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.792,6-Dichloro-N-[3-chloro-5-(trifluoromethyl)-2-pyridylmethyl]benzamide (Fluopicolide) (CAS No. 239110–15–7) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2020. 474.FluopyramSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.80N-[2-[3-Chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2020. 
475.2-Chloro-N-(4'-chloro-bipheny (boscalid tech) Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.812-Chloro-N-(4'-chloro-biphenyl-2-yl)-nicotinamide (Boscalid) (CAS No. 188425–85–6) (provided for in subheading 2933.39.21)5.2%No changeNo changeOn or before 12/31/2020. 476.Technical isofetamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.82N-[1-(4-Isopropoxy-2-methylphenyl)-2-methyl-1-oxopropan-2-yl]-3-methylthiophene-2-carboxamide (Isofetamid) (CAS No. 875915–78–9) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2020. 
477.Technical fluazinam fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.833-Chloro-N-[3-chloro-2,6-dinitro-4-(trifluoromethyl)phenyl]-5-(trifluoromethyl)-2-pyridinamine (Fluazinam) (CAS No. 79622–59–6) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2020. 478.Technical pyriofenone fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.84(5-chloro-2-methoxy-4-methyl-3-pyridyl)(4,5,6-trimethoxy-o-tolyl)methanone (Pyriofenone) (CAS No. 688046–61–9) (provided for in subheading 2933.39.21) and any formulations containing such compound (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 
479.Paraquat dichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.85o-Paraquat dichloride (CAS No. 1910–42–5) (provided for in subheading 2933.39.23)3.0%No changeNo changeOn or before 12/31/2020. 480.ImazethapyrSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.865-Ethyl-2-[(RS)-4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl]nicotinic acid (Imazethapyr) (CAS No. 81335–77–5) (provided for in subheading 2933.39.25)2.2%No changeNo changeOn or before 12/31/2020. 
481.FluridoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.871-Methyl-3-phenyl-5-[3-(trifluoromethyl)phenyl]-4(1H)-pyridinone (Fluridone) (CAS No. 59756–60–4) (provided for in subheading 2933.39.25)FreeNo changeNo changeOn or before 12/31/2020. 482.BicyclopyroneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.884-Hydroxy-3-[[2-[(2-methoxyethoxy)methyl]-6-(trifluoromethyl)-3-pyridinyl]carbonyl]bicyclo[3.2.1]oct-3-en-2-one (Bicyclopyrone) (CAS No. 352010–68–5) (provided for in subheading 2933.39.25)4.0%No changeNo changeOn or before 12/31/2020. 
483.Clopyralid technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.893,6-Dichloro-2-pyridinecarboxylic acid (CAS No. 1702–17–6) (provided for in subheading 2933.39.25)1.4%No changeNo changeOn or before 12/31/2020. 484.Picloram technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.904-Amino-3,5,6-trichloro-2-pyridinecarboxylic acid (CAS No. 1918–02–1)(provided for in subheading 2933.39.25)4.3%No changeNo changeOn or before 12/31/2020. 
485.Clodinafop-propargylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.912-Propyn-1-yl (2R)-2-{4-[(5-chloro-3-fluoro-2-pyridinyl)oxy]phenoxy}propanoate (Clodinafop-propargyl) (CAS No. 105512–06–9) (provided for in subheading 2933.39.25)FreeNo changeNo changeOn or before 12/31/2020. 486.Aminopyralid technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.924-Amino-3,6-dichloro-2-pyridinecarboxylic acid (Aminopyralid) (CAS No. 150114–71–9) (provided for in subheading 2933.39.25)4.1%No changeNo changeOn or before 12/31/2020. 
487.TriclopyrSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.93[(3,5,6-Trichloro-2-pyridinyl)oxy]acetic acid (Triclopyr) (CAS No. 55335–06–3) (provided for in subheading 2933.39.25)FreeNo changeNo changeOn or before 12/31/2020. 488.Fluroxpyr technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.942-Octanyl [(4-amino-3,5-dichloro-6-fluoro-2-pyridinyl)oxy]acetate (Fluroxypyr-meptyl) (CAS No. 81406–37–3) (provided for in subheading 2933.39.25)1.6%No changeNo changeOn or before 12/31/2020. 
489.Arylex technical herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.95Methyl 4-amino-3-chloro-6- (4-chloro-2-fluoro-3- methoxyphenyl)-2-pyridinecarboxylate (Halauxifen-methyl) (CAS No. 943831–98–9) (provided for in subheading 2933.39.25)FreeNo changeNo changeOn or before 12/31/2020. 490.Mepiquat chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.961,1-Dimethylpiperidinium chloride (Mepiquat chloride) (CAS No. 24307–26–4) (provided for in subheading 2933.39.27)FreeNo changeNo changeOn or before 12/31/2020. 
491.ImidaclopridSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.97N-[1-[(6-Chloropyridin-3-yl)methyl]-4,5-dihydroimidazol-2-yl]nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 2933.39.27)4.3%No changeNo changeOn or before 12/31/2020. 492.SaltidinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.981-Methylpropyl 2-(2-hydroxyethyl)piperidine-1-carboxylate (CAS No.119515–38–7) (provided for in subheading 2933.39.27)FreeNo changeNo changeOn or before 12/31/2020. 
493.Acetamiprid technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.05.99(E)-N1-[(6-Chloro-3-pyridyl)methyl]-N2-cyano-N1-methyl-acetamidine (Acetamiprid) (CAS No. 135410–20–7) (provided for in subheading 2933.39.27)FreeNo changeNo changeOn or before 12/31/2020. 494.2-Chloro-6-trichloromethyl pyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.012-Chloro-6-(trichloromethyl)pyridine (CAS No. 1929–82–4) (provided for in subheading 2933.39.27)0.6%No changeNo changeOn or before 12/31/2020. 
495.Copper 1-oxidopyridine-2-thioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.02Copper(2+) bis(2-pyridinethiolate 1-oxide) (CAS No. 14915–37–8) (provided for in subheading 2933.39.27)FreeNo changeNo changeOn or before 12/31/2020. 496.PyridalylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.032-(3-{2,6-Dichloro-4-[(3,3-dichloro-2-propen-1-yl)oxy]phenoxy}propoxy)-5-(trifluoromethyl)pyridine (Pyridalyl) (CAS No. 179101–81–6) (provided for in subheading 2933.39.27)FreeNo changeNo changeOn or before 12/31/2020. 
497.PyriproxyfenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.042-{[1-(4-Phenoxyphenoxy)-2-propanyl]oxy}pyridine (Pyriproxyfen) (CAS No. 95737–68–1)(provided for in subheading 2933.39.27)3.5%No changeNo changeOn or before 12/31/2020. 498.BenzimidazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.05Methyl {(2S,3R)-1-[(2S)-2-{5-[(2R,5R)-1-{3,5-difluoro-4-[4-(4-fluorophenyl)-1-piperidinyl]phenyl}-5-(6-fluoro-2-{(2S)-1-[N-(methoxycarbonyl)-O-methyl-L-threonyl]-2-pyrrolidinyl}-1H-benzimidazol-5-yl)- 2-pyrrolidinyl]-6-fluoro-1H-benzimidazol-2-yl}-1-pyrrolidinyl]-3-methoxy-1-oxo-2-butanyl}carbamate (Pibrentasvir) (CAS No. 1353900–92–1) (provided for in subheading 2933.39.41)FreeNo changeNo changeOn or before 12/31/2020. 
499.Relebactam (MK-7655)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.06(2S,5R)-7-Oxo-N-(piperidin-4-yl)-6-(sulfooxy)-1,6-diazabicyclo[3.2.1]octane-2-carboxamide (CAS No.1174018–99–5) (provided for in subheading 2933.39.41)FreeNo changeNo changeOn or before 12/31/2020. 500.2,3-Dichloro-5-(trifluoromethyl)pyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.072,3-Dichloro-5-(trifluoromethyl)pyridine (CAS No. 69045–84–7) (provided for in subheading 2933.39.61)2.5%No changeNo changeOn or before 12/31/2020. 
501.2-Acetylnicotinic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.082-Acetylnicotinic acid (CAS No. 89942–59–6) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 502.Hindered amine light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.09Bis(2,2,6,6-tetra‑methyl-1-octyloxy-4-piperidyl) sebacate (CAS No. 129757–67–1) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 
503.5-Methylmethoxypyridine-2,3-dicarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.105-Methylmethoxypyridine-2,3-dicarboxylic acid (CAS No. 143382–03–0) (provided for in subheading 2933.39.61)3.8%No changeNo changeOn or before 12/31/2020. 504.5-Methylpyridine-2,3-dicarboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.11Dimethyl 5-methylpyridine-2,3-dicarboxylate (CAS No. 112110–16–4) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 
505.5-Methylpyridine-2,3-dicarboxylic acid (5-MPDC)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.125-Methylpyridine-2,3-dicarboxylic acid (CAS No. 53636–65–0) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 506.2,3-Pyridinedicarboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.132,3-Pyridinedicarboxylic acid (CAS No. 89–00–9) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 
507.N,N'-Bis(2,2,6,6-tetramethyl-4- (uvinul 4050)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.14N,N'-1,6-Hexanediylbis(2,2,6,6-tetra‑methyl-4-piperidinecarboxamide (CAS No. 124172–53–8) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 508.Bis(1,2,2,6,6-pentamethyl-4-pi (tinuvin 765)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.15Bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate (CAS No. 41556–26–7) and methyl 1,2,2,6,6-pentamethyl-4-piperidyl sebacate (CAS No. 82919–37–7) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 
509.N,N'-Bis(2,2,6,6-tetramethyl-4-piperidinyl)isophSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.16N,N'-Bis(2,2,6,6-tetra‑methyl-4-piperidinyl)isophthalamide (CAS No. 42774–15–2) (provided for in subheading 2933.39.61).FreeNo changeNo changeOn or before 12/31/2020. 510.Hindered amine light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.173-Dodecyl-1-(2,2,6,6-tetra‑methyl-4-piperidinyl)-2,5-pyrrolidinedione (CAS No. 79720–19–7) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2020. 
511.Acylated sterically hindered light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.181-(1-Acetyl-2,2,6,6-tetra‑methyl-4-piperidinyl)-3-dodecyl-2,5-pyrrolidinedione (CAS No. 106917–31–1) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 512.M-TMP intermediateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.192-Methoxy-4-(trifluoromethyl)pyridine (CAS No. 219715–34–1) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2020. 
513.2-CyanopyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.202-Cyanopyridine (2-Pyridinecarbonitrile) (CAS No. 100–70–9) (provided for in subheading 2933.39.91)2.3%No changeNo changeOn or before 12/31/2020. 514.N-Butyl-TADSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.21N-Butyl-2,2,6,6-tetra‑methylpiperidin-4-amine (CAS No. 36177–92–1) (provided for in subheading 2933.39.91)FreeNo changeNo changeOn or before 12/31/2020. 
515.Food and feed preservativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.22Ethoxyquin (1,2-dihydro-6-ethoxy-2,2,4-trimethylquinoline) (CAS No. 91–53–2) (provided for in subheading 2933.49.10)1.2%No changeNo changeOn or before 12/31/2020. 516.QuincloracSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.233,7-Dichloro-8-quinolinecarboxylic acid (Quinclorac) (CAS No. 84087–01–4) (provided for in subheading 2933.49.30)FreeNo changeNo changeOn or before 12/31/2020. 
517.Cloquintocent-mexylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.241-Methylhexyl [(5-chloroquinolin-8-yl)oxy]acetate (Cloquintocet-mexyl) (CAS No. 99607–70–2) (provided for in subheading 2933.49.60)4.2%No changeNo changeOn or before 12/31/2020. 518.Cloquintocet acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.25(5-Chloro-8-quinolyloxy)acetic acid (Cloquintocet) (CAS No. 88349–88–6) (provided for in subheading 2933.49.60)FreeNo changeNo changeOn or before 12/31/2020. 
519.QuinaldineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.262-Methylquinoline (Quinaldine) (CAS No. 91–63–4) (provided for in subheading 2933.49.70)FreeNo changeNo changeOn or before 12/31/2020. 520.ButafenacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.27(2-Methyl-1-oxo-1-prop-2-enoxypropan-2-yl) 2-chloro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)pyrimidin-1-yl]benzoate (Butafenacil) (CAS No. 134605–64–4) (provided for in subheading 2933.59.10)FreeNo changeNo changeOn or before 12/31/2020. 
521.TerbacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.283-tert-Butyl-5-chloro-6-methyluracil (Terbacil) (CAS No. 5902–51–2) (provided for in subheading 2933.59.10)FreeNo changeNo changeOn or before 12/31/2020. 522.Bispyribac sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.29Sodium 2,6-bis[(4,6-dimethoxypyrimidin-2-yl)oxy]benzoate (Bispyribac-sodium) (CAS No. 125401–92–5) (provided for in subheading 2933.59.10)FreeNo changeNo changeOn or before 12/31/2020. 
523.AzoxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.30Methyl (2E)-2-(2-{[6-(2-cyanophenoxy)pyrimidin-4-yl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 2933.59.15)6.2%No changeNo changeOn or before 12/31/2020. 524.Cyprodinil technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.314-Cyclopropyl-6- methyl-N-phenyl pyrimidin-2- amine (cyprodinil) (CAS No. 121552–61–2) (provided for in subheading 2933.59.15)FreeNo changeNo changeOn or before 12/31/2020. 
525.PyrimethanilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.32N-(4,6-Dimethylpyrimidin-2-yl)aniline (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 2933.59.15)FreeNo changeNo changeOn or before 12/31/2020. 526.6-BASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.33N-Benzyl-3H-purin-6-amine (Benzyladenine) (CAS No.1214–39–7) (provided for in subheading 2933.59.15)FreeNo changeNo changeOn or before 12/31/2020. 
527.5-Ethyl-6-octyl[1,2,4]triazol(ametoctradine)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.345-Ethyl-6-octyl[1,2,4]triazolo[1,5-a]pyrimidin-7-amine (Ametoctradin) (CAS No. 865318–97–4) (provided for in subheading 2933.59.15)FreeNo changeNo changeOn or before 12/31/2020. 528.BromacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.355-Bromo-3-sec-butyl-6-methyluracil (Bromacil) (CAS No. 314–40–9) (provided for in subheading 2933.59.18) FreeNo changeNo changeOn or before 12/31/2020. 
529.Pirimiphos-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.36O-(2-Diethylamino-6-methylpyrimidin-4-yl) O,O-dimethyl phosphorothioate (Pirimiphos-methyl) (CAS No. 29232–93–7) (provided for in subheading 2933.59.18)FreeNo changeNo changeOn or before 12/31/2020. 530.AminocyclopyrachlorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.376-Amino-5-chloro-2-cyclopropyl-pyrimidine-4-carboxylic acid (Aminocyclopyrachlor) (CAS No. 858956–08–8) (provided for in subheading 2933.59.18) FreeNo changeNo changeOn or before 12/31/2020. 
531.Letermovir (MK-8228)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.38{(4S)-8-Fluoro-2-[4-(3-methoxyphenyl)-1-piperazinyl]-3-[2-methoxy-5-(trifluoromethyl)phenyl]-3,4-dihydro-4-quinazolinyl}acetic acid (CAS No. 917389–32–3) (provided for in subheading 2933.59.36)FreeNo changeNo changeOn or before 12/31/2020. 532.Benzo[h]quinazolin-4(3H)-one derivative (MK-7622)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.393-[(1S,2S)-2-Hydro‑xycyclohexyl]-6-[(6-methyl-3-pyridinyl)methyl]benzo‑[h]quina‑zolin-4(3H)-one (CAS No.1227923–29–6) (provided for in subheading 2933.59.53)FreeNo changeNo changeOn or before 12/31/2020. 
533.PyrifluquinazonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.401-Acetyl-1,2,3,4-tetra‑hydro-3-[(3-pyridylmethyl)amino]-6-[1,2,2,2-tetra‑fluoro-1-(trifluoromethyl) ethyl] quinazolin-2-one (Pyrifluquinazon) (CAS No. 337458–27–2) (provided for in subheading 2933.59.70)FreeNo changeNo changeOn or before 12/31/2020. 534.DEDSSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.412,2'-Disulfanediylbis(5-ethoxy-7-fluoro[1,2,4]triazolo[1,5-c]pyrimidine) (CAS No. 166524–75–0) (provided for in subheading 2933.59.70)0.6%No changeNo changeOn or before 12/31/2020. 
535.Phenyl(4,6-dimethoxy-pyrimidin-2-yl)carbamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.42Phenyl(4,6-dimethoxy-2-pyrimidinyl)carbamate (CAS No. 89392–03–0) (provided for in subheading 2933.59.70)FreeNo changeNo changeOn or before 12/31/2020. 536.MethylIodouracilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.431-[2-Fluoro-6-(trifluoromethyl)benzyl]-5-iodo-6-methyl-2,4(1H,3H)-pyrimidinedione (CAS No. 1150560–54–5) (provided for in subheading 2933.59.70)FreeNo changeNo changeOn or before 12/31/2020. 
537.PyrimisulfanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.44(RS)-2′-[(4,6-dimethoxypyrimidin-2-yl)(hydroxy)methyl]-1,1-difluoro-6′-(methoxymethyl)methanesulfonanilide (Pyrimisulfan) (CAS No. 221205–90–9) (provided for in subheading 2933.59.80)FreeNo changeNo changeOn or before 12/31/2020. 538.DMDSSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.452,2-Dithiobis(8-fluoro-5-methoxy)-1,2,4-triazolo[1,5-c] pyrimidine (CAS No. 166524–74–9) (provided for in subheading 2933.59.95)1.0%No changeNo changeOn or before 12/31/2020. 
539.TriethylenediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.46Tri‑ethylenediamine (1,4-diaza‑bicyclo[2.2.2]octane) (CAS No. 280–57–9) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2020. 540.DAT intermediateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.475,8-Dime‑thoxy[1,2,4]tria‑zolo[1,5-c]py‑rimidin‑2-amine (CAS No. 219715–62–5) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2020. 
541.2-Amino-4,6-dimethylpyrimidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.484,6-Dimethyl-2-pyri‑midina‑mine (CAS No. 767–15–7) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2020. 542.ADTPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.492-Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine (ADTP) (CAS No. 13223–43–3) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2020. 
543.Cyanuric chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.50Cyanuric chloride (2,4,6-trichloro-1,3,5-triazine) (CAS No. 108–77–0) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 544.MetribuzinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.514-Amino-6-tert-butyl-3-methylthio-1,2,4-triazin-5(4H)-one (Metribuzin) (CAS No. 21087–64–9) (provided for in subheading 2933.69.60)1.9%No changeNo changeOn or before 12/31/2020. 
545.HexazinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.523-Cyclohexyl-6-dimethyl‑amino-1-methyl-1,3,5-triazine-2,4(1H,3H)-dione (Hexa‑zinone) (CAS No. 51235–04–2) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 546.PymetrozineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.536-Methyl-4-{[(1E)-pyridin-3-ylmethylene]amino}-4,5-dihydro-1,2,4-triazin-3(2H)-one (Pymetrozine) (CAS No. 123312–89–0) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
547.AtrazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.546-Chloro-4-N-ethyl-2-N-propan-2-yl-1,3,5-triazine-2,4-diamine (Atrazine) (CAS No. 1912–24–9) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 548.SimazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.556-Chloro-2-N,4-N-diethyl-1,3,5-triazine-2,4-diamine (Simazine) (CAS No. 122–34–9) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
549.High performance halogen free flame retardantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.561,3,5-Triazinane-2,4,6-trione—1,3,5-triazine-2,4,6-triamine (1:1) (CAS No. 37640–57–6) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 550.PropazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.576-Chloro-2-N,4-N-di(propan-2-yl)-1,3,5-triazine-2,4-diamine (Propazine) (CAS No. 139–40–2) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
551.IndaziflamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.58N-[(1R,2S)-2,6-Dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl]-1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 552.Phenol,2-(4,6-dIphenyl-1,3,(tinuvin 1577)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.592-(4,6-Diphenyl-1,3,5-triazin-2-yl)-5-(hexyloxy)phenol (CAS No. 147315–50–2) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
553.2-hydroxyphenyl-s-triazine(tinuvin 1600)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.602-[4,6-Di(4-biphenylyl)-1,3,5-triazin-2-yl]-5-[(2-ethylhexyl)oxy]phenol (CAS No. 204583–39–1) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 554.TerbutrynSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.61(4E)-4-(Ethylimino)-N-(2-methyl-2-propanyl)-6-(methylsulfanyl)-1,4-dihydro-1,3,5-triazin-2-amine (terbutryn) (CAS No. 886–50–0) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
555.Tris (2-hydroxyethyl) isocyanurate (THEIC)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.621,3,5-Tris(2-hydroxyethyl)-1,3,5-triazinane-2,4,6-trione (THEIC) (CAS No. 839–90–7) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 556.2-Amino-4-methoxy-6-methyl-1,3,5-triazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.634-Methoxy-6-methyl-1,3,5-triazin-2-amine (CAS No. 1668–54–8) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
557.2–Methyl-4-methoxy-6-methylamino-1,3,5-triazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.644-Methoxy-N,6-dimethyl-1,3,5-triazin-2-amine (CAS No. 5248–39–5) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 558.Triallyl cyanurateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.65Triallyl cyanurate (2,4,6-tris(allyloxy)-1,3,5-triazine) (CAS No. 101–37–1) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 
559.Uniconazole-PSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.66(4Z)-5-(4-Chlorophenyl)-2,2-dimethyl-4- (1H-1,2,4-triazol-1-yl)-4-hexen-3-ol (Uniconazole-P) (CAS No. 83657–17–4) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2020. 560.SpirotetramatSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.67(5s,8s)-3-(2,5-Dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro[4.5]dec-3-en-4-yl ethyl carbonate (Spirotetra‑mat) (CAS No. 203313–25–1) (provided for in subheading 2933.79.08)3.2%No changeNo changeOn or before 12/31/2020. 
561.Doravirine (MK-1439)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.683-Chloro-5-({1-[(4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-3-yl)methyl]-2-oxo-4-(trifluoromethyl)-1,2-dihydro-3-pyridinyl}oxy)benzonitrile (Doravirine INN) (CAS No. 1338225–97–0) (provided for in subheading 2933.79.08)FreeNo changeNo changeOn or before 12/31/2020. 562.Grilbond IL-6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.69N,Nʹ-(Methylenedi-p-phenylene)bis[hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 54112–23–1) (provided for in subheading 2933.79.15)FreeNo changeNo changeOn or before 12/31/2020. 
563.Myclobutanil technical fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.702-(4-Chlo‑ro‑phenyl)-2-(1H-1,2,4-triazol-1-yl‑methyl)hexa‑nenitrile (myclo‑bu‑tanil) (CAS No. 88671–89–0) (provided for in subheading 2933.99.06)FreeNo changeNo changeOn or before 12/31/2020. 564.Fenbuconazole fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.714-(4-Chlorophenyl)-2-phenyl-2-(1H-1,2,4-triazol-1-ylmethyl)butanenitrile (Fenbuconazole) (CAS No. 114369–43–6) (provided for in subheading 2933.99.06)FreeNo changeNo changeOn or before 12/31/2020. 
565.FenazaquinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.724-{2-[4-(2-Methyl-2-pro‑panyl)phe‑nyl]eth‑oxy}quin‑azo‑line (Fenaza‑quin) (CAS No. 120928–09–8) (provided for in subheading 2933.99.17)FreeNo changeNo changeOn or before 12/31/2020. 566.Technical cyclaniliprole insecticideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.733-Bromo-N-[2-bromo-4-chloro-6-[[(1-cyclo‑propylethyl)amino]car‑bonyl]phenyl]-1-(3-chloro-2-pyridinyl)-1H-pyra‑zole-5-carb‑xamide (Cyc‑lanili‑prole) (CAS No. 1031756–98–5) (provided for in subheading 2933.99.17)FreeNo changeNo changeOn or before 12/31/2020. 
567.PyridabenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.742-tert-Butyl-5-(4-tert-butyl‑benzylthio)-4- chloro‑pyridazin-3(2H)-one (Pyridaben) (CAS No. 96489–71–3) (provided for in subheading 2933.99.22) FreeNo changeNo changeOn or before 12/31/2020. 568.TriadimefonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.751-(4-Chloro‑phenoxy)-3,3-dimethyl-1-(1H-1,2,4-triazol-1-yl)-2-butanone (Tri‑adimefon) (CAS No. 43121–43–3) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 
569.PyraziflumidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.76N-(3′,4′-Di‑fluorobiphenyl-2-yl)-3-(tri‑fluoro‑methyl)pyrazine-2-carbo‑xamide (Pyrazi‑flumid) (CAS No. 942515–63–1) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 570.CyproconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.77[α-(4-Chloro‑phenyl)-α-(1-cyclopropylethyl)-1H-1-1,2,4-tri‑azole-1-ethanol (Cypro‑conazole) (CAS No. 94361–06–5) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 
571.TebuconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.78(RS)-1-p-Chloro‑phenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-yl‑methyl)pentan-3-ol (Tebucona‑zole) (CAS No. 107534–96–3) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 572.Hetero w/nitor: pesticides: other (triticonazole)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.79E-5-(4-Chlorobenzylidene)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclo‑pentanol (Triticona‑zole) (CAS No. 131983–72–7) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 
573.MetconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.805-[(4-Chloro‑phenyl)methyl]-2,2-dimethyl-1-(1,2,4-triazol-1-yl‑methyl)cyclo‑pentan-1-ol (Met‑conazole) (CAS No. 125116–23–6) (provided for in subheading 2933.99.22)1.6%No changeNo changeOn or before 12/31/2020. 574.ProthioconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.812-[(2RS)-2-(1-Chloro‑cyclopropyl)-3-(2-chlorophenyl)-2-hydro‑xypropyl]-2H-1,2,4-triazole-3(4H)-thione (Pro‑thioconazole) (CAS No. 178928–70–6)(provided for in subheading 2933.99.22)5.3%No changeNo changeOn or before 12/31/2020. 
575.PaclobutrazolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.82(2RS,3RS)-1-(4-Chloro‑phenyl)-4,4-dimethyl-2-(1H-1,2,4-triazol-1-yl)pentan-3-ol (Paclo‑butrazol) (CAS No. 76738–62–0) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 576.CarbendazimSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.83Methyl N-(1H-benz‑imidazol-2-yl)carba‑mate (Carbenda‑zim) (CAS No. 10605–21–7) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 
577.FlutriafolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.841-(2-Fluorophenyl)-1-(4-fluorophenyl)-2-(1H-1,2,4-triazol-1-yl)ethanol (Flutriafol) (CAS No. 76674–21–0) (provided for in subheading 2933.99.22)0.2%No changeNo changeOn or before 12/31/2020. 578.IpconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.85(1R,2S,5R)-2-(4-Chlorobenzyl)-5-isopropyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol (Ipconazole) (CAS No. 125225–28–7) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 
579.TetraconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.861-[2-(2,4-Dichloro‑phenyl)-3-(1,1,2,2-tetra‑fluoroethoxy)- propyl]-1H-1,2,4-triazole (Tetra‑conazole) (CAS No. 112281–77–3) (provided for in subheading 2933.99.22)FreeNo changeNo changeOn or before 12/31/2020. 580.CarfentrazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.87Ethyl 2-chloro-3-{2-chloro-5-[4-(difluoromethyl)-3-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl]-4-fluorophenyl}propanoate (Carfentrazone-ethyl) (CAS No. 128639–02–1) (provided for in subheading 2933.99.22) and formulations thereof (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2020. 
581.ECONEA technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.884-Bromo-2-(4-chlorophenyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile (Tralopyril) (CAS No. 122454–29–9) (provided for in subheading 2933.99.22).FreeNo changeNo changeOn or before 12/31/2020. 582.UV absorberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.892-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol (CAS No. 25973–55–1) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2020. 
583.UV absorberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.902-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol (CAS No. 70321–86–7) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2020. 584.DianilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.912,5-Dichloro-3,6-bis[(9-ethylcarbazol-3-yl)amino]cyclohexa-2,5-diene-1,4-dione (Dianil) (CAS No. 80546–37–8) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2020. 
585.NORBLOC 7966Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.922-[3-(2H-Benzotriazol-2-yl)-4-hydroxyphenyl]ethyl methacrylate (CAS No. 96478–09–0) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2020. 586.HydroSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.932-Phenylbenzimidazole-5-sulfonic acid (Ensulizole) (CAS No. 27503–81–7 ) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2020. 
587.Amino ethyl carbazole (AEC)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.949-Ethyl-9H-carbazol-3-amine (amino ethyl carbazole) (CAS No. 132–32–1) (provided for in subheading 2933.99.82)FreeNo changeNo changeOn or before 12/31/2020. 588.1,3 Diamino isoindolineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.951H-Isoindole-1,3(2H)-diimine (1,3 diamino isoindoline) (CAS No. 3468–11–9) (provided for in subheading 2933.99.82)FreeNo changeNo changeOn or before 12/31/2020. 
589.Polyaziridine (PZ-33)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.963-{[3-(1-Aziridinyl)propanoyl]oxy}-2-({[3-(1-aziridinyl)propanoyl]oxy}methyl)-2-(hydroxymethyl)propyl 3-(1-aziridinyl)propanoate (CAS No. 57116–45–7) (provided for in subheading 2933.99.97) FreeNo changeNo changeOn or before 12/31/2020. 590.1,2,4-TriazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.97 1H-[1,2,4]Triazole (1,2,4-Triazole) (CAS No. 288–88–0) (provided for in subheading 2933.99.97) 2.8%No changeNo changeOn or before 12/31/2020. 
591.3-Amino-5-mercapto-1,2,4-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.985-Amino-1,2-dihydro-3H-1,2,4-triazole-3-thione (CAS No.16691–43–3) (provided for in subheading 2933.99.97)FreeNo changeNo changeOn or before 12/31/2020. 592.HexythiazoxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.06.99(4RS,5RS)-5-(4-chlorophenyl)-N-cyclohexyl-4-methyl-2-oxo-1,3-thiazolidine-3-carboxamide (Hexythiazox) (CAS No. 78587–05–0) (provided for in subheading 2934.10.10) 1.8%No changeNo changeOn or before 12/31/2020. 
593.ThiaclopridSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.013-[(6-Chloro-3-pyridinyl)methyl]-1,3-thiazolidin-2-ylidenecyanamide (Thiacloprid) (CAS No. 111988–49–9) (provided for in subheading 2934.10.10)FreeNo changeNo changeOn or before 12/31/2020. 594.Ruzasvir (MK-8408)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.02Methyl {(2S)-1-[(2S)-2-{5-[(6S)-6-(2-cyclopropyl-1,3-thiazol-5-yl)-1-fluoro-3-{2-[(2S)-1-{(2S)-2-[(methoxycarbonyl)amino]-3-methylbutanoyl}-2-pyrrolidinyl]-1H-imidazol-5-yl}indolo[1,2-c][1,3]benzoxazin-10-yl]-1H-imidazol-2-yl}-1-pyrrolidinyl]-3-methyl-1-oxo-2-butanyl}carbamate (Ruzasvir) (CAS No. 1613081–64–3) (provided for in subheading 2934.10.10)FreeNo changeNo changeOn or before 12/31/2020. 
595.Isavuconazonium sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.03(2-{[(1-{1- [(2R,3R)-3-[4-(4- Cyanophenyl)-1,3-thiazol-2-yl] -2-(2,5-difluorophenyl)-2-hydroxybutyl] -1H-1,2,4-triazol-4-ium-4- yl}ethoxy) carbonyl] (methyl)amino}-3-pyridinyl)methyl N- methylglycinate hydrogen sulfate (Isavuconazonium Sulfate) (CAS No. 946075–13–4) (provided for in subnheading 2934.10.10)FreeNo changeNo changeOn or before 12/31/2020. 596.2-(1,3-Thiazol-5-yl)-2H-3,1-benzoxazine derivativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.044-[(2-bromo-5-chlorophenyl)methyl]-7-chloro-2-(2-cyclopropyl-1,3-thiazol-5-yl)-5-fluoro-2H-3,1-benzoxazine (CAS No. 1855942–64–1) (provided for in subheading 2934.10.10)FreeNo changeNo changeOn or before 12/31/2020. 
597.3,6-Dimethyl-6H-benzo-oxazino[3,4-a]indoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.056-(2-Cyclopropylthiazol-5-yl)-1-fluoro-3,10-bis(4,4,5,5-tetra‑methyl-1,3,2-dioxaborolan-2-yl)-6H-benzo[5,6][1,3]oxazino[3,4-a]indole (CAS No. 1620545–76–7) (provided for in subheading 2934.10.10)FreeNo changeNo changeOn or before 12/31/2020. 598.ClothianidinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.06(E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitro‑guani‑dine (Clothianidin) (CAS No. 210880–92–5) (provided for in subheading 2934.10.90)6.1%No changeNo changeOn or before 12/31/2020. 
599.ThiamethoxamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.07Thiamethoxam (3-(2-chloro-5-thiazolylmethyl)tetra‑hydro-5-methyl-N-nitro-1,3,5-oxadiazin-4-imine) (CAS No. 153719–23–4) (provided for in subheading 2934.10.90)2.5%No changeNo changeOn or before 12/31/2020. 600.EthaboxamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.08N-[Cyano(2-thienyl)methyl]-4-ethyl-2-(ethylamino)-1,3-thiazole-5-carboxamide (Ethaboxam) (CAS No. 162650–77–3) (provided for in subheading 2934.10.90)FreeNo changeNo changeOn or before 12/31/2020. 
601.Vulkacit merkapto/MG-CSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.092-Mercaptobenzothiazole (benzothiazole-2-thiol) (CAS No. 149–30–4) (provided for in subheading 2934.20.15)FreeNo changeNo changeOn or before 12/31/2020. 602.2BBASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.102-(1,3-Benzothiazol-2-ylsulfanyl)succinic acid (CAS No. 95154–01–1) (provided for in subheading 2934.20.40)FreeNo changeNo changeOn or before 12/31/2020. 
603.2-Amino 4-methyl benzothiazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.114-Methylbenzothiazol-2-ylamine (CAS No. 1477–42–5) (provided for in subheading 2934.20.80)FreeNo changeNo changeOn or before 12/31/2020. 604.Vulkacit ZM-WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.12Zinc bis(1,3-benzothiazole-2-thiolate) (CAS No. 155–04–4) (provided for in subheading 2934.20.80)FreeNo changeNo changeOn or before 12/31/2020. 
605.OxadiazonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.133-[2,4-Dichloro-5-(1-methylethoxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one (Oxadiazon) (CAS No. 19666–30–9) (provided for in subheading 2934.99.11)1.3%No changeNo changeOn or before 12/31/2020. 606.DifenoconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.141-({2-[2-Chloro-4-(4-chlorophenoxy)phenyl]-4-methyl-1,3-dioxolan-2-yl}methyl)-1H-1,2,4-triazole (Difenoconazole) (CAS No. 119446–68–3) (provided for in subheading 2934.99.12)4.6%No changeNo changeOn or before 12/31/2020. 
607.Fludioxinil technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.154-(2,2-Difluoro-1,3-benzodioxol-4-yl)-1H-pyrrole-3-carbonitrile (Fludioxonil (ISO)) (CAS No. 131341–86–1) (provided for in subheading 2934.99.12)5.0%No changeNo changeOn or before 12/31/2020. 608.PropiconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.161-[[2-(2,4-Dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]- methyl]-1H-1,2,4-triazole (Propiconazole) (CAS No. 60207–90–1) (provided for in subheading 2934.99.12)4.4%No changeNo changeOn or before 12/31/2020. 
609.CarboxinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.172-Methyl-N-phenyl-5,6-dihydro-1,4-oxathiine-3-carboxamide (Carboxin) (CAS No. 5234–68–4) (provided for in subheading 2934.99.12)FreeNo changeNo changeOn or before 12/31/2020. 610.1,2-Benzisothiazolin-3(2H)-one,2-butylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.182-Butyl-1,2-benzothiazol-3(2H)-one (CAS No. 4299–07–4) (provided for in subheading 2934.99.12)FreeNo changeNo changeOn or before 12/31/2020. 
611.4-[3-(4-Chlorophenyl)-3-(3,4-dimethoxyph)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.19(2E)-3-(4-Chlorophenyl)-3-(3,4-dimethoxyphenyl)-1-(4-morpholinyl)-2-propen-1-one (CAS No. 110488–70–5) (provided for in subheading 2934.99.12)FreeNo changeNo changeOn or before 12/31/2020. 612.OxathiapiprolinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.201-(4-{4-[5-(2,6-Difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]-1,3-thiazol-2-yl}-1-piperidinyl)-2-[5-methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]ethanone (Oxathiapiprolin) (CAS No. 1003318–67–9) (provided for in subheading 2934.99.12)3.5%No changeNo changeOn or before 12/31/2020. 
613.FluoxastrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.21(E)-{2-[6-(2-Chlorophenoxy)-5-fluoropyrimidin-4-yloxy]phenyl}(5,6-dihydro-1,4,2-dioxazin-3-yl)-N-methoxymethanimine (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 2934.99.12)FreeNo changeNo changeOn or before 12/31/2020. 614.IsoxaflutoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.22(5-Cyclopropyl-1,2-oxazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone (Isoxaflutole) (CAS No. 141112–29–0) (provided for in subheading 2934.99.15)5.5%No changeNo changeOn or before 12/31/2020. 
615.BentazonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.233-Isopropyl-1H-2,1,3-benzothiadiazin-4(3H)-one- 2,2-dioxide, sodium salt (Bentazon, sodium salt) (CAS No. 50723–80–3) (provided for in subheading 2934.99.15)4.4%No changeNo changeOn or before 12/31/2020. 616.ThidiazuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.241-Phenyl-3-(1,2,3-thiadiazol-5-yl)urea (Thidiazuron) (CAS No. 51707–55–2) (provided for in subheading 2934.99.15)FreeNo changeNo changeOn or before 12/31/2020. 
617.Heterocyclic:other: herbicides: topramezoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.25[3-(4,5-Dihydro-1,2-oxazol-3-yl)-4-mesyl-o-tolyl](5-hydroxy-1-methylpyrazol-4-yl)methanone (Topramezone) (CAS No. 210631–68–8) (provided for in subheading 2934.99.15)4.1%No changeNo changeOn or before 12/31/2020. 618.PinoxadenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.268-(2,6-Diethyl-4-methylphenyl)-1,2,4,5-tetra‑hydro-7-oxo-7H-pyrazolo[1,2-d][1,4,5]oxadiazepin-9-yl-2,2-dimethylpropanoate (Pinoxaden) (CAS No. 243973–20–8) (provided for in subheading 2934.99.15)5.4%No changeNo changeOn or before 12/31/2020. 
619.Isoxaben technical herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.272,6-Dimethoxy-N-[3-(3-methyl-3-pentanyl)-1,2-oxazol-5-yl]benzamide (isoxaben) (CAS No. 82558–50–7) (provided for in subheading 2934.99.15)3.1%No changeNo changeOn or before 12/31/2020. 620.ClomazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.282-(2-Chlorobenzyl)-4,4-dimethyl-1,2-oxazolidin-3-one (Clomazone) (CAS No. 81777–89–1) (provided for in subheading 2934.99.15) and any formulations containing such compound (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2020. 
621.FluthiacetmethylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.29Methyl[[2-chloro-4-fluoro-5[ (tetra‑hydro-3-oxo-1H, 3H-[1,3,4] thiadiazolo[3,4-a] pyridazin-1-ylidene)amino]phenyl]thio] acetate (Fluthiacet-methyl technical)(CAS No. 117337–19–6) (provided for in subheading 2934.99.15)FreeNo changeNo changeOn or before 12/31/2020. 622.FlumioxazinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.302-[7-Fluoro-3-oxo-4-(2-propyn-1-yl)-3,4-dihydro-2H-1,4-benzoxazin-6-yl]-4,5,6,7-tetra‑hydro-1H-isoindole-1,3(2H)-dione (Flumioxazin) (CAS No. 103361–09–7) (provided for in subheading 2934.99.15)6.1%No changeNo changeOn or before 12/31/2020. 
623.BuprofezinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.31(2Z)-3-Isopropyl-2-[(2-methyl-2-propanyl)imino]-5-phenyl-1,3,5-thiadiazinan-4-one (Buprofezin) (CAS No. 69327–76–0 or 953030–84–7) (provided for in subheading 2934.99.16)1.4%No changeNo changeOn or before 12/31/2020. 624.FlupyradifuroneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.324-{[(6-Chloro-3-pyridinyl)methyl](2,2-difluoroethyl)amino}-2(5H)-furanone (Flupyradifurone) (CAS No. 951659–40–8) (provided for in subheading 2934.99.16)FreeNo changeNo changeOn or before 12/31/2020. 
625.Fluralaner (AH252723)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.334-[5-(3,5-Dichlorophenyl)-5-(trifluoromethyl)-4,5-dihydro-1,2-oxazol-3-yl]-2-methyl-N-{2-oxo-2-[(2,2,2-trifluoroethyl)amino]ethyl}benzamide (Fluralaner) (CAS No. 864731–61–3) (provided in subheading 2934.99.16)FreeNo changeNo changeOn or before 12/31/2020. 626.OBPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.3410,10'-Oxybis(10H-phenoxarsinine) (CAS No. 58–36–6) (provided for in subheading 2934.99.18)FreeNo changeNo changeOn or before 12/31/2020. 
627.EtoxazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.352-(2,6-Difluorophenyl)-4-[2-ethoxy-4-(2-methyl-2-propanyl)phenyl]-4,5-dihydro-1,3-oxazole (Etoxazole) (CAS No. 153233–91–1) (provided for in subheadling 2934.99.18)4.5%No changeNo changeOn or before 12/31/2020. 628.Agricultural chemicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.363-Phenyl-5-(2-thienyl)-1,2,4-oxadiazole (Tioxazafen) (CAS No. 330459–31–9) (provided for in subheading 2934.99.18)FreeNo changeNo changeOn or before 12/31/2020. 
629.CrisaboroleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.374-[(1-Hydroxy-1,3-dihydro-2,1-benzoxaborol-5-yl)oxy]benzonitrile (Crisaborole) (CAS No. 906673–24–3) (provided for in subheading 2934.99.30)6.3%No changeNo changeOn or before 12/31/2020. 630.SarolanerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.381-{5′-[(5S)-5-(3,5-Dichloro-4-fluorophenyl)-4,5-dihydro-5-(trifluoromethyl)-1,2-oxazol-3-yl]-1H,3′H-spiro[azetidine-3,1′-[2]benzofuran]-1-yl}-2-mesylethanone (Sarolaner) (CAS No. 1398609–39–6) (provided for in subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2020. 
631.Elbasvir (MK-8742)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.39Methyl {(2S)-1-[(2S)-2-{4-[(6S)-3-{2-[(2S)-1-{(2S)-2-[(methoxycarbonyl)amino]-3-methylbutanoyl}-2-pyrrolidinyl]-1H-imidazol-4-yl}-6-phenylindolo[1,2-c][1,3]benzoxazin-10-yl]-1H-imidazol-2-yl}-1-pyrrol idinyl]-3-methyl-1-oxo-2-butanyl}carbamate (Elbasvir) (CAS No. 1370468–36–2) (provided for in subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2020. 632.Uprifosbuvir (MK-3682)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.40Propan-2-yl (2R)-2-{((R)- ({(2R,3R,4R,5R)-4-chloro-5-(2,4-dioxo-3, 4-dihydropyrimidin-1(2H)-yl)-3-hydroxy-4- methyloxolan-2-yl} methoxy)(phenoxy)phosphoryl) amino}propanoate (Uprifosbuvir) (CAS No.1496551–77–9) (provided for in subheading 2934.99.30 or 2934.99.39)FreeNo changeNo changeOn or before 12/31/2020. 
633.Suvorexant (MK-4305)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.41[(7R)-4-(5-Chloro-1,3-benzoxazol-2-yl)-7-methyl-1,4-diazepan-1-yl][5-methyl-2-(2H-1,2,3-triazol-2-yl)phenyl]methanone (Suvorexant) (CAS No. 1030377–33–3) (provided for in subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2020. 634.Ertugliflozin L-pyroglutamic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.42(2S)-5-Oxopyrrolidine-2-carboxylic acid-(1S,2S,3S,4R,5S)-5-[4-chloro-3-(4-ethoxybenzyl)phenyl]-1-(hydroxymethyl)-6,8-dioxabicyclo[3.2.1]octane-2,3,4-triol (1:1) (Ertugliflozin L-pyroglutamic acid) (CAS No. 1210344–83–4) (provided for in subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2020. 
635.Isoxadifen-ethylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.43Ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) (provided for in subheading 2934.99.39)4.0%No changeNo changeOn or before 12/31/2020. 636.NA-11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.44Sodium 2-2'-methylene bis-(4,6-di-tert-butyl phenyl)phosphate (CAS No. 85209–91–2) (provided for in subheading 2934.99.39)FreeNo changeNo changeOn or before 12/31/2020. 
637.UV absorberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.452,2-(1,4-Phenylene)bis((4H-3,1-benzoxazine-4-one) (CAS No. 18600–59–4) (provided for in subheading 2934.99.39)FreeNo changeNo changeOn or before 12/31/2020. 638.2H-3,1-Benzoxazine-2,4(1H)-dioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.462H-3,1-Benzoxazine-2,4(1H)-dione (CAS No. 118–48–9) (provided for in subheading 2934.99.44) FreeNo changeNo changeOn or before 12/31/2020. 
639.PenthiopyradSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.47(RS)-N-[2-(1,3-Dimethylbutyl)-3-thienyl]-1-methyl-3-(trifluoromethyl)pyrazole-4-carboxamide (Penthiopyrad) (CAS No. 183675–82–3) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 640.2-Amino-3-cyano thiopheneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.482-Amino-3-cyanothiophene (CAS No. 4651–82–5) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
641.Tebuthiuron technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.491,3-Dimethyl-1-[5-(2-methyl-2-propanyl)-1,3,4-thiadiazol-2-yl]urea (Tebuthiuron) (CAS No. 34014–18–1) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 642.NEM saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.504-(4-Methylphenyl)-4-oxobutanoic acid - 4-ethylmorpholine (2:1) (CAS No. 171054–89–0) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
643.3M™ Fluorinert™ and performance fluidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.51C1-C3 Perfluoroalkyl perfluoromorpholine (CAS No. 382–28–5) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 644.EtridiazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.525-Ethoxy-3-(trichloromethyl)-1,2,4-thiadiazole (Etridiazole) (CAS No. 2593–15–9) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
645.Pyroxasulfone technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.533-({[5-(Difluoromethoxy)-1-methyl-3-(trifluoromethyl)-1H-pyrazol-4-yl]methyl}sulfonyl)-5,5-dimethyl-4,5-dihydro-1,2-oxazole (Pyroxasulfone) (CAS No. 447399–55–5) (provided for in subheading 2934.99.90)3.5%No changeNo changeOn or before 12/31/2020. 646.Isatoic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.542H-3,1-Benzoxazine-2,4(1H)-dione (Isatoic anhydride) (CAS No. 118–48–9) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
647.Grazoprevir (MK-5172)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.55(1R,18R,20R,24S,27S)-N-{(1R,2S)-1-[(cyclopropylsulfonyl)carbamoyl]-2-vinylcyclopropyl}-7-methoxy-24-(2-methyl-2-propanyl)-22,25-dioxo-2,21-dioxa-4,11,23,26-tetra‑azapentacyclo [24.2.1.03,12 .05,10 .018,20 ] nonacosa-3,5,7,9,11-pentaene-27-carboxamide (Grazoprevir) (CAS No. 1350514–68–9) (provided in subheading 2935.90.48)4.1%No changeNo changeOn or before 12/31/2020. 648.CyprosulfamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.56N-{[4-(Cyclopropylcarbamoyl)phenyl]sulfonyl}-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 2935.90.75)5.0%No changeNo changeOn or before 12/31/2020. 
649.TriasulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.572-(2-Chloroethoxy)-N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoyl] benzenesulfonamide (Triasulfuron) (CAS No. 82097–50–5) (provided for in subheading 2935.90.75)0.4%No changeNo changeOn or before 12/31/2020. 650.TrifloxysulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.58Sodium 4,6-dimethoxy-2-[({[3-(2,2,2-tri‑fluoroethoxy)pyridin-2-yl]sulfonyl}carba‑moyl)imino]-2H-pyrim‑idin-1-ide (Tri‑floxy‑sulfuron-sodium) (CAS No. 199119–58–9) (provided for in subheading 2935.90.75)4.6%No changeNo changeOn or before 12/31/2020. 
651.Para-toluen sulphonyl hydrazideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.59Toluene-4-sul‑fonohydrazide (CAS No. 1576–35–8) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 652.SulfentrazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.60N-{2,4-Dichloro-5- [4-(difluoromethyl)-3-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl] phenyl}methanesulfonamide (Sulfentrazone) (CAS No. 122836–35–5) (provided for in subheading 2935.90.75)5.4%No changeNo changeOn or before 12/31/2020. 
653.Sulfometuron-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.61Methyl 2-{[(4,6-dimethyl-2-pyrimidinyl) carbamoyl] sulfamoyl}benzoate (Sulfometuron-methyl) (CAS No. 74222–97–2) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 654.Bensulfuron methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.62Methyl 2-[[[[[(4, 6-dimethoxypyrimidin-2-yl)amino] carbonyl]amino]sulfony] methyl] benzoate (Bensulfuron-methyl) (CAS No. 83055–99–6) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 
655.Tosyl-4-CPPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.634-Chloro-7-(4- methylphenylsulfonyl)-7H-pyrrolo [2, 3-d] pyrimidine (CAS No. 479633–63–1) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 656.AsulamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.64Sodium [(4-aminophenyl) sulfonyl](methoxycarbonyl)azanide (Asulam sodium salt) (CAS No. 2302–17–2) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 
657.Flucarbazone-sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.65Sodium [(3-methoxy-4-methyl-5-oxo-4, 5-dihydro-1H-1,2,4-triazol-1-yl) carbonyl]{[2-(trifluoromethoxy)phenyl]sulfonyl}azanide (Flucarbazone-sodium) (CAS No. 181274–17–9) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 658.Pyroxsulam herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.66N-(5,7-dimethoxy [1,2,4]triazolo [1,5-a]pyrimidin-2-yl)-2-methoxy-4- (trifluoromethyl)-3-pyridinesulfonamide (Pyroxsulam) (CAS No. 422556–08–9) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 
659.Methyl 2-(aminosulfonyl) benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.06.67Methyl 2- sulfamoylbenzoate (CAS No. 57683–71–3) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 660.Methyl 3-sulfamoylthiophene-2-carboxylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.68Methyl 3-sulfamoyl-2-thiophenecarboxylate (CAS No. 59337–93–8) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2020. 
661.3-(Ethylsulfonyl)-2-pyridinesulfonamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.693-(Ethylsulfonyl)-2-pyridinesulfonamide (CAS No. 117671–01–9) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 662.Carbamic acid, N-[[3-[(dimethyl...]-, phenyl esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.70Phenyl ((3-((dimethylamino)carbonyl)-2-pyridinyl)sulfonyl) carbamate (CAS No. 112006–94–7) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 
663.ImazosulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.712-Chloro-N-[(4,6-dimethoxy-2-pyrimidinyl)carbamoyl]imidazo [1,2-a]pyridine-3-sulfonamide (Imazosulfuron) (CAS No. 122548–33–8) (provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 664.5-Fluoropicolinamide derivativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.72N-{3-[(2R)-2-amino-1-(methylsulfamoyl)propan-2-yl]-4-fluorophenyl}-5-fluoropyridine-2-carboxamide (CAS No. 1877329–50–4) (Provided for in subheading 2935.90.75)FreeNo changeNo changeOn or before 12/31/2020. 
665.OryzalinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.733,5-Dinitro-N'4,N'4-dipropylsulfanilamide (Oryzalin) (CAS No. 19044–88–3) (provided for in subheading 2935.90.95)FreeNo changeNo changeOn or before 12/31/2020. 666.Stevia rebianaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.7413-[(2-O-β-D-Glucopyranosyl-α-D-glucopyranosyl)oxy]kaur-16-en-18-oic acid β-D-glucopyranosyl ester (Stevioside) (CAS No. 57817–89–7) (provided for in subheading 2938.90.00)FreeNo changeNo changeOn or before 12/31/2020. 
667.Purified steviol glycoside, rebaudioside ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.75Purified steviol glycoside, rebaudioside A (19-O-ß-glucopyranosyl-13-O-(ß-glucopyranosyl(1-2)-ß-glucopyranosyl(1-3))-ß-glucopyranosyl-13-hydroxykaur-16-en-19-oic acid) (CAS No. 58543–16–1) (provided for in subheading 2938.90.00)FreeNo changeNo changeOn or before 12/31/2020. 668.Purified steviol glycoside, rebaudioside MSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.76(4-α)-13-[(O-β-D- Glucopyranosyl-(1-2)-O-[β-D-glucopyranosyl-(1-3)]-β-D-glucopyranosyl)oxy]-kaur-16-en-18-oic acid O-β-D- glucopyranosyl-(1-2)-O-[β-D- glucopyranosyl-(1-3)]-β-D-glucopyranosyl ester (Rebaudioside M) (CAS No. 1220616–44–3) (provided for in subheading 2938.90.00)FreeNo changeNo changeOn or before 12/31/2020. 
669.d-MannoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.77(3S,4S,5S,6R)-6-(Hydroxymethyl)oxane-2,3,4,5-tetrol (D-Mannose) (CAS No. 3458–28–4) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2020. 670.TrehaloseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.78Trehalose (α-D-Glucopyranosyl α-D-glucopyranoside dihydrate) (CAS No. 6138–23–4) (provided in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2020. 
671.Iron sodium EDDHASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.79Iron sodium ethylene‑diaminedihydroxyphenylacetic acid (sodium [[α,α'-(ethyl‑enediimino)bis[2-hydro‑xyben‑zene-1-acetato]](4-)]ferrate(1-)) (CAS No. 16455–61–1) (provided for in subheading 2942.00.10)FreeNo changeNo changeOn or before 12/31/2020. 672.ChlorophyllinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.80Chlorophyllin-copper complex (CAS No. 11006–34–1) (provided for in subheading 2942.00.50).FreeNo changeNo changeOn or before 12/31/2020. 
673.Black carrot color concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.81Black carrot color concentrate (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2020. 674.Purple sweet potato color concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.82Purple sweet potato color concentrate (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2020. 
675.Red cabbage color concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.83Red cabbage color concentrate (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2020. 676.Red radish color concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.84Red radish color concentrate (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2020. 
677.Disperse blue 56Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.85Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6) (provided for in 3204.11.10)FreeNo changeNo changeOn or before 12/31/2020. 678.Disperse blue 284Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.86Disperse Blue 284 (({4-[(E)-(3,5-Dinitro-2-thienyl)diazenyl] phenyl}imino)di-2,1-ethanediyl diacetate) (CAS No. 42783–06–2) (provided for in 3204.11.10)FreeNo changeNo changeOn or before 12/31/2020. 
679.Disperse blue 73Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.871,5-Diamino-4,8-dihydroxy-2-(4-hydroxyphenyl)-9,10-anthraquinone (Disperse blue 73) (CAS No. 12222–78–5) (provided for in subheading 3204.11.10)FreeNo changeNo changeOn or before 12/31/2020. 680.Mixture of disperse blue 60 M, disperse blue 60 MESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.88Mixtures of 4,11-diamino-2-(3-methoxypropyl)-1H-Naphtho[2,3-f]isoindole- 1,3,5,10(2H)-tetrone (Disperse Blue 60 M) (CAS No. 12217–80–0) and 4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
681.Mix of disperse blue 77, 56, 60M, 60ME, 77Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.89Mixtures of 1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone (Disperse blue 77) (CAS No. 20241–76–3); 1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone (Disperse blue 56) (CAS No. 68134–65–6); 4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse blue 60 M) (CAS No. 12217–80–0); and 4,11-diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 682.Mixture of disperse yellow 64, 211, 42, and 54Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.90Mixtures of 2-(4-Bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse yellow 64) (CAS No. 10319–14–9); 5-[(E)-(4-Chloro-2-nitrophenyl)diazenyl]-1-ethyl-6-hydroxy-4-methyl-2-oxo-1,2-dihydro-3-pyridinecarbonitrile (Disperse yellow 211) (CAS No. 70528–90–4); 4-Anilino-3-nitro-N- phenylbenzenesulfonamide (Disperse yellow 42) (CAS No. 5124–25–4); and 2-(3-Hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse yellow 54) (CAS No. 7576–65–0) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
683.Disperse yellow 218Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.91Disperse Yellow 218 (CAS No. 75199–13–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 684.Mixture of disperse yellow 163, etcSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.92Mixtures of Disperse Yellow 163 (3,3'-({4-[(2,6-Dichloro-4- nitrophenyl) diazenyl]phenyl}imino) dipropanenitrile) (CAS No. 67923–43–7); Solvent Yellow 163 (1,8-Bis(phenylthio)anthracene-9,10-dione) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 77 (1-Anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (CAS No. 12217-80-0); and Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
685.Mixture of disperse orange T9601, etcSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.93Mixtures of Disperse Orange 288 (3-(Benzyl {4- [(4-nitrophenyl) diazenyl] phenyl}amino)propanenitrile) (CAS No. 96662–24–7); Disperse Blue 291:1 N-{2-[(E)-(2-Bromo-4, 6-dinitrophenyl)diazenyl]-5-(diallylamino)-4-methoxyphenyl}acetamide) (CAS No. 51868–46–3); and Disperse Violet 93:1 (N-{2-[(E)-(2-Bromo-4, 6-dinitrophenyl)diazenyl]-5-(diethylamino) phenyl}acetamide) (CAS No. 52697–38–8) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 686.Mixture of solvent yellow 163, etc. (black HLA-S)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.94Mixtures of Solvent Yellow 163 (8-Bis(phenylsulfanyl)-9,10-anthraquinone) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Red 167:1 ({3-(acetylamino)-4-[(2-chloro-4- nitrophenyl)azo] phenyl}imino)diethane-2, 1-diyl diacetate) (CAS No. 1533-78-4); Disperse Orange 29 (4-({2-Methoxy-4-[(4-nitrophenyl) diazenyl] phenyl}diazenyl)phenol) (CAS No. 19800–42–1); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl) diazenyl]-2-[[2-(2- hydroxyethoxy)ethyl] amino] -4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl) diazenyl]-6-[[2-(2-hydroxyethoxy) ethyl]amino]-4-methyl-2-(phenylamino) -3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2, 3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); and Disperse Blue 60 ME (4, 11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho [2, 3-f]isoindole-1, 3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
687.Mix of disperse blue ANT (Br), etc (Dx blk XF-2)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.95Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2-(2-bromo-4, 6- dinitrophenyl)diazenyl]-2-methoxyphenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938-51-6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy-4-[2-(5-nitro-2, 1-benzisothiazol-3-yl) diazenyl]phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1, 6-dihydro-2-hydroxy-1,4-dimethyl-6-oxo-3-pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8); Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)diazenyl]phenyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester) (CAS No. 1021394–33–1); and Disperse Yellow DYLA 1306 (1,2-dihydro-6-hydroxy-1, 4-dimethyl-5-[2-[2-nitro-4-(phenylmethoxy)phenyl]diazenyl]-2-oxo-3-pyridinecarbonitrile) (CAS No. 1613451–37–8) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 688.Mixture of disperse blue 77 and disperse blue 60 MSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.96Mixtures of Disperse Blue 77 (1-Anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241-76-3) and Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
689.Disperse yellow 184:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.97Disperse Yellow 232 (3-(5-Chloro-2-benzoxazolyl)-7-(diethylamino)-2H-1-benzopyran-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 690.Mix of disperse blue ANT (BR), etc. (Dx navy XF-2)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.07.98Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2-(2-bromo-4,6-dinitrophenyl)diazenyl]-2-methoxyphenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938–51–6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy-4-[2-(5-nitro-2,1-benzisothiazol-3-yl)diazenyl]phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1,6-dihydro-2-hydroxy-1,4-dimethyl-6-oxo-3-pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8); and Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)diazenyl]phenyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester ) (CAS No. 1021394–33–1) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
691.Disperse orange FC84508Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.07.99Disperse Orange FC84508 (Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]acetic acid, pentyl ester) (CAS No. 173285–74–0), (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 692.Mixt of disperse blue 60 M, etc (Dx turquoise XF)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.01Mixtures of Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2); and Disperse Blue 1771 (8E)-8-{[2-(Dibutylamino)-4-phenyl-1,3-thiazol-5-yl]imino}-2-(3-heptanyl)-7-methyl-5-oxo-5,8-dihydro[1,2,4]triazolo[1,5-a]pyridine-6-carbonitrile (CAS No. 169324–83–8) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
693.Disperse yellow 71Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.02Disperse Yellow 71 (9(or 10)-Methoxy-7H-benzimidazo[2,1-a]benz[de]isoquinolin-7-one) (CAS No. 68296–59–3) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 694.Mix of disp blue 77, etc (Dx black AM-SLR conc)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.03Mixtures of Disperse Blue 77 (1-Anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); and Disperse Orange FC84508 (Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]acetic acid, pentyl ester) (CAS No. 173285–74–0) (provided for in 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
695.Mix of disperse yellow 163, etc. (Dx black HLA-E)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.04Mixtures of Disperse Yellow 163 (3, 3'-({4-[(2, 6-dichloro-4-nitrophenyl) diazenyl]phenyl}imino) dipropanenitrile) (CAS No. 67923–43–7); Disperse Red 167:1 ({3-(acetylamino)-4-[(2-chloro-4- nitrophenyl) azo]phenyl}imino)diethane-2,1-diyl diacetate) (CAS No. 1533–78–4); Disperse red 60 (1-amino-4-hydroxy-2-phenoxy-9, 10-anthracenedione) (CAS No. 17418–58–5); Disperse Blue 77 (1-anilino-4, 5-dihydroxy-8-nitro-9, 10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 56 (1,5-diamino-2-bromo-4, 8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 214 E (4, 8-diamino-2-(4-ethoxyphenyl)-1, 5-dihydroxy-9,10-anthraquinone)(CAS No. 15114–15–5); and Disperse Blue 214 EE (4,8-diamino-2-[4-(2-ethoxyethoxy)phenyl]-1, 5-dihydroxy-9,10-anthraquinone) (CAS No. 23119–35–9) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 696.Mix of disperse red 356, 367, & H111030Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.05Mixtures of Disperse Red 356 (3-phenyl-7-(4-propoxyphenyl )furo[2,3-f][1]benzofuran-2, 6-dione) (CAS No. 79694–17–0); Disperse Red 367 ([4-(2,6-dihydro-2,6-dioxo-7-phenylbenzo [1,2-b:4,5-b’] difuran-3-yl)phenoxy]-acetic acid , 2-ethoxyethyl ester) (CAS No. 126877–05–2); and Disperse Red H1111030 ([4-[2, 6-dihydro-2,6-dioxo-7-(4-propoxyphenyl) benzo[1, 2-b:4,5-b’]difuran-3-yl]phenoxy]-acetic acid, 2- ethoxyethyl ester) (CAS No. 126877–06–3) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
697.Mix of disperse red 1042A & disperse red 1042BSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.06Mixtures of Disperse Red 1042A (5-[2-(2-cyano-4-nitrophenyl) diazenyl]-2-[[2-(2-hydroxyethoxy) ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile) (CAS No. 149988–44–3) and Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)diazenyl]-6- [[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2- (phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6)(provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 698.Mix of disp blue 77, 60 M, & disp yellow 71Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.07Mixtures of Disperse Blue 77 (1-Anilino-4, 5-dihydroxy-8-nitro-9, 10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)- 1H-naphtho[2,3-f] isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); and Disperse Yellow 71 (9 (or 10)- Methoxy-7H- benzimidazo[2,1-a]benz[de]isoquinolin-7-one) (CAS No. 68296–59–3) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2020. 
699.Disperse blue 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.08Disperse Blue 60 (4, 11-diamino-2-(3- methoxypropyl)-1H-naphtho[2,3-f] isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2020. 700.Disperse blue 77Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.09Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2020. 
701.Disperse blue 79:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.10Disperse blue 79:1 ({5-Acetamido-4-[(2-bromo-4,6-dinitrophenyl)diazenyl]-2-methoxyphenyl}imino)di-2,1-ethanediyl diacetate (CAS No. 3618–72–2) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2020. 702.Disperse red E-FBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.11Disperse Red 60 (1-amino-4-hydroxy-2-phenoxy- 9,10-anthracenedione) (CAS No. 17418–58–5) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2020. 
703.Disperse yellow 64Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.12Disperse Yellow 64 (2-(4-bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione) (CAS No. 10319–14–9) (provided for in 3204.11.50)FreeNo changeNo changeOn or before 12/31/2020. 704.Mix of disperse blue 73 A & disperse blue 73 PSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.13Mixtures of Disperse Blue 73 A (1,5-diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione) (CAS No. 31288–44–5) and Disperse Blue 73 P (1,5-diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione) (CAS No. 31529–83–6) (provided for in subheading 3204.11.50) FreeNo changeNo changeOn or before 12/31/2020. 
705.Acid red 92 (phloxine disodium salt)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.14Acid Red 92 (disodium 2,3,4,5-tetra‑chloro-6-(2,4,5,7-tetra‑bromo-6-oxido-3-oxo-3H-xanthen-9-yl)benzoate) (Phloxine B) (CAS No. 18472–87–2) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2020. 706.Solvent blue 182Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.15Acid Blue 182 (Disodium 1-amino-9,10-dioxo-4-({4-[(2-oxopropyl)amino]-2-sulfonatophenyl}amino)-9,10-dihydro-2-anthracenesulfonate)) (CAS No. 72152–54–6) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2020. 
707.Acid black 194Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.16Acid Black 194 (CAS No. 61931–02–0) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2020. 708.Acid red 52Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.17Acid Red 52 (sodium 4-[3,6-bis(diethylamino)-9-xantheniumyl]-1,3-benzenedisulfonate) (CAS No. 3520–42–1) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2020. 
709.Acid dye for pigment red 144Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.18(4E)-4-[(2,5-Dichlorophenyl)hydrazono]-3-oxo-3,4-dihydro-2-naphthalenecarboxylic acid (Acid dye for Pigment Red 144) (CAS No. 51867–77–7) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 710.Sanodal deep black HBLSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.19Tetrasodium [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy -2-naphthalenesulfonato(3-)][6-amino-4- hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-chromate(4-) (Sanodal Deep Black HBL) (CAS No. 184719–87–7) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 
711.Acid red 182Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.20Acid Red 182 (sodium [4-(hydroxy-κO)-3- {[2-(hydroxy-κO)-1- naphthyl] diazenyl}benzenesulfonamidato(2-)] [4-hydroxy-3-{[2-(hydroxy-κO)-1-naphthyl] diazenyl}benzenesulfonamidato (2-)]cobaltate(1-)) (CAS No. 58302–43–5) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 712.Acid orange 67Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.21Sodium 4-({3-[(E)-(2-methyl-4-{[(4- methylphenyl)sulfonyl] oxy}phenyl)diazenyl] phenyl}amino) -3-nitrobenzenesulfonate (Acid orange 67) (CAS No. 12220–06–3) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 
713.Acid blue 324Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.22Sodium 4-[(3-acetamidophenyl)amino]-1-amino-9,10-dioxo-9,10-dihydro-2-anthracenesulfonate (Acid blue 324) (CAS No. 70571–81–2) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 714.Acid blue 171Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.23Acid Blue 171 (Sodium [6-(amino-κN)-5-[2-[2- (hydroxy-κO)-4-nitrophenyl] diazenyl-κN1]-N-methyl-2- naphthalenesulfonamidato (2-)] [6-(amino-κN)-5-[2-[2- (hydroxy-κO)-4-nitrophenyl] diazenyl-κN1]-2-naphthalenesulfonato (3-)]-Cobaltate(2-) (1:2) (1:2)) (CAS No. 75314–27–1)(provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 
715.Mixture of acid black 220A and acid black 220 BSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.24Mixtures of Acid Black 220 A (Chromate(2-), [3-hydroxy-4-[(2-hydroxy-1-naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)][1-(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]-, lithium sodium) (CAS No. 85828–76–8), and Acid Black 220 B (Chromate(2-), [3-hydroxy-4-[(2-hydroxy-1-naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)][N-[7-hydroxy-8-[(2-hydroxy-5-nitrophenyl)azo]-1-naphthalenyl]acetamidato(2-)]-, lithium sodium) (CAS No. 85828–75–7) (provided for in 3204.12.45)FreeNo changeNo changeOn or before 12/31/2020. 716.Acid red 87 (eosine disodium salt)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.25Acid Red 87 (eosine disodium salt) (disodium 2-(2,4,5,7-tetra‑bromo-6-oxido-3-oxoxanthen-9-yl)benzoate) (CAS No. 17372–87–1) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2020. 
717.Acid dyes; acid blue 9Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.26Acid Brilliant Blue FCF FOOD Blue No. 1 (Acid Blue 9) (disodium 2-({4-[ethyl(3-sulfonatobenzyl)amino]phenyl}{4-[ethyl(3-sulfonatobenzyl)iminio]cyclohexa-2,5-dien-1-ylidene}methyl)benzenesulfonate) (CAS No. 3844–45–9) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2020. 718.Acid blue 80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.27Acid Blue 80 (disodium 3,3'-[(9,10-dioxo-9,10-dihydroanthracene-1,4-diyl)diimino]bis(2,4,6-trimethylbenzenesulfonate) (CAS No. 4474–24–2) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2020. 
719.Acid yellow 23Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.28Trisodium 5-oxo-1-(4-sulfonatophenyl)-4-[(E)-(4-sulfonatophenyl)diazenyl]-2,5-dihydro-1H-pyrazole-3-carboxylate (Acid Yellow 23) (CAS No. 1934–21–0) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2020. 720.Basic yellow 40 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.29Basic Yellow 40 (2- [7-(diethylamino) -2-oxo-2H-chromen-3-yl] -1,3-dimethyl-1H-3 ,1-benzimidazol-3-ium chloride) (CAS No. 29556–33–0) (provided for in subheading 3204.13.10)FreeNo changeNo changeOn or before 12/31/2020. 
721.Methyl violet dye liquidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.30[4-[[4-(Dimethylamino)phenyl] [4-(methylamino)phenyl] methylene]cyclohexa-2, 5-dien-1-ylidene] dimethylammonium acetate (CAS No. 84434–47–9) (provided for in subheading 3204.13.60)FreeNo changeNo changeOn or before 12/31/2020. 722.Basic red 1:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.31Basic Red 1:1 (3,6-bis(ethylamino)-9- [2-(methoxycarbonyl)phenyl]-2, 7-dimethylxanthenium chloride) (CAS No. 3068–39–1) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2020. 
723.Basic green 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.32Basic Green 1 ((4-(4-(diethylamino) benzhydrylene)cyclohexa-2, 5-dien-1-ylidene) diethylammonium hydrogen sulphate) (CAS No. 633–03–4) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2020. 724.Rhodamine blue shade dye liquid CAS 64381–99–3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.339-(2-Carboxyphenyl)-6-(diethylamino) -N, N-diethyl-3H-xanthen-3-iminium acetate (Rhodamine Blue Shade dye liquid) (CAS No. 64381–99–3) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2020. 
725.Basic violet 11:1 rhodamine dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.34Basic Violet 11:1 (Bis{6-(diethylamino)-N, N-diethyl-9- [2-(methoxycarbonyl) phenyl] -3H-xanthen-3-iminium} tetra‑chlorozincate(2-)) (CAS No. 73398–89–7). (CIN 45174) (provided for in subheading 3204.13.80) FreeNo changeNo changeOn or before 12/31/2020. 726.Direct blue 71Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.35Direct Blue 71 (tetra‑sodium 3- [(E)-{4-[(E)-{4- [(E)-(6-amino-1-hydroxy-3-sulfonato-2-naphthyl) diazenyl]-6-sulfonato-1-naphthyl}diazenyl]- 1-naphthyl}diazenyl]- 1,5- naphthalenedisulfonate) (CAS No. 4399–55–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2020. 
727.Direct blue 279Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.36Direct Blue 279 (4-N-(5,8-dimethoxy-2,4-dimethylquinolin-6-yl)-1-N,1-N-diethylpentane-1,4-diamine) (CAS No. 72827–89–5) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2020. 728.Direct violet 51Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.37Disodium 7-anilino-3-[(E)-{4-[(E)-(2,4-dimethyl-6-sulfo‑natophenyl)diazenyl]-2-methoxy-5-methyl‑phenyl}diazenyl]-4-hydroxy-2-naph‑thalene‑sulfonate (direct violet 51) (CAS No. 5489–77–0) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2020. 
729.Direct violet 9 crudeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.38Disodium 7-anilino-4-hydroxy-3-({2-meth‑oxy-5-methyl-4-[(4-sulfonato‑phenyl)diaz‑enyl]phenyl}diazenyl)-2-naph‑thalene‑sulfonate (Direct violet 9) (CAS No. 6227–14–1) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2020. 730.Indigo, vat blue 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.39Vat blue 1 (synthetic indigo) (2-(1,3-dihydro-3-oxo-2H-indazol-2-ylidene)-1,2-dihydro-3H-indol-3-one) (CAS No. 482–89–3) (provided for in subheading 3204.15.10)FreeNo changeNo changeOn or before 12/31/2020. 
731.Pigment orange 43/vat orange 7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.40Pigment Orange 43/Vat Orange 7 (bis‑benzimidazo [2,1- b:2',1'-i]benzo[lmn] [3,8]phenanthro‑line- 8, 17-dione) (CAS No. 4424–06–0) (provided for in subheading 3204.15.20)FreeNo changeNo changeOn or before 12/31/2020. 732.Vat red 15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.41Vat Red 15 (bis‑benzimi‑dazo[2, 1-b:1',2'-j]benzo [lmn][3,8] phenanthro‑line-6,9-dione) (CAS No. 4216–02–8) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2020. 
733.Vat blue 66Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.42Vat blue 66 (9,10-Anthracene‑dione, 1,1ʹ-[(6-phenyl- 1,3,5-triazine-2,4-diyl)dii‑mino]bis(3ʺ-acetyl-4-amino-)) (CAS No. 32220–82–9) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2020. 734.Vat blue 19Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.43Vat Blue 19 (Anthra[9,1,2-cde]benzo[rst]pentaphene-5,10-dione, bromo derivatives) (CAS No. 1328–18–3) (provided for in subheading 3204.15.30) FreeNo changeNo changeOn or before 12/31/2020. 
735.Reduced vat blue 43Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.44Reduced Vat Blue 43 (CAS No. 85737–02–6) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2020. 736.Vat blue 1, reducedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.45Reduced Vat Blue 1 ([2,2'-Bi-1H-indole]- 3,3'-diol, potassium sodium salt) (CAS No. 207692–02–2) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2020. 
737.Isoviolanthrone - vat violet 10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.46Isoviolanthrone (C.I. Vat Violet 10) (CAS No. 128–64–3) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2020. 738.Vat blue 4Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.47Vat Blue 4 (6,15-dihydro-5,9, 14,18-anthrazinetetrone) (CAS No. 81–77–6) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2020. 
739.Reactive blue 19Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.48Reactive Blue 19 (Disodium 1-amino-9, 10-dioxo-4- [(3-{[2-(sulfonatooxy)ethyl]sulfonyl}phenyl) amino]-9 ,10-dihydro-2-anthracenesulfonate) (CAS No. 2580–78–1) (provided for in subheading 3204.16.20)FreeNo changeNo changeOn or before 12/31/2020. 740.Reactive red 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.49Reactive Red 195 (Pentasodium 2-{(E)- [8-({4-chloro-6-[(3- {[2-(sulfonatooxy) ethyl]sulfonyl}phenyl) amino]- 1,3,5-triazin-2-yl}amino)-1-hydroxy-3 ,6-disulfonato-2-naphthyl] diazenyl}-1,5- naphthalenedisulfonate) (CAS No. 93050–79–4) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2020. 
741.Mixture of reactive blue 19 and reactive blue 187Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.50Mixtures of Reactive Blue 19 (1-Amino-9, 10-dihydro-9,10-dioxo-4- [[3-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]amino]-2-anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1); Reactive Blue 187 (1,1'-[(6,13-dichloro-4, 11-disulfo-3,10- triphenodioxazinediyl)bis[imino-2,1-ethanediylimino [6-[(2,5-disulfophenyl)amino]-1, 3,5-triazine-4,2-diyl]]]bis[3-carboxy-, bis(inner salt), hexasodium salt ) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30).FreeNo changeNo changeOn or before 12/31/2020. 742.Reactive blue FC75311Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.51Reactive Blue FC75311 (Sodium [2-[2-[[2-[3- [[4-fluoro-6-[phenyl[2-[[2-(sulfooxy)ethyl] sulfonyl]ethyl]amino]-1, 3,5-triazin-2-yl]amino]-2- (hydroxy-kO)-5-sulfophenyl] diazenyl-kN] phenylmethyl]diazenyl-kN]-4- sulfobenzoato(6-)-kO]-Cuprate(4-) (CAS No.156830–72–7) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2020. 
743.Reactive yellow F00-0155Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.52Reactive Yellow F00-0155 (1H-Xantheno[2,1,9-def] isoquinoline-5,9-disulfonic acid, 2,3-dihydro-1, 3-dioxo-2- [3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-, sodium salt (1:?:?)) (CAS No. 1309975–18–5) (provided for in 3204.16.30)FreeNo changeNo changeOn or before 12/31/2020. 744.Mixture of reactive red 198 and reactive red 239Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.53Mixtures of Reactive Red 198 (5-[[4-Chloro-6-[(3- sulfophenyl)amino]-1, 3,5-triazin-2-yl] amino]-4-hydroxy-3- [[4-[[2-(sulfoxy)ethyl] sulfonyl]phenyl]azo]-2,7- naphthalenedisulfonic acid, sodium salt (1:?)) (CAS No. 78952-61-1) and Reactive Red 239 (2-[2-[8-[[4- Chloro-6-[[4-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]amino]-1, 3,5-triazin-2-yl]amino]-1-hydroxy-3, 6- disulfo-2- naphthalenyl]diazenyl]-1,5- naphthalenedisulfonic acid, sodium salt (1:5)) (CAS No. 89157–03–9) (as provided for in subheading 3204.16.30) FreeNo changeNo changeOn or before 12/31/2020. 
745.Reactive blue 187Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.54Reactive Blue 187 (1,1'-[(6,13-Dichloro-4,11-disulfo-3,10- triphenodioxazinediyl)bis[imino-2,1-ethanediylimino[6-[(2,5-disulfophenyl)amino]-1,3,5-triazine-4,2-diyl]]]bis[3- carboxylatopyridinium], dihydroxide, bis(inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2020. 746.Reactive orange 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.55Reactive Orange 131 (2, 4-diamino-3-[4-(2-sulfoxyethylsulfonyl)- phenylazo] -5-[4-(2-sulfoxyethylsulfonyl) -2-sulfophenylazo]- benzenesulfonic acid, potassium sodium salt) (CAS No. 187026–95–5) (provided for in 3204.16.30)FreeNo changeNo changeOn or before 12/31/2020. 
747.Reactive black 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.56Reactive Black 5 (tetra‑sodium 4-amino-5-hydroxy-3, 6-bis[(4-{[2-(sulfonatooxy) ethyl]sulfonyl}phenyl) diazenyl]-2, 7-naphthalenedisulfonate) (CAS No. 17095–24–8) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2020. 748.Reactive red 180Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.57Reactive Red 180 (CAS No. 72828–03–6) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2020. 
749.Reactive black 005Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.58Reactive Black 5 (CAS No. 17095–24–8) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2020. 750.Copper phthalocyanine blue crudeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.59Copper phthalocyanine ((Phthalocyanato(2-))-copper), not ready for use as pigment (PCN Blue Crude) (CAS No. 147–14–8) (provided for in subheading 3204.17.20)3.3%No changeNo changeOn or before 12/31/2020. 
751.Copper phthalocyanine monosulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.60Copper phthalocyanine monosulfonate (hydrogen [29H,31H-phthalocyaninesulphonato(3-)-N29,N30,N31, N32]cuprate(1-)), not ready for use as pigment (CAS No. 28901–96–4) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2020. 752.G500 blue crudeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.61Copper chlorophthalocyanine (30 to 35 percent pure) not ready for use as pigment (CAS Nos. 16040–69–0 (65-70 percent by weight) and 12239–87–1 (30-35 percent by weight)) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2020. 
753.Fastogen blue KMB1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.62Mixture of nonchlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 147-14-8) (30–40 percent by weight) and chlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 68987–63–3) (60–70 percent by weight) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2020. 754.Copper phthalocyanine green 7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.63[1,2,3,4,8 ,9,10,11,15,16, 17,18,22,23,25-Pentadecachloro-29,31- dihydro-5H,26H-phthalocyaninato(2-)-κ2N29, N31]copper (CAS No. 1328–53–6) (provided for in subheading 3204.17.90)FreeNo changeNo changeOn or before 12/31/2020. 
755.Copperchloro PCN crude for pigment makingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.64Copper chlorophthalocyanine, crude not ready for use as pigment (CAS No. 12239–87–1) (provided for in subheading 3204.17.90)FreeNo changeNo changeOn or before 12/31/2020. 756.Solvent orange 63Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.65Solvent Orange 63 (14H-anthra[2,1,9-mna]thioxanthen-14-one) (CAS No. 16294–75–0) (CI No. 68550) (provided for in subheading 3204.19.11)FreeNo changeNo changeOn or before 12/31/2020. 
757.Solvent yellow 160:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.66Solvent Yellow 160:1 (CAS No. 35773–43–4) (provided for in subheading 3204.19.11)FreeNo changeNo changeOn or before 12/31/2020. 758.4-[(E)-Phenyldiazenyl]anilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.674-[(E)-Phenyldiazenyl] aniline (Solvent yellow 1) (CAS No. 60–09–3) (provided for in subheading 3204.19.11)FreeNo changeNo changeOn or before 12/31/2020. 
759.Solvent red 179Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.69Solvent Red 179 (14H-benzo[4,5] isoquino[2,1-a] perimidin-14-one) (CAS No. 6829–22–7) (CI No. 564150) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2020. 760.Solvent blue 104Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.70Solvent Blue 104 (1,4-bis(mesitylamino)- 9,10-anthraquinone) (CAS No.116–75–6) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2020. 
761.Solvent violet 13 (CI 60725)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.71Solvent Violet 13 (1-hydroxy-4-(p-tolylamino) anthracene-9,10-dione) (CAS No. 81–48–1) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2020. 762.Solvent yellow 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.72Solvent Yellow 195 (CAS No. 440645–24–9) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2020. 
763.Solvent yellow 163Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.73Solvent Yellow 163 (1,8-Bis(phenylthio)anthracene-9,10-dione) (CAS No. 13676–91–0) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2020. 764.Solvent red 227Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.74Solvent Red 227 (1-anilino-9,10-anthraquinone) (CAS No. 2944–28–7) (CI 60510) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 
765.Solvent red 169Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.75Solvent Red 169 (1-(isopropylamino)-9,10-anthraquinone) (CAS No. 27354–18–3) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 766.Solvent yellow 114Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.76Solvent Yellow 114 (2-(3-hydroxy-2-quinolyl)-1H-indene-1,3(2H)-dione) (CAS No. 7576–65–0) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 
767.Solvent orange 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.77Solvent Orange 60 (12H-isoindolo[2,1-a]perimidin-12-one) (CAS No. 6925–69–5) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 768.Solvent red 135Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.78Solvent red 135 (8,9,10,11-Tetrachloro-12H-isoindolo[2,1-a]perimidin-12-one) (CAS No. 20749–68–2) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 
769.Solvent blue 35Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.79Solvent Blue 35 (1,4-bis(butylamino)-9,10-anthraquinone) (CAS No. 17354–14–2) (CI No. 61554) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 770.Solvent violet 11 (CI 61100)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.80Solvent Violet 11 (1,4-diaminoanthraquinone) (CAS No. 128–95–0) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2020. 
771.2,4-Dinitrophenol, also called sulphur black 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.812,4-Dinitrophenol (Sulfur Black 1) (CAS No. 1326–82–5) (provided for in subheading 3204.19.30)FreeNo changeNo changeOn or before 12/31/2020. 772.Mono or diphthalimido methyl cupcnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.82Mono or diphthalimido methyl copper phthalocyanine ([2-(29H,31H-phthalocyaninylmethyl)-1H-isoindole-1,3(2H)-dionato(2-)-N29,N30,N31,N32]copper) (CAS No. 42739–64–0) (provided for in subheading 3204.19.50)FreeNo changeNo changeOn or before 12/31/2020. 
773.Solubilized sulphur black 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.83Solubilized Sulphur Black 1 (CAS No. 1326–83–6) (provided for in subheading 3204.19.50)FreeNo changeNo changeOn or before 12/31/2020. 774.Optical brightenerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.842,2'-Thiene-2,5-diylbis(5-tert-butyl-1,3-benzoxazole) (CAS No. 7128–64–5) (provided for in subheading 3204.20.80)FreeNo changeNo changeOn or before 12/31/2020. 
775.Optical brightenerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.852,2'-(Vinylenedi-p-phenylene)bisbenzoxazole (CAS No. 1533–45–5) (provided for in subheading 3204.20.80)FreeNo changeNo changeOn or before 12/31/2020. 776.Phthalocyanine blue additive CAS no 70750-63-9Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.86N,N-Dimethyl-N-octadecyl-1-octadecanaminium-(Sp-4-2)-[29H,31H-phthalocyanine-2- sulfonato-N29,N30,N31,N32]cuprate (phthalocyanine blue additive) (CAS No. 70750–63–9) (provided for in subheading 3204.90.00)FreeNo changeNo changeOn or before 12/31/2020. 
777.Organic luminescent pigments and dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.87Organic luminescent pigments and dyes for security applications (provided for in subheading 3204.90.00), the foregoing excluding daylight fluorescent pigments and dyes and excluding the dyestuff bearing the CAS No. 6359–10–0FreeNo changeNo changeOn or before 12/31/2020. 778.Phospherescent pigments zinc sulfide, copper dopedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.88Phosphorescent pigment based on copper-doped zinc sulfide (CAS No. 68611–70–1) (provided for in subheading 3206.42.00)FreeNo changeNo changeOn or before 12/31/2020. 
779.Pigment yellow 184Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.89Pigment Yellow 184 (bismuth vanadium oxide) (CAS No. 14059–33–7) (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2020. 780.Yttrium oxide 'YOX'Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.90Yttrium oxide phosphor doped by europium, of a kind used as a luminophore. (CAS No. 68585–82–0) (provided for in subheading 3206.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
781.Lanthanum phosphate 'LAP'Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.91Lanthanum phosphate phosphor doped by cerium and terbium, of a kind used as a luminophore (CAS No. 95823–34–0) (provided for in subheading 3206.50.00).FreeNo changeNo changeOn or before 12/31/2020. 782.Barium magnesium aluminate 'BAM'Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.92Barium magnesium aluminate phosphor doped by europium, of a kind used as a luminophore (CAS Nos. 102110–17–8,1304–28-5,1309–48–4, 1344–28–1,1308–96–9, and 63774–55–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2020. 
783.Yttrium oxide & lanthanum phosphate 'YOX/LAP'Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.93Phosphor blend of yttrium oxide doped with europium and lanthanum phosphate. The range for each item is between 55-75 percent yttrium oxide europium-doped, and 45-25 percent phosphoric acid, lanthanum salt, cerium terbium-doped by weight, respectively. (CAS Nos. 68585–82–0 and 95823–34–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2020. 784. 'HALO' FLU-PDR NP-10-07 /54, reclaimedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.94Calcium chloride fluoride phosphate, antimony- and manganese-doped, of a kind used as a luminophore (Calcium halo phosphate phosphor) (CAS No. 545386–98–9) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2020. 
785.Barium magnesium aluminate phosphor / 'BAM-GRN'Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.95Barium magnesium aluminate phosphor doped by europium and manganese, of a kind used as a luminophore (CAS Nos. 102110–17–8 ,1344–43–0, 1304–28–5, 1309–48–4, 1344–28–1, 1308–96–9, and 63774–55–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2020. 786.Glass powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.96Fritted barium borosilicate glass with a mean particle size between 0.4 and 10 microns, Young’s modulus of 71GPa, a density of 2.8 grams per cubic centimeter, radiopacity of 4.2, a refractive index of 1.53, and chemical composition of 55 percent silicon dioxide, 25 percent barium oxide, 10 percent boron trioxide and 10 percent aluminum oxide by weight (provided for in subheading 3207.40.10)FreeNo changeNo changeOn or before 12/31/2020. 
787.Pre-stabilized mixtures of metal carboxylatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.97Prepared paint driers containing a mixture of cobalt hydroxide (CAS No. 21041–93–0), cobalt 2-ethylhexanoate (CAS No. 136–52–7), calcium propionate (CAS No. 4075–81–4), calcium 2-ethylhexanoate (CAS No. 136–51–6), hydrotreated heavy naphtha (CAS No. 64742–48–9), tripropylene glycol (CAS No. 24800–44–0) and tripropylene glycol methyl ether (CAS No. 25498–49–1) (provided for in subheading 3211.00.00)FreeNo changeNo changeOn or before 12/31/2020. 788.Resin cementSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.08.98Resin cement based on calcium carbonate and silicone resins (CAS Nos. 471–34–1 and 68037–83–2) (provided for in subheading 3214.10.00)FreeNo changeNo changeOn or before 12/31/2020. 
789.Cold pressed orange oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.08.99Cold-pressed orange oil (provided for in subheading 3301.12.00)FreeNo changeNo changeOn or before 12/31/2020. 790.Cold pressed grapefruit oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.01Cold-pressed grapefruit oil (provided for in subheading 3301.19.10)FreeNo changeNo changeOn or before 12/31/2020. 
791.Oil of lemon eucalyptus (OLE)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.02Eucalyptus citriodora oil, hydrated, cyclized (CAS No. 1245629–80–4) (provided for in subheading 3301.29.10)FreeNo changeNo changeOn or before 12/31/2020. 792.ADV 7800 S-MESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.03Dispersions and suspensions of approximately 45 percent by weight propene, 1,1,2,3,3,3-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, hydrolyzed, ammonium salts (CAS No. 220207-15-8) and 15 percent by weight 1-propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized (CAS No. 69991–67–9) in water (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2020. 
793.ADV 7800 A-WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.04Dispersions and suspensions of approximately 25 percent by weight 1-propene, 1,1,2,3,3,3-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, hydrolyzed, ammonium salts (CAS No. 330809–92–2) in water (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2020. 794.ADV 7850 A-MESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.05Dispersions and suspensions of approximately 25 percent by weight 1-propene, 1,1,2,3,3,3-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, hydrolyzed, ammonium salts (CAS No. 330809-92-2) and approximately 15-20 percent by weight 1-propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized (CAS No. 69991–67–9) in water (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2020. 
795.ADV 7800 S-WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.06Dispersions and suspensions of approximately 20 percent by weight 1-propene, 1,1,2,3,3,3-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, ethyl ester, hydrolyzed, sodium salt (CAS No. 220207–15–8) in water (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2020. 796.Petroleum sulfonic acids, sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.07Sodium petroleum sulfonate (CAS No. 68608–26–4) (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2020. 
797.Ceteareth-60 myristyl glycolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.08Alkyl (C16-C18)polyethyleneglycol tetra‑ decylene glycol ether (CAS No. 96081–39–9) (provided for in subheading 3402.13.10)FreeNo changeNo changeOn or before 12/31/2020. 798.EstersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.09Surface-active preparations consisting of fatty acids, C16-C18 and C18 unsaturated, esters with pentaerythritol (CAS No. 85711–45–1); polysorbate 20 (CAS No. 9005–64–5); and polyoxyethylene dioleate (CAS No. 9005–07–6) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2020. 
799.Pentaerythritol monooleateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.103-Hydroxy-2,2-bis(hydroxymethyl)propyl (9Z)-9-octadecenoate (Pentaerythritol Monooleate) (CAS No. 10332–32–8) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2020. 800.Polymeric wetting agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.11Mixtures of 1-butanol (CAS No. 71–36–3); 1-propoxy-2-propanol (mixed isomers) (CAS No. 1569–01–3); siloxanes and silicones, dimethyl, 3-hydroxypropyl methyl, ethoxylated propoxylated (CAS No. 68937–55–3); 2-methyloxirane, oxirane, 3-prop-2-enoxyprop-1-ene (CAS No. 9041–33–2); urea, polymer with formaldehyde, methylated (CAS No. 68071–45–4); 2-propanol (CAS No. 67–63–0); 2-amino-2-methyl-1-propanol (CAS No. 124–68–5); 2-methyl-2-(methylamino)-1-propanol (CAS No. 27646–80–6); methanol (CAS No. 67–56–1) and water (CAS No. 7732–18–5) (provided for in subheading 3402.19.50) FreeNo changeNo changeOn or before 12/31/2020. 
801.SorpolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.12Mixtures of poly(oxy-1,2-ethanediyl), α-(2,4,6-tris(1-phenylethyl)phenyl)-ω-hydroxy-, phosphate, potassium salt (CAS No. 163436–84–8); poly(oxy-1,2-ethanediyl), α-(tris(1-phenylethyl)phenyl)-ω-hydroxy- (CAS No. 99734–09–5); and propane-1,2-diol (CAS No. 57–55–6) (provided for in subheading 3402.90.30) FreeNo changeNo changeOn or before 12/31/2020. 802.Plaster mold release agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.13Plaster mold release agent made from propan-2-ol (CAS No. 67–63–0), 2-methylpropan-1-ol (CAS No. 78–83–1), 2-methoxy-methylethyl acetate (CAS No. 108–65–6), hexadecanoic acid (CAS No. 57–10–3), octadecanoic acid (CAS No. 57–11–4) and other ingredients (provided for in subheading 3403.99.00)FreeNo changeNo changeOn or before 12/31/2020. 
803.SparklersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.14Sparklers (Class 1.4G) (provided for in subheading 3604.10.90) FreeNo changeNo changeOn or before 12/31/2020. 804.Party popperSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.15Party Poppers (Class 1.4G) (Provided for in subheading 3604.90.00) FreeNo changeNo changeOn or before 12/31/2020. 
805.Instant print filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.16Instant print film, for color photography (polychrome) (provided for in subheading 3701.20.00)3.1%No changeNo changeOn or before 12/31/2020. 806.Poly pale ester 10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.17Glycerol ester of dimerized rosin acids, having softening point not less than 104° C and acid number measuring 3 or more but not over 8 (CAS No. 68475–37–6) (provided for in subheading 3806.30.00)FreeNo changeNo changeOn or before 12/31/2020. 
807.DymerexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.18Partially polymerized (dimerized) rosin, catalyzed with sulfuric acid, softening point not less than 92° C, acid number not less than 140 (CAS No. 65997–05–9) (provided for in subheading 3806.90.00)FreeNo changeNo changeOn or before 12/31/2020. 808.β-Cyfluthrin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.19Product mixtures containing (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS,3RS;1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359-37-5) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 
809.Flupyradifurone formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.20Product mixtures containing 4-{[(6-chloro-3-pyridinyl)methyl](2,2-difluoroethyl)amino}-2(5H)-furanone (Flupyradifurone) (CAS No. 951659–40–8) (provided for in subheading 3808.91.25)4.2%No changeNo changeOn or before 12/31/2020. 810.Imidacloprid + β-cyfluthrin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.21Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitro‑imidazolidin-2-ylidenea‑mine (Imidacloprid) (CAS No 138261–41–3) and (RS)-α-cyano-4-fluoro-3-phenoxy‑benzyl (1RS,3RS;1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclo‑propanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 
811.Imidacloprid + thiodicarb formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.22Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine (Imidacloprid) (CAS No. 138261–41–3) and 3,7,9,13-tetra‑methyl-5,11-dioxa-2,8,14-trithia-4,7,9,12-tetra‑azapentadeca-3,12-diene-6,10-dione (Thiodicarb) (CAS No. 59669–26–0) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 812.Spiromesifen formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.23Product mixtures containing 3-mesityl-2-oxo-1-oxaspiro[4.4]non-3-en-4-yl 3,3-dimethylbutyrate (Spiromesifen) (CAS No. 283594–90–1) (provided for in subheading 3808.91.25)1.0%No changeNo changeOn or before 12/31/2020. 
813.Spirotetra‑mat formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.24Product mixtures containing (5s,8s)-3-(2,5-dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro[4.5]dec-3-en-4-yl ethyl carbonate (Spirotetra‑mat) (CAS No. 203313–25–1) (provided for in subheading 3808.91.25)5.2%No changeNo changeOn or before 12/31/2020. 814.Clothianidin + β-cyfluthrin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.25Product mixtures containing 1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) and (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS,3RS;1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 
815.Tetrachlorvinfos FormulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.26Product mixtures containing (Z)-2-chloro-1-(2,4,5-trichlorophenyl)vinyl dimethylphosphate (Tetrachlorvinfos) (CAS No. 22248–79–9) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 816.Mixtures of clofentezineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.27Mixtures of 3,6-bis(2-chlorophenyl)-1,2,4,5-tetra‑zine (Clofentezine) (CAS No.74115–24–5) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 
817.AcequinocylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.28Mixtures of 3-dodecyl-1,4-dioxo-1,4-dihydronaphthalen-2-yl acetate (CAS 57960–19–7) (Acequinocyl) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 818.FlonicamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.29N-(Cyanomethyl)-4-(trifluoromethyl)-3-pyridinecarboxamide (Flonicamid) (CAS No. 158062–67–0) (provided for in subheading 2933.39.27) and any formulations containing such compound (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 
819.Gamma-cyhalothrin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.30Mixtures containing Cyano(3-phenoxyphenyl)methyl 3-[(1Z)-2-chloro-3,3,3-trifluoro-1-propen-1-yl]-2,2-dimethylcyclopropanecarboxylate (gamma-cyhalothrin) and application adjuvants (CAS No. 76703–62–3) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2020. 820.Acetamiprid-E, whether or not mixedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.31Mixtures of (E)-N1-[(6-chloro-3-pyridyl)methyl]-N2-cyano-N1-methyl-acetamidine (Acetamiprid) (CAS No. 135410–20–7) and application adjuvants (provided for in subheading 3808.91.25)0.8%No changeNo changeOn or before 12/31/2020. 
821.Zinc phosphate formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.32Formulations containing zinc phosphide (trizinc diphosphide) (CAS No. 1314–84–7) (provided for in subheading 3808.91.30)FreeNo changeNo changeOn or before 12/31/2020. 822.AzadirachtinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.33Mixtures containing dimethyl (2aR, 3S,4S, 4aR,5S,7aS ,8S,10R,10aS,10bR)-10-acetoxy-3,5- dihydroxy-4 [(1aR, 2S,3aS, 6aS,7S, 7aS)- 6a-hydroxy-7a-methyl-3a, 6a,7,7a-tetra‑hydro-2,7-methanofuro[2, 3-b] oxireno[e]oxepin-1a(2H)-yl] -4-methyl-8-{[(2E)-2-methylbut-2-enoyl]oxy}octahydro-1H-naphtho [1, 8a-c:4,5-b'c']difuran-5,10a(8H)-dicarboxylate (Azadirachtin) (CAS No. 11141–17–6) (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2020. 
823.AbamectinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.34Abamectin (mixture of Avermectin A1a and Avermectin A1b) (CAS No. 155569–91–8) (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2020. 824.Acephate formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.35Formulations of O,S-dimethyl acetylphosphoramidothioate (Acephate) (CAS No. 30560–19–1) (provided for in subheading 3808.91.50)1.8%No changeNo changeOn or before 12/31/2020. 
825.Clothianidin + bacillus firmus formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.36Product mixtures containing 1-[(2-chloro-1,3-thiazol-5-yl)methyl]-2-methyl-3-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) and Bacillus firmus (Strain I-1582) (provided for in subheading 3808.91.50)4.2%No changeNo changeOn or before 12/31/2020. 826.Clothianidin formulations (acceleron IC-609)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.37Mixtures of 1-[(2-chloro-1,3-thiazol-5-yl)methyl]-2-methyl-3-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) (provided for in subheading 3808.91.50)2.8%No changeNo changeOn or before 12/31/2020. 
827.Insecticides, aromatic, or modified aromaticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.38Mixtures of 2-methyl-1-nitro-3-(tetra‑hydro-2-furanylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) with application adjuvants (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2020. 828.MethomylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.39Mixtures of methyl (1E)-N-[(methylcarbamoyl)oxy]ethanimidothioate (Methomyl) (CAS No. 16752–77–5) and application adjuvants (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2020. 
829.Evergol fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.40Product mixtures containing methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1), 5-fluoro-1,3-dimethyl-N-[2-(4-methylpentan-2-yl)phenyl]-1H-pyrazole-4-carboxamide (Penflufen) (CAS No. 494793–67–8) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 830.Fluoxastrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.41Product mixtures containing (E)-{2-[6-(2-chlorophenoxy)-5-fluoropyrimidin-4-yloxy]phenyl}(5,6-dihydro-1,4,2-dioxazin-3-yl)methanone O-methyloxime (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 
831.Triadimefon + trifloxystrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.42Product mixtures containing 1-(4-chlorophenoxy)-3,3-dimethyl-1-[1,2,4]triazol-1-yl-butan-2-one (Triadimefon) (CAS No. 43121–43–3) and methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 832.Triadimefon formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.43Product mixtures containing 1-(4-chlorophenoxy)-3,3-dimethyl-1-(1H-1,2,4-triazol-1-yl)-2-butanone (Triadimefon) (CAS No. 43121–43–3) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 
833.Penflufen + prothioconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.44Product mixtures containing N-[2-(1,3-dimethylbutyl)phenyl]-5-fluoro-1,3-dimethyl-1H-pyrazole-4-carboxamide (Penflufen) (CAS No. 494793–67–8) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 834.Raxil pro shieldSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.45Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine (Imidacloprid) (CAS No. 138261–41–3), methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1), 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 
835.ElatusSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.46Mixtures of N-[9-(dichloromethylidene)-1,2,3,4-tetra‑hydro-1,4-methanonaphthalen-5-yl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide (Benzovindiflupyr) (CAS No. 1072957–71–1) and methyl (2E)-2-(2-{[6-(2-cyanophenoxy)pyrimidin-4-yl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 836.OxathiapiprolinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.47Mixtures of 1-[4-[4-[5-(2,6-difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]-1,3-thiazol-2-yl]piperidin-1-yl]-2-[5-methyl-3-(trifluoromethyl)pyrazol-1-yl]ethanone (Oxathiapiprolin) (CAS No. 1003318–67–9) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 
837.Fluopyram + tebuconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.48Product mixtures containing N-{2-[3-chloro-5-(trifluoromethyl)-2-pyridinyl]ethyl}-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) and 1-(4-chlorophenyl)-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2020. 838.Fluopyram + bacillus firmus formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.49Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) and Bacillus firmus (Strain I-1582) (provided for in subheading 3808.92.15)0.3%No changeNo changeOn or before 12/31/2020. 
839.Prothioconazole + tebuconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.50Product mixtures containing 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928-70–6) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15)4.9%No changeNo changeOn or before 12/31/2020. 840.Trifloxystrobin + prothioconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.51Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15) 4.0%No changeNo changeOn or before 12/31/2020. 
841.Gaucho XTSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.52Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine (Imidacloprid) (CAS No. 138261–41–3), methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3 -ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 842.Trifloxystrobin and Tebuconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.53Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o- tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3 -ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
843.Fluopyram and Pyrimethanil formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.54Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)b enzamide (Fluopyram) (CAS No. 658066–35–4) and 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 844.Fluopyram and Trifloxystrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.55Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)b enzamide (Fluopyram) (CAS No. 658066–35–4) and methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o- tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
845.Trifloxystrobin and Propiconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.56Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o- tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and cis-trans-1-[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-ylmethyl]-1H-1 ,2,4-triazole (Propiconazole) (CAS No. 60207–90–1) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 846.Trifloxystrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.57Product mixtures containing methyl (2E)-(methoxyimino)[2-({[(E)-{1-[3-trifluoromethyl)phenyl]ethylidene}amino ]oxy}methyl)phenyl]acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
847.Fluopyram and Prothioconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.58Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)b enzamide (Fluopyram) (CAS No. 658066–35–4) and (RS)-2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2,4-di hydro-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 848.Prothioconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.59Product mixtures containing 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-1,2-dihydro -3H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
849.FenhexamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.60Mixtures containing N-(2,3-dichloro-4-hydroxyphenyl)-1-methyl‑cyclo‑hexanecarbo‑xamide (Fenhexamid) (CAS No. 126833–17–8) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 850.Fluopyram formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.61Mixtures of N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
851.Fluopyram and Imidacloprid formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.62Mixtures of N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) and N-[1-[(6-chloropyridin-3-yl)methyl]-4,5-dihydroimidazol-2-yl]nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 852.Fungaflor 500ECSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.63Mixtures of (1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole) (Imazalil) (CAS No. 35554–44–0) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
853.Fungaflor 75WSGSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.64Mixtures of 1-[2-(2,4-dichlorophenyl)-2-(prop-2-en-1-yloxy)ethyl]-1H-imidazole sulfate (Imazalil sulfate) (CAS No. 58594–72–2) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 854.Penbotec 400SCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.65Mixtures of 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
855.Quintec fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.66Mixtures of 5,7-dichloro-4-(4-fluorophenoxy)quinoline (Quinoxyfen) (CAS No. 124495–18–7) and application adjuvants (provided for in subheading 3808.92.15) 1.6%No changeNo changeOn or before 12/31/2020. 856.Mixtures of Famoxadone, Cymoxanil, and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.67Mixtures of 3-anilino-5-methyl-5-(4-phenoxyphenyl)-1,3-oxazolidine-2,4-dione (Famoxadone) (CAS No. 131807–57–3), 2-cyano-N-(ethylcarbamoyl)-2-(methoxyimino)acetamide (Cymoxanil) (CAS No. 57966–95–7) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
857.Trifloxystrobin and Cyproconazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.68Mixtures containing methyl (2E)-(meth‑oxyimino)[2-({[(E)-{1-[3-(tri‑fluoro‑methyl)phenyl]ethyli‑dene}amin o]oxy}methyl)phenyl]ace‑tate (Tri‑floxystrob‑in) (CAS No. 141517–21–7) and 2-(4-chloro‑phenyl)-3-cyclo‑propyl-1-(1H-1,2,4-triazol-1-yl)-2-butanol (Cypro‑cona‑zole) (CAS No. 94361–06–5) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 858.Fluopyram and Clothianidin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.69Mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl)b enzamide (Fluopyram) (CAS No. 658066–35–4) and (E)-1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
859.Iprodione and Trifloxystrobin FormulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.70Mixtures containing 3-(3,5-di‑chlorophenyl)-N-iso‑propyl-2,4-dioxo-1-imidazolidinecarboxamide (Iprodione) (CAS No. 36734–19–7) and methyl (2E)-(meth‑oxyimino)[2-({[(E)-{1-[3-(tri‑fluoro‑methyl)phenyl]ethyli‑dene}amin o]oxy}methyl)‑phenyl]acetate (Tri‑floxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 860.Tetraconazole and AzoxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.71Mixtures of 1-[2-(2,4-di‑chlorophenyl)-3-(1,1,2,2-tetra‑fluoroethoxy)-propyl]-1H-1,2,4-triazole (Tetra‑conazole) (CAS No. 112281–77–3); methyl (2E)-2-(2-{[6-(2-cyan‑ophen‑oxy)-4-pyrimidinyl]oxy}phenyl)-3-metho‑xyacrylate (Azoxy‑strobin) (CAS No. 131860–33–8); and applica‑tion adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
861.Tetraconazole and ChlorothalonilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.72Mixtures of 1-[2-(2,4-di‑chlorophenyl)-3-(1,1,2,2-tetra‑fluoroethoxy)-propyl]-1H-1,2,4-tria‑zole (Tetra‑conazole) (CAS No. 112281–77–3); 2,4,5,6-tetra‑chloro‑isophthalo‑nitrile (Chloro‑thalonil) (CAS No. 1897–45–6); and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2020. 862.ZiramSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.73Mixtures of zinc bis(di‑methyl‑dithio‑carbamate) (Ziram) and applica‑tion ad‑juvants (CAS No. 137–30–4) (provided for in subheading 3808.92.28) FreeNo changeNo changeOn or before 12/31/2020. 
863.ThiramSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.74Mixtures of [di‑sulfanediylbis (carbo‑nothioylnitrilo)]tetra‑methane (Thiram) (CAS No. 137–26–8) and application adjuvants (provided for in subheading 3808.92.28) FreeNo changeNo changeOn or before 12/31/2020. 864.Allyl isothiocyanate 96 percent activeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.75Mixtures of at least 95 percent by weight allyl iso‑thiocyanate (3-isothiocyanato-1-propene) (CAS No. 57–06–7), and application adjuvants (provided for in subheading 3808.92.28) FreeNo changeNo changeOn or before 12/31/2020. 
865.Copper hydroxide and copper oxychlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.76Mixtures of copper oxychloride (CAS No. 1332–40–7) and copper hydroxide (CAS No. 20427–59–2) (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2020. 866.Copper hydroxide and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.77Mixtures of copper dihydroxide (cupric hydroxide) (CAS No. 20427–59–2) and application adjuvants (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2020. 
867.Kasugamycin and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.78Mixtures containing (1S,2R,3S,4R,5S,6S)-2,3,4,5,6-pentahydroxycyclohexyl 2-amino-4-{[carboxy(imino)methyl]amino}-2,3,4,6-tetra‑deoxy-α-D-arabino-hex opyranoside (CAS No. 19408–46–9) (Kasugamycin) and application adjuvants (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 868.Polyoxin D Zinc SaltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.79Formulations of zinc 1-{(2R,3R,4S,5R)-5- [(S)-{[(2S,3S,4S)-2-amino-5- (carbamoyloxy)-3,4-dihydrox ypentanoyl]amino} (carboxylato)methyl]-3,4-di‑hydroxy‑tetra‑hydro-2-furanyl}-2 ,4-dioxo-1,2,3,4-tetra‑hydro-5-pyrimidinecarboxylate (Polyoxin D Zinc Salt) (CAS No. 146659–78–1) (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 
869.Propamocarb hydrochloride mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.80Mixtures of N,N-dimethyl-3-[(propoxycarbonyl)amino]-1-propanaminium chloride (Propamocarb hydrochloride) (CAS No. 25606–41–1) and application adjuvants (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 870.Problad plus-fractureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.81Mixtures containing β-conglutin and application adjuvants used as a fungicide (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 
871.Dodine mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.82Mixtures of 1-dodecylguanidine acetate (1:1) (Dodine) (CAS No. 2439–10–3) and application adjuvants (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 872.Fysium packsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.83Formulated fungicide kit consisting of individual packs of tetra-n-butylammonium fluoride (CAS No. 87749–50–6), dimethylsulfoxide (CAS No. 67–68–5), 2-(butyldimethylsilyl)-1-methylcyclopropanol-1-methanesulfonate (CAS No. 1446996–86–6), and sodium hydroxide solution (CAS No. 1310–73–2) (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 
873.Tachigaren 70WPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.84Mixtures containing 5-methyl-1,2-oxazol-3(2H)-one (Hymexazol) (CAS No. 10004–44–1) (provided for in subheading 3808.92.50) FreeNo changeNo changeOn or before 12/31/2020. 874.Propoxycarbazone-sodium formulations (olympus)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.85Product mixtures containing sodium {[2-(methoxycarbonyl)phenyl]sulfonyl}[(4,5-dihydro-4-methyl-5-oxo-3-propox y-1H-1,2,4-triazol-1-yl)carbonyl]azanide (Propoxycarbazone sodium) (CAS No. 181274–15–7) (provided for in subheading 3808.93.15) 3.8%No changeNo changeOn or before 12/31/2020. 
875.Huskie herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.86Product mixtures containing (5-hydroxy-1,3-dimethyl-1H-pyrazol-4-yl)[2-(methylsulfonyl)-4-(trifluorome thyl)phenyl]methanone (Pyrasulfotole) (CAS No. 365400–11–9); 2,4-dibromo-6-cyanophenyl octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); 2,6-Dibromo-4-cyanophenyl heptanoate (Bromoxynil Heptanoate) (CAS No. 56634–95–8); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15) 3.7%No changeNo changeOn or before 12/31/2020. 876.Foramsulfuron formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.87Mixtures of benzamide, 2-[[[[(4,6-dimethoxy-2- pyrimidinyl)-amino]carbonyl]amino] sulfonyl]-4-(form ylamino)-N,N- methyl- (Foramsulfuron) (CAS No. 173159–57–4) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
877.Mesosulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.88Product mixtures containing methyl 2- [({[(4,6-dimethoxy-2- pyrimidinyl)amino] carbonyl}amino)sulfonyl]-4- [(mesy lamino) methyl]benzoate (Mesosulfuron-methyl) (CAS No. 208465–21–8) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 878.Isoxaflutole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.89Product mixtures containing (5-cyclopropyl-1,2-oxazol-4-yl)[2-(methylsulfonyl)-4-(trifluoromethyl)phen yl]methanone (Isoxaflutole) (CAS No. 141112–29–0) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
879.Indaziflam and Rimsulfuron formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.90Product mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl]- 1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and N-[(4,6-dimethoxy-2-pyrimidinyl)carbamoyl]-3-(ethylsulfonyl)-2-pyridinesul fonamide (Rimsulfuron) (CAS No. 122931–48–0) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 880.Pyraflufen ethyl 40 percent (ET MB 40)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.91Mixtures of ethyl 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyrazol-3-yl)-4-fluorop henoxyacetate (Pyraflufen-ethyl) (CAS No. 129630–19–9) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
881.Paclobutrazole formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.92Mixtures of (2RS,3RS)-1-(4-chlorophenyl)-4,4-dimethyl-2- (1H-1,2,4-triazol-1-yl)pentan-3-ol (Paclobutrazol) (CAS No. 76738–62–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 882.ProsulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.93Mixtures of N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]-2-(3,3,3-trifluoropro pyl)benzenesulfonamide (Prosulfuron) (CAS No. 94125–34–5) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
883.1,1′-Dimethyl-4,4′-bipyridinium dichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.94Mixtures of 1,1′-dimethyl-4,4′-bipyridinium dichloride (Paraquat Dichloride Technical) (CAS No. 1910–42–5) and 2-amino-4,5-dihydro-6-methyl-4-propyl-s-triazole-[1,5-a]pyrimidin-5-one (Emetic PP796) (CAS No. 27277–00–5) (provided for in subheading 3808.93.15) 4.6%No changeNo changeOn or before 12/31/2020. 884.Acifluorfen MUPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.95Mixtures containing 5-(2-chloro-4-(trifluoromethyl)phenoxy)-2-nitrobenzoic acid (Acifluorfen MUP) (CAS No. 62476–59–9) (provided for in subheading 3808.93.15) 4.2%No changeNo changeOn or before 12/31/2020. 
885.Asulam sodium salt formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.96Mixtures of methylsulfanilycarbamate, sodium salt (Asulam sodium salt) (CAS No. 2302–17–2) and application adjuvants (provided for in subheading 3808.93.15) 2.0%No changeNo changeOn or before 12/31/2020. 886.Napropamide formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.97(RS)-N,N-Diethyl-2-(1-naphthyloxy)propionamide formulations (Napropamide) (CAS No. 15299–99–7) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
887.Sulfometuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.09.98Product mixtures containing methyl 2-{[(4,6-dimethyl-2- pyrimidinyl)carbamoyl]sulfamoyl} benzoate (Sulfometuron-methyl) (CAS No. 74222–97–2) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 888.Formulated bentazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.09.99Formulations of 3-isopropyl-1H-2,1,3-benzothiadiazin-4(3H)-one, 2,2-dioxide (Bentazone) (CAS No. 25057–89–0) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
889.Isoxaflutole and Cyprosulfamide formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.01Mixtures containing 5-cyclo propyl-4-(2-mesyl-4-tri‑fluoro methyl‑benzoyl)iso‑xazole (Isoxaflutole) (CAS No. 141112–29–0) and N-({4-[(cyclo‑propyl‑amino)carb onyl]phenyl}sulfonyl)-2-methoxy‑benz a‑mide (Cypro‑sulf amide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15) 2.5%No changeNo changeOn or before 12/31/2020. 890.Isoxadifen-ethyl and Tembotrione formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.02Product mixtures containing ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) and 2-{2-chloro-4-(methylsulfonyl)-3-[(2,2,2-tri‑fluoroethoxy)methyl]benzoyl}-1 ,3-cyclo‑hexanedione (Tem‑botrione) (CAS No. 335104–84–2) (provided for in subheading 3808.93.15) 1.3%No changeNo changeOn or before 12/31/2020. 
891.Mixtures of RimsulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.03Mixtures of N-[[(4,6-dimeth‑oxy-2-pyrimidinyl)amino]car‑bonyl]-3-(ethylsulfonyl)-2-pyrid inesulfona‑mide (Rim‑sulfuron) (CAS No. 122931–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 892.Osprey XTRA herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.04Product mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]s ulfamoyl}-5-methyl-3-thiophene‑carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1), methyl 2-{[(4,6-dimeth‑oxy-2-pyrimidinyl)carb‑amoyl]sulfamoyl}-4-{[(methylsulfonyl) amino]methyl}benzoate (Meso‑sulfuron-methyl) (CAS No. 208465–21–8) and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
893.TupersanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.05Mixtures of 1-(2-methylcyclohexyl)-3-phenylurea (Siduron) (CAS No. 1982–49–6) and inert ingredients (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 894.SulfentrazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.06Mixtures of N-{2,4-dichloro-5- [4-(difluoromethyl)-3-methyl-5- oxo-4,5-dihydro-1H-1,2,4- triazol-1-yl]phenyl} methanesulfonamide (Sulfentrazone) (CAS No. 122836–35–5) and application adjuvants (provided for in subheading 3808.93.15) 5.6%No changeNo changeOn or before 12/31/2020. 
895.Formulated Pyrithiobac-sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.07Mixtures of sodium-2-chloro-6-[(4,6-di‑methoxy‑pyrimidin-2-yl)thio]benzo‑ate (Pyrithiobac-sodium) (CAS No. 123343–16–8) and applica‑tion adjuvants (provided for in subheading 3808.93.15) 1.0%No changeNo changeOn or before 12/31/2020. 896.Triflusulfuron methyl formulated productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.08Mixtures of methyl 2-[[[4-(dimethyl‑amino)-6-(2,2,2-tri‑fluoroethoxy)-1,3,5-triazin-2-yl]carbam oyl]sulfamoyl]-3-methyl‑benzoate (CAS No. 126535–15–7) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2020. 
897.Indazaflam formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.09Mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl]- 1,3,5-tri‑azine-2,4-diamine (Indaza‑flam) and application adjuvants (CAS No. 950782–86–2) (provided for in subheading 3808.93.15) 5.6%No changeNo changeOn or before 12/31/2020. 898.Huskie complete herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.10Mixtures containing (5-hydroxy-1,3-dimethyl-1H-pyrazol-4-yl)[2-(methyl‑sulfonyl)-4-(tri‑fluorome thyl)phenyl]meth‑anone (Pyra‑sulfotole) (CAS No. 365400–11–9); 2,4-dibromo-6-cyano‑phenyl octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]s ulfamoyl}-5-methyl-3-thio‑phene‑carboxylate (Thien carbazone-Methyl) (CAS No. 317815–83–1); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole-3,5-di carboxy late (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15) 3.6%No changeNo changeOn or before 12/31/2020. 
899.Tribute totalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.11Mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]s ulfamoyl}-5-methyl-3-thiophene carboxy late (Thien carbazone-methyl) (CAS No. 317815–83–1); 2-{[(4,6-Dimethoxy-2-pyrimidinyl)carb amoyl]sul famoyl}-4-formamido-N,N-dime thylbenzamide (Foram sulfuron) (CAS No. 173159–57–4); and methyl 3-chloro-5-{[(4,6-dime thoxy-2-pyri midinyl) carbamoyl]sulfamoyl}-1-methyl-1H -pyrazole-4-carbo xylate (Halo sulfuron-methyl) (CAS No. 100784–20–1) and application adjuvants (provided for in subheading 3808.93.15). FreeNo changeNo changeOn or before 12/31/2020. 900.Ortho sulfamuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.12Mixtures of 1-(4,6-dimethoxypyrimidin-2-yl)-3-[2-di methylcarbamoyl)phenyl‑sulfamoyl]urea (Ortho‑sulfamuron) (CAS No. 213464–77–8) and application adjuvants (provided for in subheading 3808.93.20) FreeNo changeNo changeOn or before 12/31/2020. 
901.FipronilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.13(RS)-5-Amino-1-[2,6-dichloro-4-(tri fluo romethyl)phenyl]-4-(tri fluoromethysulfinyl)-1H-pyr azole-3-ca rbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2020. 902.(2-Chloro ethyl)tri methyl (cyco cel PGR)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.14(2-Chloro ethyl)tri methyl ammonium chloride (CAS No. 999–81–5) (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2020. 
903.Avadex microactivSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.15Mixtures of S-(2,3,3-tri chloro-2-propen-1-yl) diiso propyl‑carba‑mothioate (Triallate) (CAS No. 2303–17–5) (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2020. 904.BuckleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.16Mixtures of S-(2,3,3-trichloro-2-propen-1-yl) diis opropyl‑carba‑mothioate (Triallate) (CAS No. 2303–17–5) and 2,6-dinitro-N,N-dipropyl-4-(tri‑fluoromethyl)aniline (Tri‑fluralin) (CAS No. 1582–09–8) (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2020. 
905.Flazasulfuron herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.17Formu lations of 1-(4,6-dime thoxypy rimidin-2-yl)-3-[3-(tri fluoro methyl)pyridin-2-yl]sulfo nylurea (Flaza sulfuron) (CAS No. 104040–78–0) (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2020. 906.FosamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.18Mixtures of ammonium ethyl carbamoylpho sphonate (Fosamine-ammonium) (CAS No. 25954–13–6) and application adjuvants (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2020. 
907.Propargite mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.19Mixtures containing 2-[4-(2-methyl-2-propanyl)phe noxy]cyclo hexyl 2-propyn-1-yl sulfite (CAS No. 2312–35–8) (Propargite) and application adjuvants (as provided for in subheading 3808.99.95)FreeNo changeNo changeOn or before 12/31/2020. 908.5-Amino-1,3-dihydro-2H-benz imidazol-2-oneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.20Preparations containing 5-amino-1,3-dihydro-2H-benzimidazol-2-one (CAS No. 95–23–8) (provided for in subheading 3809.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
909.Ricinoleic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.21Preparations containing 12-hydroxy-9-octadecenoic acid (Ricinoleic acid) of a kind used as a diluent in lubricants (CAS No. 141–22–0) (provided for in subheading 3811.21.00) 4.8%No changeNo changeOn or before 12/31/2020. 910.Lubricant additiveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.22Mixtures of hydrotreated neutral petroleum oils C20-C50, of a kind used as viscosity improvers (CAS No. 72623–87–1) (provided for in subheading 3811.21.00). FreeNo changeNo changeOn or before 12/31/2020. 
911.Lubricate additive (Irgalube 353)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.23Isobutyl 3-(diisobutoxy-thiophosphorylsulfanyl)-2-methyl-propanoate) (CAS No. 268567–32–4) (provided for in subheading 3811.29.00) FreeNo changeNo changeOn or before 12/31/2020. 912.Fuel oil additive-cold flow improverSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.24Mixtures containing poly(ethylene-co-ethenyl acetate) of a kind used as fuel additives (CAS No. 24937–78–8) (provided for in subheading 3811.90.00)0.7%No changeNo changeOn or before 12/31/2020. 
913.Lubricity improverSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.25Mixtures of tall oil mono-, di-, and triglycerides of a kind used as lubricity improvers (CAS No. 97722–02–6) (provided for in subheading 3811.90.00)2.8%No changeNo changeOn or before 12/31/2020. 914.Rhenogran CLD-80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.26Mixtures of caprolactam disulfide (CAS No. 23847–08–7) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2020. 
915.Rhenogran Diuron-80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.27Mixtures of 3-(3,4-dichlorophenyl)-1,1-dimethylurea (CAS No. 330–54–1) with acrylate rubber (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2020. 916.Rhenogran Geniplex-70Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.28Mixtures of zinc dicyanato diamine ((T-4)-diamminebis(cyanato-κN)-zinc) (CAS No. 122012–52–6) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before 12/31/2020. 
917.Disflamoll DPKSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.29Plasticizers containing diphenyl cresyl phosphate (CAS No. 26444–49–5), triphenyl phosphate (CAS No. 115–86–6), tricresyl phosphate (CAS No. 1330–78–5), and phenyl dicresyl phosphate (CAS No. 26446–73–1) (provided for in subheading 3812.20.10)FreeNo changeNo changeOn or before 12/31/2020. 918.MesamollSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.30Mixtures of phenyl esters of C10-C18 alkylsulfonic acids (CAS No. 70775–94–9) (provided for in subheading 3812.20.10)3.2%No changeNo changeOn or before 12/31/2020. 
919.Vulkanox ZMB2/C-5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.31Zinc 4-methyl-1H-benzimidazole-2-thiolate (CAS No. 61617–00–3) (provided for in subheading 3812.39.60)FreeNo changeNo changeOn or before 12/31/2020. 920.Antioxidizing preparations (Irganox 1141)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.322,4-Dimethyl-6-(1-methylpentadecyl)phenol (CAS No. 134701–20–5) (provided for in subheading 3812.39.60)FreeNo changeNo changeOn or before 12/31/2020. 
921.Hindered amine light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.331,3-Propanediamine, N,N″ -1,2-ethanediylbis-, polymer with 2,4,6-trichloro-1,3,5-triazine,reaction products with N-butyl-2,2,6,6-tetra‑methyl-4-piperidinamine (CAS No. 136504–96–6) (provided for in subheading 3812.39.60)FreeNo changeNo changeOn or before 12/31/2020. 922.Reaction products of phosphorus trichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.34Preparations containing tetra‑kis[2,4-bis(2-methyl-2-propanyl)phenyl] 4,4′-biphenyldiylbis(phosphonite) (CAS No. 119345–01–6) (provided for in subheading 3812.39.60)FreeNo changeNo changeOn or before 12/31/2020. 
923.Phenol, 4-methyl-, reaction productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.354-Methylphenol - tricyclo[5.2.2.02,6]undecane (1:1) (CAS No. 68610–51–5) (provided for in subheading 3812.39.60)FreeNo changeNo changeOn or before 12/31/2020. 924.Triazine derivative (Tinuvin NOR 371 FF)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.361,6-Hexanediamine,N1,N6-bis(2,2,6,6-tetra‑methyl-4-piperidinyl)-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with 3-bromo-1-propene,N-butyl-1-butanamine and N-butyl-2,2,6,6-tetra‑methyl-4-piperidinamine, oxidized, hydrogenated (CAS No. 247243–62–5) (provided for in subheading 3812.39.90)FreeNo changeNo changeOn or before 12/31/2020. 
925.Synthetic hydrotalcite coated with stearic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.37Magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) (provided for in subheading 2842.90.90); and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with stearic acid (CAS No. 57–11–4) (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2020. 926.Potassium methylate solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.38Potassium methylate solution (CAS No. 865–33–8) (provided for in subheading 3815.90.50)FreeNo changeNo changeOn or before 12/31/2020. 
927.Coflake HZSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.39Mixtures of polyethylene glycol (CAS No. 25322–68–3), (acetate) pentammine cobalt dinitrate (CAS No. 14854–63–8), and zinc carbonate (CAS No. 3486–35–9) (provided for in subheading 3815.90.50)FreeNo changeNo changeOn or before 12/31/2020. 928.Temposil 45 scorch retarderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.40Mixture of precipitated silica gel (CAS No. 112926–00–8) and (4-hydroxy-2,2,6,6-tetra‑methyl-1-piperidinyl)oxidanyl (CAS No. 2226–96–2) of a kind used as polymerization inhibitors (provided for in subheading 3815.90.50)FreeNo changeNo changeOn or before 12/31/2020. 
929.Penta amino aceto nitrate cobalt IIISubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.41Mixtures of (acetato) pentammine cobalt dinitrate (CAS No. 14854–63–8) with a polymeric or paraffinic carrier (provided for in subheading 3815.90.50)FreeNo changeNo changeOn or before 12/31/2020. 930.Branched C24 benzene alkylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.42Branched chain C24 mixed alkylbenzenes (CAS No. 68081–77–6) (provided for in subheading 3817.00.15)1.3%No changeNo changeOn or before 12/31/2020. 
931.Glycol esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.43α-Hydro-ω-hydroxypoly(oxy-1,2-ethanediyl)borate (CAS No. 71243–41–9) (provided for in subheading 3819.00.00)] FreeNo changeNo changeOn or before 12/31/2020. 932.Palm fatty acid distillate (PFAD)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.44Monocarboxylic fatty acids derived from palm oil (provided for in subheading 3823.19.20)1.4%No changeNo changeOn or before 12/31/2020. 
933.9,11-Octadecadienoic acid (9Z,(tonalin FFA80)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.45Conjugated linoleic acids ((9Z,11E)-9,11-octadecadienoic acid and (10E,12Z)-10,12-octadecadienoic acid) (CAS Nos. 2540–56–9 and 2420–56–6) (provided for in subheading 3823.19.40) FreeNo changeNo changeOn or before 12/31/2020. 934.Lauryl-cetyl alcoholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.46Lauryl-cetyl alcohol (alcohol, C12-C16) (CAS No. 68855–56–1) (provided for in subheading 3823.70.40) 0.5%No changeNo changeOn or before 12/31/2020. 
935.Emitter suspensionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.47Mixtures of barium carbonate (CAS No. 513–77–9), strontium carbonate (CAS No. 1633–05–2), calcium carbonate (CAS No. 471–34–1), and 1-methoxy-2-propanyl acetate (CAS No. 108–65–6), of a kind for use as emitter suspension cathode coating (provided for in subheading (3824.90.92) FreeNo changeNo changeOn or before 12/31/2020. 936.Organo-modified siloxanes combined with silicaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.48Mixtures containing 88 percent or more by weight of poly [oxy(di methylsilanediyl)] bis [omega-butoxy poly(oxy propylene)] ether (CAS No. 67762–96–3), 8 percent or less by weight α-butyl-ω-hydro xyl poly(oxy pro pylene) (CAS No. 9003–13–8) and less than 4 percent by weight silica di methyl silylate (CAS No. 68611–44–9) (provided for in subheading 3824.90.92) 0.1%No changeNo changeOn or before 12/31/2020. 
937.AminonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.49Mixtures of 2-amino-2,3-di methyl butanenitrile (CAS No. 13893–53–3) and toluene (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2020. 938.Light stabilizer/UV-absorber for coatingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.50Preparations based on N-(2-etho xyphenyl)-N′-[4-(10-methyl undecyl)phenyl] ethane diamide (CAS No. 82493–14–9) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2020. 
939.Polymeric ester blendSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.52Mixtures of polymers based on tall oil fatty acids, phthalic anhydride, glycerin and rosin (CAS No. 68015–39–4); poly (isobutyl vinyl ether) (CAS No. 9003–44–5); zinc 2-ethyl hexanoate (CAS No. 136–53–8); and more than 50 percent by weight of a hydro carbon-based solvent (provided for in subheading 3208.10.00) FreeNo changeNo changeOn or before 12/31/2020. 940.CE-1618BL Methyl palmitate/oleateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.53Mixtures of methyl esters of C16-C18 and C18 unsaturated fatty acids (CAS No. 67762–38–3) and methyl hexa decanoate (Methyl Palmitate) (CAS No. 112–39–0) (provided for in subheading 3824.99.41) derived from coconut, palm-kernel or palm oil, used other than as a fuel FreeNo changeNo changeOn or before 12/31/2020. 
941.N-Propylthophosphoryl triamide (NPPT)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.54N-Propyl phosphorothioic tria mide (CAS No. 916809–14–8) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 942.IminodisuccinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.55Mixtures of sodium salts of imino disuccinic acid (CAS No. 144538–83–0), whether or not in water (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
943.Bleaching additiveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.56Mixtures of N,N′-1,2-ethanediylbis(N-acetylaceta mide) with organic binders (CAS No. 10543–57–4) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 944.Mixtures of C5-C18 perfluorocarbon alkanes, perfluorocarbon amines, and perfluorocarbon ethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.57Mixtures of C5-C18 per fluoro carbon alkanes, perfluoro carbon amines, and/or perfluoro carbon ethers (CAS No. 86508–42–1) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
945.Certain specialty monomersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.58Mixtures of 2-methyl-N-[2-(2-oxoimidaz olidin-1-yl)ethyl] prop-2-enamide (CAS No. 3089–19–8), 2-methyl prop-2-enoic acid (CAS No. 79–41–4), 1-(2-amino ethyl)imida zolidin-2-one (CAS No. 6281–42–1) and benzene-1,4-diol (CAS No. 123–31–9) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 946.Silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.59Amorphous synthetic silica gel, silanized (CAS No. 112926–00–8) (provided for in subheading 3824.99.92 FreeNo changeNo changeOn or before 12/31/2020. 
947.Sodium ethylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.60Sodium ethylate (sodium ethanolate) (CAS No. 141–52–6), solution in ethanol (CAS No. 64–17–5) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 948.Organo-modified siloxanes combined with silicaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.61Siloxanes and silicones, di-Me, polymers with Me silses quioxanes and poly propylene glycol mono-Bu ether (CAS No. 68554–65–4), greater than 70 percent by weight, with less than 8 percent percent by weight siloxanes and silicones, di-Me, polymers with Me silses quioxanes and polyethylene-polypropylene glycol mono-Bu ether, less than 8 percent by weight poly(oxy(methyl-1,2-etha nediyl)), α-butyl-ω hydroxyl (CAS No. 9003–13–8), less than 2 percent by weight oxirane, methyl-, polymer with oxirane, mono butylether (CAS No. 9038–95–3), less than 8 percent by weight silanamine, 1,1,1, trimethyl (CAS No. 68909–20–6), and less than 1 percent by weight silicon dioxide (CAS No. 7631–86–9) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
949.Sucrose stearateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.621-O-Stearoyl-β-D-fructo furanosyl α-D-gluco pyranoside (Sucrose stearate) (CAS No. 25168–73–4) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 950.Synthetic acid washed beta zeolite powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.63Acid washed beta zeolite powder composed of mixtures of aluminum, silicon and sodium oxides, tetra ethyl ammonium-hydroxide, and organic compounds (CAS No. 1318–02–1) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
951.Polymers of ethylene, otherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.642-Prope noic acid, C12-C14-alkyl esters, telomers with ethylene, 2-ethyl hexyl acrylate, pro panal and vinyl acetate (CAS No. 923958–45–6) (provided for in subheading 3901.90.90) FreeNo changeNo changeOn or before 12/31/2020. 952.Mineral filled polypropylene pelletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.65Polypropylene in pellet form, containing 18 percent or more but not over 22 percent by weight of mineral filler (talc) (CAS No. 9003–07–0) (provided for in subheading 3902.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
953.Polyisobutylene: otherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.66Poly(isobutylene) hydro‑formylation products, reaction products with ammonia (CAS No. 337367–30–3) (provided for in subheading 3902.20.50) 5.0%No changeNo changeOn or before 12/31/2020. 954.PolyisobutyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.67Poly(2-methyl‑propene) (poly‑iso‑butylene), other than elastomeric (CAS No. 9003–27–4) (provided for in subheading 3902.20.50) 5.1%No changeNo changeOn or before 12/31/2020. 
955.Propylene-ethylene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.68Poly (propylene-co-ethylene) (CAS No. 9010–79–1) (provided for in subheading 3902.30.00) 5.9%No changeNo changeOn or before 12/31/2020. 956.Methoxysilanated amorphous poly alpha olefinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.69Silane, ethenyl trimethoxy-, reaction products with 1-butene-ethylene-propene polymer (CAS No. 832150–35–3) (provided for in subheading 3902.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
957.Amorphous alpha olefin with high softening pointSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.70Poly (propylene-co-1-butene-co-ethylene) (CAS No. 25895–47–0) (provided for in subheading 3902.30.00) FreeNo changeNo changeOn or before 12/31/2020. 958.Polymethylpentene (PMP) polyolefin copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.71C12-C18 alkenes, polymers with 4-methyl-1-pentene (CAS Nos. 25155–83–3, 81229–87–0 and 103908–22–1) (provided for in subheading 3902.90.00) FreeNo changeNo changeOn or before 12/31/2020. 
959.Alpha-Alkenes (C20-C24) maleic anhydSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.72alpha-Alkenes (C20-C24) maleic anhydride-4-amino-2,2,6,6-tetra‑methyl piperidine, polymer (CAS No. 152261–33–1) (provided for in subheading 3902.90.00) FreeNo changeNo changeOn or before 12/31/2020. 960.Non-functionalized polybutadieneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.73Oligomeric poly(butadiene) (CAS No. 68441–52–1) (provided for in subheading 3902.90.00) FreeNo changeNo changeOn or before 12/31/2020. 
961.Vinylacetate-vinylchloride copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.75Poly(vinyl acetate-co-vinyl chloride) (CAS No. 9003–22–9) (provided for in subheading 3904.30.60) FreeNo changeNo changeOn or before 12/31/2020. 962.Poly(fumaric acid-co-vinyl acetate-co-vinyl chloride)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.76Poly(fumaric acid-co-vinyl acetate-co-vinyl chloride) (CAS No. 32650–26–3) (provided for in subheading 3904.30.60) FreeNo changeNo changeOn or before 12/31/2020. 
963.Vinyl chloride copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.77Poly(dibutyl (2Z)-2-butenedioate-co-vinyl chloride-co-2-hydroxypropyl acrylate) (CAS No. 114653–42–8) (provided for in subheading 3904.40.00) FreeNo changeNo changeOn or before 12/31/2020. 964.Vinyl chloride-hydroxypropyl acrylate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.78Poly(vinyl chloride-co-hydroxypropyl acrylate) (CAS No. 53710–52–4) (provided for in subheading 3904.40.00) FreeNo changeNo changeOn or before 12/31/2020. 
965.Aquivion (acid form) dispersionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.79Poly(1,1,2,2-tetra‑fluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetra‑fluoroethylene) (CAS No. 1163733–25–2) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 966.Aquivion (SO2F)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.80Poly(1,1,2,2-tetra‑fluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetra‑fluoroethylene) SO2F form (CAS No. 69462–70–0) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
967.Aquivion (li salt)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.81Poly(1,1,2,2-tetra‑fluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetra‑fluoroethylene) lithium salt (CAS No. 1687740–67–5) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 968.Aquivion (NH4 salt)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.82Poly(1,1,2,2-tetra‑fluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetra‑fluoroethylene) ammonium salt (CAS No. 1126091–34–6) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
969.SolveneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.831,1,2-Trifluoroethene - 1,1-difluoroethene (1:1) (Vinylidene fluoride-trifluoroethylene copolymer) (CAS No. 28960–88–5) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 970.Solvene TSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.84Poly(1,1-difluoroethene-co-1-chloro-1,2,2-trifluoroethene-co-1,1,2-trifluoroethene) (CAS No. 81197–12–8) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
971.Solvera / Fluorolink PT5060Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.85Mixtures of approximately 25 percent propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2, methyl polymers with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and reduced methyl esters of reduced polymerized, oxidized tetra‑fluoroethylene, compounds with trimethylamine (CAS No. 328389–91–9), less than 1 percent 2-propanol (CAS No. 67–63–0) and less than 1 percent 2-butanone (CAS No. 78–93–3), remaining content water (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 972.Galden fluids with boiling points above 170 degrees CelsiusSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.86Per‑fluoro‑poly‑methylisopropyl ether having a boiling point above 170 degrees Celsius (CAS No. 69991–67–9) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
973.Fomblin W 500Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.87Mixture of poly(1-[di‑fluoro(tri‑fluoromethoxy)methoxy]-1,1,2,2-tetra‑fluoro-2-(tri‑fluor omethoxy)ethane) (CAS No. 69991–61–3) and per‑fluoropoly‑methyliso‑propyl ether (CAS No. 69991–67–9) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 974.Fomlbin M and Z lubricantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.881,1,2,2 Tetrafluoroethene, oxidized, polymerized (CAS No. 69991–61–3) (provided for in subheading 3904.69.50) 2.4%No changeNo changeOn or before 12/31/2020. 
975.Fomblin MD gradesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.89Ethene, 1,1,2,2-tetra‑fluoro-, oxidized, polymerized, reduced, ethyl esters, reduced, N-[2-[(2-methyl-1-oxo-2-propen-1-yl) oxy] ethyl] carbamates (CAS No. 1385773–87–4) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 976.Fomblin DA306Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.901-Propene, 1,1,2,3,3,3-Hexafluoro-, oxidzed, polymd., reduced, hydrolized reaction products with ammonia (CAS No. 370097–12–4) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
977.Fomblin DA 305, Galden MF310Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.911-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized, reduced, hydrolyzed (CAS No. 161075–14–5) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 978.Fomblin T4 and Fomblin Z tetra‑ol productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.92Ethene, 1,1,2,2-tetra‑fluoro-, oxidized, polymerized, reduced, methyl esters, reduced, 2,3-dihydroxypropyl ethers (CAS No. 925918–64–5) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
979.Fomblin Z DOL and Fluorolink D seriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.93Poly‑per‑fluoroethoxym‑ethoxydifluoroe‑tpoly‑ethylene gly‑col ether (CAS No. 88645–29–8) (provided for in subheading 3904.69.50) 2.1%No changeNo changeOn or before 12/31/2020. 980.Fomblin Z DEAL, Fluorolink L seriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.94Methoxycarbonyl-terminated perfluorinated polyoxymethylene-polyoxyethylene (CAS No. 107852–49–3) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
981.Fomblin ETX, Fluorolink E seriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.95Ethene, tetra‑fluoro, oxidized, polymerized, reduced, methyl esters, reduced, ethoxylated (CAS No. 162492–15–1) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 982.Tetraethylene glycolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.96Mixtures of 95 percent perfluoropolyether polyethoxy alcohol (CAS No. 1260733–08–1) and 5 percent 2,2′-[oxybis(2,1-ethanediyloxy)]diethanol (Tetraethylene glycol) (CAS No. 112–60–7) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 
983.Fluorolink S10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.971-Propamine, 3-(triethoxysilyl)-, reaction products with Etesters of reduced polymd. oxidized poly(tetra‑fluoroethylene) (CAS No. 223557–70–8) (provided for in subheading 3904.69.50) FreeNo changeNo changeOn or before 12/31/2020. 984.Polyvinyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.10.98Poly(vinyl acetate), of a kind used in food preparations (CAS No. 9003–20–7) (provided for in subheading 3905.19.00) FreeNo changeNo changeOn or before 12/31/2020. 
985.Vinyl acetate-alkeneoic acid copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.10.99Poly(vinyl acetate-co-crotonic acid) (CAS No. 25609–89–6) (provided for in subheading 3905.19.00) FreeNo changeNo changeOn or before 12/31/2020. 986.Ethylene-vinyl acetate copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.01Ethylene-vinyl acetate copolymers (other than those in aqueous dispersions), containing 50 percent or more by weight of vinyl acetate monomer (CAS No. 24937–78–8) (provided for in subheading 3905.29.00) FreeNo changeNo changeOn or before 12/31/2020. 
987.Polyvinyl formal resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.02Polyvinyl formal resin (ethenol; [(ethenyloxy)methoxy]ethene (CAS Nos. 63450–15–7, 63148–64–1, and 9003–33–2) (provided for in subheading 3905.91.10) FreeNo changeNo changeOn or before 12/31/2020. 988.D-500Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.03Aqueous mixtures of poly(vinyl alcohol) (CAS No. 110532–37–1) and poly(vinylpyrrolidone) (CAS No. 9003–39–8) (provided for in subheading 3905.99.80) FreeNo changeNo changeOn or before 12/31/2020. 
989.ACUSOLSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.04Poly(acrylic acid-co-(sodium 2-(acryloylamino)-2-methyl-1-propanesulfonate) sodium salt) (CAS No. 136903-34-9) in granulated form (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2020. 990.Polymeric sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.05Poly(ammonium acryloyldimethyl taurate-co-vinyl pyrrolidone) (CAS No. 335383–60–3) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
991.2-Propenoic acid, sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.06Poly(acrylamide-co-sodium polyacrylate) (CAS No. 25085–02–3) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 992.Poly(butyl methacrylate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.07Poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) 1:2:1 (CAS No. 24938–16–7) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
993.Poly(ethyl acrylate-co-methyl methacrylate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.08Poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) (CAS No. 33434–24–1) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 994.Poly(methacrylic acid-co-methyl methacrylate) 1:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.09Poly(methacrylic acid-co-methyl methacrylate) (CAS No. 25086–15–1) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
995.Poly(methyl acrylate-co-methyl methacrylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.10Poly(methyl acrylate-co-methyl methacrylate-co-methacrylic acid) 7:3:1 (CAS No. 26936–24–3) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 996.ZebaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.11Starch-g-poly (propenamide-co-2-propenoic acid) potassium salt (CAS No. 863132–14–3) (Zeba) (provided for in subheading 3906.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
997.UV absorberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.12Mixtures of α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-ox opropyl)-ω-hydroxy-poly(oxy-1,2-ethanediyl) (CAS No. 104810–48–2); α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-ox opropyl)-ω-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphe nyl)-1-oxopropoxy)-poly(oxy-1,2-ethanediyl) (CAS No. 104810–47–1); and polyethylene glycol (CAS No. 25322–68–3) (provided for in subheading 3907.20.00) FreeNo changeNo changeOn or before 12/31/2020. 998.High-performance dispersant used in concreteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.13Oxirane, 2-methyl-, polymer with oxirane, monoether with 1,2-propanediol mono(2-methyl-2-propenoate) (CAS No. 220846–90–2) (provided for in subheading 3907.20.00) FreeNo changeNo changeOn or before 12/31/2020. 
999.Solvera PT 5045, Solvera XPH723Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.14Mixtures of approximately 20 percent or less diphosphoric acid, polymers with ethoxylated reduced methyl esters of reduced polymerized oxidized tetra‑fluoroethylene (CAS No. 200013–65–6) and less than 10 percent 2-(2-methoxypropoxy)-1-propanol (CAS No. 34590–94–8), remaining content is water (provided for in subheading 3907.20.00) 0.3%No changeNo changeOn or before 12/31/2020. 1000.Heat-curable epoxy resin mixtureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.15Heat-curable epoxy resin mixture containing more than 30 percent by weight of 4,4′-(9H-fluorene-9,9-diyl)bis(2-chloroaniline) (CAS No. 107934–68–9) as a curing agent (provided for in subheading 3907.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1001.Liquid resin known as Chemitylene or TC-2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.16Mixtures of etha‑naminium, 2-hydroxy-N-(2-hydroxyethyl)-N,N-dimethyl-, methyl sulfate (1:1), polymer with 2-(chloromethyl)oxirane, 1,3-diisocyanato‑methyl‑benzene, a-hydro-w-hydroxy‑poly[oxy(methyl-1,2-ethanediyl)] and 1,2,3-propane‑triol (CAS No. 82294–81–3); Phenol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane (CAS No. 25068–38–6); and Formamide, N,N-dimethyl-(CAS No. 68–12–2) (provided for in subheading 3907.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1002.Sorbitol diglycidyl ether epoxide resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.171,2-Bis-O-(2-oxiranylmethyl)-D-glucitol (CAS No. 68412–01–1) (provided for in subheading 3907.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1003.Sulfonated polyethylene terephthalateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.18Sulfonated polyethylene terephthalate (CAS No. 63534–56–5) (provided for in subheading 3907.60.00) FreeNo changeNo changeOn or before 12/31/2020. 1004.Linear hydroxyl-terminated aliphatic polycarb diolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.19Poly(dimethyl carbonate-co-1,6-hexanediol) (CAS No. 101325–00–2) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1005.Linear aliphatic polycarbonate polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.20Dimethyl carbonate polymer with 1,6-hexanediol copolymer and 2-oxepanone (CAS No. 282534–15–0) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 1006.Hindered amine light stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.21Poly[(dimethyl butanedioate-co-1-(2-hydroxyethyl)-2,2,6,6-tetra‑methylpiperidin-4-ol)] (CAS No. 65447–77–0) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1007.Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.23Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acid (CAS No. 60961–73–1) (provided for in subheading 3907.99.50) 1.6%No changeNo changeOn or before 12/31/2020. 1008.1,4-Benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioc acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.241,4-Benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioc acid (CAS No. 28205–74–5) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1009.1,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol, hexanedioic acid and nonanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.261,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol, hexanedioic acid and nonanedioic acid (CAS No. 83064–08–8) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 1010.1,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol, decanedioic acid and hexanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.271,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol, decanedioic acid and hexanedioic acid (CAS No. 109586–86–9) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1011.Polyester resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.281,2-Benzenedicarboxylic acid, 3,4,5,6-tetra‑bromo-, polymer with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, hexanedioic acid, 2,2-((1-methylethylidene)bis(4,1-phenyleneoxymethylene))bis(oxirane) and 1,2-propanediol in toluene (CAS No. 68568–64–9) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 1012.1,4-Benzenedicarboxylic acid, polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.29Poly(1,4-benzenedicarboxylic acid-co-1,4-butanediol-co-nonanedioic acid) (CAS No. 26590–80–7) (provided for in subheading 3907.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1013.Grilamid TR 90Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.30Dodecanedioic acid, polymer with 4,4′-methylenebis(2- methylcyclohexanamine) (CAS No. 163800–66–6) (provided for in subheading 3908.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1014.Orgasol polyamide powdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.31Micro-porous, ultrafine, spherical polyamide powders of polyamide 6 (CAS No. 356040–79–4), polyamide-12 (CAS No. 338462–62–7) and polyamide 6, 12 (CAS No. 356040–89–6) (provided for in subheading 3908.10.00 or 3908.90.70) FreeNo changeNo changeOn or before 12/31/2020. 
1015.Grilamid TR 30Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.32Poly{(azacyclotridecan-2-one)-co-(1,3-benzenedicarboxylic acid; 1,4-benzenedicarboxylic acid)-alt-(1,6-hexanediamine; 4,4′-methylenebis [cyclohexanamine]; 4,4′-methylenebis[2-methylcyclohexanamine])} (CAS No. 1030611–14–3) (provided for in subheading 3908.90.70) FreeNo changeNo changeOn or before 12/31/2020. 1016.Grilamid TR 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.33Poly{(azacyclotridecan-2-one)-co-(1,3-benzenedicarboxylic acid; 1,4-benzenedicarboxylic acid)-alt-(4,4'-methylenebis[2-methylcyclohexanamine])} (CAS No. 62694–40–0) (provided for in subheading 3908.90.70) FreeNo changeNo changeOn or before 12/31/2020. 
1017.Methylene dianiline 50Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.34Mixtures containing 40 to 60 percent by weight formaldehyde polymers with aniline (CAS No. 25214–70–4) and 60 to 40 percent by weight 4,4'-methylenedianiline (CAS No. 101–77–9) (provided for in subheading 3909.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1018.Phenol, 4-(1,1-dimethylethyl)-,polymer with formaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.35Poly(phenol-co-formaldehyde-co-4-(1,1-dimethylethyl)phenol) (CAS No. 28453–20–5) (provided for in subheading 3909.40.00) FreeNo changeNo changeOn or before 12/31/2020. 
1019.Phenol, 4,4′-(1-methylethylidine)bis-, polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.364-tert-Butylphenol; formaldehyde; 4-[2-(4-hydroxyphenyl)propyl]phenol (CAS No. 54579–44–1) (provided for in subheading 3909.40.00) FreeNo changeNo changeOn or before 12/31/2020. 1020.Formaldehyde - 1,3-benzenediol (1:1)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.37Mixture of polymers of formaldehyde-1,3-benzenediol (1:1) (CAS No. 24969–11–7) and unreacted 1,3-Benzenediol (CAS No. 108–46–3) (provided for in subheading 3909.40.00) FreeNo changeNo changeOn or before 12/31/2020. 
1021.Polyurethane hardenerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.382-Oxepanone polymer with 1,4-butanediol and 5- isocyanato-1-(isocyanatomethyl)-1,3,3- trimethylcyclohexane, 2-ethyl-1-hexanol-blocked (CAS No. 189020–69–7) (provided for in subheading 3909.50.50) FreeNo changeNo changeOn or before 12/31/2020. 1022.H12MDI based aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.39Hex‑anedioic acid, di‑hydrazide, poly‑mer with 5-amino-1,3,3-tri‑methylcyclo‑hexane‑methanamine, 1,3-butanediol and 1,1'-methylene‑bis[4-iso‑cyanatocyclo‑hexane], methyl ethyl ketone oxime- and poly‑ethylene glycol mono-methyl ether-blocked in aqueous solution (CAS No. 200295–51–8) (provided for in subheading 3909.50.50) FreeNo changeNo changeOn or before 12/31/2020. 
1023.TDI based blocked aromatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.40Oxirane, 2-methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and α-hydro-ω-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1), caprolactam-blocked (CAS No. 936346–53–1) (provided for in subheading 3909.50.50) FreeNo changeNo changeOn or before 12/31/2020. 1024.Self-cross linking, stoving polyurethane resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.411,3 Benzenedicarboxylic acid, polymer with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, hexanedioic acid, 1,6-hexanediol, 1,3-isobenzofurandione and 1,1′-methylenebis[4-isocyanatobenzene], di-ethyl malonate-blocked (CAS No. 200414–59–1) (provided for in subheading 3909.50.50) FreeNo changeNo changeOn or before 12/31/2020. 
1025.Silane terminated polyurethane prepolymer resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.42Poly[oxy(methyl-1,2-ethanediyl)],α-hydro-ω-hydroxy- and 5- isocyanato-1-(isocyanatomethyl)-1,3,3- trimethylcyclohexane (Isophorone diisocyanate) (CAS No. 1012318–97–6) (provided for in 3909.50.50) FreeNo changeNo changeOn or before 12/31/2020. 1026.Hydrogenated polymers of norbornene derivativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.431,4:5,8-Dimethanonaphthalene, 2-ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with 3a,4,7,7a-tetra‑hydro-4,7-methano-1H-indene, hydrogenated (CAS No. 881025–72–5), presented in pellet form (provided for in subheading 3911.90.25) FreeNo changeNo changeOn or before 12/31/2020. 
1027.Polyethyleneimine, refrigerated in containers holding not more than 1 literSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.44Polyethylenimine (CAS No. 9002–98–6), refrigerated, in containers not holding over 1 L (provided for in subheading 3911.90.25) FreeNo changeNo changeOn or before 12/31/2020. 1028.Polyethyleneimine, components for manufacturing into medical devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.45Polyethylenimine (CAS No. 9002–98–6), of a kind used as a component for further manufacturing into a finished medical device (provided for in subheading 3911.90.25) FreeNo changeNo changeOn or before 12/31/2020. 
1029.Aliphatic/aromatic polyisocyanate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.461,6-diisocyanatohexane; 2,4-diisocyanato-1-methylbenzene polymer (CAS No. 26426–91–5) in n-butyl acetate (provided for in subheading 3911.90.45) FreeNo changeNo changeOn or before 12/31/2020. 1030.TDI based aromatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.47Poly(toluene diisocyanate) (CAS No. 26006–20–2) (provided for in subheading 3911.90.45) FreeNo changeNo changeOn or before 12/31/2020. 
1031.Water dispersible HDI based polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.48Water-dispersible poly‑isocyanate products based on poly(hex‑amethy‑lene diiso‑cyanate) (CAS No. 28182–81–2) and dimethyl‑dicyclohexyla‑mine compounds with 3-(cyclo‑hexylamino)-1-propane‑sulfonic acid-poly(1,6-diiso‑cyanato‑hexane) (CAS No. 666723–27–9) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1032.Water dispersible HDI based polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.49Poly(1,6-diisocyanatohexane)-block-polyethylene-block-poly(1-butoxypropan-2-ol) (CAS No. 125252–47–3) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
1033.IPDI based aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.50N,N′,N″-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyc lohexanediyl)]]tris[hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 68975–83–7) in organic solvent (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1034.HDI based aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.513,5-Dimethyl-1H-pyrazole-oligo(hexamethylene diisocyanate) in solvents (CAS No. 163206–31–3) (provided for in subheading 3911.90.90). FreeNo changeNo changeOn or before 12/31/2020. 
1035.Nourybond 276 curing agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.52α-Alkenes, C14-C20, polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides, plasticized with diisononyl phthalate (CAS No. 28553–12–0) and bis(1-methylethyl)-naphthalene (CAS No. 38640–62–9) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1036.P84 polyimide powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.532,4-Diisocyanato-1-methylbenzene; 5-(1,3-dioxo-2-benzofuran-5-carbonyl)-2-benzofuran-1,3-dione; 1-isocyanato-4-[(4-isocyanatophenyl)methyl]benzene (CAS No. 58698–66–1) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
1037.Modified ethylene-norbornene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.54Poly(ethylene-ran-(2-norbornene)) (CAS No. 26007–43–2), comprising 64 (plus or minus 3) percent by weight ethylene (CAS No. 74–85–1), having a glass transition temperature of 78 (plus or minus 4) °C, and containing not less than 3 percent by weight polyethylene (CAS No. 9002–88–4) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1038.1,6-Hexanediamine,N-N′-bis(2,2,6,6-tetSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.551,6-Hexanediamine, N,N′-bis(2,2,6,6-tetra‑methyl-4-piperidinyl)-polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-1-butanamine and N-buty-2,2,6,6-tetra‑methyl-4-piperidinamine (CAS No. 192268–64–7) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
1039.Amberlite XAD4Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.56Poly(divinylbenzene-co-ethylstyrene) (CAS No. 9043–77–0) (provided for in subheading 3911.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1040.Certain industrial nitrocellulose, damped with an alcohol content of 28 to 32 percentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.57Industrial grade nitrocellulose, having a nitrogen content of less than 12.4 percent on a dry weight basis, damped with an alcohol content of 28 to 32 percent by weight (CAS No. 9004–70–0), presented in fiber drums each containing 85 kg, 100 kg, 110 kg or 120 kg of such nitrocellulose, the foregoing certified by the importer as made from at least 50 percent cotton linter or wood pulp and as having each such drum lined with an antistatic plastic bag and equipped with a coupling for mechanical unloading (provided for in subheading 3912.20.00) FreeNo changeNo changeOn or before 12/31/2020. 
1041.Certain industrial nitrocellulose, damped with an alcohol content of 33 to 37 percentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.58Industrial grade nitrocellulose, having a nitrogen content of less than 12.4 percent on a dry weight basis, damped with an alcohol content of 33 to 37 percent by weight (CAS No. 9004–70–0), presented in fiber drums each containing 85 kg, 100 kg, 110 kg or 120 kg of such nitrocellulose, the foregoing certified by the importer as made from at least 80 percent cotton linters, wood pulp and ethanol, with such fiber drums each lined with an antistatic plastic bag and equipped with a coupling for mechanical unloading (provided for in subheading 3912.20.00) FreeNo changeNo changeOn or before 12/31/2020. 1042.Sodium alginateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.59Sodium alginate (CAS No. 9005–38–3) (provided for in subheading 3913.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1043.Propylene glycol alginate (PGA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.60Propylene glycol alginates (CAS No. 9005–37–2) (provided for in subheading 3913.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1044.Alginic acid and other alginatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.61Alginic acid (CAS No. 9005–32–7), ammonium alginate (CAS No. 9005–34–9), potassium alginate (CAS No. 9005–36–1), calcium alginate (CAS No. 9005–35–0) and magnesium alginate (CAS No. 37251–44–8) (provided for in subheading 3913.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1045.Sodium alginate containing citrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.62Sodium alginate (CAS No. 9005–38–3) containing citrate (provided for in subheading 3913.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1046.Sodium hyaluronateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.63Sodium hyaluronate (CAS No. 9067–32–7) (provided for in subheading 3913.90.20) 4.3%No changeNo changeOn or before 12/31/2020. 
1047.Weak acid cation ion-exchange resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.64Ion-exchange resin, copolymerized from acrylonitrile with divinylbenzene, ethylvinylbenzene and 1,7-octadiene, hydrolyzed (CAS No. 130353–60–5) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1048.Weak acid macroporous cation ion-exchange resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.65Ion-exchange resin consisting of poly(acrylic acid-co-2,2′-oxydiethanol-co-ethenoxyethene), acid form (CAS No. 359785–58–3) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1049.Ion-exchange resin comprised of divinylbenzene co-polymerized with styrene and ethylstyreneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.66Ion-exchange resin comprised of divinylbenzene co-polymerized with styrene and ethylstyrene (CAS No. 9052–95–3) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) 1.4%No changeNo changeOn or before 12/31/2020. 1050.Ion-exchange resin comprised of a copolymer of methacrylic acid cross-linked with divinylbenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.67Ion-exchange resin comprised of a copolymer of methacrylic acid cross-linked with divinylbenzene, in the hydrogen ionic form (CAS No. 50602–21–6) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1051.Ion-exchange resin utilizing a type I quaternary ammonium functional groupSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.68Ion-exchange resin utilizing a type I quaternary ammonium functional group consisting of benzene (chloromethyl)ethenyl-, polymer with diethenylbenzene, compound with N,N-diethylethanamine (CAS No. 63453–90–7) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2020. 1052.Ion-exchange resin, free base formSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.69Ion-exchange resin, free base form, utilizing a tertiary amine functional group consisting of 2-propenamide, N-[3-(dimethylamino)propyl]-, polymer with diethenylbenzene and 1,1′-[oxybis(2,1-ethanediyloxy)]bis[ethene] (CAS No. 65899–87–8) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1053.Ion-exchange resin, chloride formSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.70Ion-exchange resin, chloride form, utilizing a quarternary ammonium functional group, consisting of 1,2-bis(ethenyl)benzene; 4-[(E)-2-[(E)-2-but-3-enoxyethenoxy]ethenoxy]but-1-ene; trimethyl-[3-(prop-2-enoylamino)propyl]azanium; chloride (CAS No. 65997–24–2) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1054.Amberlite IRP69Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.71Ion-exchange resin comprising sodium salts of sulfonated poly(divinylbenzene-co-ethylstyrene-co-styrene) (CAS No. 69011–22–9) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1055.Anion ion-exchange resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.72Anion ion-exchange resin, hydroxide form, chloromethylated, and 2-(dimethylamino)ethanol-quaternized hydroxide of poly(divinylbenzene-co-styrene-co-ethylstyrene) (CAS No. 69011–16–1) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1056.Amberlite IRC748Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.73Chloromethylated, trimethylamine-quaternized poly(divinylbenzene-co-styrene-co-ethylstyrene) (CAS No. 69011–19–4) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1057.DOWEX* MAC-3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.74Poly(divinylbenzene-co-acrylic acid) (CAS No. 9052–45–3) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1058.Iminidiacetic acid ion-exchange resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.75Iminidiacetic acid ion-exchange resin (sodium 2,2′-[(4-vinylbenzyl)imino]diacetate - 1,4-divinylbenzene (2:1:1) (CAS No. 70660–50–3) in spherical beads with a mean particle size between 0.425 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1059.Ion-exchange resin and chelating resin with a isothiouronium functional groupSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.76Ion-exchange resin and chelating resin, with a isothiouronium functional group, iminodiacetic acid ion-exchange resin (CAS No. 109945–55–3) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1060.Ion-exchange resin and chelating resin with an aminophosphoric functional groupSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.77Ion-exchange resin and chelating resin with an aminophosphoric functional group, polystyrene resin with aminophosphonic acid groups (CAS No. 125935–42–4) in spherical beads with a mean particle size between 0.30 and 1.20 mm (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 
1061.Amberlite IRP88Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.78Potassium methacrylate-divinylbenzene copolymer (Polacrilin potassium) (CAS No. 65405–55–2) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1062.Strips of 100 percent ePTFE sealant between 3mm and 30mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.79Strips wholly of expanded poly(tetra‑fluoroethylene) (PTFE) (CAS No. 9002–84–0), noncellular, with adhesive backing, of a thickness greater than 3 mm but not over 30 mm, presented rolled in spools, certified by the importer as having a tensile strength of 24.1 MPa (3,500 psi) or higher per American Society for Testing and Materials (ASTM) F-152 (provided for in subheading 3916.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
1063.Plastic tubes, not reinforced, polyvinylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.80Insulated tubes of plastics, not reinforced, without fittings, presented in the form of hose, the foregoing tubes having polyethylene pipes inserted therein and suitable for use in hot water supply or heating systems (provided for in subheading 3917.32.00) FreeNo changeNo changeOn or before 12/31/2020. 1064.Polyethylene micro-tubesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.81Polyethylene micro-tubes, having an interior diameter of 0.01 mm and wall thickness of 0.05 mm (provided for in subheading 3917.32.00) FreeNo changeNo changeOn or before 12/31/2020. 
1065.Plastic, other fittingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.82Plastic elbows, holding pins, bend supports, anchor clips, staples of a kind used in construction applications (provided for in subheading 3917.40.00) 5.1%No changeNo changeOn or before 12/31/2020. 1066.Transparent polypropylene flat filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.83Transparent polypropylene coextruded flat film in rolls with a thickness between 162-198µm and a width between 396-398 mm (provided for in subheading 3920.20.00) FreeNo changeNo changeOn or before 12/31/2020. 
1067.Acrylic poly methacrylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.84Sheets of plastics of poly(methyl methacrylate), noncellular and not reinforced, laminated, supported or similarly combined with other materials, not flexible, the foregoing of a kind used to produce counter tops or edging, cabinet tops, faces or edges for home or office furnishings (provided for in subheading 3920.51.50) 3.5%No changeNo changeOn or before 12/31/2020. 1068.Acrylic filmsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.85Flexible film of acrylic polymers, other than poly(methyl methacrylate) (provided for in subheading 3920.59.10) FreeNo changeNo changeOn or before 12/31/2020. 
1069.SaflexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.86Poly(vinyl butyral) film (CAS No. 27360–07–2), certified by the importer to be used in aircraft (provided for in subheading 3920.91.00) 3.7%No changeNo changeOn or before 12/31/2020. 1070.Regen cellulose sheets for industrial spongesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.87Sheets of regenerated cellulose, cellular, nonadhesive, rectangular in shape and measuring 750 mm or more but not over 885 mm in length, 765 mm or more but not over 885 mm in width and 0.9 mm or more but not over 1.9 mm in thickness (provided in for subheading 3921.14.00) FreeNo changeNo changeOn or before 12/31/2020. 
1071.Expanded PTFE sheets between 1.6mm and 3mm thick for sealantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.88Expanded poly(tetra‑fluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 1.5 mm but not more than 3.0 mm, certified by the importer as having a tensile strength of at least 48.3 MPa (7,000 psi) per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00) FreeNo changeNo changeOn or before 12/31/2020. 1072.Expanded PTFE sheets between 3.1mm and 6.00mm thick for sealantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.89Expanded poly(tetra‑fluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 3.0 mm but not more than 6.0 mm, certified by the importer as having a tensile strength of at least 48.3 MPa (7,000 psi) per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00) FreeNo changeNo changeOn or before 12/31/2020. 
1073.Thermoplastic containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.90Injection molded thermoplastic dental restorative product containers, designed for use in a dispensing system, each container with capacity not over 50 ml (provided for in subheading 3923.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1074.PE plug cap with holding top and inserting bottomSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.91Plug-type closures of polyethylene, suitable for use in capping specimen tubes and measuring 15 mm in length; each closure having an upper portion designed to extend beyond the specimen tube to permit holding of the closure, such upper portion having a diameter of 15.5 mm and thickness of 3.3 mm and having a notched groove; with the bottom portion of such closure designed for insertion into a specimen tube having a diameter measuring approximately 11.7 mm; the foregoing closures certified by the importer as for use in an automated insertion system (provided for in subheading 3923.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1075.Thermoplastic closuresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.92Injection molded thermoplastic dental restorative product dispenser closures fitting containers with capacity less than or equal to 50 ml (provided for in subheading 3923.50.00) 1.3%No changeNo changeOn or before 12/31/2020. 1076.Plastic lids for food storage containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.93Plastic lids certified by the importer for use on food storage containers (provided for in 3923.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1077.Plastic cap for squeezable sport water bottleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.94Plastic cap for sport water bottle of the squeezable type (provided for in 3923.50.00) 0.5%No changeNo changeOn or before 12/31/2020. 1078.Single wrapped cutlery joined by a skewerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.95Cutlery of plastics, each piece individually wrapped in polypropylene film, presented with such wrapped cutlery joined together by skewers for ease of loading in a fully enclosed dispensing system (provided for in subheading 3924.10.40) FreeNo changeNo changeOn or before 12/31/2020. 
1079.Set of plastic cutlery wrapped in paperSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.96Cutlery of plastics, presented with quantities of identical cutlery items joined together by paper wrapping or paper banding designed for ease of loading in a fully enclosed dispensing system (provided for in subheading 3924.10.40) FreeNo changeNo changeOn or before 12/31/2020. 1080.98 percent polypropylene disposable cutlerySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.97Disposable cutlery of plastics, containing by weight over 96 percent of polypropylene, presented without being individually wrapped, grouped, banded or skewered for ease of loading in a fully enclosed dispensing system (provided for in subheading 3924.10.40) FreeNo changeNo changeOn or before 12/31/2020. 
1081.Plastic pet crate panSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.11.98Pans or inserts of plastics, of a type designed for pet crates of metal wire as inserts to create a solid interior surface (provided for in subheading 3924.90.56) FreeNo changeNo changeOn or before 12/31/2020. 1082.Plastic ornamentation for aquariumsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.11.99Plastic ornamentation designed for aquariums that house fish, reptiles or small pets (provided for in subheading 3924.90.56) 0.5%No changeNo changeOn or before 12/31/2020. 
1083.Boxing and mixed martial arts gloves of plasticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.01Boxing and mixed martial arts gloves of plastics (provided for in subheading 3926.20.30) FreeNo changeNo changeOn or before 12/31/2020. 1084.Plastic handles for coolersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.02Handles of plastics for coolers of heading 9403 (provided for in subheading 3926.30.10) FreeNo changeNo changeOn or before 12/31/2020. 
1085.Belting for machinery containing textile componentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.03Belting, for machinery, of plastic, containing textile components, in which man-made or vegetable fiber do not predominate by weight over any other textile fiber, of a width exceeding 120 cm, but not more than 171 cm (provided for in subheading 3926.90.59) FreeNo changeNo changeOn or before 12/31/2020. 1086.Plastic clip fastenersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.04Fasteners of nylon or of polypropylene, with a filament length of 6 mm or more but not over 127 mm, presented on clips each holding the quantity of 25, 50 or 100 pieces, suitable for use in a mechanical attaching device (provided for in subheading 3926.90.85) 4.4%No changeNo changeOn or before 12/31/2020. 
1087.Golf bag component top bottom dividerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.05Plastic components of a kind used as one-piece internal top and bottom dividers for golf bags (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1088.Plastic non-skid base rings for toilet brush caddiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.06Vinyl rings, slitted on one side to attach to bottom of toilet brush caddies, valued no greater than $0.083 each (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1089.Plastic lips for dust pansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.07Cut-to-shape pieces or profiles of polyvinyl chloride plastics, the foregoing designed to be attached to the edge of a dust pan tray having contact with the floor or other surface, rigid and flexible in form, each measuring 24.77 cm to 30 cm in length and 1.35 cm to 1.87 cm in width, valued not over $0.09 each (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1090.Quick ClampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.08Adjustable squeeze-trigger bar clamps of plastics (provided for in subheading 3926.90.99) 0.2%No changeNo changeOn or before 12/31/2020. 
1091.Certain plastic smartphone casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.09Back-shell style smartphone cases of hard plastics, each incorporating flexible rubber over command buttons and specially fitted rigid plastic clip with adjustable neoprene fabric armband (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1092.Plastic reusable freezer packsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.10Rectangular plastic block filled with a polymer based freezer gel, designed to attach to reusable food storage containers (provided for in 3926.90.99) 1.0%No changeNo changeOn or before 12/31/2020. 
1093.Three-way camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.11Accessories of plastics for cameras of subheading 8525.80.40, each incorporating a handheld camera grip, folding extension arms and a tripod screwed into the base of the handle the foregoing measuring between 50 and 53 cm when fully extended without the tripod, 62 to 65 cm when fully extended with the tripod and 18 to 21 cm when folded and collapsed (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1094.Head straps and quickclips for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.12Mounts of plastics, designed to secure cameras of subheading 8525.80.40 to a person's head; each mount incorporating an adjustable head-strap designed to encircle the forehead, a strap designed to cross the top of the user's head, a plastic mount designed to clip the camera to the head strap, a thumbscrew to allow the mounting of the camera and the adjustment of the viewing direction of the camera on a pivot (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1095.Buoyant pistol grip camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.13Accessories of plastics, designed for use with cameras of subheading 8525.80.40; such goods measuring between 14 cm and 17 cm in length, buoyant in water, each incorporating a handle designed to allow a user to grip with the hand, an adjustable hand-strap and an adjustable thumb screw designed to permit mounting of the camera and adjusting the viewing angle of the camera on a pivot (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1096.Suction cup camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.14Mounts of plastics, engineered to attach to cameras of subheading 8525.80.40; designed to attach to flat surfaces by means of a round suction cup measuring between 8 and 10 cm in diameter; each incorporating x, y and z-directional pivots to adjust the camera's viewpoint (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1097.Camera mounts designed to hold 2 camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.15Camera mounts of plastics, designed to clamp to tubes measuring 10 to 23 mm, each mount designed to hold two cameras in such positions as to permit the user to take photos with immersive front-facing and rear-facing perspectives (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1098.Frame mounts for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.16Mounting frame enclosures for digital still image video cameras of subheading 8525.80.40, incorporating openings for camera microSD, micro HDMI and USB ports, camera latching mechanism, and glass protective screen (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1099.Large tube mounts for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.17Camera mounts of plastics, engineered to operate with cameras of subheading 8525.80.40 and facilitate mounting of cameras onto tubes measuring 3.5 to 6.35 cm in diameter, the foregoing incorporating a base capable of rotating the camera 360 degrees on a plane (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1100.Circular adhesive mounts for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.18Mounting frame enclosures of plastics, designed for digital still image video cameras of subheading 8525.80.40, the foregoing incorporating an adhesive circular base of a diameter of 15 cm (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1101.Plastic screen protectors for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.19Plastic screen protectors having dimensions not exceeding 40 mm by 60 mm but at least 35 mm by 50 mm for digital still image video cameras of 8525.80.40 (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1102.Replacement door housings for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.20Replacement doors of plastics, designed for use on waterproof camera housings (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1103.Replacement camera doorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.21Replacement side doors of plastics, designed for housings for digital still image video cameras of subheading 8525.80.40 (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1104.Seatpost camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.22Camera mounts of plastics, designed to attach cameras of subheading 8525.80.40 securely onto tubes measuring 9 to 35 mm in diameter, each incorporating a base capable of rotating the camera 360 degrees on a plane (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1105.Adhesive camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.23Camera mounts of plastics, designed to hold cameras of subheading 8525.80.40, each mount measuring 4 and 10 cm in length, 3 to 5 cm in width and less than 2 cm in height, incorporating adhesive pads to attach the mount to flat surfaces (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1106.Camera surfboard mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.24Camera mounts each designed to clip a camera of subheading 8525.80.40 to a surfboard, such mounts of plastics, designed to be inserted into a cross-sectional hole drilled into the surfboard and held thereto by screws (provided for in 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1107.Camera tethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.25Anchors suitable for use with cameras of subheading 8525.80.40, designed to be affixed to cameras by means of an adhesive, incorporating tethers that may be tied to the anchors (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1108.Flexible camera mountings without clampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.26Camera mounts of plastics, each with an elongated, segmented plastic neck composed of 6 to 8 ball joints, incorporating a base that clips into other types of mounts but not incorporating a clamp, engineered to mount cameras of subheading 8525.80.40 (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1109.Assorted plastic camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.27Sets each containing five camera mounts of plastics, designed for cameras of subheading 8525.80.40; such sets each containing mounts having various different profile configurations including but not limited to rectangular, curved or raised profiles (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 1110.Camera mounts for musical instrumentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.28Camera mounts of plastics, designed for mounting cameras of subheading 8525.80.40 to musical instruments or microphone stands; each incorporating a spring-loaded clamp and a folding extension arm (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2020. 
1111.Conveyor belting of vulcanized rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.29Conveyor belting of vulcanized rubber, reinforced with textile components in which man-made fibers predominate by weight over any other single textile fiber, of a width exceeding 120 cm but not over 171 cm (provided for in subheading 4010.12.50) FreeNo changeNo changeOn or before 12/31/2020. 1112.Automotive gaskets, washers, and other sealsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.30Gaskets, washers and other seals, of vulcanized rubber other than hard rubber, of a kind in the automotive goods of chapter 87 (provided for in subheading 4016.93.10) 2.4%No changeNo changeOn or before 12/31/2020. 
1113.Rubber pet toys covered with feltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.31Toys for pets made of noncellular vulcanized rubber, other than hard rubber, with felt textile covering, without holes (as provided under subheading 4016.99.20) FreeNo changeNo changeOn or before 12/31/2020. 1114.Camera flotation devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.32Camera flotation devices of vulcanized rubber other than hard rubber, cellular rubber or natural rubber, such devices measuring 6 to 9 cm in length, 4 to 6 cm in width and 2 to 6 cm in depth; the foregoing whether designed to encase the camera or to be attached to the camera by means of an adhesive pad (provided for in subheading 4016.99.60) FreeNo changeNo changeOn or before 12/31/2020. 
1115.Small camera floatation devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.33Flotation devices of vulcanized rubber other than of hard rubber, designed for use with cameras of subheading 8525.80.40, such devices with length, width and height dimensions all smaller than 50 mm and either designed to encase the camera or to attach to the camera by an adhesive pad (provided for in 4016.99.60) FreeNo changeNo changeOn or before 12/31/2020. 1116.Certain high-quality bull hidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.34Whole, tanned bovine hides, full grain unsplit or grain splits, in the dry state, not further prepared after tanning or crusting, having a unit surface area of 5.11 m2 or more but not over 6.04 m2, certified by the importer for use in the production of upholstery (provided for in subheading 4104.41.50) FreeNo changeNo changeOn or before 12/31/2020. 
1117.Life jackets for petsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.35Life jackets designed for pets, such jackets of neoprene and ripstop fabrics and with attached reflectors and handles (provided for in subheading 4201.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1119.Doll diaper bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.37Doll diaper bags, with an outer surface of cotton textile material, each measuring not over 25 cm in width, 22 cm in height exclusive of handles and 10 cm in depth; such bags designed to hold and carry doll diapers and other doll-related accessories and having an attached flap designed to serve as a diaper changing mat for dolls (provided for in subheading 4202.92.15) FreeNo changeNo changeOn or before 12/31/2020. 
1120.Sleeping bag stuff sacksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.38Sleeping bag carrying bags (“stuff sacks”), of woven taffeta fabric of polyester with 160 or more but not over 210 thread count, formed from 22 or more but not over 112 decitex yarns; such bags or sacks each weighing 25 g/m2 or more but not over 250 g/m2, having a drawstring closure, measuring 77.5 cm or more but not over 127.7 cm in circumference, valued not over $2 each, not presented with or containing sleeping bags (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 1121.Doll carriers with windowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.39Backpacks or totes, each with an outer surface of man-made fiber textile material, specially designed for carrying dolls and containing straps, sleeves, netting or other restraints specifically designed to hold a doll in place, incorporating one or more exterior windows through which a doll can be viewed (provided for in subheading 4202.92.31) 4.0%No changeNo changeOn or before 12/31/2020. 
1122.Doll carriers without windowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.40Backpacks or totes, each with an outer surface of man-made fiber textile material, specially designed for carrying dolls and containing straps, sleeves, netting or other restraints specifically designed to hold a doll in place, not incorporating any exterior windows through which a doll can be viewed (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 1123.Nonwoven polypropylene bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.41Shopping bags with outer surface of spun-bonded fabric of polypropylene or nonwoven fabric of polypropylene (provided for in subheading 4202.92.31) 16.5%No changeNo changeOn or before 12/31/2020. 
1124.Novelty backpacks with decorative plastic shells in the shape of a shieldSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.42Backpacks of man-made fibers, each containing a padded compartment designed for a laptop or tablet, with hard molded plastic shell in the shape of a shield on one outer surface (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 1125.Novelty backpacks with decorative plastic shells in the shape of animalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.43Backpacks of man-made fibers, each containing a padded compartment designed for a laptop or tablet, with hard molded plastic shell in the shape of one or more animals or animal parts on one outer surface (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 
1126.Other novelty backpacks with decorative plastic shellsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.44Backpacks of man-made fibers, each containing a padded compartment designed for a laptop or tablet, with hard molded plastic shell in a shape other than a shield or animals or animal parts on one outer surface (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 1127.Backpacks with removable pouchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.45Backpacks with outer surface of 230 decitex fabric of nylon and with laminated polyester knitted backing inner surface; such backpacks each weighing 0.85 kg but not over 1 kg, measuring 0.018 m3 but not over 0.022 m3 in volume; valued $14 or more but not over $21 each; the foregoing each presented with a detachable front pouch having its own shoulder strap (provided for in subheading 4202.92.31) FreeNo changeNo changeOn or before 12/31/2020. 
1128.Binocular carrying cases, valued $20 or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.46Binocular carrying cases with outer surface of camouflage-printed woven fabric of man-made fibers coated with plastics, each with a padded interior and both a zipper and magnetic closures, designed to be carried on the front side of the body and supported by shoulder straps stabilized with a back harness, weighing no more than 382.544 g, valued $20 or more (provided for in subheading 4202.92.91) FreeNo changeNo changeOn or before 12/31/2020. 1129.Bags designed for janitorial cartsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.47Bags of man-made fibers, with outer surface of textile materials, the foregoing designed for use on janitorial, cleaning and housekeeping carts (provided for in subheading 4202.92.91) FreeNo changeNo changeOn or before 12/31/2020. 
1130.Sets of 5 drawstring bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.48Drawstring bags with outer surface of sheeting of plastic or of textile materials, such bags of nylon, presented packaged in sets of 5 bags per set and labeled for retail sale, each bag with capacity of less than 1 liter in volume (provided for in subheading 4202.92.91) FreeNo changeNo changeOn or before 12/31/2020. 1131.Certain cases for electronic games or accessoriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.49Cases or containers with outer surface of sheeting of plastics or of man-made fibers, the foregoing specially shaped or fitted for, and with labeling, logo or other descriptive information on the exterior of the case or container or retail packaging indicating its intention to be used for, electronic games of heading 9504 or accessories thereof (provided for in subheadings 4202.92.91 and 4202.92.97) FreeNo changeNo changeOn or before 12/31/2020. 
1132.Plastic pet carriersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.50Carrying cases of hard plastics, each with handle and door of plastics and with no door of metal, the foregoing designed for use for reptiles or amphibians and not for the housing or transport of mammals, measuring not over 381 mm on any side (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1133.Camera dive housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.51Camera cases of transparent polycarbonate plastics, designed to encase cameras of subheading 8525.80.40; each incorporating buttons for the operation of the camera, an opaque plastic base that clips into a camera mount, a thumb-screw on the base mount that allows for adjustment of the camera viewing angle on a pivot, a silicon gasket in the door of the case that allows for waterproof operation of the camera at a depth of more than 40 m but not more than 60 m, a flat and optically-coated glass lens and a heat sink to dissipate camera heat (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1134.Camera wrist housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.52Cases of clear polycarbonate plastics, designed for use with cameras of subheading 8525.80.40 to affix camera to the user's wrist; such housings waterproof at a depth up to 60 m, each incorporating buttons for operation of the camera, a silicon gasket designed for waterproofing, a flat and optically-coated glass lens, an aluminum heat sink and adjustable neoprene/hook and loop closures on its wrist straps (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1135.Plastic cases for electronic games or accessoriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.53Cases or containers of injection-molded acrylonitrile-butadiene-styrene (ABS), polypropylene (PP) or polycarbonate (PC) plastics, the foregoing specially shaped or fitted for, and with labeling, logo or other descriptive information on the exterior of the case or container, its zipper pull or its retail packaging indicating such cases are designed for use as holders for electronic games of subheading 9504 or accessories thereof (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1136.Camera housings for waterproof operation not below 40mSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.54Camera cases with outer surface of transparent molded polycarbonate plastics, designed for cameras of subheading 8525.80.40; the foregoing each incorporating buttons for the operation of the camera, an opaque plastic base that clips into a camera mount, a thumb-screw on the base mount that allows for adjustment of the camera viewing angle on a pivot, a silicon gasket in the door of the case that allows for waterproof operation of the camera at a depth of not more than 40 m, a flat, optically-coated, glass lens and a heat sink to dissipate camera heat (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1137.Skeleton camera housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.55Camera cases of molded polycarbonate plastics, such cases designed to hold cameras of subheading 8525.80.40, each case incorporating buttons for the operation of the camera, a plastic clip attached to a base mount, a thumb-screw on the base mount that allows adjustment of the viewing angle on a pivot, a flat and optically-coated glass lens and open spaces that allow air and sound to enter (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1138.Opaque camera housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.56Camera cases designed to contain cameras of subheading 8525.80.40; such cases of opaque molded polycarbonate plastics in a solid color and with nonreflective surface; each incorporating buttons for the operation of the camera, a plastic clip attached to a base mount, a thumb-screw on the base mount designed to facilitate the adjustment of its viewing angle on a pivot, a silicon gasket in the door of the housing designed to allow for waterproof operation of the camera at a depth of more than 40 m but not more than 60 m; each incorporating a flat, optically-coated glass lens and a heat sink to dissipate camera heat (provided for in subheading 4202.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1139.Women's leather jackets with no closureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.57Women's leather jackets, other than anoraks, each having a full frontal opening with no closure, of waist-length and valued not over $125 (provided for in subheading 4203.10.40) FreeNo changeNo changeOn or before 12/31/2020. 
1140.Batting gloves of leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.58Batting gloves of leather, each having a strap designed to wrap around the wrist and back of the hand and secure the glove on the wearer's wrist (provided for in subheading 4203.21.20) FreeNo changeNo changeOn or before 12/31/2020. 1141.Leather gloves with flip mitts for huntingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.59Full-fingered gloves, each with a palm side of leather and a back side comprising a camouflage-printed knitted fabric wholly of polyester and coated with expanded poly‑tetra‑fluoroethylene (EPTFE), such gloves with insulation comprising 40 percent by weight of synthetic microfiber and 60 percent by weight of duck down; each having a mitt sewn to the back of the glove as a flap, with leather tips for each finger and thumb designed to improve grip, such mitt designed to cover the fingers for additional warmth; the foregoing gloves designed for use in the sport of hunting (provided for in subheading 4203.21.80) FreeNo changeNo changeOn or before 12/31/2020. 
1142.Boxing and mixed martial arts gloves of leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.60Boxing and mixed martial arts gloves, of leather or of composition leather (provided for in subheading 4203.21.80) FreeNo changeNo changeOn or before 12/31/2020. 1143.Leather gloves with fourchettesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.61Gloves of horsehide or cowhide (except calfskin) leather, not specially designed for use in sports, not wholly of leather, the foregoing with fourchettes or sidewalls which, at a minimum, extend from fingertip to fingertip between each of the four fingers (provided for in subheading 4203.29.15) 9.2%No changeNo changeOn or before 12/31/2020. 
1144.Leather gloves without fourchettesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.62Gloves of horsehide or cowhide (except calfskin) leather, not specially designed for use in sports, not wholly of leather, such gloves without fourchettes or sidewalls (provided for in subheading 4203.29.18) 13.4%No changeNo changeOn or before 12/31/2020. 1145.Men's leather gloves valued at $18 or more per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.63Men's full-fingered gloves with a palm side of leather and a backside of woven fabric comprising 89 percent or more but not over 95 percent by weight of man-made fibers and 5 percent or more but not over 11 percent by weight of elastomeric fibers, such fabric coated with plastics; such gloves stuffed with synthetic microfiber for thermal insulation, with elasticized wrist and valued at $18 or more per pair; the foregoing other than gloves specially designed for use in sports (provided for in subheading 4203.29.30) FreeNo changeNo changeOn or before 12/31/2020. 
1146.Women's leather belts valued at $7 or moreSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.64Women’s belts of leather or of composition leather, each valued at $7.00 or more (provided for in subheading 4203.30.00) 2.5%No changeNo changeOn or before 12/31/2020. 1147.Belts of furskin, not minkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.65Belts of furskin, other than of mink (provided for in subheading 4303.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1148.Woven bamboo productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.66Plaiting materials and products of plaiting materials, suitable for use in window shades, presented in rolls each having an area measuring 27.85 m2 or more but not over 46.46 m2, of bamboo reeds and/or bamboo slats each measuring 1 mm or more but not over 13 mm in width and/or bamboo cane measuring over 2 mm but not over 5 mm in cross section, the foregoing woven with yarn of polyester into a repeating pattern, such pattern whether or not including grass, paper strips or jute (provided for in subheading 4601.92.20) FreeNo changeNo changeOn or before 12/31/2020. 1149.Woven wood productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.67Plaiting materials and products of plaiting materials, of wood, suitable for use in window shades, presented in rolls each having an area measuring over 27.85 m2 but less than 46.46 m2, containing any combination of wood slats each measuring 6 mm or more but not over 8 mm in width or 22 mm or more but not over 25 mm in width and measuring 1 mm or more but not over 2 mm in thickness, bamboo reeds measuring 1 mm or more but not over 2.5 mm in width, marupa wood rods measuring 1.5 mm or more but not over 3 mm in diameter and/or paper rope, the foregoing woven with yarns of polyester into a repeating pattern, whether or not such pattern also contains jute or paper (provided for in subheading 4601.94.20) FreeNo changeNo changeOn or before 12/31/2020. 
1150.Flatgoods with or without strapsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.68Flatgoods of rattan, of a kind normally carried in the pocket or in the handbag, with or without shoulder straps or handles (provided for in subheading 4602.12.23) FreeNo changeNo changeOn or before 12/31/2020. 1151.Cashmere, not carded or combedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.69Fine animal hair of Kashmir (cashmere) goats, processed beyond the degreased or carbonized condition (provided for in subheading 5102.11.90) FreeNo changeNo changeOn or before 12/31/2020. 
1152.Camel hair, not carded or combedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.70Camel hair, not processed in any manner beyond the degreased or carbonized condition (provided for in subheading 5102.19.20) FreeNo changeNo changeOn or before 12/31/2020. 1153.Camel hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.71Camel hair, processed beyond the carbonized condition (provided for in subheading 5102.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
1154.Noils of camel hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.72Noils of camel hair (provided for in subheading 5103.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1155.Cashmere, carded or combedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.73Fine animal hair of Kashmir (cashmere) goats, carded or combed (provided for in subheading 5105.31.00) FreeNo changeNo changeOn or before 12/31/2020. 
1156.Camel hair, carded or combedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.74Camel hair, carded or combed (provided for in subheading 5105.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1157.Yarn of carded cashmere, with a yarn count of 19.35 metric or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.75Yarn of carded hair of Kashmir (cashmere) goats, having a yarn count of 19.35 metric or higher (provided for in subheading 5108.10.80) FreeNo changeNo changeOn or before 12/31/2020. 
1158.Yarn of carded cashmere, with a yarn count of less than 19.35 metricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.76Yarn of carded hair of Kashmir (cashmere) goats, having a yarn count less than 19.35 metric, not put up for retail sale (provided for in subheading 5108.10.80) FreeNo changeNo changeOn or before 12/31/2020. 1159.Yarn of carded camel hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.77Yarn of carded camel hair (provided for in subheading 5108.10.80) FreeNo changeNo changeOn or before 12/31/2020. 
1160.Yarn of combed cashmere or yarn of camel hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.78Yarn of combed cashmere or yarn of camel hair, not put up for retail sale (provided for in subheading 5108.20.80) FreeNo changeNo changeOn or before 12/31/2020. 1161.Woven fabric of carded vicuna hair of a weight not exceeding 300 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.79Woven fabrics of carded vicuna hair, containing 85 percent or more by weight of vicuna hair and of a weight not exceeding 300 g/m2 (provided for in subheading 5111.11.70) FreeNo changeNo changeOn or before 12/31/2020. 
1162.Woven fabric of carded vicuna hair of a weight exceeding 300 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.80Woven fabrics of carded vicuna hair, containing 85 percent or more by weight of vicuna hair and of a weight exceeding 300 g/m2 (provided for in subheading 5111.19.60) FreeNo changeNo changeOn or before 12/31/2020. 1163.Woven fabric of combed vicuna hair of a weight not exceeding 200 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.81Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair, of a weight not exceeding 200 g/m2 (provided for in subheading 5112.11.60) FreeNo changeNo changeOn or before 12/31/2020. 
1164.Woven fabric of combed vicuna hair of a weight exceeding 200 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.82Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair and of a weight exceeding 200 g/m2 (provided for in subheading 5112.19.95) FreeNo changeNo changeOn or before 12/31/2020. 1165.Production roll bleached woven cotton gauzeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.83Woven fabrics of cotton, bleached, of yarn numbers 43 to 68, put up in continuous rolls measuring 74 cm or more but not over 184 cm in width and 1640 m or more but not over 6500 m in length (provided for in subheading 5208.21.40) FreeNo changeNo changeOn or before 12/31/2020. 
1166.Bleached pique fabricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.84Woven fabrics of cotton, containing more than 50 percent but less than 85 percent by weight of cotton and containing polyester, bleached, pique weave, measuring 290 cm or greater in width (provided for in subheading 5211.20.29) FreeNo changeNo changeOn or before 12/31/2020. 1167.Dyed pique fabricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.85Woven fabrics of cotton, containing over 50 percent but less than 85 percent by weight of cotton and containing polyester, dyed, pique weave, measuring 290 cm or greater in width (provided for in subheading 5211.39.00) FreeNo changeNo changeOn or before 12/31/2020. 
1168.50D nylonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.86Monofilament yarn of nylon, of 53 decitex or more but not over 58 decitex, with no cross-sectional dimension exceeding 1 mm; untwisted or with twist of fewer than 5 turns/m, not put up for retail sale, fully oriented; the foregoing with consistent diameter to be suitable for silk-screening (provided for in subheading 5402.45.90) FreeNo changeNo changeOn or before 12/31/2020. 1169.Untwisted filament polyvinyl alcohol yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.87Synthetic (polyvinyl alcohol) filament yarn, untwisted, measuring from 1100 to 1330 decitex (dtex) and consisting of 200 filaments, certified by the importer as having from 6.8 to 8.2 cN/dtex tenacity and with elongation at break from 7.7 to 13.5 percent (provided for in subheading 5402.49.91) FreeNo changeNo changeOn or before 12/31/2020. 
1170.Grilon yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.88Synthetic filament yarn (other than sewing thread) not put up for retail sale, single, with a twist exceeding 50 turns/m, of nylon or other polyamides, measuring 23 or more but not over 840 decitex, each formed from 4 to 68 filaments and containing 10 percent or more by weight of nylon 12 (provided for in subheading 5402.51.00) FreeNo changeNo changeOn or before 12/31/2020. 1171.High tenacity single rayon yarn with a decitex equal to or greater than 1,000Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.89High tenacity single yarn of viscose rayon, with a decitex equal to or greater than 1,000, the foregoing not put up for retail sale and other than sewing thread (provided for in subheading 5403.10.30) FreeNo changeNo changeOn or before 12/31/2020. 
1172.High tenacity single rayon yarn with a decitex less than 1,000Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.90High tenacity single yarn of viscose rayon, with a decitex less than 1,000 (provided for in subheading 5403.10.30) FreeNo changeNo changeOn or before 12/31/2020. 1173.High tenacity multiple or cabled rayon yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.91High tenacity multiple (folded) or cabled yarn of viscose rayon (provided for in subheading 5403.10.60) FreeNo changeNo changeOn or before 12/31/2020. 
1174.Single yarn of viscose rayonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.92Single filament yarn of viscose rayon (other than sewing thread), not put up for retail sale, untwisted or with a twist not exceeding 120 turns per meter (provided for in subheading 5403.31.00) FreeNo changeNo changeOn or before 12/31/2020. 1175.Twisted yarn of viscose rayonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.93Single filament yarn of viscose rayon, with a twist exceeding 120 turns/m (provided for in subheading 5403.32.00) FreeNo changeNo changeOn or before 12/31/2020. 
1176.Polypropylene (PP) monofilamentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.94Synthetic monofilament of polypropylene, of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm (provided for in subheading 5404.19.80) FreeNo changeNo changeOn or before 12/31/2020. 1177.Nylon monofilament threadSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.95Monofilament of nylon, of 67 decitex or more and with no cross-sectional dimension exceeding 1 mm, the foregoing without consistent diameter (provided for in subheading 5404.19.80) FreeNo changeNo changeOn or before 12/31/2020. 
1178.80D nylonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.96Monofilament of nylon, of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm; designed with consistent diameter to be suitable for silk-screening (provided for in subheading 5404.19.80) FreeNo changeNo changeOn or before 12/31/2020. 1179.Elastic, water-repellent woven polyester fabricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.97Fabrics containing 85 percent or more by weight of textured polyester filaments, plain woven, of yarns of different colors, weighing 96 g/m2 or more but less than 170 g/m2, measuring 142.2 cm or more in width; such fabric with weft yarns of polybutylene terephthalate (PBT) giving the fabric sideways stretch, with 31 or more but not over 36 single yarns per cm dyed light beige in the warp and 14 or more but not over 18 single yarns per cm dyed light brown in the weft (provided for in subheading 5407.53.20) FreeNo changeNo changeOn or before 12/31/2020. 
1180.Acrylic fiber tow with an average decitex of between 2 and 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.12.98Acrylic fiber tow containing at least 85 percent but not more than 92 percent by weight of acrylonitrile units, containing a minimum of 35 percent by weight of water, presented in the form of raw white (undyed) filament with an average filament measure between 2 and 5 decitex per filament and an aggregate measure in the tow bundle between 660,000 and 1,200,000 decitex, with a length greater than 2 meters (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1181.Acrylic filament tow with an average decitex of 2.2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.12.99Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 decitex, with a length greater than 2 m (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1182.Acrylic fiber tow with an average decitex of 3.3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.01Acrylic fiber tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 decitex, with a length greater than 2 meters (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1183.Polyacrylonitrile tow with an average decitex of 2.75Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.02Acrylic filament tow (polyacrylonitrile tow), containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 2.75 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1184.Polyacrylonitrile tow with an average decitex of 3.3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.03Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 3.3 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1185.Acrylic filament tow with a decitex of 5.0 to 5.6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.04Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not more than 8 percent of water, dyed, such tow with a decitex of 5.0 to 5.6, an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 and a length greater than 2 m (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1186.Acrylic filament tow with a decitex of 3.3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.05Acrylic filament tow containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, such tow dyed and presented in the form of bundles of crimped product each containing 315,000 to 360,000 filaments, with each filament of 3.3 decitex and with a length greater than 2 m (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1187.Acrylic or modacrylic staple fibers, not processedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.06Acrylic staple fibers (polyacrylonitrile staple) containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 3.0 (plus or minus 10 percent) and fiber length of 50 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1188.Modacrylic staple fibers with an average decitex of 2.2 and a fiber length of 38mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.07Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1189.Modacrylic staple fibers with an average dexitex of 2.2 and a fiber length of 51mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.08Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1190.Modacrylic staple fibers with an average decitex of 1.7 and a fiber length of 51mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.09Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 1.7 (plus or minus 10 percent) and fiber length of 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1191.Acrylic staple fibers with a fiber length of 38mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.10Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 1.3 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1192.Acrylic staple fibers with a fiber length of 40mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.11Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, dyed (not pigmented), crimped, with an average decitex of 1.3 (plus or minus 10 percent) and fiber length of 40 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1193.Synthetic staple fibers not processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.12Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, non-pigmented (ecru), crimped, with a decitex between 1.98 and 2.42 and fiber length between 48 and 60 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1194.Acrylic staple fibers with a fiber length between 40 and 47.5mm and a solar reflectance index less than 10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.13Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 40 and 47.5 mm, certified by the importer as having a solar reflectance index less than 10 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1195.Acrylic staple fibers with a fiber length between 40 and 47.5mm and a solar reflectance index between 10 and 30Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.14Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 40 and 47.5 mm, certified by the importer as having a solar reflectance index between 10 and 30 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1196.Acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index greater than 30Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.15Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 40 and 47.5 mm, certified by the importer as having a solar reflectance index greater than 30 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1197.Acrylic staple fibers with a fiber length between 48 and 60mm and a solar reflectance index less than 10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.16Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 48 and 60 mm, certified by the importer as having a solar reflectance index less than 10 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1198.Acrylic staple fibers with a fiber length between 48 and 60mm and a solar reflectance index between 10 and 30Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.17Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 48 and 60 mm, certified by the importer as having a solar reflectance index between 10 and 30 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1199.Acrylic staple fibers with a fiber length between 48 and 60mm and a solar reflectance index greater than 30Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.18Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with a decitex between 1.98 and 2.42 and fiber length between 48 and 60mm, certified by the importer as having a solar reflectance index greater than 30 (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1200.Modacrylic staple fiber with a decitex of 1.7 and a fiber length of 38mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.19Modacrylic staple fibers containing by weight 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with a decitex of 1.7 and fiber length of 38 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1201.Acrylic staple fibers not processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.20Acrylic staple fibers (polyacrylonitrile staple), not dyed and not carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 5.0 to 5.6, with a fiber shrinkage of 0 to 22 percent and with a cut fiber length of 80 mm to 150 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1202.Modified acrylic flame retardant staple fiber with a decitex of 2.7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.21Modacrylic staple fibers, not carded, combed or otherwise processed for spinning, containing over 35 percent and less than 85 percent by weight of acrylonitrile, 2.7 decitex (plus or minus 2 percent), natural in color, with fiber length between 38 mm and 120 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1203.Modified acrylic flame retardant staple fiber with a decitex of 3.9Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.22Modacrylic staple fibers, not carded, combed or otherwise processed for spinning, containing over 35 percent and less than 85 percent by weight of acrylonitrile, 3.9 decitex (plus or minus 2 percent), natural in color, with fiber length between 38 mm and 120 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1204.Acrylic fiber staple, dyedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.23Acrylic staple fiber (polyacrylonitrile staple), dyed, not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 3.3 to 5.6, a fiber shrinkage of from 0 to 22 percent (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1205.Flame retardant rayon fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.24Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning and containing 28 percent or more but not over 33 percent by weight of silica (provided for in subheading 5504.10.00); the foregoing other than fibers measuring 2.2 decitex in lengths of 38 mm, measuring 4.7 decitex in lengths of 51 mm or measuring 3.3, 4.7 or 5.0 decitex in lengths of 60 mm FreeNo changeNo changeOn or before 12/31/2020. 
1206.Cellulosic man-made viscose rayon staple fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.25Staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 0.90 or more but not over 1.30 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1207.Cellulosic man-made shortcut viscose rayon fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.26Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 0.5 or more but not over 1.0 decitex and having a fiber length each measuring 4 mm or more but not over 20 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1208.Flame resistant staple fibers of viscose rayonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.27Flame resistant viscose rayon fibers suitable for yarn spinning, with minimum fiber tenacity of 25 cN/tex, based on modal fiber derived from beechwood and containing 20 to 22 percent by weight of phosphorus-based flame retardant agent (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1209.Rayon staple fibers for use in goods of heading 9619Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.28Viscose rayon staple fibers having a decitex of less than 5.0 and a trilobal multi-limbed cross-section, the limbs having a length-to-width aspect ratio of at least 2:1, suitable for use in producing goods of heading 9619 (provided for in subheading 5504.10.00) 1.7%No changeNo changeOn or before 12/31/2020. 
1210.Flame retardant viscose rayon staple fiber with a decitex of 4.7 and a length of 60mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.29Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, such fibers containing between 28 percent and 33 percent by weight of silica, measuring 4.7 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1211.Flame retardant viscose rayon staple fiber with a decitex of 3.3 and a length of 60mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.30Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, such fibers containing between 28 percent to 33 percent by weight of silica, measuring 3.3 decitex, in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1212.Flame retardant viscose rayon staple fiber with a decitex of 5.0 and a length of 60mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.31Artificial staple fibers, not carded, combed or otherwise processed for spinning, of viscose rayon, containing between 28 percent and 33 percent by weight of silica, measuring 5.0 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1213.Flame retardant viscose rayon staple fiber with a decitex of 2.2 and a length of 38mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.32Artificial staple fibers, not carded, combed or otherwise processed for spinning; of viscose rayon, such fibers containing between 28 percent and 33 percent by weight of silica, measuring 2.2 decitex in 38 mm lengths (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1214.Viscose rayon staple fiber not processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.33Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, containing between 28 and 33 percent by weight of silica, measuring 4.7 decitex in 51 mm lengths (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1215.Reduced flammability lyocell fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.34Artificial staple fibers of lyocell, not carded, combed or otherwise processed for spinning, measuring 1.7 or more but not over 3.3 decitex and having a fiber length each measuring 25 mm or more but not over 51 mm and containing 25 percent by weight of kaolin (provided for in subheading 5504.90.00) FreeNo changeNo changeOn or before 12/31/2020. 
1216.Acrylic staple fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.35Acrylic staple fibers, carded, combed or otherwise processed for spinning (provided for in subheading 5506.30.00); the foregoing other than such acrylic staple fibers containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed or raw white (undyed), with an average decitex of 2.75 to 3.30 or of 11 (plus or minus 10 percent) or if dyed with an average decitex of 5.0 to 5.6 FreeNo changeNo changeOn or before 12/31/2020. 1217.Acrylic or modacrylic staple fibers processed and with a decitex of 2.75 to 3.3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.36Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed or raw white (undyed), with an average decitex of 2.75 to 3.30 (plus or minus 10 percent) (provided for in subheading 5506.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1218.Acrylic or modacrylic staple fibers processed and with a decitex of 11.0Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.37Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, such fibers dyed or raw white (undyed), such fibers with an average decitex of 11.0 (plus or minus 10 percent) (provided for in subheading 5506.30.00) FreeNo changeNo changeOn or before 12/31/2020. 1219.Acrylic or modacrylic staple fibers processed and with a decitex of 5.0 to 5.6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.38Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, with an average decitex of 5.0 to 5.6 (provided for in subheading 5506.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1220.Rayon topSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.39Staple fibers of rayon, carded, combed or otherwise processed for spinning, the foregoing presented in the form of top (provided for in subheading 5507.00.00) FreeNo changeNo changeOn or before 12/31/2020. 1221.Woven fabrics of certain sythetic fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.40Woven fabrics of synthetic staple fibers, containing 85 percent or more by weight of polyvinyl alcohol staple fibers and up to 15 percent of polynosic rayon fibers (provided for in subheading 5512.99.00) FreeNo changeNo changeOn or before 12/31/2020. 
1222.Heavy weight fabric of modal/cotton blendSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.41Woven fabrics of modal staple rayon fibers, containing over 50 percent but less than 85 percent by weight of such fibers, dyed, mixed mainly or solely with cotton, such fabrics weighing more than 270 g/m2 but not more than 340 g/m2, of yarns of number 42 or lower number, of a thread count of 150 to 160 per cm2, napped (provided for in subheading 5516.42.00) FreeNo changeNo changeOn or before 12/31/2020. 1223.Hand-tufted wool carpetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.42Carpets and other textile floor coverings, tufted, whether or not made up, of wool or fine animal hair, hand-hooked, that is, in which the tufts were inserted by hand or by means of a hand tool that is not power-driven (provided for in subheading 5703.10.20) 5.8%No changeNo changeOn or before 12/31/2020. 
1224.Heat exchange capillary materialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.43Polyethylene terephthalate (PET) heat exchange capillary material consisting of parallel PET tubes arranged and secured in a knitted fabric of PET threads (provided for in subheading 6003.30.60) FreeNo changeNo changeOn or before 12/31/2020. 1225.Men's shirts incorporating snaps used to attach a heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.44Men's shirts of man-made fibers, knitted or crocheted, with textile- or polymer-based electrodes knitted into or attached to the fabric, incorporating two snaps designed to secure a module to transmit heart rate information from the electrodes to a compatible monitor (provided for subheading 6105.20.20) FreeNo changeNo changeOn or before 12/31/2020. 
1226.Tank tops incorporating snaps used to attach a heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.45Tank tops of knitted fabric of man-made fibers, containing elastomeric fibers, each such top with textile or polymer-based electrodes knitted into or attached to the fabric and that incorporates two snaps designed to secure a module designed to transmit heart rate information from the electrodes to a compatible monitor (provided for in subheading 6109.90.10) FreeNo changeNo changeOn or before 12/31/2020. 1227.Women's or girls' man-made fiber knit vestsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.46Women's or girls' knitted or crocheted vests of man-made fibers, containing 23 percent or more by weight of wool, each with fabric stitch count greater than 9/2 cm, measured in the direction the stitches are formed (provided for in subheading 6110.30.15) FreeNo changeNo changeOn or before 12/31/2020. 
1228.Vests incorporating snaps used to attach a heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.47Vests (other than sweater vests) for men, knitted or crocheted, of man-made fibers, with textile or polymer-based electrodes knitted into or attached to the fabric and incorporating two snaps designed to secure a module to transmit heart rate information from the electrodes to a compatible monitor (provided for subheadings 6110.30.30) FreeNo changeNo changeOn or before 12/31/2020. 1229.Men's or boys' silk knit pullovers and cardigansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.48Men's or boys' knitted or crocheted pullovers and cardigans, containing 70 percent or more by weight of silk, each with more than 9 stitches/2 cm, measured in the direction the stitches were formed, and an average of less than 10 stitches/linear cm in each direction counted on an area measuring at least 10 cm by 10 cm, such apparel articles that reach the waist (provided for in subheading 6110.90.10) FreeNo changeNo changeOn or before 12/31/2020. 
1230.Men's or boys' linen knit sweatersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.49Men's or boys' knitted or crocheted sweaters of linen, each with 9 or fewer stitches per 2 centimeters measured in the direction the stitches were formed (provided for in subheading 6110.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1231.Girls' cotton knit coveralls or jumpsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.50Girls' knitted or crocheted coveralls or jumpsuits, of cotton (provided for in subheading 6114.20.00) FreeNo changeNo changeOn or before 12/31/2020. 
1232.Neoprene wading socksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.51Socks with uppers comprising neoprene measuring 2.5 mm in thickness and covered on both sides with jersey knitted fabric of nylon; such socks with underfoots of breathable neoprene measuring 2.5 to 3 mm in thickness and covered on both sides with a jersey knitted fabric of nylon; the foregoing each formed anatomically so as to be designed for the wearer's left or right foot (provided for in subheading 6115.96.90) FreeNo changeNo changeOn or before 12/31/2020. 1233.Neoprene guard socksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.52Socks of synthetic fibers, with uppers of neoprene measuring 3.5 mm in thickness and covered on both surfaces with knitted jersey fabric of nylon; each such sock having an integrated fold-down cuff of knitted jersey fabric of nylon, each cuff with a molded hook to allow connection to wading boot and designed to prevent debris and gravel from getting inside wading boot, such socks anatomically formed (provided for in subheading 6115.96.90) FreeNo changeNo changeOn or before 12/31/2020. 
1234.Training glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.53Training gloves of vulcanized rubber other than of hard rubber (provided for in subheading 4015.19.50) or of synthetic textile materials (provided for in subheading 6116.93.08), such gloves of textile materials knitted or crocheted FreeNo changeNo changeOn or before 12/31/2020. 1235.Insulated handmuffs of knit polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.54Hand muffs of knitted fabrics of polyester coated with plastics, such muffs stuffed with synthetic microfiber for thermal insulation, each with side openings having elastic closures, with one exterior pocket with zipper closure and weighing not more than 453.592 g (provided for in subheading 6117.80.95) FreeNo changeNo changeOn or before 12/31/2020. 
1236.Boys' man-made fiber woven coatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.55Boys' woven man-made fiber coats, containing 36 percent or more by weight of wool, thigh length or longer, with sleeves, with or without closure and with full front opening (provided for in subheading 6201.13.30) FreeNo changeNo changeOn or before 12/31/2020. 1237.Men's or boys' cotton woven corduroy jacketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.57Men's or boys' jackets of woven cotton corduroy, less than mid-thigh in length, with long sleeves, with full or partial front opening (provided for in subheading 6201.92.45) FreeNo changeNo changeOn or before 12/31/2020. 
1238.Boys' man-made fiber woven jacketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.58Boys' woven jackets of man-made fibers, containing 36 percent or more by weight of wool, less than mid-thigh in length, with long sleeves, with full or partial front opening (provided for in subheading 6201.93.55) FreeNo changeNo changeOn or before 12/31/2020. 1239.Women's or girls' wool padded sleeveless jacketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.59Women's or girls' woven padded sleeveless jackets (including vests) of wool, less than mid-thigh in length, with full opening (provided for in subheading 6202.91.60) FreeNo changeNo changeOn or before 12/31/2020. 
1240.Girls' man-made fiber woven jackets containing woolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.60Girls' woven jackets of man-made fibers, containing 36 percent or more by weight of wool, less than mid-thigh in length, with long sleeves, with full or partial front opening (provided for in subheading 6202.93.45) FreeNo changeNo changeOn or before 12/31/2020. 1241.Women's dresses, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.61Women's dresses, woven, wholly of silk (provided for in subheading 6204.49.10) 6.5%No changeNo changeOn or before 12/31/2020. 
1242.Women's skirts and divided skirts, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.63Women's skirts and divided skirts, wholly of silk (provided for in subheading 6204.59.40) 1.7%No changeNo changeOn or before 12/31/2020. 1243.Women's blouses and shirts, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.64Women's blouses, shirts and shirt-blouses, woven, wholly of silk (provided for in subheading 6206.10.00) 6.5%No changeNo changeOn or before 12/31/2020. 
1244.Men's or boys' man-made woven sleepwear separatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.65Men's or boys' woven sleepwear of man-made fibers, the foregoing comprising tops and sleepwear bottoms presented separately and not in sets, the foregoing designed to be worn in bed (provided for in subheading 6207.99.85) FreeNo changeNo changeOn or before 12/31/2020. 1245.Babies' artificial fibers woven trousersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.66Babies' woven trousers of artificial fibers, other than those imported as parts of sets (provided for in subheading 6209.90.20) FreeNo changeNo changeOn or before 12/31/2020. 
1246.Babies' linen woven garmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.67Babies' woven apparel of linen (provided for in subheading 6209.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1247.Women's sports bras incorporating snaps used to attach a heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.68Women’s sports bras of knitted or woven fabric containing elastomeric fibers but not containing lace, net or embroidery, such goods whether assembled or knitted/crocheted in the piece, each with textile or polymer-based electrodes knitted into or attached to the fabric and incorporating two snaps designed to secure a module designed to transmit heart rate information from the electrodes to a compatible monitor (provided for in subheading 6212.10.90) FreeNo changeNo changeOn or before 12/31/2020. 
1248.Women's shawls and scarves, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.69Women's shawls, scarves and similar goods, wholly of silk (provided for in subheading 6214.10.10) FreeNo changeNo changeOn or before 12/31/2020. 1249.Batting glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.70Batting gloves of man-made fibers, specially designed for use in the sport of baseball, with a strap that wraps around the wrist and the back of the hand to secure the glove to the wrist (provided for in subheading 6216.00.46) FreeNo changeNo changeOn or before 12/31/2020. 
1250.Mechanics' work gloves with fourchettesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.71Mechanics' work gloves, not knit, of man-made fibers, with fourchettes, the foregoing not containing 36 percent or more by weight of wool or fine animal hair (provided for in subheading 6216.00.58) 9.8%No changeNo changeOn or before 12/31/2020. 1251.Fishing wader pocket pouchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.72Pocket pouches with outer shell of woven textile fabric laminated to an inner layer of knitted fabric, each such pouch with a zippered cargo pocket and other pockets designed to organize tippets and leaders and with dual entry zippers; the foregoing designed to be zipped into fishing waders (provided for in subheading 6217.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
1252.Nylon wool packsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.73Sacks and bags, of undyed woven fabric of nylon multifilament yarns, such yarns not exceeding 10 decitex, the foregoing bags designed for use for packing wool for transport, storage or sale (provided for in subheading 6305.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1253.Sleeping bag shellsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.80Sleeping bag shells, unfilled, of woven taffeta fabric of polyester with thread count between 160 and 210 and formed from yarns between 22 and 112 decitex; such shells each weighing 25 g/m2 or more but not over 250 g/m2; measuring 152 cm to 305 cm in length, with zipper closure, valued not over $7 each (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1254.Brake segmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.82Nonwoven radial segment and chordal orientation brake segments of oxidized polyacrylonitrile fibers, made up and presented as cut otherwise than into squares or rectangles, such segments formed by needling web and unidirectional tow fabrics together, the foregoing designed for use in aircraft braking systems (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 1255.Collapsible, stackable polypropylene fabric binsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.83Bins of laminated woven fabric of polypropylene, rectangular or square in shape, collapsible and stackable, measuring 28 liters or more but not over 256 liters in volume and 63.5 cm or less in height, each with sewn-in cardboard inserts and fabric top panel with sewn-in cardboard insert, such panel secured to the bin with cut-to-length strips of hook-and-loop material, such bins each having a fold-down fabric panel with sewn-in cardboard insert, such panel sewn into the interior of the bin; such bins certified by the importer as meeting ASTM D642-15 standards (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1256.Certain neoprene smartphone cases with armbandSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.84Smartphone cases, each attached to integral adjustable armbands wholly of textile materials, with such case of polyester-laminated neoprene, incorporating a clear plastic window for visual access to the smartphone screen and a small opening for headphone wires, whether or not with decorative plastic overlay (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 1257.Portable, foldable bowls for petsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.85Portable and foldable water or food bowls of textile materials, designed for use by pets (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1258.Bee netsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.86Agricultural control nets specially designed to protect mandarin trees from bee pollination, such nets of high density polypropylene monofilament, with interspersed eye knots at regular intervals; each net measuring approximately 441.5 m by 12.8 m or 274.3 m x 12.8 m, having finished edges, presented in rolls (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 1259.Camera chest harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.87Chest harnesses of textile materials, each designed for attaching cameras of subheading 8525.80.40 to a user's chest; incorporating a waist belt and shoulder straps, each with a plastic connector and thumb screw designed for camera mounting or adjustment (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1260.Helmet camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.88Adjustable straps of textile materials, designed with small plastic mounts intended to secure cameras of subheading 8525.80.40 to helmets or to other articles (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 1261.Textile ice bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.89Textile bags of woven fabric of polyester and coated with thermoplastic polyurethane, each pleated and attached to a ring of plastics and/or metal with internal threads, with a washer and a plastic cap with external threads that screws into the ring to form an expandable circular shaped bag, designed to hold ice and/or cold water (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1262.Camera wrist strap mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.90Mounts of textile materials, designed to attach cameras of subheading 8525.80.40 to a user's wrist, arm or leg; such mounts incorporating hook-and-loop adjustable straps and designed to permit adjustment of the camera viewing angle 360 degrees on the mounted plane and of the camera tilt against that plane (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 1263.Certified color swatches with pinked edgesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.91Made-up color swatches, of cotton, rectangular in shape and each measuring approximately 5.08 cm by 20.32 cm, with pinked edges, such swatches dyed using certified dye colors and each having a bar code to specify its color (provided for in 6307.90.98) FreeNo changeNo changeOn or before 12/31/2020. 
1264.Sports footwear for men, valued over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.92Sports footwear, with outer soles and uppers of rubber or plastics, valued over $12/pair, for men (provided for in subheading 6402.19.90) 8.7%No changeNo changeOn or before 12/31/2020. 1265.Sports footwear for women, valued over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.93Sports footwear, with outer soles and uppers of rubber or plastics, valued over $12/pair, other than for men (provided for in subheading 6402.19.90) 8.5%No changeNo changeOn or before 12/31/2020. 
1266.Men's oil and slip resistant outsole work footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.94Men's work footwear with outer soles and uppers of rubber or plastics, covering the ankle and having an oil-resistant and slip-resistant outer sole (provided for in subheading 6402.91.40) FreeNo changeNo changeOn or before 12/31/2020. 1267.Men's shoes with outer soles and uppers of rubber or plasticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.95Protective active footwear for men (except footwear with waterproof molded bottoms, including bottoms comprising an outer sole and all or part of the upper and except footwear with insulation that provides protection against cold weather) whose height from the bottom of the outer sole to the top of the upper does not exceed 15.34 cm (provided for in subheading 6402.91.42) FreeNo changeNo changeOn or before 12/31/2020. 
1268.Women's protective active shoes, covering ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.96Protective active footwear for women, with outer soles and uppers of rubber or plastics (except footwear with waterproof molded bottoms, including bottoms comprising an outer sole and all or part of the upper and except footwear with insulation that provides protection against cold weather) whose height from the bottom of the outer sole to the top of the upper does not exceed 15.34 cm (provided for in subheading 6402.91.42), such footwear, if valued at $26/pair or higher, without openings in the sole or upper designed to vent moisture 1.0%No changeNo changeOn or before 12/31/2020. 1269.Women's protective active footwear, valued over $26 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.97Protective active footwear for women, with outer soles and uppers of rubber or plastics (except footwear with waterproof molded bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear with insulation that provides protection against cold weather), whose height from the bottom of the outer sole to the top of the upper does not exceed 15.34 cm, covering the ankle, valued over $26 per pair; where such protection is imparted by the use of a laminated textile fabric, such footwear with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6402.91.42) FreeNo changeNo changeOn or before 12/31/2020. 
1270.Men's waterproof shoes with outer soles and uppers of rubber or plastic, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.13.98Footwear for men, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), valued over $25/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 25.4 cm, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated, but not coated, textile fabric; such footwear, if valued over $27, without openings in the bottom and/or side of the sole or covered opening in the upper designed to permit moisture vapor transport from under the foot (provided for in subheading 6402.91.50)3.8%No changeNo changeOn or before 12/31/2020. 1271.Men's footwear with waterproof soles, valued over $27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.13.99Footwear for men, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper; and except footwear designed to be protective that is incomplete in its condition as imported), valued over $27/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 25.4 cm, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated, but not coated, textile fabric; such footwear with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2020. 
1272.Polyurethane-injected boots for fishing wadersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.01Footwear for men with outer soles and uppers of rubber or plastics, such uppers of neoprene measuring 7 mm in thickness, injected with polyurethane on the exterior and covered with knitted fabric wholly of polyester on the interior, with rubber lug bottoms laminated with cement to the upper; such footwear covering the ankle, whose height does not exceed 35.56 cm; waterproof, valued not over $36/pair and designed to be permanently affixed to fishing waders (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2020. 1273.Men's waterproof shoes with outer soles and uppers of rubber or plastic, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.02Footwear for men, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), valued over $25/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 25.4 cm, covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated, but not laminated, textile fabric greater than or equal to 9 microns in thickness (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2020. 
1274.Men's shoes with outer soles and uppers of rubber or plastics, valued over $3 but not over $6.50 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.03Men’s footwear with outer soles and uppers of rubber or plastics, with foxing or foxing-like band, covering the ankle, closed toe or heel, valued over $3 but not over $6.50 per pair, the foregoing other than sports footwear and protective, waterproof or slip-on type footwear (provided for in subheading 6402.91.70) FreeNo changeNo changeOn or before 12/31/2020. 1275.Men's shoes with outer soles and uppers of rubber or plastics, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.04Men’s footwear with outer soles and uppers of rubber or plastics (other than sports footwear), with foxing or foxing like band, covering the ankle, closed toe or heel, valued over $6.50 but not over $12.00 per pair, not of the protective, waterproof or slip-on type (provided for in subheading 6402.91.80) FreeNo changeNo changeOn or before 12/31/2020. 
1276.Footwear made on a base or platform of woodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.05Footwear with outer soles and uppers of rubber or plastics, having uppers of which over 90 percent of the external surface area is rubber or plastics, made on a base or platform of wood (provided for in subheading 6402.99.23) FreeNo changeNo changeOn or before 12/31/2020. 1277.Footwear for women, with 90 percent of the external surface of rubber or plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.06Footwear with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, other than tennis shoes, basketball shoes, gym shoes, training shoes and the like, such footwear for women (and other than work footwear), valued $15/pair or higher (provided for in subheading 6402.99.31) 5.5%No changeNo changeOn or before 12/31/2020. 
1278.Work footwear for womenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.07Work footwear for women, with outer soles and uppers of rubber or plastics, not covering the ankle (provided for in subheading 6402.99.31), the foregoing other than house slippers and other than tennis shoes, basketball shoes, gym shoes, training shoes and the like 2.5%No changeNo changeOn or before 12/31/2020. 1279.Work footwear for menSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.08Work footwear for men, with outer soles and uppers of rubber or plastics, not covering the ankle (provided for in subheading 6402.99.31), the foregoing other than house slippers and other than tennis shoes, basketball shoes, gym shoes, training shoes and the like 3.6%No changeNo changeOn or before 12/31/2020. 
1280.Contoured zorisSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.09Footwear excluded from classification in subheading 6402.20.00 (zoris) because the thickest point of the sole is more than 9.53 mm thicker than the thinnest point or more than 35 percent thicker than the thinnest point; such footwear otherwise meeting the requirements for classification in subheading 6402.20.00 (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2020. 1281.Sideline cheer shoesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.10Women’s footwear with outer soles of rubber or plastics measuring not over 14 mm in thickness and with uppers of plastics, such footwear designed for use in cheerleading activities, valued over $15/pair and weighing no more than 0.5 kg/pair (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2020. 
1282.Men's protective active footwear, not covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.11Protective active footwear for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued over $24/pair (provided for in subheading 6402.99.32) 9.4%No changeNo changeOn or before 12/31/2020. 1283.Women's protective active footwear, not covering the ankle, valued over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.12Protective active footwear for women, with outer soles and uppers of rubber or plastics, not covering the ankle, valued over $24/pair; the foregoing footwear, if valued over $26/pair, other than footwear which provides protection against water that is imparted by the use of a laminated textile fabric and with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6402.99.32) FreeNo changeNo changeOn or before 12/31/2020. 
1284.Women's protective active footwear, not covering the ankle, valued over $26 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.13Protective active footwear for women, with outer soles and uppers of rubber or plastics, not covering the ankle, which provides protection against water that is imparted by the use of a laminated textile fabric and with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture; the forgoing footwear valued over $26/pair (provided for in subheading 6402.99.32) FreeNo changeNo changeOn or before 12/31/2020. 1285.Women's waterproof footwear with outer soles and uppers of rubber or plastics, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.14Footwear for women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), not covering the ankle or having a protective metal-toe cap, valued over $25/pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6402.99.33) 0.2%No changeNo changeOn or before 12/31/2020. 
1286.Women's footwear with waterproof soles, not covering the ankle, valued over $27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.15Footwear for women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), not covering the ankle or having a protective metal-toe cap, valued over $27/pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot (provided for in subheading 6402.99.33) FreeNo changeNo changeOn or before 12/31/2020. 1287.Children's footwear with waterproof soles, not covering the ankle, valued over $18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.16Footwear for other persons, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), not covering the ankle or having a protective metal-toe cap, valued over $18/pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot (provided for in subheading 6402.99.33) FreeNo changeNo changeOn or before 12/31/2020. 
1288.Women's waterproof footwear with outer soles and uppers of rubber or plastics, not covering the ankle, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.17Footwear for women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported); the foregoing not covering the ankle or having a protective metal-toe cap, valued over $25/pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated textile fabric greater than or equal to 9 microns in thickness (provided for in subheading 6402.99.33) 3.8%No changeNo changeOn or before 12/31/2020. 1289.Competitive cheer shoeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.18Women’s footwear with outer soles and uppers of rubber or plastics, each sole measuring not over 12 mm in thickness, the foregoing footwear designed for use in cheerleading activities, valued over $19/pair and weighing not over 0.5 kg/pair (provided for in subheading 6402.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1290.Men's & boys' golf shoes with waterproof solesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.19Golf shoes for men, youths and boys, with outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers), not welt, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather, where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6403.19.30) FreeNo changeNo changeOn or before 12/31/2020. 1291.Women’s footwear made on a base or platform of woodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.20Footwear for women, with outer soles of rubber or plastics and uppers of leather, made on a base or platform of wood (provided for in subheading 6403.99.20) 1.4%No changeNo changeOn or before 12/31/2020. 
1292.Men's oxford work footwear with composite safety toeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.21Work footwear for men, with outer soles of rubber or plastics and uppers of leather, not covering the ankle, incorporating a protective toe cap of materials other than metal (provided for in subheading 6403.99.60) FreeNo changeNo changeOn or before 12/31/2020. 1293.Men's and boys' house slippers with leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.22House slippers with outer soles of rubber or plastics and uppers of leather, for men, youths and boys (provided for in subheading 6403.99.60) 5.7%No changeNo changeOn or before 12/31/2020. 
1294.Men's waterproof leather footwear, valued at $29 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.23Footwear for men, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (the foregoing other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear); such footwear not covering the ankle, valued $29/pair or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6403.99.60) FreeNo changeNo changeOn or before 12/31/2020. 1295.Men's waterproof leather footwear, valued at $27 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.24Footwear for men, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics; the foregoing other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear; such footwear not covering the ankle, valued $27/pair or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.60) 2.7%No changeNo changeOn or before 12/31/2020. 
1296.Women's oxford-style composite safety toe footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.25Work footwear for women, with outer soles of rubber, plastics, leather or composition leather and uppers of leather, the foregoing not covering the ankle, incorporating a protective toe cap of materials other than metal, valued over $2.50 per pair (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1297.Children's footwear with leather uppers, valued at $20 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.26Footwear for other persons, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than slip-on footwear), not covering the ankle, valued $20/pair or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit or a combination thereof, designed to vent moisture; the foregoing, if for women, other than such footwear valued over $29/pair (provided for in subheading 6403.99.90)FreeNo changeNo changeOn or before 12/31/2020. 
1298.Women's footwear with leather uppers, valued at $29 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.27Footwear for women, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than slip-on footwear); such footwear not covering the ankle, valued $29/pair or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6403.99.90) 2.9%No changeNo changeOn or before 12/31/2020. 1299.Women's house slippers with leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.28House slippers with outer soles of rubber or plastics and uppers of leather, valued over $2.50/pair, for women (provided for in subheading 6403.99.90) 7.9%No changeNo changeOn or before 12/31/2020. 
1300.Women's waterproof leather footwear, valued at $27 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.29Footwear for women, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than slip-on footwear); such footwear not covering the ankle, valued $27/pair or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric); the foregoing, if valued $29/pair or higher, other than footwear with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6403.99.90) 6.6%No changeNo changeOn or before 12/31/2020. 1301.Children's waterproof leather footwear, valued at $18 per pair or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.30Footwear for other persons, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than slip-on footwear), not covering the ankle, valued $18/pair or higher; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric; the foregoing other than footwear for women either (i) valued over $27/pair, or (ii) if valued over $20/pair, having openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6403.99.90) 8.5%No changeNo changeOn or before 12/31/2020. 
1302.Competitive cheer shoe with leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.31Women’s footwear with uppers of leather and outer soles of rubber or plastics, such soles measuring not over 9 mm in thickness, the foregoing designed for use in cheerleading activities, valued over $19/pair and weighing no more than 0.5 kg/pair (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2020. 1303.Sports and athletic footwear for womenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.32Women's sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles of rubber or plastics and uppers textile materials, such uppers of which over 50 percent of the external surface area (including any leather accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is leather (provided for in subheading 6404.11.20) FreeNo changeNo changeOn or before 12/31/2020. 
1304.Athletic type shoes for boys, girls, and babiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.33Footwear other than for men or women, with uppers of textile materials and outer soles of rubber or plastics, of an athletic type, exclusively of adhesive construction, without a foxing or foxing-like band; such footwear valued over $3 but not over $6.50 per pair (provided for in subheading 6404.11.69) FreeNo changeNo changeOn or before 12/31/2020. 1305.Ski boots and snowboard bootsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.34Ski boots, cross country ski footwear or snowboard boots, constructed with a forward-leaning upper or designed to attach securely to skis or a snowboard by means of bindings, the foregoing valued over $12/pair, with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2020. 
1306.Women's sports footwear with waterproof soles, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.35Sports footwear for women, with outer soles of rubber or plastics and uppers of textile materials, valued over $20/pair, other than ski boots, cross country ski footwear and snowboard boots; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6404.11.90) 12.6%No changeNo changeOn or before 12/31/2020. 1307.Men's sports footwear with waterproof soles, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.36Sports footwear for men, with outer soles of rubber or plastics and uppers of textile materials, valued over $20/pair, other than ski boots, cross country ski footwear and snowboard boots; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6404.11.90) 14.9%No changeNo changeOn or before 12/31/2020. 
1308.Men's boots for fishing wadersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.37Footwear for men, with vulcanized uppers of neoprene measuring 7 mm in thickness, covered with a polyester knit fleece on the interior and coated with rubber on the exterior, such footwear measuring in height (from the base of the inner sole to the top of the upper) 20.32 cm or more but not over 25.4 cm, with a cemented rubber sole; the foregoing waterproof, valued per pair at $40 or higher, with each boot having a slit in the top of upper collar designed to allow boot to be affixed to a fishing wader (provided for in subheading 6404.19.20) FreeNo changeNo changeOn or before 12/31/2020. 1309.Women's waterproof footwear with uppers of leather or textiles, covering the ankle, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.38Footwear for women, with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, work footwear and footwear designed to be protective that is incomplete in its condition as imported); such footwear valued over $25/pair, not covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6404.19.20) FreeNo changeNo changeOn or before 12/31/2020. 
1310.Women's waterproof footwear with uppers of leather or textiles, not covering the ankle, valued over $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.39Footwear for women, with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, work footwear, and except footwear designed to be protective that is incomplete in its condition as imported), valued over $27/pair, not covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6404.19.20) FreeNo changeNo changeOn or before 12/31/2020. 1311.Women's sheepskin footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.40Footwear for women, with uppers of vegetable fibers, with open toes or open heels, having uppers of which at least 30 percent of the external surface area (including any sheepskin accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is sheepskin; the foregoing having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.36) 5.0%No changeNo changeOn or before 12/31/2020. 
1312.Men's, children's, and infants' sheepskin footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.41Footwear (other than for women) with uppers of vegetable fibers, with open toes or open heels, having uppers of which at least 30 percent of the external surface area (including any sheepskin accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is sheepskin; the foregoing having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.36) FreeNo changeNo changeOn or before 12/31/2020. 1313.Footwear for women with textile uppers, valued at $15 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.42Footwear with outer soles of rubber or plastics, with uppers of textile material other than vegetable fibers and having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional note U.S. note 5 to chapter 64, with open toes or open heels or of the slip-on type, weighing 10 percent or more of rubber or plastics, valued $15/pair or higher; the foregoing for women (other than house slippers) (provided for in subheading 6404.19.37) FreeNo changeNo changeOn or before 12/31/2020. 
1314.Footwear for women with textile uppers, valued between $10 and $14.99 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.43Footwear with outer soles of rubber or plastics, with uppers of textile material other than vegetable fibers and having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional note U.S. note 5 to chapter 64, with open toes or open heels or of the slip-on type, weighing 10 percent or more of rubber or plastics, valued at $10 or more but not over $14.99/pair; the foregoing for women (other than house slippers) (provided for in subheading 6404.19.37) FreeNo changeNo changeOn or before 12/31/2020. 1315.Women's, children's, and infants' sheepskin footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.44Footwear (other than footwear for men) with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, with open toes or open heels, having uppers in which at least 30 percent of the external surface area (including any sheepskin accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is sheepskin and having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.37) 10.0%No changeNo changeOn or before 12/31/2020. 
1316.Women's sheepskin footwear with uppers of textilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.45Footwear for women, with open toes or open heels, containing 10 percent or more by weight of rubber or plastics, with uppers of textile materials and having uppers in which at least 30 percent of the external surface area (including any sheepskin accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is sheepskin; the foregoing with outer soles of rubber or plastics and not having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.39) 34.6%No changeNo changeOn or before 12/31/2020. 1317.Men's, children's, and infants' sheepskin footwear with uppers of textilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.46Footwear (other than for women) with open toes or open heels, containing 10 percent or more by weight of rubber or plastics, with uppers of textile materials and having uppers in which at least 30 percent of the external surface area (including any sheepskin accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is sheepskin; the foregoing with outer soles of rubber or plastics and not having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.39) 31.5%No changeNo changeOn or before 12/31/2020. 
1318.Children's footwear with uppers of vegetable fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.47Footwear with uppers of vegetable fibers (other than such footwear for men or women), whether with outer soles of rubber or plastics (provided for in subheading 6404.11.41, 6404.11.51, 6404.11.61, 6404.11.71, 6404.11.81, 6404.19.36, 6404.19.42, 6404.19.52, 6404.19.72 or 6404.19.82) or with outer soles of materials other than leather or composition leather (provided for in subheading 6405.20.30) 7.4%No changeNo changeOn or before 12/31/2020. 1319.House slippers with textile uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.48House slippers with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, valued over $6.50 but not over $12/pair, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.19.87) FreeNo changeNo changeOn or before 12/31/2020. 
1320.Men’s footwear, covering the ankle but not the knee valued over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.49Footwear for men, valued over $24/pair, covering the ankle but not covering the knee, with outer soles of rubber or plastics and uppers of textile materials (provided for in subheading 6404.19.90) 8.1%No changeNo changeOn or before 12/31/2020. 1321.Oxford footwear with textile uppers and composite toesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.50Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $12/pair, incorporating a protective toe cap of materials other than metal (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
1322.Women's footwear with leather soles and textile uppers, valued at not more than $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.51Footwear for women with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued not over $20.00 per pair, the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60)FreeNo changeNo changeOn or before 12/31/2020. 1323.Women's footwear with leather soles and textile uppers, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.52Footwear for women, with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued over $20.00 per pair; the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60)FreeNo changeNo changeOn or before 12/31/2020. 
1324.Men's boots for fishing waders with felt outsolesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.53Footwear for men, with vulcanized uppers of neoprene measuring 7 mm in thickness, covered with a polyester knit fleece on the interior and coated with rubber on the exterior; such footwear measuring (from the base of the inner sole to the top of the upper) 20.32 cm or more but not over 25.4 cm in height, with felt outsoles; the foregoing waterproof, valued at $40 per pair or higher and with each boot having with a slit in the top of upper collar to allow boot to be affixed to a fishing wader (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2020. 1325.Novelty house slippers with sound or lightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.54House slippers with outer soles and uppers of textile materials, each with anti-slip traction dots on the outer sole, incorporating a battery-operated sound or light device (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2020. 
1326.Men's footwear with felt solesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.55Footwear for men, with uppers of which over 50 percent of the external surface is polyurethane measuring 1.4 mm in thickness and with cemented outer soles of which over 50 percent of the external surface is felt, having the characteristics required for normal use, including durability and strength; the foregoing not covering the ankle and valued $20 per pair or higher (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1327.Removable footwear neoprene cuffsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.56Detachable footwear gravel guards with uppers of 3 mm neoprene, nylon jersey face and underside, each measuring 17.78 cm or more but not over 20.32 cm in height, with tapered fit, designed to be held to the shoe with a hook-and-loop fastener strip and loop wrap to affix together (provided for in subheading 6406.90.15) FreeNo changeNo changeOn or before 12/31/2020. 
1328.Removable insolesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.57Removable insoles of rubber or plastics, the foregoing designed to provide foot support (provided for in subheading 6406.90.30) 4.5%No changeNo changeOn or before 12/31/2020. 1329.Hats of vegetable fibers, plaited and sewedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.58Hats and headgear of vegetable fibers, of unspun fibrous vegetable materials, of paper yarn or of any combination thereof, plaited but not of plaited strips, sewed (provided for in subheading 6504.00.30) 4.4%No changeNo changeOn or before 12/31/2020. 
1330.Hats of vegetable fibers, sewn by assembled stripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.59Hats and headgear of vegetable fibers, of unspun fibrous vegetable materials, of paper yarn or of any combination thereof, made by assembling strips and sewed (provided for in subheading 6504.00.30) 1.9%No changeNo changeOn or before 12/31/2020. 1331.Hats of vegetable fibers, plaited, not sewnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.60Hats and headgear of vegetable fibers, of unspun fibrous vegetable materials, of paper yarn or of any combination thereof, plaited, but not of plaited strips and not sewed (provided for in subheading 6504.00.60) 3.6%No changeNo changeOn or before 12/31/2020. 
1332.Hats of vegetable fibers, made by assembling strips, not sewnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.61Hats and headgear of vegetable fibers, of unspun fibrous vegetable materials, of paper yarn or of any combination thereof, of plaited strips or made by assembling strips and not sewed (provided for in subheading 6504.00.60) 1.7%No changeNo changeOn or before 12/31/2020. 1333.Hats containing 23 percent or more of woolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.62Hats and other headgear, knitted, or made up in the piece from lace, felt or other textile fabric (but not in strips), of cotton and containing 23 percent or more by weight of wool, the foregoing other than for babies and other than visors, or other headgear which provides no covering for the crown of the head (provided for in subheading 6505.00.15) FreeNo changeNo changeOn or before 12/31/2020. 
1334.Hats containing less than 23 percent of woolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.63Hats and other headgear, knitted, or made up in the piece from lace, felt or other textile fabric (but not in strips), of cotton and containing less than 23 percent by weight of wool, the foregoing other than for babies, and other than visors, or other headgear that provides no covering for the crown of the head (provided for in subheading 6505.00.15) FreeNo changeNo changeOn or before 12/31/2020. 1335.Hats of man-made fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.64Hats and headgear, of man-made fibers, knitted or crocheted or made up from knitted or crocheted fabrics in the piece (but not in strips), not in part of braid, each valued at $5.00 or more (provided for in subheading 6505.00.60) 6.3%No changeNo changeOn or before 12/31/2020. 
1336.Babies' hats of man-made fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.65Babies' woven hats of man-made fibers, not in part of braid (provided for in subheading 6505.00.80) FreeNo changeNo changeOn or before 12/31/2020. 1337.Patio umbrella frameSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.66Umbrella frames, not presented with bases, the foregoing with aluminum center support poles of a length greater than 2.133 m, whether or not including a tilt function (provided for in subheading 6603.20.90) 2.1%No changeNo changeOn or before 12/31/2020. 
1338.Plastic plants for aquariums and terrariumsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.67Foliage and flowers of plastics, representing desert or underwater plants and not exceeding 45.72 cm in height, each assembled by gluing and inserted into a base or suction cup, the foregoing presented put up for retail sale as goods designed for a household terrarium or aquarium (provided for in subheading 6702.10.20) FreeNo changeNo changeOn or before 12/31/2020. 1339.Plastic plants for aquariums, not glued or boundSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.68Foliage and flowers of plastics, representing desert or underwater plants, each inserted directly into a base or suction cup, measuring not over 20.32 cm in height, not assembled by gluing or similar means or by binding with flexible materials such as wire, paper, textile materials or foil; the foregoing presented put up for retail sale as goods designed for a household terrarium or aquarium (provided for in subheading 6702.10.40) FreeNo changeNo changeOn or before 12/31/2020. 
1340.Polycrystalline FibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.69Polycrystalline fibers containing by weight over 70 percent of alumina and less than 30 percent of silica, the foregoing containing no alkaline oxides or boric oxide, presented in bulk (provided for in subheading 6806.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1341.Catalytic converter needled blanket mats with a thickness of 10 mm or more and not over 3 percent of binderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.70Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent of acrylic latex organic binder, of a basis weight greater than or equal to 1745 g/m2, measuring 10.0 mm or more in thickness; the foregoing presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00). FreeNo changeNo changeOn or before 12/31/2020. 
1342.Catalytic converter blanket mats with a thickness between 5 mm and 9.9 mm and not over 3 percent of binderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.71Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent by weight of acrylic latex organic binder, of a basis weight less than 1745 g/m2, measuring 5.0 mm or more but not over 9.9 mm in thickness; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00). 0.1%No changeNo changeOn or before 12/31/2020. 1343.Catalytic converter needled blanket mats with a thickness between 5 mm and 9.9 mm and between 3 and 7 percent of binderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.72Catalytic converter needled blanket mats of ceramic fibers containing over 65 percent by weight of aluminum oxide, containing an acrylic latex organic binder of greater than 3 percent and less than 7 percent by weight, of a basis weight less than 1745 g/m2, measuring at least 5.0 mm or no more than 9.9 mm in thickness, in bulk, sheets or rolls, designed for motor vehicles of heading 8703 (provided for in subheading 6806.10.00). 2.1%No changeNo changeOn or before 12/31/2020. 
1344.Catalytic converter needled blanket mats with a thickness of 10 mm or more and between 3 and 7 percent binderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.73Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and 3 percent or more but less than 7 percent by weight of acrylic latex organic binder, measuring 10.0 mm or more in thickness, of a basis weight greater than or equal to 1745 g/m2; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00). FreeNo changeNo changeOn or before 12/31/2020. 1345.Large format ultra-compacted ceramic surfacesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.74Stoneware ceramic slabs each measuring at least 320 cm in length by 144 cm in width (provided for in subheading 6914.90.80) 4.7%No changeNo changeOn or before 12/31/2020. 
1346.Glass beads from 3 to 6 mm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.75Glass in balls (other than microspheres of heading 7018), unworked and not comprising made-up articles, each measuring over 3 mm but not over 6 mm in diameter (provided for in subheading 7002.10.10) FreeNo changeNo changeOn or before 12/31/2020. 1347.Polished wired glass in rectangular sheetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.76Wired rolled glass, surface ground and polished but not further worked, presented in rectangular shapes and with a thickness of 6.35 mm or more, designed to retain glass fragments within wired sashes when shattered due to exposure to fire or impact (provided for in subheading 7005.30.00) FreeNo changeNo changeOn or before 12/31/2020. 
1348.Meniscus-shaped drawn glass-ceramic discsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.77Discs of drawn glass, each measuring between 1.4 m and 1.7 m in diameter, between 40 and 50 mm in thickness and between 200 and 250 kg in weight, the foregoing having been machined so as to render one surface concave in shape and the opposite surface convex in shape, the foregoing not framed or fitted with other materials and not designed to manipulate light to create an optical effect (provided for in subheading 7006.00.40) FreeNo changeNo changeOn or before 12/31/2020. 1349.Tempered glass cookware coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.78Tempered glass covers for cooking ware, such covers produced by automatic machine (provided for in subheading 7010.20.20) 0.1%No changeNo changeOn or before 12/31/2020. 
1350.Transparent glass-ceramic cookwareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.79Kitchenware of glass-ceramics, non-glazed and greater than 75 percent by volume crystalline (provided for in subheading 7013.10.10) FreeNo changeNo changeOn or before 12/31/2020. 1351.Opaque glass-ceramic cookwareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.80Opaque cooking ware of glass-ceramics (provided for in subheading 7013.10.50) 7.1%No changeNo changeOn or before 12/31/2020. 
1352.Novelty designed drink coastersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.81Sets of coasters of glass, not pressed or toughened (specially tempered), each printed with a cross-sectional image of an object after formation of the glass which, when the coasters in any set are stacked, depict a three-dimensional image of such object; each coaster with attached protective rubber feet and valued over $0.30 each but not over $3 each (provided for in subheading 7013.99.50) FreeNo changeNo changeOn or before 12/31/2020. 1353.Blown glass vases measuring between 15.2 cm and 20.4 cm tallSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.82Vases of blown glass, not pressed or toughened (specially tempered), with blown-in color, the foregoing with no decoration from glass, metal flecking, pictorial scenes or thread- or ribbon-like effects embedded or introduced into the body of such goods prior to solidification; measuring at least 15.2 cm but not over 20.4 cm in height, with an opening at least 11.4 cm but not more than 12.7 cm wide, valued not over $3.00 each; presented without seeds or stones (provided for in subheading 7013.99.50) FreeNo changeNo changeOn or before 12/31/2020. 
1354.Blown glass vases measuring between 20.4 cm and 25.4 cm tallSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.83Vases of blown glass, not pressed or toughened (specially tempered), with blown-in color, the foregoing with no decoration from glass, metal flecking, pictorial scenes or thread- or ribbon-like effects embedded or introduced into the body of such goods prior to solidification; measuring over 20.4 cm but not over 25.4 cm in height, with an opening at least 11.4 cm but not more than 12.7 cm wide, valued not over $3.00 each; presented without seeds or stones (provided for in subheading 7013.99.50) FreeNo changeNo changeOn or before 12/31/2020. 1355.Glassware used for indoor decorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.84Mouth-blown decorative figures of birds, of glass, valued over $15.00 each and identifiable by a pontil mark (provided for in subheading 7013.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1356.Chopped strands of glassSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.85Chopped strands of glass, of a length greater than 50 mm, containing over 90 percent silica by weight (provided for in subheading 7019.19.30) FreeNo changeNo changeOn or before 12/31/2020. 1357.Slivers of glassSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.86Slivers of glass, containing over 90 percent silica by weight (provided for in subheading 7019.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
1358.Liquid-filled glass bulbsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.87Liquid-filled glass bulbs designed for use in sprinkler systems and other release devices (provided for in subheading 7020.00.60) 1.8%No changeNo changeOn or before 12/31/2020. 1359.Silver wireSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.88Silver wire, containing 90 percent or more by weight of silver, but not more than 93 percent by weight of silver, and containing 6 percent or more by weight of tin oxide, but not more than 9 percent by weight of tin oxide (provided for in subheading 7106.92.50) FreeNo changeNo changeOn or before 12/31/2020. 
1360.Strips consisting of silver and tinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.89Silver in semimanufactured form, containing by weight 87 to 89 percent of silver, 11 to 13 percent of tin and 0.1 to 0.7 percent of copper oxide, presented in the form of strip and certified by the importer as suitable for use in electrical contact systems intended for the manufacture of switches and relays (provided for in subheading 7106.92.50) FreeNo changeNo changeOn or before 12/31/2020. 1361.Gauzes made of precious metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.90Gauzes containing platinum, palladium and rhodium (provided for in subheading 7115.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1362.Strips consisting of silver, copper, and zincSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.91Clad strips of silver, further worked than semimanufactured, each containing 54 percent or more but not over 56 percent by weight of silver; having three layers with one layer containing 87 percent or more but not over 89 percent by weight of silver and 11 percent or more but not over 3 percent of tin, a second layer containing 99.9 percent or more by weight of silver, and a third layer containing 14.5 percent or more but not over 15.5 percent by weight of silver, 79 percent or more but not over 81 percent of copper and 4.8 percent or more but not over 5.2 percent of phosphorus; measuring 15.65 mm in width and 0.95 mm in thickness, presented in coils (provided for in subheading 7115.90.40) FreeNo changeNo changeOn or before 12/31/2020. 1363.Pins and metal inserts, valued at $0.20 each or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.92Pins and metal inserts of iron, fully plated in gold, silver or bronze color, engraved or shaped to memorialize current year, replicate school mascots or symbolize academic, sport, fine arts and guard achievements, such pins or inserts valued not more than $0.20 each (provided for in subheading 7117.19.90) FreeNo changeNo changeOn or before 12/31/2020. 
1364.FerroboronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.93Ferroboron to be used for manufacturing amorphous metal strip (provided for in subheading 7202.99.80) FreeNo changeNo changeOn or before 12/31/2020. 1365.Screw anchorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.94Self-tapping screw anchors of steel (provided for in 7318.14.50), each having a shank (body) measuring 6.35 mm in diameter and an internally threaded hex washer head measuring 9.53 mm, having cut threads (provided for in subheading 7318.14.50) FreeNo changeNo changeOn or before 12/31/2020. 
1366.Portable gas cooking stoveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.95Portable propane gas camping stoves, each with one adjustable burner rated to generate up to 7,650 British thermal units (BTUs) of power, with casing of steel and pan support of steel covered with porcelain, the foregoing valued $4 or more but not over $20 each (provided for in subheading 7321.11.10) FreeNo changeNo changeOn or before 12/31/2020. 1367.Stainless steel handles for cookwareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.96Handles of stainless steel, the foregoing comprising parts of cooking ware (provided for in subheading 7323.93.00) 1.5%No changeNo changeOn or before 12/31/2020. 
1368.Vacuum steel hinged lid pitchers not exceeding 1LSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.97Insulated thermal pitchers, each with stainless steel interior and exterior, with hinged stainless steel lid and a capacity not exceeding 1 liter (provided for in subheading 7323.93.00) FreeNo changeNo changeOn or before 12/31/2020. 1369.Small metal wire crate for dogsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.14.98Wire crates of iron or steel, designed for dogs, the foregoing that can be folded down, less than or equal to 0.76 m in length (provided for in subheading 7323.99.90) 1.4%No changeNo changeOn or before 12/31/2020. 
1370.Large metal wire crate for dogsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.14.99Wire crates of iron or steel, designed for dogs, the foregoing that can be folded down, greater than 0.76 but less than 1.37 m in length (provided for in subheading 7323.99.90) 1.4%No changeNo changeOn or before 12/31/2020. 1371.Metal wire cages for pets other than dogsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.01Wire cages of iron or steel, each with attached tray of plastics or of steel, such cages with one or two hinged doors for access to inside of cage, the foregoing designed for small pets other than dogs and for use in the home (provided for in subheading 7323.99.90) FreeNo changeNo changeOn or before 12/31/2020. 
1372.Two-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.02Fire escape ladders no taller than 4.3 m when fully extended, tested to support 510.3 kg of weight and designed to be hung from a window measuring 15 cm or more but not over 25 cm; such ladders each composed of window brackets and rungs (stairs) of steel and rope of man-made fibers that connects the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing for residential use, valued not over $19 each (provided for in subheading 7326.90.86) FreeNo changeNo changeOn or before 12/31/2020. 1373.Three-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.03Fire escape ladders measuring 4.4 m or more but not more than 7.4 m tall when fully extended, tested to support 510.3 kg of weight and designed to be hung from a window measuring 15 cm or more but not over 25 cm; such ladders each composed of window brackets and rungs (stairs) of steel and rope of man-made fibers that connects the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing for residential use, valued not over $34.50 each (provided for in subheading 7326.90.86) FreeNo changeNo changeOn or before 12/31/2020. 
1374.Belts and bandoliersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.04Belts and bandoliers of iron or steel, not coated or plated with precious metal, the foregoing presented with or without buckle (provided for in subheading 7326.90.86) FreeNo changeNo changeOn or before 12/31/2020. 1375.Side press wringer handlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.05Side press wringer handles of steel (provided for in subheading 7326.90.86) FreeNo changeNo changeOn or before 12/31/2020. 
1376.Riser specialty jointsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.06Riser joints of iron or steel, designed to connect drilling rigs to subsea riser containment packages, the foregoing certified by the importer as designed for high bending moments and tension at the bottom and top of riser (provided for in subheading 7326.90.86)FreeNo changeNo changeOn or before 12/31/2020. 1377.Isosceles triangle wireSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.07Cold-formed profiles of nickel alloys, having the symmetrical cross section of an isosceles triangle, with a total width between 2.9 mm and 3.1 mm and a height between 3.8 mm and 4.3 mm (provided for in subheading 7505.12.50) FreeNo changeNo changeOn or before 12/31/2020. 
1378.Nickel alloy wireSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.08Cold-formed wire of nickel-titanium alloy, presented in coils, with round cross section, with a diameter of 0.1778 mm or more but not over 0.6350 mm (provided for in subheading 7505.22.10) FreeNo changeNo changeOn or before 12/31/2020. 1379.Aluminum mountingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.09Machined loupe mountings of cast aluminum, with polytetra‑fluoroethylene coating (provided for in subheading 7616.99.51) FreeNo changeNo changeOn or before 12/31/2020. 
1380.Zinc punchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.10Zinc die-cast interior punches, each with a plastic exterior casing (provided for in subheading 7907.00.60) FreeNo changeNo changeOn or before 12/31/2020. 1381.Sintered tungsten barSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.11Sintered tungsten bars containing 99.95 percent or more by weight of tungsten, in 0.004 mm (4 micron) size, each measuring 49.78 cm to 64.14 cm in length, 19.56 cm to 23.5 cm in width and 3.99 cm to 4.11 cm in thickness (provided for in subheading 8101.94.00) FreeNo changeNo changeOn or before 12/31/2020. 
1382.Gallium unwrought in solid formSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.12Gallium, unwrought and in solid form (provided for in subheading 8112.92.10) FreeNo changeNo changeOn or before 12/31/2020. 1383.Germanium unwrought in ingot formSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.13Ingots of germanium, unwrought, each weighing 0.5 kg or more but less than 2 kg (provided for in subheading 8112.92.60). FreeNo changeNo changeOn or before 12/31/2020. 
1384.Germanium purified metal ingotsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.14Ingots and monocrystalline crystals of germanium, each classifiable as unwrought goods under the terms of additional U.S. note to section XV of the tariff schedule and containing 99.999 percent by weight of germanium (provided for in subheading 8112.92.60), the foregoing other than ingots of germanium, unwrought, each weighing 0.5 kg or more but less than 2 kg FreeNo changeNo changeOn or before 12/31/2020. 1385.Gear driven one-handed prunersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.15Secateurs and similar one-handed pruners and shears, each with a gear-driven rotatable handle which provides increased leverage and control to the movement of the blade (provided for in subheading 8201.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1386.Non-circular gear driven two-handed pruning shearsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.16Two-handed pruning and hedge shears, each with blades articulated around a non-circular gear mechanism (provided for in subheading 8201.60.00) FreeNo changeNo changeOn or before 12/31/2020. 1387.Swivel head grass shearsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.17Grass shears, each with steel cutting blades articulated on a swivel head for horizontal trimming and vertical edging (provided for in subheading 8201.90.30) FreeNo changeNo changeOn or before 12/31/2020. 
1388.TweezersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.18Tweezers (provided for in subheading 8203.20.20) 1.5%No changeNo changeOn or before 12/31/2020. 1390.Hand tools for applying plastic clip fastenersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.20Hand tools designed for attaching tags to garments with plastic fasteners, each comprising a steel feed mechanism housed in a plastic body and a replaceable hollow needle through which the fastener is fed, then inserted through the garment material (provided for in subheading 8205.59.55) FreeNo changeNo changeOn or before 12/31/2020. 
1391.Four-inch bench visesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.21Steel bench vises, each weighing less than 9 kg, bolt mounted with a 180 degree swivel base and with reversible jaw faces having a jaw width (opening) measuring between 11 and 12 cm (provided for in subheading 8205.70.00) FreeNo changeNo changeOn or before 12/31/2020. 1392.Five-inch bench visesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.22Steel bench vises, weighing less than 13.5 kg, bolt mounted with a 180 degree swivel base and reversible jaw faces, having a jaw width (opening) between 13 and 14 cm (provided for in subheading 8205.70.00) FreeNo changeNo changeOn or before 12/31/2020. 
1393.Six-inch bench visesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.23Steel bench vises, each weighing less than 18.75 kg, bolt mounted with a 180 degree swivel base and with reversible jaw faces, having a jaw width (opening) of between 17 and 18 cm (provided for in subheading 8205.70.00) FreeNo changeNo changeOn or before 12/31/2020. 1394.Fixed carbide cutter and roller cone drill bitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.24Rotary rock drill bits, each with cutting part containing by weight over 0.2 percent of chromium, molybdenum or tungsten or over 0.1 percent of vanadium (provided for in subheading 8207.19.30), designed for use with rock drilling and earth boring tools of heading 8430 FreeNo changeNo changeOn or before 12/31/2020. 
1395.Fixed diamond cutter and roller cone drill bitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.25Rotary or fixed cutter drill bits, each with cutting part of precious or semiprecious stones (natural, synthetic or reconstructed) on a substrate of base metal or metal carbide mounted to a base metal body, the foregoing designed for use with rock drilling and earth boring tools of heading 8430 (provided for in subheading 8207.19.60)FreeNo changeNo changeOn or before 12/31/2020. 1396.Steel liner insulated coffee serversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.26Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, containing a brew-through lid and hole at bottom of server for lever faucet attachment (provided for in subheading 8210.00.00) FreeNo changeNo changeOn or before 12/31/2020. 
1397.Vacuum steel lined coffee servers with lidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.27Vacuum insulated coffee servers, each with outer layer and liner of steel, with a capacity over 2 liters, with tightly fitted hinged lid with a center hole designed to allow brewed beverages to pass directly into such server with top lever action for dispensing (provided for in subheading 8210.00.00) FreeNo changeNo changeOn or before 12/31/2020. 1398.Vacuum steel insulated coffee servers with basesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.28Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, with base but no lid and a hole at bottom of server for lever faucet attachment at time of importation (provided for in subheading 8210.00.00) FreeNo changeNo changeOn or before 12/31/2020. 
1400.Pet grooming scissorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.30Scissors, valued over $1.75/dozen, designed for use in pet grooming and presented with attached retail labeling or put up for retail sale as goods designed to cut pet hair (provided for in subheading 8213.00.90) FreeNo changeNo changeOn or before 12/31/2020. 1401.Scissors, valued over $1.75 per dozenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.31Scissors, valued over $1.75/dozen, each with stainless steel blades, one small loop handle and one larger loop handle and with an overall length of less than 17 cm, the foregoing other than those scissors designed for use in pet grooming and presented with attached retail labeling or put up for retail sale as goods designed to cut pet hair (provided for in subheading 8213.00.90)4.2%No changeNo changeOn or before 12/31/2020. 
1402.Nail clippers for petsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.32Nail clippers with stainless steel blades, each having one or both blades with rounded edged cut-outs and designed for use in cutting nails of dogs, cats or other small pets (including birds, rabbits, ferrets, hamsters, guinea pigs or gerbils) (provided for in subheading 8214.20.30) FreeNo changeNo changeOn or before 12/31/2020. 1403.Nail clippers, nail nippers, and nail filesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.33Nail nippers and clippers and nail files, the foregoing other than nail nippers and clippers with one or both blades having rounded edged cut-outs and designed for use in cutting nails of dogs, cats or other small pets (including birds, rabbits, ferrets, hamsters, guinea pigs or gerbils) (provided for in subheading 8214.20.30)2.8%No changeNo changeOn or before 12/31/2020. 
1404.Manicure and pedicure setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.34Manicure and pedicure sets, each set containing clippers, files and similar manicure or pedicure products; the foregoing not in leather containers (provided for in subheading 8214.20.90) 1.6%No changeNo changeOn or before 12/31/2020. 1405.Padlocks of base metal imported in bulkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.35Padlocks of base metal, of cylinder or pin tumbler construction, each measuring over 3.8 cm but not over 6.4 cm in width, not put up for retail sale (provided for in subheading 8301.10.80) 2.0%No changeNo changeOn or before 12/31/2020. 
1406.Manual door closersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.36Manual door closers of base metal, suitable for use on buildings, such closers with adjustable latch speed tension to suit individual needs; designed with side mount activation button which reduces user damage during activation (provided for in subheading 8302.41.30) FreeNo changeNo changeOn or before 12/31/2020. 1407.Antitheft steel cases with digital locksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.37Armored safes of welded steel, each weighing 11.8 kg or less, valued $24 or more but not over $36, with digital lock (provided for in heading 8303.00.00)1.6%No changeNo changeOn or before 12/31/2020. 
1408.Recovery boiler economizersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.38Economizers comprising auxiliary plant for use with boilers of heading 8402, with a pressure capacity of 10686.87 kPa, certified by the importer as for use in the pulp and paper industry (provided for in subheading 8404.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1409.Steam turbines with an output between 60 MW and 120 MWSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.39Stationary steam turbines, condensing type, direct drive, suited for use with a generator, having an output of 60 MW or more but not over 120 MW, with a rotational speed more than 3500 RPM (provided for in subheading 8406.81.10) FreeNo changeNo changeOn or before 12/31/2020. 
1410.Steam turbines with an output between 27 MW and 40 MWSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.40Steam turbines, multi-stage, condensing type, direct drive, suitable for use with a generator, having an output of 27 MW or more but not over 40 MW, with an operating rotational speed more than 3500 RPM (provided for in subheading 8406.82.10) FreeNo changeNo changeOn or before 12/31/2020. 1411.Used compression-ignition internal combustion enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.41Used compression-ignition internal combustion piston engines to be installed in vehicles of subheading 8701.20 or heading 8704 (provided for in subheading 8408.20.20) 1.5%No changeNo changeOn or before 12/31/2020. 
1412.Engine blocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.42Engine blocks, each weighting over 272 kg but not over 317 kg, for compression-ignition internal combustion piston engines (diesel or semi-diesel engines) having a cylinder capacity of approximately 12.4 liters for vehicles of subheading 8701.20 (provided for in subheading 8409.99.91) 0.6%No changeNo changeOn or before 12/31/2020. 1413.High silicon molybdenum exhaust manifoldsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.43High silicon molybdenum exhaust manifolds for use in compression-ignition internal combustion piston engines (diesel or semi-diesel engines) with cylinder capacity of 2,300 cc or more but not exceeding 20,000 cc, each manifold measuring at least 80 cm but not exceeding 200 cm in length, at least 10 cm but not over 200 cm in width, and at least 10 cm but not exceeding 200 cm in height (provided for in subheading 8409.99.91) 1.9%No changeNo changeOn or before 12/31/2020. 
1414.Connecting rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.44Connecting rods designed for use in compression-ignition internal combustion piston engines (diesel or semi-diesel engines) for vehicles of subheading 8701.20 or heading 8702, 8703, or 8704, each rod measuring at least 20 cm but not exceeding 120 cm in length, at least 10 cm but not exceeding 60 cm in width, and at least 5 cm but not exceeding 90 cm in height (provided for in subheading 8409.99.91) 0.4%No changeNo changeOn or before 12/31/2020. 1415.CrankcasesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.45Cast iron crankcases, suitable for use solely or principally with marine propulsion engines, each crankcase measuring more than 1.1 m in length (provided for in subheading 8409.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
1416.Cylinder headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.46Cast-iron cylinder heads suitable for use solely or principally with marine compression-ignition engines, such parts with cylinder bore over 125 mm and weighing over 32 kg each (provided for in subheading 8409.99.92) FreeNo changeNo changeOn or before 12/31/2020. 1417.PistonsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.47Pistons suitable for use solely or principally with marine propulsion engines, such pistons each having a cast steel crown and aluminum body, weighing 12 kg or more (provided for in subheading 8409.99.92) FreeNo changeNo changeOn or before 12/31/2020. 
1418.Fuel pump assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.48Fuel-injection pump assemblies, designed for compression-ignition internal combustion engines with a capacity of 6.4 liters and with output of less than 1000 kW of power (provided for in subheading 8413.30.10), the foregoing other than used goods FreeNo changeNo changeOn or before 12/31/2020. 1419.High pressure pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.49Fuel-injection pumps, designed for compression-ignition engines having an output of 1000 kW or greater, each pump weighing 60 kg or more and capable of generating a pressure greater than 1200 bar, such pumps designed for use in a common rail fuel system (provided for in subheading 8413.30.10), the foregoing other than used goods FreeNo changeNo changeOn or before 12/31/2020. 
1420.Used fuel pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.50Used fuel, lubricating or cooling medium pumps designed for internal combustion piston engines (provided for in subheading 8413.30.10 or 8413.30.90) 0.6%No changeNo changeOn or before 12/31/2020. 1421.Fuel transfer pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.51New fuel pumps for compression-ignition engines, other than fuel-injection pumps, such pumps measuring 2 cm or more but not over 163 cm in length, 2 cm or more but less than 127 cm in width and 2 cm or more but less than 95 cm in height (provided for in subheading 8413.30.90) 0.5%No changeNo changeOn or before 12/31/2020. 
1422.Fuel pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.52High pressure fuel pumps, each incorporating a default open or closed solenoid valve, certified by the importer to be used in regulating the fuel supply into the fuel rail, designed for use in gasoline direct injection (GDI) spark-ignition internal combustion piston engines (provided for in subheading 8413.30.90); the foregoing other than used goods 1.7%No changeNo changeOn or before 12/31/2020. 1423.Pumps for vacuumsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.53Vacuum pumps, each having a steel casing and outer shell of plastics to permit cooling; such pumps measuring approximately 22 cm in height and 16 cm in width, having an aperture to connect with a HEPA filter and a power output rating exceeding 850 W but not over 1050 W, valued no more than $24 each (provided for in subheading 8414.10.00) FreeNo changeNo changeOn or before 12/31/2020. 
1424.Exhaust fans for permanent installationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.54Exhaust fans for permanent ceiling installation designed to be used in the bathroom, each containing an electric motor with an output wattage not exceeding 125 W, with or without a light, with volume flow between 1.35 m3 and 2.04 m3 per minute and having a sound level greater than 2.2 sones but not exceeding 6.8 sones (provided for in subheading 8414.51.30) 4.1%No changeNo changeOn or before 12/31/2020. 1425.Exhaust fans for permanent installationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.55Exhaust fans designed for permanent ceiling installation in bathrooms, each with a self-contained electric DC brush-less motor with an output wattage not exceeding 125 W, with or without a light, such fans having a sound level rating greater than 0.1 sone but not exceeding 1.2 sones (provided for in subheading 8414.51.30) 3.0%No changeNo changeOn or before 12/31/2020. 
1426.Blower subassemblies incorporated into fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.56Blower subassemblies, each consisting of an electric A/C or D/C motor with an output wattage over 18.5 W but not exceeding 38.5 W, a metal or plastic blower wheel and a base plate, designed to be incorporated in ceiling fans for permanent installation of subheading 8414.51.30 or in heating units combining a heater, fan and lights for permanent installation, of subheading 8516.29.00 (provided for in subheading 8414.59.65) FreeNo changeNo changeOn or before 12/31/2020. 1427.Range hoodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.57Chimney range hoods, island range hoods or under-the-cabinet range hoods, of a kind normally used in the household, designed for permanent installation to a wall or ceiling, each such hood measuring over 121 cm on its maximum horizontal side, presented with or without a blower; the foregoing, if presented without blower, incorporating other ventilating equipment (provided in subheading 8414.80.90) FreeNo changeNo changeOn or before 12/31/2020. 
1428.Pre-assembled pedestal fan column assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.58Pedestal column assemblies comprising parts for oscillating electric fans, presented in the assembled condition, each consisting of upper and lower tubes of steel, with thermoplastic collet (sleeve) covering the connection point of such tubes together with accompanying collet insert and allowing the two tubes to be locked at adjustable intervals (provided for in subheading 8414.90.10) FreeNo changeNo changeOn or before 12/31/2020. 1429.Grilles for exhaust fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.59Plastic grilles (provided for in subheading 8414.90.10), each incorporating a light-emitting diode (LED) light on the exterior perimeter capable of providing continuous light, certified by the importer as designed to be used with exhaust fans for permanent installation and generating 2.83 m3 per minute, such fans of a kind for residential use and described in subheading 8414.51.30 FreeNo changeNo changeOn or before 12/31/2020. 
1430.Certain portable air conditionersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.62Air conditioning machines, incorporating a refrigerating unit, mounted on wheels or castors, exceeding 17.58 kW per hour (provided for in 8415.82.01) 0.8%No changeNo changeOn or before 12/31/2020. 1431.Portable air conditionersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.63Air conditioning machines, each incorporating a refrigerating unit, mounted on wheels or castors, rated at less than 3.52 kW per hour (provided for in 8415.82.01) FreeNo changeNo changeOn or before 12/31/2020. 
1432.Self-contained portable air conditionersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.64Self-contained, portable air conditioning machines, not designed to be fixed to a window, wall, ceiling or floor, with cooling capacity rated at 3.52 kW per hour or more but less than 17.58 kW per hour (provided for in subheading 8415.82.01) 1.8%No changeNo changeOn or before 12/31/2020. 1433.Pressure distillation columnsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.66Pressure distillation columns, designed to liquefy air and its component gases, the foregoing containing brazed aluminum plate-fin heat exchangers (provided for in subheading 8419.60.10) 2.7%No changeNo changeOn or before 12/31/2020. 
1434.Shell and tube oil coolersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.67Shell and tube oil coolers designed for compression-ignition engines, such coolers measuring 50 cm or more but not over 180 cm in length, 10 cm or more but not over 70 cm in width and 15 cm or more but not over 70 cm in height (provided for in subheading 8419.89.95) FreeNo changeNo changeOn or before 12/31/2020. 1435.Mobile sprinklersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.68Self-propelled sprinklers for agricultural or horticultural purposes, other than center pivot type (provided for in subheading 8424.82.00) FreeNo changeNo changeOn or before 12/31/2020. 
1436.Flexographic printers with print speed less than 184 meters per minuteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.69Flexographic printing machinery, having continuous roll feed, designed for printing on paperboard (whether or not such paperboard is coated), with a printing speed less than 184 m/minute, and a print width of 101 cm or more but less than 280 cm (provided for in subheading 8443.16.00) FreeNo changeNo changeOn or before 12/31/2020. 1437.Flexographic printing machinerySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.70Flexographic printing machinery, having continuous roll feed, designed for printing on paperboard (whether or not such paperboard is coated), having a printing speed of 599 m/minute or more but not more than 801 m/minute and a print width of 106 cm or more but not more than 178 cm (provided for in subheading 8443.16.00) 0.1%No changeNo changeOn or before 12/31/2020. 
1438.Shuttleless rapier power looms to weave fabricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.71Weaving machines (power looms), shuttleless, rapier type, for weaving fabrics of a width exceeding 30 cm but not exceeding 4.9 m (provided for in subheading 8446.30.50) FreeNo changeNo changeOn or before 12/31/2020. 1439.Shuttleless, jet type power looms to weave fabricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.72Weaving machines (power looms), shuttleless, jet type, for weaving fabrics of a width exceeding 30 cm but not exceeding 4.9 m (provided for in subheading 8446.30.50) FreeNo changeNo changeOn or before 12/31/2020. 
1440.Miter saws with cut-offSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.73Miter sawing machines, power operated, not numerically controlled, for working metal, with safety cut off switch (provided for in subheading 8461.50.80) 3.7%No changeNo changeOn or before 12/31/2020. 1441.Table sawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.74Table saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, each with blade measuring 25.4 cm (provided for in subheading 8465.91.00), such saws excluding (i) tilting arbor table saws, non-laser guided, each with a 25.4 cm blade and of a weight not exceeding 220 kg, and (ii) laser-guided tilting arbor table saws, each with 25.4 cm blade and detachable base with casters, weighing less than 31 kg 1.2%No changeNo changeOn or before 12/31/2020. 
1442.Certain benchtop band sawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.75Benchtop band saws, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, the foregoing with a cutting depth between 25 and 36 cm, valued under $1,000 each (provided for in subheading 8465.91.00) FreeNo changeNo changeOn or before 12/31/2020. 1443.Certain stationary band sawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.76Floor standing (stationary) band saws, each with a cutting depth between 25 and 36 cm, valued under $1,000 each (provided for in subheading 8465.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
1444.Certain titling arbor table sawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.77Tilting arbor table saws, non-laser guided, each with a 25.4 cm blade and of a weight not exceeding 220 kg (provided for in subheading 8465.91.00) FreeNo changeNo changeOn or before 12/31/2020. 1445.Certain table saws with 10 inch (25.4 centimeter) bladeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.78Laser-guided tilting arbor table saws, each with 25.4 cm blade and presented with a detachable base with casters, the foregoing weighing less than 31 kg (provided for in subheading 8465.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
1446.Compound miter saw, 10 inch, without laserSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.79Miter sawing machines, power operated, not numerically controlled, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, with 25.4 cm blade, capable of adjusting bevel of cut, without laser guides (provided for in subheading 8465.91.00) 2.1%No changeNo changeOn or before 12/31/2020. 1447.Drill pressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.80Drill presses, valued under $1,000 each (provided for in subheading 8465.95.00) FreeNo changeNo changeOn or before 12/31/2020. 
1448.Electrical rotary drill, hammer and chiseling toolsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.81Rotary drill, hammer and chiseling tools with self-contained electric motor, each with pneumatic hammering mechanism that engages with slotted drive drill-bits and an electromechanical mechanism that separates the drive from the internal gearings, with rated amperage that does not exceed 15 A and with triaxial vibration values, measured in accordance with European Norm 60745, that do not exceed 9 m/s² (provided for in subheading 8467.21.00) FreeNo changeNo changeOn or before 12/31/2020. 1449.Tire assembly machines (TAM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.82Machinery for molding, assembling or otherwise forming uncured, unvulcanized rubber (green) tires (provided for in subheading 8477.59.01), the foregoing to be used in production of new pneumatic tires designed in all sizes for motor cars (such tires in subheadings 4011.10.10 and 4011.10.50), buses and trucks (such tires in subheadings 4011.20.10 and 4011.20.50), motorcycles (such tires in subheading 4011.40.00) and agricultural, forestry, construction or industrial vehicles (such tires of subheadings 4011.70.00, 4011.80.10, 4011.80.20, 4011.80.80, 4011.90.10, 4011.90.20, and 4011.90.80) 2.5%No changeNo changeOn or before 12/31/2020. 
1450.Catty whackSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.83Electromechanical hide and seek toys, designed for use by cats or dogs, each with an electrically powered fast-moving feather wand that changes direction randomly; such wand mechanism positioned in a round enclosure of plastics, designed to allow the wand to shoot out; such toys each containing a carpeted scratching area on top (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 1451.Fly by spinner toysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.84Electromechanical pet toys, each with a plastic butterfly attached to a wire cable that revolves around a plastic base when in use, such toy designed to simulate the flying motion of a butterfly (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 
1452.Vehicle stability control actuator assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.85Vehicle stability control actuator assemblies (provided for in subheading 8479.89.94) 2.3%No changeNo changeOn or before 12/31/2020. 1453.Hydraulic subsea jumper connectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.86Subsea joinable connection devices rated at 68947.57 kPa, each certified by the importer as having high strength bend resistance and designed to interconnect subsea trees, manifolds and pipeline terminates to route production flow to a flow line (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 
1454.Bird in a cageSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.87Electromechanical cat toys, each depicting a bird in a cage, such toy bird of textile materials with magnet inside its body and suspended by a string from the top of a cage comprising plastic ribs; such cage sitting on a base of plastics that contains the electrical components; with cage base having a magnetic coil designed to switch polarity and cause the bird to be in a state of continuous motion (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 1455.Mouse in a pouchSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.88Electromechanical cat toys, with electrical function supplying power to the moving parts and supporting the mechanical function, each unit comprising an electrical/mechanical mouse of plastics enclosed in an approximately 0.61 m diameter textile fabric pouch, with such mouse designed to randomly move around the inside of the pouch (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 
1456.Telescope mirror segment support assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.89Optical telescope mirror segment support assemblies, each presented without mirrors (provided for in subheading 8479.89.94) FreeNo changeNo changeOn or before 12/31/2020. 1457.Segmented compression molds of more than 25-inch rim diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.90Segmented compression-type molds designed to be used for molding / forming and curing green tires with a rim diameter measuring over 63.5 cm (provided for in subheading 8480.79.90), such tires for off-the-road use FreeNo changeNo changeOn or before 12/31/2020. 
1458.Valve-type fuel injectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.91Valve-type fuel injectors, each functional in a common rail fuel system with a pressure greater than 120 MPa (1200 bar) (provided for in subheading 8481.80.90), the foregoing other than used goods 0.5%No changeNo changeOn or before 12/31/2020. 1459.Dosing module injectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.92Dosing module injectors, comprising parts of compression-ignition engine after-combustion treatment systems, measuring 30 cm or more but not over 50 cm in length, 30 cm or more but not over 50 cm in width and 10 cm or more but not over 30 cm in height (provided for in subheading 8481.80.90), such injectors other than used FreeNo changeNo changeOn or before 12/31/2020. 
1460.Regulator valvesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.93Used self-operating regulator valves, such valves designed for controlling variables such as temperature, pressure or flow (provided for in subheading 8481.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1461.Fuel injectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.94Fuel Injectors, other than used, each incorporating a valve and a micro-stamped orifice hole, certified by the importer as designed to deliver fuel to the combustion chamber of a gasoline engine with a pressure not exceeding 120 MPa (1200 bar) (provided for in subheading 8481.80.90) 1.9%No changeNo changeOn or before 12/31/2020. 
1462.Subsea flow modulesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.95Valves, capable of operating at pressures of 68.94 MPa or more (provided for in subheading 8481.80.90), for controlling production flow through a subsea tree, each mounted in a module that can be removed and replaced by a remotely operated underwater vehicle (ROV) FreeNo changeNo changeOn or before 12/31/2020. 1463.CrankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.96New crankshafts of forged steel designed for use solely or principally with compression-ignition internal combustion piston engines, other than for vehicles of chapter 87, each measuring more than 1.86 m in length and weighing 453 kg or more (provided for in subheading 8483.10.30) 0.6%No changeNo changeOn or before 12/31/2020. 
1464.Used camshafts and crankshafts for diesel enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.97Used camshafts and crankshafts, designed for use solely or principally with compression-ignition internal combustion piston engines (other than spark-ignition internal combustion engines) (provided for in subheading 8483.10.30) FreeNo changeNo changeOn or before 12/31/2020. 1465.Crankshafts for engines with cylinder capacity exceeding 19,000 cubic centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.15.98New crankshafts designed for use solely or principally with compression-ignition internal combustion piston engines of a cylinder capacity exceeding 19,000 cc, such crankshafts measuring 200 cm or more but not over 900 cm in length, 100 cm or more but not over 200 cm in width and 50 cm or more but not over 200 cm in height (provided for in subheading 8483.10.30), the foregoing except such new crankshafts of forged steel, other than for vehicles of chapter 87, each measuring more than 1.86 m in length and weighing 453 kg or more FreeNo changeNo changeOn or before 12/31/2020. 
1466.Crankshaft bearingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.15.99Plain shaft sputter bearings without housing (the foregoing other than spherical bearings), each weighing 200 g or more and with journal diameter measuring 117 mm or more (provided for in subheading 8483.30.80) FreeNo changeNo changeOn or before 12/31/2020. 1467.Used transmissionsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.01Used fixed ratio speed changers (provided for in subheading 8483.40.50), other than transmissions for the vehicles of headings 8701, 8702, 8703, 8704, and 8705 1.9%No changeNo changeOn or before 12/31/2020. 
1468.Flexplates for engines with cylinder capacity between 6,000 and 20,000 cubic centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.02Flexplates designed for use in compression-ignition engines of a cylinder capacity equal to or greater than 6,000 cc but not exceeding 20,000 cc, such flexplates measuring 5 cm or more but not over 150 cm in length, 22 cm or more but not over 150 cm in width and 2 cm or more but not over 150 cm in height (provided for in subheading 8483.60.80) 1.7%No changeNo changeOn or before 12/31/2020. 1469.Flexplates for engines with cylinder capacity between 1,000 and 5,900 cubic centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.03Flexplates designed for use in compression-ignition engines with cylinder capacity ranging between 1000 cc to 5900 cc, such flexplates measuring 35 cm or more but not over 50 cm in length, 35 cm or more but not over 50 cm in width and 2 cm or more but not over 10 cm in height (provided for in subheading 8483.60.80) FreeNo changeNo changeOn or before 12/31/2020. 
1470.Ring gearsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.04Ring gears, with diameter 30 cm or more but not over 200 cm and height of 6 cm or more but not over 30 cm, the foregoing to be assembled onto the periphery of a flexplate or flywheel for a diesel engine ranging in cylinder capacity equal to or greater than 5,000 cc but not exceeding 95,000 cc (provided for in subheading 8483.90.50) 1.0%No changeNo changeOn or before 12/31/2020. 1471.Electromechanical rotational actuator assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.05Electromechanical rotational actuators, each with attached actuator arm and pin (such arm measuring between 12 mm and 15 mm in length and with pin diameter of 8 mm), of an output of 36 W (provided for in subheading 8501.10.60) FreeNo changeNo changeOn or before 12/31/2020. 
1472.Power back door actuator assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.06Power back door (liftgate) actuator assemblies for the motor vehicles of headings 8701 to 8705, each consisting of a brushless electric DC motor that generates between 350 and 400 W, an electromagnetic clutch, a clutch magnet, a clutch flywheel, a clutch plate, a sensor and a housing (provided for in subheading 8501.31.40) 1.7%No changeNo changeOn or before 12/31/2020. 1473.Direct current pump motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.07DC motors of an output between 190 W and 290 W, weighing less than 1 kg, each in a cylindrical housing with height of approximately 55 mm and a radius of approximately 45 mm (provided for in subheading 8501.31.40) 2.8%No changeNo changeOn or before 12/31/2020. 
1474.Motor assemblies for electric box fans with output between 37.5 watts and 74.6 wattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.08AC electric motors of an output exceeding 37.5 W but not exceeding 74.6 W, single phase, each equipped with a capacitor, rotary speed control mechanism and a motor mounting cooling ring (provided for in subheading 8501.40.20) FreeNo changeNo changeOn or before 12/31/2020. 1475.Motor assemblies for oscillating fans with output between 37.5 watts and 72 wattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.09AC electric motors of an output exceeding 37.5w but not exceeding 72w, single phase, each equipped with a capacitor, a speed control mechanism, and a motor mount of plastics and a self-contained gear mechanism for oscillation (provided for in subheading 8501.40.20) 2.0%No changeNo changeOn or before 12/31/2020. 
1476.Motors for low wattage fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.10AC electric motors, single-phase, of an output exceeding 50 W but not exceeding 74.6 W, each equipped with a capacitor and a three-speed control switch (provided for in subheading 8501.40.20) 0.3%No changeNo changeOn or before 12/31/2020. 1477.Motor assemblies for air circulator electric fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.11AC electric motors of an output exceeding 74.6 W but not exceeding 95 W, single phase, each equipped with a capacitor and a speed control mechanism (provided for in subheading 8501.40.40) FreeNo changeNo changeOn or before 12/31/2020. 
1478.Motors for high wattage fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.12AC electric motors, single phase, of an output exceeding 74.6 W but not exceeding 95 W, such motors each equipped with a capacitor and a three-speed control switch (provided for in subheading 8501.40.40) FreeNo changeNo changeOn or before 12/31/2020. 1479.Alternating current multiphase submersible pump motors with output between 3 kilowatts and 14.92 kilowattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.13Submersible multi-phase motors designed for use with pumps, such motors cylindrical in shape, each having a diameter exceeding 12 cm but not exceeding 18 cm and a length exceeding 63 cm but not exceeding 80 cm, the foregoing having a power output exceeding 3 kW but not exceeding 14.92 kW (provided for in subheading 8501.52.40) FreeNo changeNo changeOn or before 12/31/2020. 
1480.Alternating current multiphase submersible pump motors with output between 149.2 kilowatts and 150 kilowattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.14Submersible multi-phase motors designed for use with pumps, such motors cylindrical in shape, each having a diameter exceeding 22 cm but not exceeding 35 cm and a length exceeding 150 cm but not exceeding 230 cm, the foregoing with a power output exceeding 149.2 kW but not exceeding 150 kW (provided for in subheading 8501.53.60) FreeNo changeNo changeOn or before 12/31/2020. 1481.Alternating current generators for exercise equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.15AC electric generators, each with a flywheel and an eddy-current loading device, the load being controlled magnetically (provided for in subheading 8501.61.00), designed for use in exercise equipment of subheading 9506.91 FreeNo changeNo changeOn or before 12/31/2020. 
1482.Electric generating sets with natural gas enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.16Electric generating sets, each with spark-ignition internal combustion piston engine fueled by natural gas (provided for in subheading 8502.20.00) 1.9%No changeNo changeOn or before 12/31/2020. 1483.Stator and rotor core laminationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.17Stator core and rotor core laminations, imported in pairs each comprising one stator core lamination and one rotor core lamination; with such stator core laminations having an exterior diameter of 26.42 cm and an inner diameter of 20.35 cm, weighing 4.14 kg or more but not over 6.72 kg; such rotor core laminations having an exterior diameter of 20.2 cm and an inner diameter of 14.0 cm, weighing 3.3 kg or more but not over 5.3 kg; the foregoing certified by the importer as designed to be used in the manufacture of generator motors for charging the battery of hybrid vehicles and of electric motors for propulsion of hybrid vehicles (provided for in subheading 8503.00.95) 0.7%No changeNo changeOn or before 12/31/2020. 
1484.Universal serial bus (USB) auto chargersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.18Power adapters designed for use with standard car cigarette lighter sockets having dual USB output ports with 12 W output per port (provided for in subheading 8504.40.95) FreeNo changeNo changeOn or before 12/31/2020. 1485.Fuel shutoff solenoidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.19Fuel shutoff solenoids designed for compression-ignition diesel engines with cylinder capacity ranging between 2,000 cc and 20,000 cc, such solenoids measuring 5 cm or more but not over 800 cm in length, 3 cm but not over 500 cm in width and 3 cm but not over 200 cm in height (provided for in subheading 8505.90.75) FreeNo changeNo changeOn or before 12/31/2020. 
1486.Lithium polymer rechargeable batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.20Rechargeable lithium batteries, certified by the importer as having a polymer electrolyte layer and composite cathode, designed to complete 800 cumulative battery lifetime hours and operate at sustained temperatures between 45 degrees Celsius and 130 degrees Celsius continuously for a minimum of 1 hour between recharges (provided for in subheading 8507.60.00) FreeNo changeNo changeOn or before 12/31/2020. 1487.Annular shaped lithium thionyl chloride (LTC) batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.21Lithium thionyl chloride (LTC) batteries, annular in shape, measuring 30.48 mm or more but not over 152.4 mm in length, with an outer diameter of 10.16 cm or more but not over 127 mm and an inner diameter of 55.88 mm or more but not over 88.9 mm, certified by the importer as containing a lithium anode and a liquid cathode comprising a porous carbon current collector filled with thionyl chloride (SOCl2) (provided for in subheading 8507.60.00) FreeNo changeNo changeOn or before 12/31/2020. 
1488.Cylindrical shaped lithium thionyl chloride (LTC) batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.22Lithium thionyl chloride batteries, cylindrical in shape, measuring 30.48 mm or more but not over 152.4 cm in length, having an outer diameter of 10.16 mm or more but not over 127 mm, each certified by the importer as containing a lithium anode and a liquid cathode comprising a porous carbon current collector filled with thionyl chloride (SOCl2) (provided for in subheading 8507.60.00) FreeNo changeNo changeOn or before 12/31/2020. 1489.Electric burr coffee grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.23Electromechanical burr coffee grinders, with self-contained electric motor, each presented with one clear glass top storage vessel and one clear glass bottom storage vessel (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2020. 
1490.Electric food spiralizing appliancesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.24Electromechanical domestic appliances, each with self-contained electric motor, such appliances designed for peeling, coring and slicing fruits and vegetables and capable of cutting such food into spiral shapes, the foregoing each having more than five interchangeable cutting blades (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2020. 1491.Electric cylindrical coffee grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.25Electromechanical cylindrical coffee grinders, each operated by pushing the plastic cover into the base, the foregoing having a removable stainless steel bowl with a capacity of more than 0.1 liter and not exceeding 0.2 liter (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2020. 
1492.Electromechanical knivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.26Electromechanical knives, each with self-contained electric motor, valued $8 or more but not more than $40 each (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 1493.Automatic litterboxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.27Litterboxes, each with self-contained electric motor powered by an external adapter that plugs into a wall socket or electrical outlet and may have batteries for back-up, such devices which rake and/or disperse cat waste into a compartment after a certain amount of time has passed once the mechanism is triggered by cat entering the litterbox; the foregoing designed for domestic use (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 
1494.Automatic food feeders for dogs and catsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.28Feeders, each with a self-contained electric motor powered by an external adapter that plugs into a wall socket or electrical outlet or uses batteries, such devices which can be programmed to disperse various quantities of food at pre-set times, designed for domestic use by dogs and cats (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 1495.Automatic pet waterers for dogs and catsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.29Waterers, each with a self-contained electric motor powered through an external adapter that plugs into a wall socket or electrical outlet or uses batteries, such devices which filter a continuously flowing water fountain or replenish water when volume is below a certain fill level, the foregoing designed for domestic use by dogs and cats (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 
1496.Automatic fish feedersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.30Feeders designed for use with fish, each with a self-contained electric motor powered by batteries, with retaining clips or clamps to attach to a household aquarium, the foregoing which can be programmed to disperse various quantities of food at preset times (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 1497.Electric knivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.31Electromechanical knives, each with self-contained electric motor (provided for in subheading 8509.80.50), the foregoing only if valued either less than $8 or more than $40 each 0.3%No changeNo changeOn or before 12/31/2020. 
1498.Handheld electric can openersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.32Hand-held battery-operated automatic can openers, each with self-contained electric motor, such can openers weighing not over 20 kg exclusive of extra interchangeable parts or detachable auxiliary devices (provided for in subheading 8509.80.50) FreeNo changeNo changeOn or before 12/31/2020. 1499.Food beaters designed to attach to handheld mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.33Stainless steel food beaters, designed for use solely on electromechanical hand-held food mixers suitable for domestic purposes (provided for in subheading 8509.90.55) FreeNo changeNo changeOn or before 12/31/2020. 
1500.Dough hooks designed to attach to handheld mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.34Stainless steel dough hooks designed for use solely on electromechanical food hand mixers suitable for domestic purposes (provided for in subheading 8509.90.55) FreeNo changeNo changeOn or before 12/31/2020. 1501.Electrothermic bowls for food stand mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.35Electrothermal bowls designed for use with electromechanical stand food mixers of a kind used for domestic purposes, each bowl having a control panel with digital display (provided for in subheading 8509.90.55) FreeNo changeNo changeOn or before 12/31/2020. 
1502.Metal bowls for use with food stand mixers with capacity of more than 4.7 liters and not more than 8.6 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.36Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.7 liters but not exceeding 8.6 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and two welded stainless steel side brackets with circular holes (provided for in subheading 8509.90.55) FreeNo changeNo changeOn or before 12/31/2020. 1503.Metal bowls for use with food stand mixers with capacity of more than 3.3 liters and not more than 4.8 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.37Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 3.3 liters but not exceeding 4.8 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and welded stainless steel base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) FreeNo changeNo changeOn or before 12/31/2020. 
1504.Used startersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.38Used electric starter motors for spark ignition or compression ignition internal combustion engines (provided for in subheading 8511.40.00) 0.4%No changeNo changeOn or before 12/31/2020. 1505.AlternatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.39New alternators rated to produce voltage at 24 V and current at 500 A or more, designed to power military diesel engine components and supporting systems, such alternators each weighing less than 55 kg and measuring less than 300 mm in diameter (provided for in subheading 8511.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1506.Used alternatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.40Used generators (alternators) of a kind used in conjunction with spark ignition or compression ignition internal combustion engines (provided for in subheading 8511.50.00) 1.6%No changeNo changeOn or before 12/31/2020. 1507.Parking sensors, signaling equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.41Parts of signaling equipment, each with pressed sealing on the flanges (provided for in subheading 8512.90.20) 1.2%No changeNo changeOn or before 12/31/2020. 
1508.Bulb heaters with or without a fanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.42Electric heating units designed for permanent ceiling installation, each containing a heater and one or two infrared bulbs, with or without a fan (provided for in subheading 8516.29.00) FreeNo changeNo changeOn or before 12/31/2020. 1509.Heater fan lights for permanent installationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.43Heating units each combining a heater, a fan and a light for residential use, designed for permanent ceiling installation, each containing an adjustable louver mounted in the grille, such louver may be rotated 360 degrees for the flow of heat output to be manually self-positioned (provided for in subheading 8516.29.00) FreeNo changeNo changeOn or before 12/31/2020. 
1510.Wall heatersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.44High-capacity heating units, designed to be permanently mounted into a wall and for use in residential households, each generating 1000 and 1500 W, containing a grille, with or without built-in thermostat (provided for in subheading 8516.29.00) FreeNo changeNo changeOn or before 12/31/2020. 1511.Cordless steam ironsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.45Electrothermic steam irons of a kind used for domestic purposes, capable of operating without power cord connected to mains, each with detachable base (provided in subheading 8516.40.40) FreeNo changeNo changeOn or before 12/31/2020. 
1512.Electric steam ironsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.46Electrothermic steam irons of a kind used for domestic purposes, each with a ceramic-coated cast aluminum sole plate (provided for in subheading 8516.40.40), the foregoing not capable of operating without power connected to mains 1.0%No changeNo changeOn or before 12/31/2020. 1513.Microwave hoods with a plastic handleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.47Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity greater than 48 liters but not exceeding 49 liters, the foregoing containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm and with a door having an exterior molded plastic handle (provided for in subheading 8516.50.00) 0.5%No changeNo changeOn or before 12/31/2020. 
1514.Microwave hoods with a metal handleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.48Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity greater than 48 liters but not exceeding 49 liters, the foregoing having a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm and a door with exterior metal handle (provided for in subheading 8516.50.00) 1.2%No changeNo changeOn or before 12/31/2020. 1515.Microwave hoods with 53 to 55 liter capacitySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.49Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity greater than 53 liters but not exceeding 55 liters, the foregoing having a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1516.Microwave hoods with 58 to 60 liter capacitySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.50Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having an oven capacity of greater than 58 liters but not exceeding 60 liters, the foregoing having a glass turntable plate with a diameter greater than 30 cm but not exceeding 32 cm (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 1517.Microwave hoods with 58 to 60 liter capacity and large turntable platesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.51Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having an oven capacity of greater than 58 liters but not exceeding 60 liters, the foregoing having a glass turntable plate with a diameter greater than 35 cm but not exceeding 37 cm (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1518.Microwave hoods with 53 to 55 liter capacity and large turntable platesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.52Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity of greater than 53 liters but not exceeding 55 liters, the foregoing having a glass turntable plate with a diameter greater than 35 cm but not exceeding 37 cm (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 1519.Microwave hoods with 56 to 58 liter capacitySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.53Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity of 56 liters or more but not over 58 liters, having a glass turntable plate with a diameter measuring 30 cm or more but not over 31 cm (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 
1520.Microwave hoods with rectangular plateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.54Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having oven capacity of greater than 56 liters but not exceeding 58 liters, the foregoing having a glass rectangular turntable plate (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2020. 1521.Vertical waffle makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.55Electrothermic waffle makers, of a kind used for domestic purposes, with dual-sided plates positioned vertically and deep grids divided into equal quarters in a circular shape mold, with funnel on top; such appliances in stainless steel housing, with a spout including fill mark level and a release to open housing for waffle removal (provided for in subheading 8516.60.60) FreeNo changeNo changeOn or before 12/31/2020. 
1522.Multifunction grillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.56Electrothermic multifunction grills of a kind used for domestic purposes, each incorporating a cooking plate for use as a grill, griddle or oven, with removable power cord with a thermostatic control (provided for in subheading 8516.60.60) FreeNo changeNo changeOn or before 12/31/2020. 1523.Electric sandwich grillersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.57Electrothermic dual-grid sandwich grilling appliances of a kind used for domestic purposes, each with a locking latch and floating upper lid (provided for in subheading 8516.60.60), the foregoing without thermostatic control FreeNo changeNo changeOn or before 12/31/2020. 
1524.Automatic drip coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.58Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each capable of brewing multiple servings and incorporating a removable water tank with a handle; the foregoing excluding coffee makers with dome-shaped housing or designed for permanent installation into a wall, cabinet or shelf, and excluding coffee makers designed to utilize coffee capsules or pods (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 1525.Automatic pour over coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.59Electrothermic automatic coffee makers of a kind used for domestic purposes, each having a dome-shaped housing over the brewing chamber, the foregoing capable of brewing multiple servings and designed to heat all water in separate heating chamber before releasing heated water into brewing chamber (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 
1526.Automatic siphon coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.60Electrothermic siphon coffee brewers of a kind used for domestic purposes, each with upper globe-shaped chamber that seals to bottom carafe magnetically, the foregoing having an electronic control in base (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 1527.Automatic glass tea kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.61Electrothermic tea kettles, of a kind used for domestic purposes, each with clear glass chamber, having a stainless steel tea steeper and hinged metal limescale filter, the foregoing having a base containing a temperature control lever (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 
1528.Single serving capsule coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.62Electrothermic coffee machines of a kind used for domestic purposes, designed to brew using coffee capsules, each having a loading lever containing both stainless steel and plastic (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 1529.Electrothermic espresso makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.63Electrothermic espresso makers of a kind used for domestic purposes, each with hydraulically activated shower head spray with automatic tamping and retraction functionality and magnetic locking drawer style filter, the foregoing without bayonet locking tabs (provided for in subheading 8516.71.00) 0.7%No changeNo changeOn or before 12/31/2020. 
1530.Front-loading coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.64Automatic drip coffee makers of a kind used for domestic purposes, each with an electronic programmable clock and with a front-access water reservoir and brew basket (provided for in subheading 8516.71.00); the foregoing other than coffee makers with removable water tank or with dome-shaped housing over brewing chamber FreeNo changeNo changeOn or before 12/31/2020. 1531.Carafe-less coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.65Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each with electronic clock and self-contained coffee holding chamber, the foregoing designed to be used without separate carafe (provided for in subheading 8516.71.00); the foregoing excluding coffee makers (i) designed for permanent installation in a wall, cabinet or shelf, (ii) with removable tank with a handle, or (iii) with loading lever containing both stainless steel and plastics 0.4%No changeNo changeOn or before 12/31/2020. 
1532.Built-in coffee machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.66Electrothermic automatic coffee makers of a kind used for domestic purposes, each incorporated into a housing for permanent installation into a wall or cabinet or on a shelf and capable of remote operation via wireless connection to a smartphone or tablet (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2020. 1533.Toaster ovens with a pop-up toaster featureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.67Electrothermic toaster ovens of a kind used for domestic purposes, each incorporating a single-slot toaster opening on top of the oven (provided for in subheading 8516.72.00) FreeNo changeNo changeOn or before 12/31/2020. 
1534.Automatic painted metal hot water kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.68Electrothermic painted metal dome-shaped kettles, of a kind used for domestic purposes, each with a circular thermometer display and a base containing a temperature control lever and power button (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 1535.Automatic cylindrical metal hot water kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.69Electrothermic stainless steel cylindrical kettles, of a kind used for domestic purposes, each with a liquid crystal display and operational control buttons and display on top of the handle and having a translucent capacity indicator behind the handle (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 
1536.Multicooker slow cookers with 5 cooking functionsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.70Electrothermic slow cookers of a kind used for domestic purposes with stainless steel or painted metal exterior, each with a glass lid and removable ceramic cooking pot with a capacity of 5.68 liters, such cooker having five cooking functions (slow cook, brown and saute, steam, bake, and roast) controlled by a digital control panel (provided for in subheading 8516.79.00), the foregoing without a thermometer probe or boiling and simmering functions 1.8%No changeNo changeOn or before 12/31/2020. 1537.Multicooker slow cookers with 3 cooking functionsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.71Electrothermic slow cookers of a kind used for domestic purposes, with stainless steel or painted metal exterior, each with a glass lid and removable ceramic cooking pot with a capacity of 5.68 liters, such cookers having three cooking functions (bake, saute, and slow cooking) operated by a digital control panel (provided for in subheading 8516.79.00), the foregoing without a thermometer probe or boiling and simmering functions FreeNo changeNo changeOn or before 12/31/2020. 
1538.Swing and serve slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.72Electrothermic slow cookers of a kind used for domestic purposes, with stainless steel or painted metal exterior, each with one primary removable ceramic cooking pot with a capacity of 3.31 liters and with two removable ceramic cooking pots each having a capacity of 1.42 liters located above the primary unit and attached to swing arms that can move to the left and right of such primary unit, with separate knobs to control temperature of each cooking pot (provided for in subheading 8516.79.00), the foregoing without a thermometer probe or boiling and simmering functions FreeNo changeNo changeOn or before 12/31/2020. 1539.Electric breakfast sandwich makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.73Electrothermic sandwich cookers of a kind used for domestic purposes, designed to be used with round bread (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 
1540.Electric multi-cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.74Electrothermic multifunctional cookers (multicookers) of a kind used for domestic purposes, each incorporating a timer and designed to prepare foods by various methods, including boiling, simmering, baking, frying, roasting or stewing (provided for in subheading 8516.79.00), the foregoing without a thermometer probe FreeNo changeNo changeOn or before 12/31/2020. 1541.Programmable slow cookers with thermometer probeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.75Electrothermic programmable slow cookers of a kind used for domestic purposes, with thermometer probe (provided for in subheading 8516.79.00), the foregoing without boiling and simmering functions FreeNo changeNo changeOn or before 12/31/2020. 
1542.Electric pressure cookers rated more than 1000 watts but not more than 1200 wattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.76Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of not less than 5 liters, rated more than 1000 W but not more than 1200 W (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 1543.Electric rice cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.77Electrothermic rice cookers of a kind used for domestic purposes, rated 200 W or less, each with detachable power cord (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 
1544.Electric pressure cookers rated more than 1200 watts but not more than 1400 wattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.78Electrothermic pressure cookers of a kind used for domestic purposes, each with a capacity of not less than 5 liters and rated more than 1200 W but not more than 1400 W (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 1545.Electric pressure cookers rated more than 800 watts but not more than 1000 wattsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.79Electrothermic pressure cookers of a kind used for domestic purposes, each with a capacity of less than 5 liters and rated from 800 W to 1000 W (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 
1546.Electric oil popcorn poppers and tumblersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.80Electrothermic hot oil popcorn poppers of a kind used for domestic purposes, each with rotating metal wire stirring sticks and mechanical tumbler action (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 1547.Candle warmersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.81Electrothermic plug-mounted room deodorizers of a kind used for domestic purposes, each with decorative non-plastic housing, not incorporating a rheostat; such appliances intended for use with fragrant wax, whether or not presented with wax (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 
1548.Garment steamersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.82Handheld electrothermic garment steamers of a kind used for domestic purposes, each with body of plastics, with output rated less than 1000 W, with retractable cord and weighing not more than 1 kg, whether or not packaged with a storage bag (provided for in subheading 8516.79.00) FreeNo changeNo changeOn or before 12/31/2020. 1549.Vacuum steel insulated coffee carafesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.83Vacuum insulated coffee carafes, with interior and exterior of stainless steel, each with a capacity over 1 liter but not over 2 liters and plastic brew-through lid for direct brewing (provided for in subheading 8516.90.90) FreeNo changeNo changeOn or before 12/31/2020. 
1550.Steel vacuum pitchers with plastic hinged lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.84Vacuum insulated thermal pitchers, each with stainless steel interior and exterior, with a capacity exceeding 1 liter but not exceeding 2 liters, measuring 27.94 cm or more but not over 30.48 cm in height, with plastic brew-through lid for direct brewing and plastic spout and handle for pouring (provided for in subheading 8516.90.90) FreeNo changeNo changeOn or before 12/31/2020. 1551.Flat panel liquid crystal display (LCD) televisions for exercise equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.85Flat panel liquid crystal display (LCD) television reception apparatus, each including a television tuner, designed for incorporation into exercise equipment (provided for in subheading 8528.72.72) 3.6%No changeNo changeOn or before 12/31/2020. 
1552.Ground fault circuit interrupters rated at 15 ampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.8615 Amp ground fault circuit interrupters (provided for in subheading 8536.30.80) FreeNo changeNo changeOn or before 12/31/2020. 1553.Ground fault circuit interrupters rated at 20 ampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.87Ground fault circuit interrupters rated at 20 A (provided for in subheading 8536.30.80) FreeNo changeNo changeOn or before 12/31/2020. 
1554.Arc fault circuit interrupters or dual function arc fault and ground fault circuit interruptersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.88Arc fault circuit interrupters, including dual function arc/ground fault circuit interrupters (provided for in subheading 8536.30.80) FreeNo changeNo changeOn or before 12/31/2020. 1555.Lamp-holder housings of porcelainSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.89Lamp-holder housings of porcelain, containing sockets (provided for subheading 8536.61.00) FreeNo changeNo changeOn or before 12/31/2020. 
1556.Chassis or shelving containing backplaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.90Assemblies each comprising a chassis or shelving of subheading 8517.70 combined with a backplane (panel/distribution board) equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, for a voltage not exceeding 1,000 V (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2020. 1557.Printed board assemblies for circuit breakersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.91Printed circuit assemblies suitable for use solely with ground fault circuit interrupters (GFCIs) and arc fault circuit interrupters (AFCIs) of subheading 8536.30.80 (provided for in subheading 8538.90.30) FreeNo changeNo changeOn or before 12/31/2020. 
1558.Lamps containing deuterium gas without radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.92Ultraviolet lamps filled with deuterium gas, each without radio-frequency identification device and valued over $300 (provided for in subheading 8539.49.00) 0.5%No changeNo changeOn or before 12/31/2020. 1559.Lamps containing deuterium gas with radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.93Ultraviolet lamps filled with deuterium gas, each with radio-frequency identification device and valued over $300 (provided for in subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2020. 
1560.Cathode-ray tubesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.94Cathode-ray data/graphic display tubes, color, with a phosphor dot screen pitch smaller than .4mm and with less than 90-degree deflection (provided for in subheading 8540.40.10) FreeNo changeNo changeOn or before 12/31/2020. 1561.Mirror segment controller sensorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.95Position sensors, each designed to emit digital pulses when rotated or moved linearly, consisting of an outer housing with dimensions of approximately 67 mm by 50 mm by 24 mm that contains an electrical connector and a printed circuit assembly, such sensors certified by the importer as designed for use in ground-based observatories (provided for in subheading 8543.70.45) FreeNo changeNo changeOn or before 12/31/2020. 
1562.Insulated electric conductorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.16.96Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with machines and apparatus for the manufacture or inspection of semiconductor devices of subheading 8486.20.00 or with optical instruments and appliances for inspecting semiconductor wafers of 9031.41.00 FreeNo changeNo changeOn or before 12/31/2020. 1563.Mitsubishi Fuso eCanter trucksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.97Motor chassis fitted with cabs, each consisting of a motor vehicle chassis fitted with only electric motor for propulsion and a cab, with G.V.W. exceeding 5 metric tons but not exceeding 20 metric tons and for the transport of goods (provided for in subheading 8704.90.00) 23.9%No changeNo changeOn or before 12/31/2020. 
1566.Used gear boxes for certain vehicles for the transportation of goodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.01Used gear boxes for the vehicles of subheading 8701.20 or heading 8704 (provided for in subheading 8708.40.11) FreeNo changeNo changeOn or before 12/31/2020. 1567.Gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.02New gear boxes for the vehicles of headings 8702 or 8704, the foregoing gear boxes with six speeds and with peak torque rating of at least 69 kg-m but not greater than 110 kg-m (provided for in subheading 8708.40.11) 2.1%No changeNo changeOn or before 12/31/2020. 
1568.Used gear boxes for certain other vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.03Used gear boxes for vehicles of subheadings 8701.30.50, 8701.91, 8701.92, 8701.93, 8701.94, and 8701.95 (provided for in subheading 8708.40.50) FreeNo changeNo changeOn or before 12/31/2020. 1569.DifferentialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.04Differentials for vehicles of heading 8703, each incorporating a self-contained silicone-fluid filled reservoir, shear pump and progressively-locking clutch pack, the foregoing other than for tractors (except road tractors) (provided for in subheading 8708.50.89) 2.3%No changeNo changeOn or before 12/31/2020. 
1570.Suspension system stabilizer barsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.05Suspension system stabilizer bars of alloy steel, weighing not more than 40 kg, designed for use in Class 7 and Class 8 heavy duty trucks only (provided for in subheading 8708.80.65) FreeNo changeNo changeOn or before 12/31/2020. 1571.Mufflers and exhaust pipes and parts thereofSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.06Mufflers and exhaust pipes for motor vehicles of headings 8701 to 8705 (other than for tractors suitable for agricultural use) (provided for in subheading 8708.92.50) and parts thereof (provided for in subheading 8708.92.75) 2.4%No changeNo changeOn or before 12/31/2020. 
1572.Stand-up bicyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.07Bicycles each with no seat, no seat tube and no seat stay, designed to be pedaled by a user in a standing position only, such bicycles having both wheels not exceeding 63.5 cm in diameter (provided for in subheading 8712.00.15)FreeNo changeNo changeOn or before 12/31/2020. 1573.Elliptical cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.08Cycles, each either with two wheels and having both wheels not exceeding 63.5 cm in diameter, or with three wheels; all the foregoing propelled by laterally mounted pedals designed to be pushed in an alternative elliptical step motion (provided for in subheading 8712.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
1574.UnicyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.09Unicycles (provided for in 8712.00.50) FreeNo changeNo changeOn or before 12/31/2020. 1575.Bicycle disc brakesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.10Disc brakes designed for bicycles, and parts thereof (provided for in 8714.94.90) 6.7%No changeNo changeOn or before 12/31/2020. 
1576.Zee cagesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.11Z-shaped water bottle holders (cages) of alloy or composite material, designed for use on bicycles (provided for in 8714.99.80) FreeNo changeNo changeOn or before 12/31/2020. 1577.Bicycle wide angle reflectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.12Wide angle reflectors, designed for use on bicycles (provided for in 8714.99.80) FreeNo changeNo changeOn or before 12/31/2020. 
1578.Baby strollersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.13One-piece baby strollers, each with non-detachable seat; with foldable, non-removable anchor points designed for car seat mounting and a folding mechanism designed to allow the backrest to collapse forward against the stroller seat (provided for in heading 8715.00.00) FreeNo changeNo changeOn or before 12/31/2020. 1579.Baby stroller systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.14Baby strollers, each with chassis presented with removable seat and removable bassinet, with the seat designed to be attached to the chassis base plate, with the seat backrest designed to allow a child to be in a reclining position or to be supported at varying backrest angles; the foregoing not including any such stroller with a tilting or tilted seat only (provided for in heading 8715.00.00) FreeNo changeNo changeOn or before 12/31/2020. 
1580.Projection lenses with a focal length of 1.13 meters or more but not over 36.94 metersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.15Projection lenses, each with focal length of 1.13 m or more but not over 36.94 m and a throw ratio of 0.66 m or more but not over 9.23 m, the foregoing not exceeding 8 kg in weight (provided for in subheading 9002.11.40) FreeNo changeNo changeOn or before 12/31/2020. 1581.Projection lenses with a focal length of 19.68 millimeters or more but not over 132 millimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.16Projection lenses, each with focal length of 19.68 mm or more but not over 132.0 mm, throw ratio of 0.28:1 or more but not over 7.10:1 and focus range optical 0.45 m or more but not over 40 m, the foregoing not exceeding 5.4 kg in weight (provided for in subheading 9002.11.40) FreeNo changeNo changeOn or before 12/31/2020. 
1582.Swim gogglesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.17Swim goggles, protective, with silicone head straps (provided for in subheading 9004.90.00) FreeNo changeNo changeOn or before 12/31/2020. 1583.Projection screensSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.18Projection screens, each measuring 11 m or more but not over 22 m in width, of acoustically transparent perforated material (provided for in subheading 9010.60.00) FreeNo changeNo changeOn or before 12/31/2020. 
1584.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring not over 58.42 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.19Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring not over 58.42 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1585.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 58.42 centimeters but not over 78.74 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.20Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 58.42 cm but not over 78.74 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 
1586.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 78.74 centimeters but not over 81.28 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.21Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 78.74 cm but not over 81.28 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1587.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 81.28 centimeters but not over 99.06 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.22Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 81.28 cm but not over 99.06 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 
1588.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 99.06 centimeters but not over 101.6 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.23Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 99.06 cm but not over 101.6 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1589.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 101.6 centimeters but not over 124.46 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.24Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 101.6 cm but not over 124.46 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 
1590.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 124.46 centimeters but not over 137.16 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.25Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 124.46 cm but not over 137.16 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1591.Liquid crystal display (LCD) television panel assemblies with a video display diagonal measuring over 137.16 centimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.26Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 137.16 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 
1592.Optical attenuatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.27Optical attenuators designed to reduce the power level of an optical signal, either in free space or in an optical fiber, such instruments or apparatus specifically designed for telecommunications (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2020. 1593.Bicycle speedometersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.28Bicycle speedometers (provided for in 9029.20.20) FreeNo changeNo changeOn or before 12/31/2020. 
1594.Wide-band oscilloscopesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.29Oscilloscopes and oscillographs, having a bandwidth range of 20 GHz to 90 GHz and a sampling rate range of 50 megabytes per second (50 Mbps) to 80 gigabytes per second (80 Gbps), each with 1 to 16 measurement channels, internal hard drive, 1 to 4 interchangeable measurement modules and a color touch screen measuring over 25 cm but not over 28 cm (provided for in subheading 9030.20.10), the foregoing other than hand-held FreeNo changeNo changeOn or before 12/31/2020. 1595.OscilloscopesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.30Hand-held oscilloscopes (provided for in subheading 9030.20.10) FreeNo changeNo changeOn or before 12/31/2020. 
1596.Multimeters, without recording device, bench topSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.31Multimeters, each without recording device, not intended to be hand-held, having either 4-1/2, 5-1/2, 6-1/2, 7-1/2 or 8-1/2 digits of measurement accuracy, with or without LXI (LAN extension for instruments) standard and with either a color or non-color single or dual display screen (provided for in subheading 9030.31.00) FreeNo changeNo changeOn or before 12/31/2020. 1597.Multimeters, without recording device, handheldSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.32True RMS (root mean square) multimeters, without recording device, hand-held, each having either 3-1/2, 4 or 4-1/2 digits of measurement accuracy and either a liquid crystal display (LCD) or organic light emitting diode (OLED) display screen, designed to provide one or more of the following measurements: DCV, ACV, DCI, ACI, 2 and/or 4 wire resistance, frequency, continuity, diode test, capacitance, temperature, dB, switch counter, harmonic ratio, pulse width, delay cycle and/or 4 to 20 mA percent scale (provided for in subheading 9030.31.00) FreeNo changeNo changeOn or before 12/31/2020. 
1598.PXI multimeters, without recording device, moduleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.33PXI 6-1/2 digit digital multimeters (DMM), each without recording device, not intended to be hand-held, having 6-1/2 digit of measurement accuracy, designed to provide basic measurements that may include DCV, ACV, DCI, ACI, 2 and 4 wire resistance, frequency, period, capacitance, temperature, duty cycle, counter and DC source (provided for in subheading 9030.31.00) FreeNo changeNo changeOn or before 12/31/2020. 1599.MultimetersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.34Digital multimeters, each having 8.5 digit resolution and having a recording device, certified by the importer as having 3 ppm direct current volts (DCV) accuracy (provided for in subheading 9030.32.00) FreeNo changeNo changeOn or before 12/31/2020. 
1600.Impedance analyzers having a frequency range of 20 hertz to 120 megahertzSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.35Impedance analyzers, having a frequency range of 20 Hz to 120 MHz and plus or minus 42 V peak maximum output, each with 1 to 4 measurement channels, a recording device and a color touch screen measuring over 25 cm but not over 28 cm (provided for in subheading 9030.84.00) FreeNo changeNo changeOn or before 12/31/2020. 1601.Electromagnetic interference receivers having a frequency band range of 3 hertz to 44 gigahertzSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.36Electromagnetic interference (EMI) receivers, each having a frequency band range from 3 Hz to 44 GHz, conforming to LXI (Local area network eXtension for Instruments) standard, with two radio frequency (RF) inputs and with a color display screen with a display diagonal exceeding 20 cm but not exceeding 23 cm (provided for in subheading 9030.84.00) FreeNo changeNo changeOn or before 12/31/2020. 
1602.Oscilloscope calibration toolsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.37Multifunction devices for calibrating electrical safety testers, each incorporating signal generator and multimeter, with a recording device (provided for in subheading 9030.84.00) FreeNo changeNo changeOn or before 12/31/2020. 1603.Local area network extensions for instrumentation (LXI) data acquisition and switch unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.38Local area network (LAN) eXtensions for Instrumentation (LXI) data acquisition/switch units, each having both a universal serial bus (USB) and LAN terminal using the LXI standard, having a 3-slot mainframe in rear for plug-in modules, capable of measuring 11 different input signals and having a built-in digital multimeter (DMM) with 6-1/2 digits (22 bits) of resolution (provided for in subheading 9030.89.01) FreeNo changeNo changeOn or before 12/31/2020. 
1604.Oscilloscope calibration tools with five channelsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.39Signal generators, certified by the importer to be used for calibrating oscilloscopes, the foregoing each with five channels and no recording device (provided for in subheading 9030.89.01) FreeNo changeNo changeOn or before 12/31/2020. 1605.Signal generatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.40Signal generators, certified by the importer to be used for calibrating radio frequency measurement equipment, each presented without a recording device (provided for in subheading 9030.89.01) FreeNo changeNo changeOn or before 12/31/2020. 
1606.Oscilloscope calibration toolsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.41Output-only signal generators, each with configurable phases and harmonics designed for calibrating power and energy equipment, the foregoing without a recording device (provided for in subheading 9030.89.01) FreeNo changeNo changeOn or before 12/31/2020. 1607.Chiming melody battery operated clock movementsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.42Battery-operated chiming melody clock movements, complete and assembled, valued over $5 each, suitable for use in the production of grandfather clocks, wall clocks and mantel clocks (provided for in subheading 9109.10.80) FreeNo changeNo changeOn or before 12/31/2020. 
1608.Mechanical clock movementsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.43Mechanical clock movements, presented complete and assembled, valued over $5 each, suitable for use in the production of grandfather clocks, wall clocks or mantel clocks (provided for in subheading 9109.90.60) FreeNo changeNo changeOn or before 12/31/2020. 1609.Chime melody rod assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.44Chime melody rod assemblies and parts thereof, the foregoing suitable for use in the production of grandfather clocks, wall clocks and mantel clocks (provided for in subheading 9114.90.50) FreeNo changeNo changeOn or before 12/31/2020. 
1610.Pillows, cushions, and similar furnishings of cottonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.45Pillows, cushions and similar furnishings of cotton, each measuring over 4,000 cm² (provided for in subheading 9404.90.10) 3.1%No changeNo changeOn or before 12/31/2020. 1611.Pillows, cushions, and similar furnishings of material other than cottonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.46Pillows, cushions and similar furnishings, the foregoing of materials other than cotton, each measuring over 4,000 cm² (provided for in subheading 9404.90.20) 5.3%No changeNo changeOn or before 12/31/2020. 
1612.Light emitting diode (LED) hanging lamps with total internal reflectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.47Electric light emitting diode (LED) lighting fittings, of base metal other than of brass, whether ceiling (hanging) or wall mounted, each with LED light source concealed above a quartz cylinder and designed to create a total internal reflection (provided for in subheading 9405.10.60) FreeNo changeNo changeOn or before 12/31/2020. 1613.Light emitting diode (LED) lamps, mounting options, bases, clamps, and mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.48Electric table or desk light-emitting diode (LED) task lamps, of base metal other than of brass, each with interchangeable mounting options including bases, clamps or other mounts (provided for in subheading 9405.20.60) 3.0%No changeNo changeOn or before 12/31/2020. 
1614.Electric table or desk light emitting diode (LED) task lamps with ball jointsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.49Electric table or desk light-emitting diode (LED) task lamps, of base metal other than of brass, each with ball joints to allow multiple positions of the lamp head relative to the base (provided for in subheading 9405.20.60) FreeNo changeNo changeOn or before 12/31/2020. 1615.Light emitting diode (LED) task lamps that reflect light from LEDSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.50Electric table or desk light-emitting diode (LED) task lamps, of base metal other than of brass, each incorporating a reflector designed to reflect light from the LED in the stem of the lamp (provided for in subheading 9405.20.60) FreeNo changeNo changeOn or before 12/31/2020. 
1616.Light emitting diode (LED) motion activated security lanternsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.51Light emitting diode (LED) motion-activated security lantern kits, of a kind used for exterior lighting, such lanterns of base metal and having antique bronze finish, each with frosted glass, with an integrated photocell and motion sensor, and with a wall mounting bracket (provided for in subheading 9405.40.60) 3.8%No changeNo changeOn or before 12/31/2020. 1617.Exterior emergency lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.52Emergency lights, of base metal other than of brass, round or elongated in shape, measuring between 6 and 12 cm in height, each containing incandescent lamp, lamp holder, reflector, clear glass lens with drain hole, pressure can and electrical pigtail with connector; the foregoing configured to be mounted to the exterior of an aircraft and designed for illuminating egress paths on or around the aircraft during an emergency evacuation (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2020. 
1618.Wing illumination lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.53Exterior lights, of base metal other than of brass, such lights round in shape, with a height of 11.5 cm or more but not over 12 cm and a weight not over 1.3 kg, each containing a halogen lamp, lamp holder, reflector, autotransformer and electrical connector, the foregoing configured to be mounted to the exterior of an aircraft and designed for illuminating the top surface, leading edge and engine nacelle areas of the aircraft wings for wing icing detection (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2020. 1619.Lantern globes of extruded borosilicate glassSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.54Clear or frosted columnar globes or shades, certified by the importer as of extruded borosilicate glass; the foregoing measuring 2.54 cm or more but not over 30.48 cm in length and 2.54 cm or more but not over 20.32 cm in diameter, each with circular openings at the top and bottom, designed for use on portable non-electrical lanterns for outdoor use (provided for in subheading 9405.91.40) FreeNo changeNo changeOn or before 12/31/2020. 
1620.Ski bindings valued not more than $55 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.55Ski bindings (other than for cross-country skis), valued not over $55 each (provided for in subheading 9506.12.80) FreeNo changeNo changeOn or before 12/31/2020. 1621.Golf club driver heads with a loft of 9.5 degreesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.56Golf club driver heads, each stamped or otherwise permanently marked to indicate a loft of 9.5 degrees (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 
1622.Golf club driver heads with a loft over 9.5 degreesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.57Golf club driver heads, each stamped or otherwise permanently marked to indicate a loft over 9.5 degrees (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1623.Golf club driver heads with a loft under 9.5 degreesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.58Golf club driver heads, each stamped or otherwise permanently marked to indicate a loft under 9.5 degrees (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 
1624.Iron head golf clubsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.59Golf club heads designed for clubs designated as 1-irons, 2-irons, 3-irons, 4-irons or 5-irons (provided for in subheading 9506.39.00) 1.0%No changeNo changeOn or before 12/31/2020. 1625.Golf club hybrid headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.60Golf club hybrid heads, each stamped or otherwise permanently marked as such (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 
1626.Golf club wedge heads with a loft of 56 degrees or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.61Golf club wedge heads, each stamped or permanently marked to indicate a loft of 56 degrees or less (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1627.Golf club iron heads of 6-Irons and 7-IronsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.62Golf club heads designed for clubs designated as 6-irons and 7-irons (provided for in subheading 9506.39.00) 1.0%No changeNo changeOn or before 12/31/2020. 
1628.Golf club iron heads of 8-Irons and 9-IronsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.63Golf club heads designed for clubs designated as 8-irons and 9-irons (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 1629.Golf club heads with a loft greater than 56 degreesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.64Golf club wedge heads, each stamped or otherwise permanently marked to indicate a loft of greater than 56 degrees (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2020. 
1630.Golf club putter headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.65Golf club putter heads (provided for in subheading 9506.39.00) 3.0%No changeNo changeOn or before 12/31/2020. 1631.Tennis rackets, strungSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.70Tennis rackets, strung and packaged for retail sale (provided for in subheading 9506.51.20) 2.6%No changeNo changeOn or before 12/31/2020. 
1632.Tennis racket frames, unstrungSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.71Lawn-tennis rackets, unstrung (provided for in subheading 9506.51.40) 0.4%No changeNo changeOn or before 12/31/2020. 1633.Racquetball racketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.72Racquetball rackets (provided for in subheading 9506.59.80) FreeNo changeNo changeOn or before 12/31/2020. 
1634.Squash racketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.73Squash rackets (provided for in subheading 9506.59.80) FreeNo changeNo changeOn or before 12/31/2020. 1635.VolleyballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.74Inflatable volleyballs (provided for in subheading 9506.62.80) FreeNo changeNo changeOn or before 12/31/2020. 
1636.Basketballs other than leather or rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.75Inflatable basketballs, each having an external surface other than of leather or of rubber (provided for in subheading 9506.62.80) 3.1%No changeNo changeOn or before 12/31/2020. 1637.Leather basketballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.76Inflatable basketballs with outer surface of leather (provided for in subheading 9506.62.80) FreeNo changeNo changeOn or before 12/31/2020. 
1638.Rubber basketballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.77Inflatable basketballs, each with an outer surface of rubber (provided for in subheading 9506.62.80) 2.5%No changeNo changeOn or before 12/31/2020. 1639.RacquetballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.78Noninflatable hollow racquetballs, not over 19 cm in diameter (provided for in subheading 9506.69.40) FreeNo changeNo changeOn or before 12/31/2020. 
1640.Bluetooth enabled fitness equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.79Fitness equipment designed for circuit training, each unit comprising a steel frame and standing platform incorporating six handles attached to cables and pulleys with variable resistance levels, with an electronic control panel capable of the wireless exchange of data and having a multicolored light-emitting diode (LED) grid (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 1641.Certain fitness equipment, tread climbersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.80Fitness equipment designed for in-home use, each unit incorporating two independent treadmill decks with separately moving belts that rotate around a mechanical treadle and simultaneously move up and down during use, designed to allow progressive amounts of resistance and combine the functions of a treadmill, a stair climber and an elliptical machine (provided for in subheading 9506.91.00) 0.9%No changeNo changeOn or before 12/31/2020. 
1642.Fitness equipment incorporating several modalitiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.81Fitness equipment, with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, equipped with an electronic control console incapable of the wireless exchange of data, with non-backlit LCD display and presented with a heart-rate monitor chest strap (provided for in subheading 9506.91.00) 0.9%No changeNo changeOn or before 12/31/2020. 1643.Exercise and yoga matsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.82Exercise and yoga mats of synthetic material (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
1644.Bluetooth enabled multimodality fitness equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.83Fitness equipment, with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, equipped with an electronic control console capable of the wireless exchange of data, with backlit LCD display and heart rate monitor (provided for in subheading 9506.91.00) 2.8%No changeNo changeOn or before 12/31/2020. 1645.Speed bags and related equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.84Speed bags, free standing heavy bags, heavy bag stands of steel, speed bags with inflatable balls and heavy bag shells (provided for in subheading 9506.91.00) 0.8%No changeNo changeOn or before 12/31/2020. 
1646.Exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.85Upright, recumbent and semi-recumbent exercise cycles (provided for in subheading 9506.91.00) 4.3%No changeNo changeOn or before 12/31/2020. 1647.Certain bluetooth enabled adjustable dumbbellsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.86Adjustable-weight fitness dumbbells, each ranging from 2 kg to not more than 30 kg, having the capability for wireless exchange of data, incorporating a rotating single handle grip that interlocks disks with weight plates supported by a fitted plastic base, whether or not presented packaged with units that are not capable of wireless exchange of data (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
1648.Certain adjustable dumbbells with rotating single handle gripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.87Adjustable-weight fitness dumbbells without Bluetooth capability, each ranging from 2 kg to not more than 30 kg, certified by the importer as incorporating a rotating single handle grip that interlocks disks with weight plates, supported by a fitted plastic base (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 1649.Bluetooth enabled multimodality fitness equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.88Fitness equipment, each unit with pivoting handles and foot pedals with steel footbeds to allow the user to perform alternating movements (whether or not also with stationary handles), combining the motions of a stepper and an elliptical machine, and driving simultaneously a radial fan and magnetic brake in the base; with an electronic control console having a backlit liquid crystal display/light-emitting diode (LCD/LED) display and capable of the wireless exchange of data; having an integrated heart rate monitor with optional chest strap (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 
1650.Certain adjustable dumbbells with rotating end dialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.89Adjustable-weight fitness dumbbells, each allowing the user to choose a weight from a range of either 2 kg or more but not over 26 kg or 4 kg or more but not over 46 kg, certified by the importer as incorporating rotating end dials that interlock disks with weight plates supported by a fitted plastic base (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2020. 1651.Inflatable tetherballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.90Inflatable tetherballs, each with rope attachment (provided for in subheading 9506.99.60) FreeNo changeNo changeOn or before 12/31/2020. 
1652.Athletic mouth guardsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.91Athletic mouth guards of plastics (provided for in subheading 9506.99.60) FreeNo changeNo changeOn or before 12/31/2020. 1653.Boxing and mixed martial arts (MMA) protective equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.92Boxing and mixed martial arts protective equipment, including shin guards, pads and shields (provided for in subheading 9506.99.60) FreeNo changeNo changeOn or before 12/31/2020. 
1654.Fishing rods, 1-piece, of fiberglass and graphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.93Fishing rods of fiberglass and carbon fiber, one-piece, presented without fishing reels, such rods valued $5 or more but not over $50 each (provided for in subheading 9507.10.00) FreeNo changeNo changeOn or before 12/31/2020. 1655.Fishing reels valued more than $2.70 but not more than $8.45, pre-spooled, with rodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.94Fishing rods, each presented with a fishing reel valued over $2.70 but not more than $8.45 each and containing fishing line, the foregoing put up for retail sale as a complete kit each comprising one rod and one reel (whether or not containing other accessories), with each kit having an aggregate value of no more than $30 (provided for in 9507.30.40) FreeNo changeNo changeOn or before 12/31/2020. 
1656.Hair-slides with imitation pearls or stonesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.95Hair-slides, set with imitation pearls or imitation gem stones and not of hard rubber or plastics (provided for in subheading 9615.19.60) FreeNo changeNo changeOn or before 12/31/2020. 1657.Hair-slides without imitation pearls or stonesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.96Hair-slides, the foregoing not set with imitation pearls or imitation gem stones, not of hard rubber or plastics (provided for in subheading 9615.19.60) FreeNo changeNo changeOn or before 12/31/2020. 
1658.Eyelash curlersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.97Eyelash curlers (provided for in subheading 9615.90.20) FreeNo changeNo changeOn or before 12/31/2020. 1659.Vacuum glass lined steel coffee servers over 2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.17.98Insulated coffee servers, each with exterior of stainless steel and vacuum liner of glass and a hinged brew-through lid with push-button dispensing; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2020. 
1660.Vacuum glass coffee servers with top lever actionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.17.99Coffee servers, each with exterior of stainless steel, vacuum glass liner, a hinged brew-through lid with top lever style pump and swivel base; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2020. 1661.Vacuum glass lined coffee servers with sight gaugeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.18.01Vacuum coffee servers, each with lining of glass, a plastic exterior, top carrying handle, see-through contents window and a brew-through lid; the foregoing with a capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2020. 
1662.Vacuum steel lined coffee servers with sight gaugeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.18.02Vacuum coffee servers, each with lining of stainless steel, a plastic exterior, top carrying handle, see-through contents window and a brew-through lid; the foregoing with a capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2020. 1663.Tripod camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.18.03Tripods of plastics designed for use with digital still image video cameras of subheading 8525.80.40, the foregoing measuring 12 cm or more but not over 20 cm in length (provided for in subheading 9620.00.50) FreeNo changeNo changeOn or before 12/31/2020. 
1664.Effective dateThe amendments made by this Act apply to goods entered, or withdrawn from warehouse for consumption, on or after the 30th day after the date of the enactment of this Act. 1665.Customs user feesSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking July 21, 2027 and inserting October 13, 2027. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
